Exhibit 10.2

EXECUTION COPY

AMENDMENT TO CREDIT AND GUARANTY AGREEMENT

AMENDMENT TO CREDIT AND GUARANTY AGREEMENT (this “Amendment”), dated as of
December 20, 2010 (this “Amendment”), is entered into by and among AURORA
DIAGNOSTICS, LLC, a Delaware limited liability company, (the “Borrower”), AURORA
DIAGNOSTICS HOLDINGS, LLC, a Delaware limited liability company (“Holdings”),
and certain subsidiaries and affiliates of Borrower identified on the signature
pages hereto as “Guarantors” (such subsidiaries and affiliates, together with
Holdings, are each referred to individually as a “Guarantor”, and collectively,
jointly and severally, as “Guarantors”), BARCLAYS BANK PLC (“Barclays Bank”), as
administrative agent (in such capacity, the “Administrative Agent”) and as
collateral agent (in such capacity, the “Collateral Agent”), and the undersigned
Lenders (as defined below). Capitalized terms not otherwise defined in this
Amendment have the same meanings as specified in the Credit Agreement (as
defined below).

PRELIMINARY STATEMENTS:

(1) The Borrower, Holdings, the guarantors party thereto, Barclays Bank, as
Administrative Agent and Collateral Agent, the financial institutions from time
to time party thereto as lenders (the “Lenders”), and the other agents party
thereto, entered into that certain Credit and Guaranty Agreement, dated as of
May 26, 2010 (such Credit and Guaranty Agreement, as in effect immediately prior
to giving effect to this Amendment, the “Existing Credit Agreement”);

(2) The Borrower has requested that the Lenders approve an amendment and
restatement of the Existing Credit Agreement in the form of the Amended and
Restated Credit Agreement attached as Annex A hereto (the “Credit Agreement”);
and

(3) In accordance with Section 10.5 of the Existing Credit Agreement, the
Administrative Agent, the undersigned Lenders (including each of the Revolving
Lenders; hereinafter, such undersigned Lenders, the “Consenting Lenders”), the
Borrower and the other Credit Parties have agreed, subject to the terms and
conditions stated below, to amend and restate the Existing Credit Agreement in
the form of the Credit Agreement;

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to extend credit and other financial accommodations to the Borrower
pursuant to the Credit Agreement or otherwise, which the Guarantors hereby agree
have benefited and shall continue to benefit, the Guarantors and their
respective shareholders, directly or indirectly, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each of the Administrative Agent, the Consenting Lenders, the Borrower and the
other Credit Parties hereby covenant and agree as follows:

SECTION  1. Amendment and Restatement of Credit Agreement.

(a) The Existing Credit Agreement is, effective as of the Effective Date (as
defined below), hereby amended and restated in its entirety in the form of the
Credit Agreement attached as Annex A hereto.

(b) The form of TRA attached to the Existing Credit Agreement as Exhibit Q
thereto is hereby deleted and replaced in its entirety by the form of TRA
attached as Annex B hereto, which form of TRA shall be attached to the Credit
Agreement as Exhibit Q thereto and shall be the form agreement referred to in
the definition of “TRA” in the Credit Agreement.

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

SECTION 2. Reference to and Effect on the Credit Documents.

(a) On and after the Effective Date, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in the other Credit Documents to “the
Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Amendment.

(b) The Credit Agreement, as specifically amended by this Amendment, and the
other Credit Documents are, and shall continue to be, in full force and effect,
and are hereby in all respects ratified and confirmed.

(c) Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Lender, the Administrative Agent or the Collateral Agent
under the Credit Agreement or any other Credit Document, nor shall it constitute
a waiver of any provision of the Credit Agreement or any Credit Document.

(d) This Amendment shall be a Credit Document as defined in the Credit
Agreement.

SECTION 3. Conditions of Effectiveness. This Amendment shall become effective as
of the first date upon which each of the conditions precedent set forth below in
this Section 3 shall be satisfied or waived in accordance with Section 10.5 of
the Existing Credit Agreement (such date, the “Effective Date”):

(a) Amendment Documents. The Administrative Agent shall have received a number
of copies reasonably determined by the Administrative Agent of:

(i) counterparts of this Amendment executed by the Requisite Lenders (determined
as of the date hereof), each Revolving Lender, the Borrower, Holdings and each
other Guarantor; and

(ii) counterparts of a Counterpart Agreement (the “Counterpart Agreement”), in
substantially the form of Exhibit G to the Credit Agreement, executed by Aurora
Diagnostics Financing, Inc., a Delaware corporation (“Aurora Finance”) and the
Collateral Agent, pursuant to which Aurora Finance shall (A) accede to the
Credit Agreement as a “Guarantor” and a “Credit Party” thereunder, and guaranty
all of the “Obligations” pursuant thereto, and (B) accede to the Pledge and
Security Agreement as a “Grantor” thereunder, and pledge and grant a first
priority Lien on all of its assets as Collateral pursuant thereto.

(b) Organizational Documents; Incumbency. The Administrative Agent shall have
received (i) copies of each Organizational Document of Aurora Finance,
certified, if applicable, as of a recent date by the appropriate governmental
official; (ii) signature and incumbency certificates of the officers of Aurora
Finance executing the Counterpart Agreement; (iii) resolutions of the Board of
Directors or similar governing body of Aurora Finance approving and authorizing
the execution, delivery and performance of the Counterpart Agreement, the Credit
Agreement and the other Credit Documents to which it is to be a party, or by
which it or its assets may be bound as of the Effective Date, certified as of
the Effective Date by its secretary or an assistant secretary as being in full
force and effect without modification or amendment; and (iv) a good standing
certificate from the applicable Governmental Authority of Aurora Finance’s
jurisdiction of incorporation and in each jurisdiction in which it is qualified
as a foreign corporation or other entity to do business, to the extent that a
failure to be so qualified in such jurisdiction could reasonably be expected to
have a Material Adverse Effect, each dated a recent date prior to the Effective
Date.

 

ADX - 1st Amendment to Credit and Guaranty Agreement

 

2



--------------------------------------------------------------------------------

(c) Senior Unsecured Notes. Holdings and Aurora Finance shall have co-issued, or
shall issue concurrently with the effectiveness of the amendments hereunder and
the entry into force of the Credit Agreement, Senior Unsecured Notes yielding
gross cash proceeds equal to at least $200,000,000.

(d) Security Interest. The Collateral Agent shall have received evidence that
Aurora Finance shall have taken or caused to be taken any action, executed and
delivered or caused to be executed and delivered any other agreement, document
and instrument, and made or caused to be made any other filing and recording
required pursuant to the Pledge and Security Agreement.

(e) Opinions. The Administrative Agent shall have received originally executed
copies of a written opinion of Alston & Bird LLP, counsel for Borrower, Holdings
and Aurora Finance, dated as of the Amendment Date, in form and substance
substantially similar to the opinion of Alston & Bird LLP delivered on the
Closing Date (and Borrower hereby instructs such counsel to deliver such
opinions to Agents and Lenders).

(f) Expenses; Fees. Borrower shall have paid:

(i) to the Administrative Agent all out-of-pocket expenses of the Administrative
Agent (including the reasonable fees and expenses of counsel for the
Administrative Agent) in connection with the negotiation, preparation and
delivery of this Amendment;

(ii) to each Revolving Lender, as fee compensation for such Revolving Lender’s
increased Revolving Commitment, made pursuant to the effectiveness of the Credit
Agreement, a fee in an amount equal to 2.00% of the actual increase in the
stated principal amount of such Lender’s funded and unfunded Revolving
Commitments on the Effective Date (in each case, as such increased amount is set
forth on Annex C attached hereto), and such fee shall be in all respects fully
earned, due and payable on the Effective Date and non-refundable and
non-creditable thereafter; and

(iii) to each Consenting Lender who delivers an executed counterpart to this
Amendment to the Administrative Agent prior to 5:00 pm (New York time) on
December 6, 2010, a consent fee in an amount equal to 0.125% of the principal
amount of the sum of the aggregate Tranche B Term Loan Exposure and Revolving
Exposure (as defined in the Existing Credit Agreement) of such Consenting
Lender.

(g) No Default. As of the Effective Date, no event shall have occurred and be
continuing that would constitute a Default or Event of Default under the Credit
Agreement or any other Credit Document.

(h) Representations and Warranties. The representations and warranties contained
herein, in the Credit Agreement and in the other Credit Documents shall be true
and correct in all material respects on and as of the Amendment Date to the same
extent as though made on and as of such date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date; provided that any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.

 

ADX - 1st Amendment to Credit and Guaranty Agreement

 

3



--------------------------------------------------------------------------------

SECTION 4. Consent and Affirmation of the Guarantors. Each Guarantor (prior to,
and after giving effect to, this Amendment) hereby consents to the amendment and
restatement of the Credit Agreement effected hereby and confirms and agrees that
(a) notwithstanding the effectiveness of this Amendment, the Credit Agreement
(including the Guaranty therein) and the other Credit Documents are, and shall
continue to be, in full force and effect and are hereby ratified and confirmed
in all respects, except that, on and after the effectiveness of this Amendment,
each reference in the Credit Agreement or any other Credit Document to the
“Credit Agreement”, “thereunder”, “thereof” or words of like import shall mean
and be a reference to the Credit Agreement, as amended by this Amendment, and
(b) the Collateral Documents to which such Guarantor is a party and all of the
Collateral described therein do, and shall continue to, secure the payment of
all of the Guaranteed Obligations. For greater certainty and without limiting
the foregoing, each Guarantor hereby confirms that the existing security
interests granted by such Guarantor in favor of the Secured Parties pursuant to
the Credit Documents in the Collateral described therein shall continue to
secure the obligations of such Guarantor under the Credit Documents.

SECTION 5. Confirmation of Representations and Warranties.

(a) The Borrower hereby represents and warrants, both on and as of the date
hereof and on and as of the Effective Date, that all representations and
warranties contained in the Credit Agreement and each other Credit Document are
true and correct in all material respects on and as of the date hereof, provided
that to the extent that such representations and warranties specifically refer
to an earlier date, they shall be true and correct in all material respects as
of such earlier date, and provided further that any representation and warranty
that is qualified as to “materiality”, “Material Adverse Effect” or similar
language shall be true and correct (after giving effect to any such
qualification) in all respects on such respective dates.

(b) Each Credit Party represents and warrants, on and as of the date hereof,
that (i) it has the requisite power to execute and deliver this Amendment, and
all corporate or other action required to be taken by it for the due and proper
authorization, execution, delivery and performance of this Amendment and the
consummation of the transactions contemplated hereby has been duly and validly
taken and (ii) this Amendment has been duly authorized, executed and delivered
by it.

(c) Each Credit Party hereby acknowledges that it has been provided with a copy
of the Credit Agreement and each other Credit Document.

(d) Each Credit Party hereby represents and warrants that, both on and as of the
date hereof and on and as of the Effective Date, both before and after giving
effect to this Amendment, no event has occurred and is continuing that
constitutes a Default.

SECTION 6. Execution in Counterparts . This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
or other electronic means shall be effective as delivery of a manually executed
counterpart of this Amendment.

SECTION 7. Governing Law . This Amendment shall be governed by, and construed in
accordance with, the laws of the state of New York.

[Remainder of Page Intentionally Left Blank]

 

ADX - 1st Amendment to Credit and Guaranty Agreement

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective authorized officers as of the date first above written.

 

BORROWER:

 

AURORA DIAGNOSTICS, LLC

By:   /s/ James C. New   Name: James C. New   Title: President and Chief
Executive Officer

 

HOLDINGS:

 

AURORA DIAGNOSTICS HOLDINGS, LLC

By:   /s/ James C. New   Name: James C. New   Title: President and Chief
Executive Officer

[SIGNATURE PAGE]

 

ADX - 1st Amendment to Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------

GUARANTORS:

 

AURORA GREENSBORO, LLC

AURORA LMC, LLC

AURORA MASSACHUSETTS, LLC

AURORA MICHIGAN, LLC

AURORA NEW HAMPSHIRE, LLC

BERNHARDT LABORATORIES, INC.

BIOPSY DIAGNOSTICS, LLC

C R COLLECTIONS, LLC

COVENANT HEALTHCARE LAB, LLC

CUNNINGHAM PATHOLOGY, L.L.C.

GREENSBORO PATHOLOGY, LLC

HARDMAN PATHOLOGY ADX, LLC

LABORATORY OF DERMATOPATHOLOGY ADX, LLC

MARK & KAMBOUR, LLC

MARK & KAMBOUR HOLDINGS, INC.

PATHOLOGY SOLUTIONS, LLC

SEACOAST PATHOLOGY, INC.

TWIN CITIES DERMATOPATHOLOGY, LLC

By:   /s/ James C. New   Name: James C. New   Title: President and Chief
Executive Officer

[SIGNATURE PAGE]

 

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as Administrative Agent, Collateral Agent,

Swing Line Lender, Issuing Bank and Lender

By:   /s/ Diane Rolfe  

Name: Diane Rolfe

Title: Director

[SIGNATURE PAGE]

 

ADX - 1st Amendment to Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------

BANK OF MONTREAL, as Lender By:   /s/ Andrew J. Pluta  

Name: Andrew J. Pluta

Title: Vice President

[SIGNATURE PAGE]

 

ADX - 1st Amendment to Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as Lender By:   /s/ Irja R. Otsa  

Name: Irja R. Otsa

Title: Associate Director

 

By:   /s/ April Varner-Nanton  

Name: April Varner-Nanton

Title: Director

[SIGNATURE PAGE]

 

ADX - 1st Amendment to Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as Lender By:   /s/ Alice Lee  

Name: Alice Lee

Title: Vice President

[SIGNATURE PAGE]

 

ADX - 1st Amendment to Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Lender By:   /s/ Mustafa Topiwalla  

Name: Mustafa Topiwalla

Title: Authorized Signatory

[SIGNATURE PAGE]

 

ADX - 1st Amendment to Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------

LANDMARK IV CDO LIMITED

By Aladdin Capital Management LLC, as Lender

By:   /s/ Thomas E. Bancroft  

Name: Thomas E. Bancroft

Title: Designated Signatory

 

LANDMARK VI CDO LTD

By Aladdin Capital Management LLC, as Lender

By:   /s/ Thomas E. Bancroft  

Name: Thomas E. Bancroft

Title: Designated Signatory

 

LANDMARK VII CDO LTD

By Aladdin Capital Management LLC, as Lender

By:   /s/ Thomas E. Bancroft  

Name: Thomas E. Bancroft

Title: Designated Signatory

 

LANDMARK VIII CLO LTD

By Aladdin Capital Management LLC, as Lender

By:   /s/ Thomas E. Bancroft  

Name: Thomas E. Bancroft

Title: Designated Signatory

 

LANDMARK IX CDO LTD

By Aladdin Capital Management LLC, as Lender

By:   /s/ Thomas E. Bancroft  

Name: Thomas E. Bancroft

Title: Designated Signatory

 

GREYROCK CDO LTD.,

By Aladdin Capital Management LLC, as Lender

By:   /s/ Thomas E. Bancroft  

Name: Thomas E. Bancroft

Title: Designated Signatory

[SIGNATURE PAGE]

 

ADX - 1st Amendment to Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------

AMMC CLO III, LIMITED

By: American Money Management Corp.,

as Collateral Manager

as Lender

By:   /s/ Chester M. Eng  

Name: Chester M. Eng

Title: Senior Vice President

[SIGNATURE PAGE]

 

ADX - 1st Amendment to Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------

 

AMMC VII, Limited By: American Money Management Corp., as Collateral Manager as
Lender By:   /s/ Chester M. Eng   Name: Chester M. Eng   Title:   Senior Vice
President

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

 

AMMC VIII, LIMITED By: American Money Management Corp., as Collateral Manger as
Lender By:   /s/ Chester M. Eng   Name: Chester M. Eng   Title:   Senior Vice
President

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

 

Audax Credit Opportunities Offshore Ltd., as Lender By:   /s/ Michael P.
McGonigle   Name: Michael P. McGonigle   Title:   Authorized Signatory

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

 

Churchill Financial Cayman LTD, as Lender By: Churchill Financial LLC, as its
collateral manager By:   /s/ Thomas Hennigan   Name: Thomas Hennigan   Title:
  Senior Vice President

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

 

CIFC Funding 2006-I, Ltd. CIFC Funding 2006-IB, Ltd. CIFC Funding 2006-II, Ltd.
CIFC Funding 2007-I, Ltd. CIFC Funding 2007-II, Ltd. CIFC Funding 2007-IV, Ltd.
as Lender By: Commercial Industrial Financial Corp., their Collateral Manager
By:   /s/ Rob Milton   Name: Rob Milton   Title:   Secretary

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

 

Madison Park Funding VI, Ltd. By: Credit Suisse Alternative Capital, Inc., as
collateral manager as Lender By:   /s/ Thomas Flannery   Name: Thomas Flannery  
Title:   Authorized Signatory

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

 

Madison Park Funding IV, Ltd. By: Credit Suisse Alternative Capital, Inc., as
collateral manager as Lender By:   /s/ Thomas Flannery   Name: Thomas Flannery  
Title:   Authorized Signatory

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

 

Madison Park Funding V, Ltd. By: Credit Suisse Alternative Capital, Inc., as
collateral manager as Lender By:   /s/ Thomas Flannery   Name: Thomas Flannery  
Title:   Authorized Signatory

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

 

Atrium IV as Lender By:   /s/ Thomas Flannery   Name: Thomas Flannery   Title:
  Authorized Signatory

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

 

Atrium III as Lender By:   /s/ Thomas Flannery   Name: Thomas Flannery   Title:
  Authorized Signatory

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

 

Madison Park Funding II, Ltd. By: Credit Suisse Alternative Capital, Inc., as
collateral manager as Lender By:   /s/ Thomas Flannery   Name: Thomas Flannery  
Title:   Authorized Signatory

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

 

Atrium V, By: Credit Suisse Alternative Capital, Inc., as collateral manager as
Lender By:   /s/ Thomas Flannery   Name: Thomas Flannery   Title:   Authorized
Signatory

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

 

   

Bentham Wholesale Syndicated Loan Fund

By: Credit Suisse Alternative Capital, Inc., as

Agent (Sub-advisor) to

Challenger Investment Services Limited, the

Responsible Party for

Bentham Wholesale Syndicated Loan Fund

as Lender

    By:  

/s/ Thomas Flannery

      Name: Thomas Flannery       Title: Authorized Signatory

 

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

 

   

Denali Capital LLC, managing member of

DC Funding Partners LLC,

portfolio manager for

DENALI CAPITAL CLO IV, LTD.

as Lender

    By:  

/s/ John P. Thacker

      Name: John P. Thacker       Title: Chief Credit Officer

 

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

 

   

Denali Capital LLC, managing member of DC

Funding Partners LLC, portfolio manager

for DENALI CAPITAL CLO V, LTD.

as Lender

    By:  

/s/ John P. Thacker

      Name: John P. Thacker       Title: Chief Credit Officer

 

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

 

   

Denali Capital LLC, managing member of

DC Funding Partners LLC,

collateral manager for

DENALI CAPITAL CLO VI, LTD.

as Lender

    By:  

/s/ John P. Thacker

      Name: John P. Thacker       Title: Chief Credit Officer

 

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

 

   

Denali Capital LLC, managing member of

DC Funding Partners LLC,

collateral manager for

DENALI CAPITAL CLO VII, LTD.

as Lender

    By:  

/s/ John P. Thacker

      Name: John P. Thacker       Title: Chief Credit Officer

 

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

 

   

Denali Capital LLC, managing member of

DC Funding Partners LLC,

Collateral Manager for

Spring Road CLO 2007-1, LTD.

as Lender

    By:  

/s/ John P. Thacker

      Name: John P. Thacker       Title: Chief Credit Officer

 

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

 

   

GoldenTree Capital Opportunities, LP

By: GoldenTree Asset Management, LP

as Lender

    By:  

/s/ Karen Weber

      Name: Karen Weber       Title: Director – Bank Debt

 

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

 

   

GoldenTree Loan Opportunities V, Limited

By: GoldenTree Asset Management, LP

as Lender

    By:  

/s/ Karen Weber

      Name: Karen Weber       Title: Director – Bank Debt

 

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

 

   

GoldenTree Loan Opportunities IV, Limited

By: GoldenTree Asset Management, LP

as Lender

    By:  

/s/ Karen Weber

      Name: Karen Weber       Title: Director – Bank Debt

 

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

 

   

GoldenTree Loan Opportunities III, Limited

By: GoldenTree Asset Management, LP

as Lender

    By:  

/s/ Karen Weber

      Name: Karen Weber       Title: Director – Bank Debt

 

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

 

   

GSO Domestic Capital Funding LLC

By: GSO Capital Partners LP

as Collateral Manager

    By:  

/s/ Marisa J. Beeny

      Name: Marisa J. Beeny       Title: Authorized Signatory

 

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

 

280 Funding I By: GSO Capital Partners LP as Portfolio Manager By:   /s/ Marisa
J. Beeny   Name: Marisa J. Beeny   Title:   Authorized Signatory

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

 

Gale Force 3 CLO, LTD. By: GSO/ Blackstone Debt Funds Management LLC as
Collateral Manager By:   /s/ Daniel H. Smith   Name: Daniel H. Smith   Title:
  Authorized Signatory

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

 

FRIEDBERGMILSTEIN PRIVATE CAPITAL FUND I By: GSO/ Blackstone Debt Funds
Management LLC as Subadviser to FriedbergMilstein LLC By:   /s/ Daniel H. Smith
  Name: Daniel H. Smith   Title:   Authorized Signatory

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

 

Gale Force 1 CLO, LTD By: GSO/ Blackstone Debt Funds Management LLC as
Collateral Manager By:   /s/ Daniel H. Smith   Name: Daniel H. Smith   Title:
  Authorized Signatory

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

 

Sun Life Assurance Company of Canada (US) By: GSO CP Holdings LP as Sub-Adviser
By:   /s/ Daniel H. Smith   Name: Daniel H. Smith   Title: Authorized Signatory

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

 

Blackstone/ GSO Senior Floating Rate Term Fund By: GSO/ Blackstone Debt Funds
Management LLC As Investment Advisor By:   /s/ Daniel H. Smith   Name: Daniel H.
Smith   Title: Authorized Signatory

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

 

Callidus Debt Partners CLO Fund IV, Ltd. By: GSO/ Blackstone Debt Funds
Management LLC as Collateral Manager By:   /s/ Daniel H. Smith   Name: Daniel H.
Smith   Title:   Authorized Signatory

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

 

Callidus Debt Partners CLO Fund VI, Ltd. By: GSO/ Blackstone Debt Funds
Management LLC as Collateral Manager By:   /s/ Daniel H. Smith   Name: Daniel H.
Smith   Title:   Authorized Signatory

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Essex Park CDO LTD. By: Blackstone Debt Advisors L.P. as Collateral Manager By:
  /s/ Daniel H. Smith   Name: Daniel H. Smith   Title:   Authorized Signatory

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

 

Hudson Straits CLO 2004, LTD. By: GSO / Blackstone Debt Funds Management LLC as
Collateral Manager By:   /s/ Daniel H. Smith   Name: Daniel H. Smith   Title:
  Authorized Signatory

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Columbus Park CDO Ltd.

By: GSO / Blackstone Debt Funds

Management LLC

as Collateral Manager

By:   /s/ Daniel H. Smith  

Name: Daniel H. Smith

Title: Authorized Signatory

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Inwood Park CDO LTD.

By: Blackstone Debt Advisors L.P.

as Collateral Manager

By:   /s/ Daniel H. Smith  

Name: Daniel H. Smith

Title: Authorized Signatory

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Riverside Park CLO Ltd.

By: GSO / Blackstone Debt Funds

Management LLC

as Collateral Manager

By:   /s/ Daniel H. Smith  

Name: Daniel H. Smith

Title: Authorized Signatory

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Sunsuper Pooled Superannuation Trust

By: GSO Capital Partners LP,

its Investment Manager

By:   /s/ Daniel H. Smith  

Name: Daniel H. Smith

Title: Authorized Signatory

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Loan Funding VI, LLC,

for itself or as agent for Corporate Loan

Funding VI LLC

By:   /s/ Daniel H. Smith  

Name: Daniel H. Smith

Title: Authorized Signatory

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Gulf Stream-Compass CLO 2005-II, LTD

By: Gulf Stream Asset Management LLC

As Collateral Manager

 

Gulf Stream-Sextant CLO 2006-1, LTD

By: Gulf Stream Asset Management LLC

As Collateral Manager

 

Gulf Stream-Rashinban CLO 2006-1, LTD

By: Gulf Stream Asset Management LLC

As Collateral Manager

 

Gulf Stream-Sextant CLO 2007-1, LTD

By: Gulf Stream Asset Management LLC

As Collateral Manager

 

Gulf Stream-Compass CLO 2007, LTD

By: Gulf Stream Asset Management LLC

As Collateral Manager

 

Neptune Finance CCS, LTD

By: Gulf Stream Asset Management LLC

As Collateral Manager

 

as Lender

By:   /s/ Barry K. Love  

Name: Barry K. Love

Title: Chief Credit Officer

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Katonah VII CLO LTD,

as Lender

By:   /s/ Daniel Gilligan  

Name: Daniel Gilligan

Title: Authorized Officer

Katonah Debt Advisors, L.L.C.

As Manager

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Katonah VIII CLO LTD,

as Lender

By:   /s/ Daniel Gilligan  

Name: Daniel Gilligan

Title: Authorized Officer

Katonah Debt Advisors, L.L.C.

As Manager

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Katonah IX CLO LTD,

as Lender

By:   /s/ Daniel Gilligan  

Name: Daniel Gilligan

Title: Authorized Officer

Katonah Debt Advisors, L.L.C.

As Manager

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Katonah X CLO LTD,

as Lender

By:   /s/ Daniel Gilligan  

Name: Daniel Gilligan

Title: Authorized Officer

Katonah Debt Advisors, L.L.C.

As Manager

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Katonah 2007-I CLO LTD,

as Lender

By:

 

/s/ Daniel Gilligan

  Name: Daniel Gilligan   Title: Authorized Officer   Katonah Debt Advisors,
L.L.C.   As Manager

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Kohlberg Capital Corporation,

as Lender

By:

 

/s/ Robert J. Corless

  Name: Robert J. Corless   Title: Chief Investment Officer

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

General Insurance Company of America,

as Lender

By:

 

/s/ Sheila A. Finnerty

  Name: Sheila A. Finnerty   Title: Authorized Signatory

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Peerless Insurance Company,

as Lender

By:

 

/s/ Sheila A. Finnerty

  Name: Sheila A. Finnerty   Title: Authorized Signatory

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

American States Insurance Company,

as Lender

By:

 

/s/ Sheila A. Finnerty

  Name: Sheila A. Finnerty   Title: Authorized Signatory

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

American Economy Insurance Company,

as Lender

By:

 

/s/ Sheila A. Finnerty

  Name: Sheila A. Finnerty   Title: Authorized Signatory

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

LightPoint CLO III, Ltd.,

as Lender

By Neuberger Berman Fixed Income LLC as

collateral manager

By:

 

/s/ Colin Donlan

  Name: Colin Donlan   Title: Authorized Signatory

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

LightPoint CLO V, Ltd.,

as Lender

By Neuberger Berman Fixed Income LLC as

collateral manager

By:

 

/s/ Colin Donlan

  Name: Colin Donlan   Title: Authorized Signatory

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

LightPoint CLO VII, Ltd.,

as Lender

By Neuberger Berman Fixed Income LLC as

collateral manager

By:

 

/s/ Colin Donlan

  Name: Colin Donlan   Title: Authorized Signatory

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

LightPoint CLO VIII, Ltd.,

as Lender

By Neuberger Berman Fixed Income LLC as

collateral manager

By:

 

/s/ Colin Donlan

  Name: Colin Donlan   Title: Authorized Signatory

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Airlie CLO 2006-I, Ltd.,

as Lender

By Neuberger Berman Fixed Income LLC as

collateral manager

By:

 

/s/ Colin Donlan

  Name: Colin Donlan   Title: Authorized Signatory

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Marquette US/ European CLO, Plc.,

as Lender

By Neuberger Berman Fixed Income LLC as

collateral manager

By:

 

/s/ Colin Donlan

  Name: Colin Donlan   Title: Authorized Signatory

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

 

   

Neuberger Berman – Floating Rate Income Fund,

as Lender

    By:  

/s/ Colin Donlan

      Name: Colin Donlan       Title: Authorized Signatory

 

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

 

   

Neuberger Berman Strategic Income Fund,

as Lender

    By:  

/s/ Colin Donlan

      Name: Colin Donlan       Title: Authorized Signatory

 

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

 

   

Apostle Loomis Sayles Credit Opportunities Fund,

as Lender

 

By: Loomis, Sayles & Company, L.P.,

Its Investment Manager

 

By: Loomis, Sayles & Company, Incorporated,

Its General Partner,

 

as Lender

    By:  

/s/ Mary McCarthy

      Name: Mary McCarthy       Title: Vice President

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

 

   

 

Apostle Loomis Sayles Senior Loan Fund,

As Lender

 

By: Loomis, Sayles & Company, L.P.,

Its Investment Manager

 

By: Loomis, Sayles & Company, Incorporated,

Its General Partner

 

as Lender

    By:  

/s/ Mary McCarthy

      Name: Mary McCarthy       Title: Vice President

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

 

   

 

Confluent 4 Limited,

As Lender

 

By: Loomis, Sayles & Company, L.P.,

As Sub-Manager

 

By: Loomis, Sayles & Company, Incorporated,

Its General Partner,

 

as Lender

    By:  

/s/ Mary McCarthy

      Name: Mary McCarthy       Title: Vice President

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

 

   

 

Loomis Sayles CLO I, LTD,

As Lender

 

By: Loomis, Sayles & Company, L.P.,

Its Collateral Manager

 

By: Loomis, Sayles & Company, Incorporated,

Its General Partner,

 

as Lender

    By:  

/s/ Mary McCarthy

      Name: Mary McCarthy       Title: Vice President

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

 

   

Loomis Sayles Leveraged Senior Loan Fund LTD.,

As Lender

 

By: Loomis, Sayles & Company, L.P.,

Its Investment Manager

 

By: Loomis, Sayles & Company, Incorporated,

Its General Partner,

 

as Lender

    By:  

/s/ Mary McCarthy

      Name: Mary McCarthy       Title: Vice President

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

 

   

The Loomis Sayles Senior Loan Fund LLC.,

As Lender

 

By: Loomis, Sayles & Company, L.P.,

Its Investment Manager

 

By: Loomis, Sayles & Company, Incorporated,

Its General Partner,

 

as Lender

    By:  

/s/ Mary McCarthy

      Name: Mary McCarthy       Title: Vice President

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

 

   

 

Natixis Loomis Sayles Senior Loan Fund,

As Lender

 

By: Loomis, Sayles & Company, L.P.,

Its Investment Manager

 

By: Loomis, Sayles & Company, Incorporated,

Its General Partner,

 

as Lender

    By:  

/s/ Mary McCarthy

      Name: Mary McCarthy       Title: Vice President

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

 

   

 

MC Funding, LTD.

By: Monroe Capital Management, LLC,

as Collateral Manager

    By:  

/s/ Alex Frankly

      Name: Alex Frankly       Title: Director

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

 

   

 

NCM GT 2008-1 LLC

as Lender

    By:  

/s/ Isabella Velásquez

      Name: Isabella Velásquez       Title: Authorized Signatory

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Iowa Public Employees’ Retirement System By: Principal Global Investors, LLC a
Delaware limited liability company, its authorized signatory, By:   /s/ Alan P.
Kress   Name: Alan P. Kress   Title: Counsel By:   /s/ Colin Pennycooke   Name:
Colin Pennycooke   Title: Counsel Principal Funds, Inc. – High Yield Fund By:  
/s/ Darrin E. Smith   Name: Darrin E. Smith   Title: Portfolio Manager Principal
Life Insurance Company, On Behalf of Once of More Separate Accounts

(Principal Life Insurance Company, DBA

Bond & Mortgage Separate Account)

By: Principal Global Investors, LLC a Delaware limited liability company, its
authorized signatory By:   /s/ Alan P. Kress   Name: Alan P. Kress   Title:
Counsel By:   /s/ Colin Pennycooke   Name: Colin Pennycooke   Title: Counsel
Principal Variable Contract Funds, Inc. Bond and Mortgage Securities Fund By:  
Principal Global Investors, LLC a Delaware limited liability company, its
authorized signatory By:   /s/ Alan P. Kress   Name: Alan P. Kress   Title:
Counsel By:   /s/ Colin Pennycooke   Name: Colin Pennycooke   Title: Counsel

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Principal Funds, Inc.- Bond & Mortgage
Securities Fund By:   Principal Global Investors, LLC a Delaware limited
liability company, its authorized signatory By:   /s/ Alan P. Kress   Name: Alan
P. Kress   Title: Counsel By:   /s/ Colin Pennycooke   Name: Colin Pennycooke  
Title: Counsel State Board of Administration of Florida By:   Principal Global
Investors, LLC a Delaware limited liability company, its authorized signatory
By:   /s/ Alan P. Kress   Name: Alan P. Kress   Title: Counsel By:   /s/ Colin
Pennycooke   Name: Colin Pennycooke   Title: Counsel

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

ACA CLO 2005-1, LTD, as Lender

By its investment advisor Apidos Capital

Management, LLC

By:   /s/ Vincent Ingato   Name: Vincent Ingato   Title: Managing Director ACA
CLO 2006-1, LTD, as Lender By its investment adviser Apidos Capital Management,
LLC By:   /s/ Vincent Ingato   Name: Vincent Ingato   Title: Managing Director
ACA CLO 2006-2, LTD, as Lender By its investment adviser Apidos Capital
Management, LLC By:   /s/ Vincent Ingato   Name: Vincent Ingato   Title:
Managing Director ACA CLO 2007-1, LTD, as Lender By its investment adviser
Apidos Capital Management, LLC By:   /s/ Vincent Ingato   Name: Vincent Ingato  
Title: Managing Director Apidos CDO I, as Lender By its investment adviser
Apidos Capital Management, LLC By:   /s/ Vincent Ingato   Name: Vincent Ingato  
Title: Managing Director

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Apidos CDO II as Lender By its investment adviser Apidos Capital Management, LLC
By:   /s/ Vincent Ingato   Name: Vincent Ingato   Title: Managing Director
Apidos CDO III as Lender By its investment adviser Apidos Capital Management,
LLC By:   /s/ Vincent Ingato   Name: Vincent Ingato   Title: Managing Director
Apidos CDO IV as Lender By its investment adviser Apidos Capital Management, LLC
By:   /s/ Vincent Ingato   Name: Vincent Ingato   Title: Managing Director
Apidos CDO V as Lender By its investment adviser Apidos Capital Management, LLC
By:   /s/ Vincent Ingato   Name: Vincent Ingato   Title: Managing Director
Apidos Cinco CDO as Lender By its investment adviser Apidos Capital Management,
LLC By:   /s/ Vincent Ingato   Name: Vincent Ingato   Title: Managing Director

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Apidos Quattro CDO as Lender By its investment adviser Apidos Capital
Management, LLC By:   /s/ Vincent Ingato   Name: Vincent Ingato   Title:
Managing Director

 

[SIGNATURE PAGE]

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

Annex A

 

EXECUTION COPY

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

dated as of December 20, 2010

among

AURORA DIAGNOSTICS, LLC,

as Borrower,

AURORA DIAGNOSTICS HOLDINGS, LLC,

AND CERTAIN SUBSIDIARIES AND AFFILIATES OF AURORA DIAGNOSTICS, LLC,

as Guarantors,

THE VARIOUS LENDERS PARTY HERETO,

BARCLAYS BANK PLC,

as Administrative Agent and Collateral Agent,

and

BARCLAYS CAPITAL, MORGAN STANLEY SENIOR FUNDING, INC.

AND UBS SECURITIES LLC,

as Joint Lead Arrangers and Joint Bookrunners,

MORGAN STANLEY SENIOR FUNDING, INC.,

as Syndication Agent

and

UBS SECURITIES LLC,

as Documentation Agent

$335,000,000 Senior Secured Credit Facilities

 

ADX - 1st Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

September 30,        Page  

SECTION 1. DEFINITIONS AND INTERPRETATION

       2   

1.1 Definitions

       2   

1.2 Accounting Terms

       43   

1.3 Interpretation, etc

       43   

SECTION 2. LOANS

       44   

2.1 Term Loans

       44   

2.2 Revolving Loans

       44   

2.3 Swing Line Loans

       46   

2.4 Issuance of Letters of Credit and Purchase of Participations Therein

       49   

2.5 Pro Rata Shares; Availability of Funds

       53   

2.6 Intentionally Omitted

       53   

2.7 Evidence of Debt; Register; Lenders’ Books and Records; Notes

       53   

2.8 Interest on Loans

       54   

2.9 Conversion/Continuation

       56   

2.10 Default Interest

       57   

2.11 Fees

       57   

2.12 Scheduled Payments

       59   

2.13 Voluntary Prepayments/Commitment Reductions

       60   

2.14 Mandatory Prepayments/Commitment Reductions

       62   

2.15 Application of Prepayments/Reductions

       64   

2.16 General Provisions Regarding Payments

       65   

2.17 Ratable Sharing

       66   

2.18 Making or Maintaining LIBOR Rate Loans

       67   

2.19 Increased Costs; Capital Adequacy

       69   

2.20 Taxes; Withholding, Etc.

       70   

2.21 Obligation to Mitigate

       73   

2.22 Defaulting Lenders

       73   

2.23 Removal or Replacement of a Lender

       74   

2.24 New Facilities

       75   

SECTION 3. CONDITIONS PRECEDENT

       78   

3.1 Closing Date

       78   

3.2 Conditions to Each Credit Extension

       81   

SECTION 4. REPRESENTATIONS AND WARRANTIES

       82   

4.1 Organization; Requisite Power and Authority; Qualification

       82   

4.2 Capital Stock and Ownership

       82   

4.3 Due Authorization

       83   

4.4 No Conflict

       83   

4.5 Governmental Consents

       83   

4.6 Binding Obligation

       83   

4.7 Historical Financial Statements

       84   

 

Aurora – A&R Credit Agreement

i



--------------------------------------------------------------------------------

September 30,        Page  

4.8 Projections

       84   

4.9 No Material Adverse Change

       84   

4.10 Intentionally Omitted.

       84   

4.11 Adverse Proceedings, etc

       84   

4.12 Payment of Taxes

       85   

4.13 Properties

       85   

4.14 Environmental Matters

       85   

4.15 No Defaults

       86   

4.16 Material Contracts and Affiliated Practice Agreements

       86   

4.17 Governmental Regulation

       86   

4.18 Margin Stock

       86   

4.19 Employee Matters

       87   

4.20 Employee Benefit Plans

       87   

4.21 Certain Fees

       88   

4.22 Solvency

       88   

4.23 Compliance with Statutes, etc

       88   

4.24 Disclosure

       89   

4.25 Patriot Act

       89   

4.26 Insurance

       89   

4.27 Security Interest in Collateral

       89   

4.28 Permits, Etc

       90   

4.29 Reimbursement from Third Party Payors

       90   

4.30 Common Enterprise

       91   

4.31 Intellectual Property

       91   

4.32 Sanctioned Persons and Anti-Money Laundering

       91   

SECTION 5. AFFIRMATIVE COVENANTS

       92   

5.1 Financial Statements and Other Reports

       92   

5.2 Existence

       96   

5.3 Payment of Taxes and Claims

       96   

5.4 Maintenance of Properties

       97   

5.5 Insurance

       97   

5.6 Books and Records; Inspections

       98   

5.7 Lenders Meetings

       98   

5.8 Compliance with Laws

       98   

5.9 Environmental

       99   

5.10 Subsidiaries; Guarantors

       100   

5.11 Additional Material Real Estate Assets

       101   

5.12 Interest Rate Protection

       103   

5.13 Intentionally Omitted

       103   

5.14 Further Assurances

       103   

5.15 Miscellaneous Business Covenants

       103   

5.16 Use of Proceeds

       104   

5.17 Compliance Program

       104   

5.18 Maintenance of Ratings

       104   

5.19 Public Parent Accession

       104   

 

Aurora – A&R Credit Agreement

ii



--------------------------------------------------------------------------------

September 30,        Page  

SECTION 6. NEGATIVE COVENANTS

       105   

6.1 Indebtedness

       105   

6.2 Liens

       108   

6.3 Equitable Lien

       111   

6.4 No Further Negative Pledges

       111   

6.5 Restricted Junior Payments

       111   

6.6 Restrictions on Subsidiary Distributions

       112   

6.7 Investments

       113   

6.8 Financial Covenants

       115   

6.9 Fundamental Changes; Disposition of Assets; Acquisitions

       117   

6.10 Disposal of Subsidiary Interests

       118   

6.11 Sales and Lease Backs

       118   

6.12 Transactions with Shareholders and Affiliates

       118   

6.13 Conduct of Business

       119   

6.14 Permitted Activities of Holdings

       119   

6.15 Amendments or Waivers of with respect to Subordinated Indebtedness

       120   

6.16 Fiscal Year

       120   

6.17 Controlled Accounts

       120   

6.18 Amendments to Organizational Agreements, Material Contracts and Affiliated
Practice Agreements

       121   

6.19 Prepayments of Subordinated Indebtedness

       121   

6.20 Public Parent Prospectus; Reorganization Transactions

       121   

6.21 Certain TRA Obligations

       122   

SECTION 7. GUARANTY

       122   

7.1 Guaranty of the Obligations

       122   

7.2 Contribution by Guarantors

       122   

7.3 Payment by Guarantors

       123   

7.4 Liability of Guarantors Absolute

       123   

7.5 Waivers by Guarantors

       125   

7.6 Guarantors’ Rights of Subrogation, Contribution, etc

       126   

7.7 Subordination of Other Obligations

       127   

7.8 Continuing Guaranty

       127   

7.9 Authority of Guarantors or Borrower

       127   

7.10 Financial Condition Borrower

       127   

7.11 Bankruptcy, etc

       128   

7.12 Discharge of Guaranty Upon Sale of Guarantor

       128   

7.13 Taxes

       129   

SECTION 8. EVENTS OF DEFAULT

       129   

8.1 Events of Default

       129   

SECTION 9. AGENTS

       132   

9.1 Appointment of Agents

       132   

9.2 Powers and Duties

       133   

9.3 General Immunity

       134   

9.4 Agents Entitled to Act as Lender

       136   

 

Aurora – A&R Credit Agreement

iii



--------------------------------------------------------------------------------

September 30,        Page  

9.5 Lenders’ Representations, Warranties and Acknowledgment

       136   

9.6 Right to Indemnity

       136   

9.7 Successor Administrative Agent, Collateral Agent and Swing Line Lender

       137   

9.8 Collateral Documents and Guaranty

       139   

9.9 Withholding Taxes

       140   

9.10 Administrative Agent May File Proofs of Claim

       140   

SECTION 10. MISCELLANEOUS

       141   

10.1 Notices Generally

       141   

10.2 Expenses

       143   

10.3 Indemnity

       144   

10.4 Set Off

       144   

10.5 Amendments and Waivers

       145   

10.6 Successors and Assigns; Participations

       148   

10.7 Independence of Covenants

       152   

10.8 Survival of Representations, Warranties and Agreements

       152   

10.9 No Waiver; Remedies Cumulative

       152   

10.10 Marshalling; Payments Set Aside

       153   

10.11 Severability

       153   

10.12 Obligations Several; Independent Nature of Lenders’ Rights

       153   

10.13 Headings

       153   

10.14 APPLICABLE LAW

       153   

10.15 CONSENT TO JURISDICTION

       153   

10.16 WAIVER OF JURY TRIAL

       154   

10.17 Confidentiality

       155   

10.18 Usury Savings Clause

       155   

10.19 Counterparts

       156   

10.20 Effectiveness; Entire Agreement; No Third Party Beneficiaries

       156   

10.21 Patriot Act

       157   

10.22 Disclosure

       157   

10.23 Appointment for Perfection

       157   

10.24 Advertising and Publicity

       157   

10.25 Borrower as representative for Credit Parties

       157   

10.26 No Fiduciary Duty

       158   

10.27 Affiliate Lenders

       158   

 

Aurora – A&R Credit Agreement

iv



--------------------------------------------------------------------------------

APPENDICES:

   A-1    Tranche B Term Loan Commitments    A-2    Revolving Commitments    B
   Notice Addresses

SCHEDULES:

   A    Consolidated Adjusted EBITDA Addbacks    B    Baseline Earnout Amounts
   S    Seller Notes    3.1    Local Counsel    4.1    Jurisdictions of
Organization and Qualification    4.2    Capital Stock and Ownership    4.4   
No Conflict    4.5    Governmental Consents    4.11    Adverse Proceedings   
4.13    Real Estate Assets    4.16    Material Contracts    4.21    Certain Fees
   4.26    Insurance    4.31    Intellectual Property    6.1(i)    Certain
Indebtedness    6.1(o)    Specified Earnouts    6.2    Certain Liens    6.6   
Restrictions on Subsidiary Distributions    6.7    Certain Investments    6.9   
Dispositions    6.12    Certain Affiliate Transactions

EXHIBITS:

   A-1    Funding Notice    A-2    Conversion/Continuation Notice    B-1   
Tranche B Term Loan Note    B-2    Revolving Loan Note    B-3    Swing Line Note
   C    Compliance Certificate    D    Opinions of Counsel    E    Assignment
Agreement    F-1    Closing Date Certificate    F-2    Solvency Certificate    G
   Counterpart Agreement    H    Form of Subordination Provisions    I    Pledge
and Security Agreement    J    Landlord Personal Property Collateral Access
Agreement    K    Joinder Agreement    L    Affiliated Practice Pledge Agreement
   M    Collateral Assignment of Nominee Agreement    N    Collateral Assignment
of Purchase Agreement    O    Collateral Assignment of Services Agreement    P
   Collateral Assignment of Management Agreement    Q    TRA Form    R    Form
of Affiliate Lender Assignment Agreement    S    Intercompany Subordination
Agreement

 

Aurora – A&R Credit Agreement

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

This AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT, dated as of
December 20, 2010, is entered into by and among AURORA DIAGNOSTICS, LLC, a
Delaware limited liability company (“Borrower”), AURORA DIAGNOSTICS HOLDINGS,
LLC., a Delaware limited liability company (“Holdings”) and certain subsidiaries
and affiliates of Borrower identified on the signature pages hereto as
“Guarantors” (such subsidiaries and affiliates, together with Parent Entity (as
hereinafter defined) are referred to individually as a “Guarantor”, and
collectively, jointly and severally, as “Guarantors”), the Lenders party hereto
from time to time, BARCLAYS BANK PLC (“Barclays Bank”), as Administrative Agent
(in such capacity, “Administrative Agent”) and as Collateral Agent (in such
capacity, “Collateral Agent”), BARCLAYS CAPITAL (a division of Barclays Bank),
MORGAN STANLEY SENIOR FUNDING, INC. (“MSSF”) and UBS SECURITIES LLC (“UBS
Securities”), as Joint Lead Arrangers (in such capacity, “Joint Lead Arrangers”)
and Joint Bookrunners (in such capacity, “Joint Bookrunners”), MSSF, as
Syndication Agent (in such capacity, “Syndication Agent”), and UBS Securities,
as Documentation Agent (in such capacity, “Documentation Agent”).

RECITALS:

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;

WHEREAS, Borrower, Holdings, as a guarantor, the other guarantors party thereto,
the Administrative Agent and the Lenders and other agents party thereto entered
into a Credit and Guaranty Agreement, dated as of May 26, 2010 (the “Existing
Credit Agreement”), pursuant to which the Lenders agreed to extend certain
credit facilities to Borrower, in an aggregate amount not to exceed
$335,000,000, consisting of (a) $225,000,000 aggregate principal amount of
Tranche B Term Loans, and (b) $110,000,000 aggregate principal amount of
Revolving Commitments (of which $50,000,000 of Revolving Commitments was
initially available on the Closing Date). The proceeds of the Tranche B Term
Loans were used to repay the Existing Indebtedness (as defined herein), to
redeem certain ownership interests in Holdings and pay all accrued dividends and
interest owing with respect thereto, and to pay fees and expenses associated
with the transactions contemplated by this Agreement. The proceeds of the
Revolving Loans (as defined herein) will be used to (i) fund Permitted
Acquisitions, and (ii) finance the working capital needs and general corporate
purposes of Borrower and its Subsidiaries;

WHEREAS, Borrower has agreed to secure all of its Obligations by granting to
Collateral Agent, for the benefit of Secured Parties, a First Priority Lien on
substantially all of its assets, including a pledge of all of the Capital Stock
of each of its Domestic Subsidiaries and 65% of all the Capital Stock of each of
its direct Foreign Subsidiaries;

WHEREAS, Guarantors have agreed to guarantee the obligations of Borrower
hereunder and to secure their respective Obligations by granting to Collateral
Agent, for the benefit of Secured Parties, a First Priority Lien on
substantially all of their respective assets, including a pledge of all of the
Capital Stock of each of their respective Domestic Subsidiaries (including
Borrower) and 65% of all the Capital Stock of each of their respective direct
Foreign Subsidiaries;

 

Aurora – A&R Credit Agreement

 



--------------------------------------------------------------------------------

WHEREAS, Borrower intends to (i) issue certain Senior Unsecured Notes (as
defined herein) and (ii) consummate the Reorganization Transactions (as defined
herein), and in connection therewith intends to merge Holdings with and into
Public Parent, with the surviving entity being Public Parent; and

WHEREAS, in connection with the issuance of the Senior Unsecured Notes, and in
contemplation of the Reorganization Transactions, Borrower has requested that
the Lenders under the Existing Credit Agreement enter into Amendment No. 1 (as
defined herein) to amend and restate the Existing Credit Agreement, as set forth
below and the Requisite Lenders have agreed to do so;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION 1. DEFINITIONS AND INTERPRETATION

1.1 Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:

“Accounts” means all “accounts” (as defined in the UCC) of Borrower (or, if
referring to another Person, of such Person), including, without limitation,
accounts, accounts receivable, monies due or to become due and obligations in
any form (whether arising in connection with contracts, contract rights,
instruments, general intangibles, or chattel paper), in each case whether
arising out of goods sold or services rendered or from any other transaction and
whether or not earned by performance, now or hereafter in existence.

“Act” as defined in Section 4.25.

“Adjusted LIBOR Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a LIBOR Rate Loan, the greater of
(I) 2.00% per annum and (II) the rate per annum obtained by dividing (and
rounding upward to the next whole multiple of 1/100 of 1.00%) (i) (a) the rate
per annum (rounded to the nearest 1/100 of 1.00%) equal to the rate determined
by Administrative Agent to be the offered rate which appears on the page of the
Reuters Screen which displays an average British Bankers Association Interest
Settlement Rate (such page currently being LIBOR01 page) for deposits (for
delivery on the first day of such period) with a term equivalent to such period
in Dollars, determined as of approximately 11:00 a.m. (London, England time) on
such Interest Rate Determination Date, or (b) in the event the rate referenced
in the preceding clause (a) does not appear on such page or service or if such
page or service shall cease to be available, the rate per annum (rounded to the
nearest 1/100 of 1.00%) equal to the rate determined by Administrative Agent to
be the offered rate on such other page or other service which displays an
average British Bankers Association Interest Settlement Rate for deposits (for
delivery on the first day of such period) with a term equivalent to such period
in Dollars, determined as of approximately 11:00 a.m. (London, England time) on
such

 

Aurora – A&R Credit Agreement

2



--------------------------------------------------------------------------------

Interest Rate Determination Date, or (c) in the event the rates referenced in
the preceding clauses (a) and (b) are not available, the rate per annum (rounded
to the nearest 1/100 of 1.00%) equal to the offered quotation rate to first
class banks in the London interbank market by Administrative Agent for deposits
(for delivery on the first day of the relevant period) in Dollars of amounts in
same day funds comparable to the principal amount of the applicable Loan of
Administrative Agent, in its capacity as a Lender, for which the Adjusted LIBOR
Rate is then being determined with maturities comparable to such period as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, by (ii) an amount equal to (a) one minus (b) the Applicable
Reserve Requirement.

“Administrative Agent” as defined in the preamble hereto.

“Adverse Proceeding” means any action, suit, proceeding (whether administrative
or judicial), governmental investigation or arbitration (whether or not
purportedly on behalf of Parent Entity or any of its Subsidiaries) at law or in
equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims) or other regulatory body or any mediator or
arbitrator, whether pending or, to the knowledge of an Authorized Officer of
Parent Entity or Borrower, threatened in writing against Parent Entity or any of
its Subsidiaries or any property of Parent Entity or any of its Subsidiaries.

“Affected Lender” as defined in Section 2.18(b).

“Affected Loans” as defined in Section 2.18(b).

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly Controlling (including any member of the senior management group of
such Person), Controlled by, or under common Control with, that Person.

“Affiliate Lender” means each Lender who is an Equity Investor or an Affiliate
of an Equity Investor; provided, that in no event shall Public Parent be an
Affiliate Lender.

“Affiliate Lender Assignment Agreement” as defined in Section 10.6(d).

“Affiliated Practice” means any physician-owned professional organization,
association, corporation, partnership, limited liability company or other legal
entity the ownership of the Capital Stock of which is limited to licensed
physicians or a revocable trust of which a licensed physician is a trustee, in
each case, under applicable law.

“Affiliated Practice Agreements” means each Management Agreement, Nominee
Agreement and Services Agreement.

“Affiliated Practice Pledge Agreement” means any Affiliated Practice Pledge
Agreement executed and delivered by the applicable Credit Parties and the
applicable Nominee in favor of Collateral Agent, substantially in the form of
Exhibit L or such other form reasonably acceptable to Collateral Agent and
Borrower.

“Agent” means each of Administrative Agent, Collateral Agent, Syndication Agent
and Documentation Agent; provided, that all references to “Agent” or “Agents”
shall only refer to Administrative Agent when such reference involves the
satisfaction of the Agents or the consent of the Agents.

 

Aurora – A&R Credit Agreement

3



--------------------------------------------------------------------------------

“Aggregate Amounts Due” as defined in Section 2.17.

“Aggregate Payments” as defined in Section 7.2.

“Agreement” means this Amended and Restated Credit and Guaranty Agreement, dated
as of December 20, 2010, as it may be amended, restated, supplemented or
otherwise modified from time to time and any annexes, exhibits, schedules to any
of the foregoing.

“Amendment Date” means the “Effective Date” as defined in Amendment No. 1.

“Amendment No. 1” means the Amendment to the Credit and Guaranty Agreement,
dated as of December 20, 2010, among the Borrower, Holdings, the Guarantors
party thereto, Barclays Bank, as administrative agent and collateral agent and
the Lenders party thereto.

“Applicable Margin” means (i) with respect to Tranche B Term Loans and Revolving
Loans that are LIBOR Rate Loans, a percentage, per annum, equal to 4.25% and
(ii) with respect to Tranche B Term Loans and Revolving Loans that are Base Rate
Loans, a percentage, per annum, equal to 3.25%.

“Applicable Reserve Requirement” means, at any time, for any LIBOR Rate Loan,
the maximum rate, expressed as a decimal, at which reserves (including any basic
marginal, special, supplemental, emergency or other reserves) are required to be
maintained with respect thereto against “Eurocurrency liabilities” (as such term
is defined in Regulation D) under regulations issued from time to time by the
Board of Governors or other applicable banking regulator. Without limiting the
effect of the foregoing, the Applicable Reserve Requirement shall reflect any
other reserves required to be maintained by such member banks with respect to
(i) any category of liabilities which includes deposits by reference to which
the applicable Adjusted LIBOR Rate or any other interest rate of a Loan is to be
determined, or (ii) any category of extensions of credit or other assets which
include LIBOR Rate Loans. A LIBOR Rate Loan shall be deemed to constitute
Eurocurrency liabilities and as such shall be deemed subject to reserve
requirements. The rate of interest on LIBOR Rate Loans shall be adjusted
automatically on and as of the effective date of any change in the Applicable
Reserve Requirement.

“Applicable Revolving Commitment Fee Percentage” means, as at any date of
determination for the applicable measurement period, (i) so long as the Average
Daily Utilization is less than 50% of the average Revolving Commitments during
such period, a rate per annum equal to 0.75% and (ii) so long as the Average
Daily Utilization is greater than or equal to 50% of the average Revolving
Commitments during such period, a rate per annum equal to 0.50%.

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein which is distributed to Agents or to Lenders by means of
electronic communications pursuant to Section 10.1(b).

 

Aurora – A&R Credit Agreement

4



--------------------------------------------------------------------------------

“Asset Sale” means a sale, lease or sublease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer, license or other disposition to, or
any exchange of property with, any Person (other than to or with a Credit Party
which is not Parent Entity), in one transaction or a series of related
transactions, of all or any part of any Credit Party’s businesses, assets or
properties of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, including, without
limitation, the Capital Stock of any Credit Party (other than Capital Stock of
Parent Entity) other than (i) inventory (or other assets) sold or leased in the
ordinary course of business, (ii) use and dispositions of Cash and Cash
Equivalents in the ordinary course of business, (iii) dispositions of obsolete,
worn out, surplus or uneconomical property, (iv) the granting of a Permitted
Lien, (v) Investments made in accordance with Section 6.7, (vi) abandonment,
license or sublicense of Intellectual Property in the ordinary course of
business, (vii) leases, subleases, licenses and sublicenses of real or personal
property in the ordinary course of business and (viii) discounts, cancellation
or forgiveness of accounts receivable in the ordinary course of business. For
purposes of clarification, “Asset Sale” shall include the sale or other
disposition for value of any contracts. In no event shall condemnation or
casualty of property constitute an Asset Sale.

“Asset Sale Reinvestment Amounts” has the meaning given to such term in
Section 2.14(a).

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by Administrative Agent.

“Audited Financial Statements” means the (i) consolidated balance sheet of
Holdings and its Subsidiaries for the fiscal years ended December 31,
2007, December 31, 2008 and December 31, 2009, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
years of Holdings and its Subsidiaries, including the notes thereto, and
(ii) with respect to such consolidated financial statements a report thereon of
McGladrey & Pullen.

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents, and such Person’s chief financial
officer or treasurer.

“Average Daily Utilization” means for any measurement period, the average of the
difference on each day during such measurement period between (i) the Revolving
Commitments as of each such day, and (ii) the aggregate principal amount of
(A) all outstanding Revolving Loans as of each such day plus (B) the Letter of
Credit Usage as of each such day.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Barclays Bank” has the meaning specified in the preamble hereto.

 

Aurora – A&R Credit Agreement

5



--------------------------------------------------------------------------------

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate
in effect on such day plus  1/2 of 1.00% and (iii) the Adjusted LIBOR Rate that
would be payable on such day for a LIBOR Rate Loan with a one-month Interest
Period plus 1.00%. Any change in the Base Rate due to a change in the Prime Rate
or the Federal Funds Effective Rate shall be effective on the effective day of
such change in the Prime Rate or the Federal Funds Effective Rate, respectively.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Baseline Earnout Amounts” means, for any period, with respect to (i) each
acquisition consummated prior to the Closing Date, the Earnout Amount
corresponding to such acquisition set forth on Schedule B and (ii) any other
Permitted Acquisition, the unpaid portion of the Earnout Amount for all future
periods payable pursuant to the agreement governing such Earnout Amount assuming
that the EBITDA of the target used to establish the Earnout Amount by Borrower
and any such seller under such agreement remains constant for the term of such
Earnout Amount.

“Beneficiary” means each Agent, Lender and Lender Counterparty.

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“Borrower” as defined in the preamble hereto.

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or the State of Florida
or is a day on which banking institutions located in either such state are
authorized or required by law or other governmental action to close, and
(ii) with respect to all notices, determinations, fundings and payments in
connection with the Adjusted LIBOR Rate or any LIBOR Rate Loans, the term
“Business Day” shall mean any day which is a Business Day described in
clause (i) and which is also a day for trading by and between banks in Dollar
deposits in the London interbank market.

“Business Trade Secrets” as defined in Section 4.31.

“CAP” means the College of American Pathologists.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.

 

Aurora – A&R Credit Agreement

6



--------------------------------------------------------------------------------

“Captive Insurance Subsidiary” means any Subsidiary formed for the purpose of
facilitating self-insurance programs of the Parent Entity and/or its
Subsidiaries.

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government, or (b) issued by any agency of
the United States the obligations of which are backed by the full faith and
credit of the United States, in each case maturing within one year after such
date; (c) marketable direct obligations issued by any state of the United States
of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-2
from S&P or at least P-2 from Moody’s; (d) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-2 from S&P or at least P-2 from
Moody’s; (e) certificates of deposit or bankers’ acceptances maturing within one
year after such date and issued or accepted by any Lender or by any commercial
bank organized under the laws of the United States of America or any state
thereof or the District of Columbia that (i) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator), and (ii) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; (f) shares of any money market mutual fund that (i) has
substantially all of its assets invested continuously in the types of
investments referred to in clauses (a) and (e) above, (ii) has net assets of not
less than $500,000,000, and (iii) has the highest rating obtainable from either
S&P or Moody’s and (g) demand deposit accounts maintained in the ordinary course
of business with the financial institutions described in clause (e) above.

“CHAMPUS” means the United States Department of Defense Civilian Health and
Medical Programs of the United States or any successor thereto, including,
without limitation, TRICARE.

“Change of Control” means any event or circumstance after which: (i)(a) prior to
the consummation of the Reorganization Transactions, Holdings shall cease to own
and control, directly or indirectly, free and clear of all Liens (other than
Liens in favor of the Collateral Agent for the benefit of Secured Parties and
Liens permitted pursuant to Sections 6.2 (a), (b), (d) and (o)) 99% on a fully
diluted basis of the economic and voting interest in the Capital Stock of
Borrower, provided, that the remaining 1% of beneficial ownership and control on
a fully diluted basis of the economic and voting interest in the Capital Stock
of Borrower shall be held by an employee or director of Borrower for tax
structuring purposes, provided, further, that such employee or director executes
a non-recourse pledge of such 1% ownership interest in favor of Collateral
Agent, for the benefit of the Secured Parties or (b) following the consummation
of the Reorganization Transactions, Parent Entity shall cease to own and
control, directly or indirectly, free and clear of all Liens (other than Liens
in favor of the Collateral Agent for the benefit of Secured Parties and Liens
permitted pursuant to Sections 6.2 (a), (b), (d) and (o)) 100% on a fully
diluted basis of the economic and voting interest in the Capital Stock of
Borrower; or (ii) if the Capital Stock of Parent Entity (or any direct or
indirect parent of Parent Entity) is not traded on a nationally-recognized stock
exchange, any one or more of the Permitted Investors (as

 

Aurora – A&R Credit Agreement

7



--------------------------------------------------------------------------------

defined below) shall cease to own and control, directly or indirectly, at least
50.1% on a fully diluted basis of the voting Equity Interest of Parent Entity in
the aggregate; or (iii) if the Capital Stock of Parent Entity (or any direct or
indirect parent of Parent Entity) is not traded on a nationally-recognized stock
exchange, the majority of the seats (other than vacant seats) on the board of
directors (or similar governing body) of Borrower (or any direct or indirect
parent of Borrower) cease to be occupied by persons who either (A) were members
of the board of directors of Borrower (or any direct or indirect parent of
Borrower) on the Closing Date or (B) were nominated for election by the board of
directors of Borrower (or any direct or indirect parent of Borrower), a majority
of whom were directors on the Closing Date or whose election or nomination for
election was previously approved by a majority of such directors; or (iv) if the
Capital Stock of Parent Entity (or any direct or indirect parent of Parent
Entity) is traded on a nationally-recognized stock exchange, any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act, but excluding any employee benefit plan of such person and its
Subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) other than (x) the
Sponsors, (y) any shareholders of Parent Entity who are directors, officers and
other management employees of Parent Entity and its Subsidiaries, and (z) any
other shareholders of Parent Entity (or, following the Reorganization
Transactions, a predecessor-in-interest of Parent Entity) who are shareholders
of Parent Entity (or such predecessor-in-interest) on the Closing Date (clauses
(x) through (z) collectively, the “Permitted Investors”) shall become the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 of the Securities
Exchange Act) of more than 35% on a fully diluted basis of the voting and/or
economic interest in the Capital Stock of Parent Entity (or any direct or
indirect parent of Parent Entity) in the aggregate and the Permitted Investors
do not own and control a greater amount than such other person or group. In no
event shall the consummation of the Reorganization Transactions constitute a
“Change of Control”.

“Class” means (i) with respect to Lenders, each of the following classes of
Lenders: (a) Lenders having Tranche B Term Loan Exposure, (b) Lenders having
Revolving Exposure, and (c) Lenders having New Term Loan Exposure; and (ii) with
respect to Loans, each of the following classes of Loans: (a) Tranche B Term
Loans, (b) New Term Loans, and (c) Revolving Loans.

“CLIA” means the Clinical Laboratory Improvement Amendment as set forth at 42
U.S.C 263a and the regulations promulgated thereunder, as amended.

“Closing Date” means May 26, 2010.

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit F-1.

“CMS” means the Centers for Medicare and Medicaid Services of HHS, any successor
thereof and any predecessor thereof, including the HCFA.

“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are purported to be granted pursuant to
the Collateral Documents as security for the Obligations.

 

Aurora – A&R Credit Agreement

8



--------------------------------------------------------------------------------

“Collateral Agent” as defined in the preamble hereto.

“Collateral Assignment of Management Agreement” means any Collateral Assignment
of Management Agreement, executed and delivered by a Credit Party and, except as
otherwise approved by the Administrative Agent, the applicable Affiliated
Practice in favor of Collateral Agent, substantially in the form of Exhibit P or
such other form as may be reasonably acceptable to Collateral Agent and
Borrower.

“Collateral Assignment of Nominee Agreement” means any Collateral Assignment of
Nominee Agreement, executed and delivered by a Credit Party and, except as
otherwise approved by the Administrative Agent, Nominee in favor of Collateral
Agent, substantially in the form of Exhibit M or such other form as may be
reasonably acceptable to Collateral Agent and Borrower.

“Collateral Assignment of Purchase Agreement” means any collateral assignment of
a purchase agreement, executed and delivered by the applicable Credit Parties
(and, with respect to any purchase agreement entered into by the Credit Parties
after the Closing Date, except as otherwise approved by the Administrative
Agent, by the sellers under the applicable purchase agreement), in favor of
Collateral Agent, substantially in the form of Exhibit N or such other form as
may be reasonably acceptable to Collateral Agent and Borrower.

“Collateral Assignment of Services Agreement” means any Collateral Assignment of
Services Agreement, executed and delivered by the applicable Credit Parties and,
except as otherwise approved by the Administrative Agent, the applicable
Affiliated Practice in favor of Collateral Agent, substantially in the form of
Exhibit O or such other form as may be reasonably acceptable to Collateral Agent
and Borrower.

“Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
any Collateral Assignment of Management Agreement, any Collateral Assignment of
Nominee Agreement, any Collateral Assignment of Services Agreement, any
Collateral Assignment of Purchase Agreement, any Affiliated Practice Pledge
Agreement, and all other instruments, documents and agreements delivered by any
Credit Party pursuant to this Agreement or any of the other Credit Documents in
order to grant to Collateral Agent, for the benefit of Secured Parties, a Lien
on any real, personal or mixed property of that Credit Party as security for the
Obligations.

“Collateral Questionnaire” means a perfection certificate in form reasonably
satisfactory to Collateral Agent that provides information with respect to the
personal or mixed property of each Credit Party.

“Commitment” means any Revolving Commitment, Tranche B Term Loan Commitment, New
Revolving Commitment or New Term Loan Commitment.

“Commodities Account” shall have the meaning specified in the Pledge and
Security Agreement.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

 

Aurora – A&R Credit Agreement

9



--------------------------------------------------------------------------------

“Consolidated” means the consolidation of accounts in accordance with GAAP.

“Consolidated Adjusted EBITDA” means an amount determined for Parent Entity and
its Subsidiaries on a consolidated basis, in each case equal to (i) the sum,
without duplication, of the amounts for such period of (a) Consolidated Net
Income, plus (b) Consolidated Interest Expense, plus (c) Consolidated Tax
Expense (including Tax Distributions to the extent deducted from Consolidated
Net Income), plus (d) total depreciation expense, plus (e) total amortization
expense, plus (f) other non-Cash items reducing Consolidated Net Income
(excluding any such non-Cash item to the extent that it represents an accrual or
reserve for potential Cash items in any future period or amortization of a
prepaid Cash item that was paid in a prior period), including, without
limitation, any non-Cash charge required by GAAP related to changes in the “fair
value” of any Earnout Amounts, plus (g) (1) management fees to Sponsors or any
of their Affiliates in the amounts and the times specified in the Management
Services Agreement, as in effect on the Closing Date and (2) consulting fees,
advisory fees or similar fees to, and expenses of, Sponsors or any of their
Affiliates pursuant to the terms of the Management Services Agreement, as in
effect on the Closing Date, plus (h) costs, fees, expenses, charges, discounts
and premiums incurred on the Closing Date in connection with the transactions
contemplated by the Credit Documents, including, without limitation, any of the
foregoing incurred with respect to the Existing Indebtedness, and costs, fees,
expenses, charges, discounts and premiums incurred after the Closing Date with
respect to any increase in the Revolving Commitment, to any New Revolving
Commitment, to any New Term Loan Commitment, or to any amendment, consent,
waiver or other modification relating to the Credit Documents, plus (i) costs,
fees, expenses, charges, discounts and premiums incurred after the Closing Date
in connection with transactions permitted by the Credit Documents (whether or
not consummated and including Permitted Acquisitions, issuances of Indebtedness,
Investments, dispositions of Assets and sales of Capital Stock but excluding
such costs, fees, expenses, charges, discounts and premiums described in clause
(s) below) in an aggregate amount not to exceed $2,500,000 in any 12 month
period, plus (j) fees and expenses payable to Haverford pursuant to the
Consulting Agreement, plus (k) the cumulative effect of any Accounting Changes
described in Section 1.2 and purchase price accounting principles, plus
(l) letter of credit fees not to exceed $50,000 in the aggregate in any 12 month
period plus (m) non-recurring, extraordinary or unusual expenses or charges
(including non-recurring severance expenses (incurred in connection with a
Permitted Acquisition or otherwise), and integration expenses and the amount of
any restructuring charge or reserve, in each case incurred in connection with
any Permitted Acquisition), in a total aggregate amount not to exceed $5,000,000
in any 12 month period (provided that, amounts in respect of the non-recurring
charges described on Schedule A hereto that are added pursuant to this clause
(m) shall not be included in the calculation of availability under the
$5,000,000 limitation hereunder), plus (n) acquisition related costs expensed
pursuant to FASB 141r that would otherwise have been capitalized under GAAP
immediately prior to the effectiveness of FASB 141r, plus (o) any one-time
expenses relating to enhanced accounting function, and other one-time costs and
expenses associated with becoming a public company, including expenses incurred
in connection with the Reorganization Transactions, plus (p) payments made
pursuant to the TRA (to the extent deducted from Consolidated Net Income), plus
(q) any out-of-pocket costs or expenses incurred pursuant to the implementation,
administration and management of any management equity plan or stock option plan
or other management or employee benefit plan or agreement, any management or
employee stock-based compensation agreement, or any stock subscription or

 

Aurora – A&R Credit Agreement

10



--------------------------------------------------------------------------------

shareholder agreement in an aggregate amount not to exceed $500,000 in each
Fiscal Year, plus (r) any non-Cash expenses resulting from any management equity
plan or stock option plan or other management or employee benefit plan or
agreement or any stock subscription or shareholder agreement of employees of any
Credit Party, plus (s) costs, fees, expenses, charges, discounts and premiums
incurred in connection with the issuance of the Senior Unsecured Notes for the
closing of Amendment No. 1; minus (ii) the sum, without duplication of the
amounts for such period of (a) other non-Cash items increasing Consolidated Net
Income for such period (excluding any such non-Cash item to the extent it
represents the reversal of an accrual or reserve for potential Cash item in any
prior period or amortization of a prepaid cash item that was paid in a prior
period), plus (b) interest income. Notwithstanding the foregoing, the
Consolidated Adjusted EBITDA for the Fiscal Quarter ended (A) September 30, 2009
shall be deemed to be $17,923,000; (B) December 31, 2009 shall be deemed to be
$16,387,000; and (C) March 31, 2010 shall be deemed to be $13,851,000; as such
amounts may be further adjusted with respect to events after the Closing Date
pursuant to Section 6.8(d) including, for the avoidance of doubt, any
adjustments required to give pro forma effect to Permitted Acquisitions
occurring after the Closing Date. It is understood and agreed that any amounts
incurred or attributable to events occurring prior to March 31, 2010 shall not
be considered in computing capacity under any clause or sub-clause of this
definition of “Consolidated Adjusted EBITDA”. It is further understood and
agreed that any amount that is attributed to a specific sub-clause of this
definition of “Consolidated Adjusted EBITDA” shall not be attributed to any
other sub-clause of this definition; provided that such designation is set forth
in a Compliance Statement delivered pursuant to Section 5.1(d); provided further
that, in the event that a discrepancy exists between two or more Compliance
Statements delivered during any applicable Fiscal Year, the designations set
forth in the first applicable Compliance Statement shall govern.

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of Parent Entity and its Subsidiaries, during such period
determined on a consolidated basis that, in accordance with GAAP, are or should
be included in “purchase of property and equipment or which should otherwise be
capitalized” or similar items reflected in the consolidated statement of cash
flows of Parent Entity and its Subsidiaries; provided, that (a) all expenditures
of Parent Entity and its Subsidiaries during such period incurred in connection
with the consummation of a Permitted Acquisition or of any acquisition occurring
prior to the Closing Date, (b) all expenditures made with Asset Sale
Reinvestment Amounts, or (c) expenditures made with Net Insurance/Condemnation
Proceeds shall not be included as “Consolidated Capital Expenditures”.

“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period, excluding any amount not payable in Cash.

“Consolidated Current Assets” means, as of any date of determination, the total
assets of Parent Entity and its Subsidiaries, on a consolidated basis that may
properly be classified as current assets in conformity with GAAP, excluding Cash
and Cash Equivalents, deferred taxes, taxes receivable and deferred payments to
be made pursuant to the TRA.

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of Parent Entity and its Subsidiaries, on a consolidated basis
that may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt, deferred taxes, taxes payable
and deferred payments to be made pursuant to the TRA.

 

 

Aurora – A&R Credit Agreement

11



--------------------------------------------------------------------------------

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
determined for Parent Entity and its Subsidiaries on a consolidated basis equal
to: (a) the sum without duplication, of (i) the amount of Consolidated Adjusted
EBITDA for such period, (ii) the amount of any net increase in Consolidated
Current Liabilities of Parent Entity and its Subsidiaries for such period, and
(iii) the amount of any net decrease in the Consolidated Current Assets of
Parent Entity and its Subsidiaries for such period; minus (b) the sum, without
duplication, of (i) Consolidated Cash Interest Expense during such period,
(ii) the amount of any net decrease in Consolidated Current Liabilities of
Parent Entity and its Subsidiaries for such period, (iii) the amount of any net
increase in the Consolidated Current Assets of Parent Entity and its
Subsidiaries for such period, (iv) Consolidated Tax Expense (including, in any
event, Tax Distributions), (v) payments made pursuant to the TRA, (vi) costs,
fees, expenses, charges, discounts and premiums incurred after the Closing Date
in connection with transactions permitted by the Credit Documents (whether or
not consummated and including Permitted Acquisitions, issuances of Indebtedness,
Investments, dispositions of Assets and sales of Capital Stock) in an aggregate
amount not to exceed $2,500,000 in any 12 month period, (vii) any other cash
charges, cash expenses, cash losses or other cash items added to Consolidated
Adjusted EBITDA, including, without limitation, such items specified in clauses
(g) through (j), (l), (m), (o), (q) and (s) thereof, (viii) Consolidated Capital
Expenditures made in cash during such period to the extent permitted hereunder,
(ix) cash paid during such period for Permitted Acquisitions and other
Investments to the extent permitted hereunder, and (x) scheduled payments of
Indebtedness (including scheduled payments under the Tranche B Term Loan
Facility and payments in respect of Earnout Amounts), in each case made during
such period, in all cases set forth above in clauses (vi) and (viii) through
(x), only to the extent paid in cash and not paid with (A) proceeds from any
issuance or incurrence of Capital Stock or Indebtedness, except to the extent
such proceeds are received from the issuance of the Senior Unsecured Notes, or
(B) proceeds from any Asset Sale, except to the extent included in the
calculation of Consolidated Adjusted EBITDA. For the avoidance of doubt, in no
event shall the Senior Unsecured Notes (or the proceeds thereof) be deemed to be
included in the foregoing clauses (a), (b)(ii) or (b)(iii) for purposes of
calculating “Consolidated Excess Cash Flow” under this definition.

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of Parent Entity and its Subsidiaries on a
consolidated basis with respect to all outstanding Consolidated Total Debt as
determined in accordance with GAAP, including all interest expense with respect
to the Earnout Amounts, commissions, discounts and other fees and charges owed
with respect to letters of credit and net costs under Interest Rate Agreements,
but excluding, however, any amounts referred to in Section 2.11(e) payable on or
before the Closing Date. Notwithstanding the foregoing, (i) to the extent
related to the Transactions or the issuance of Senior Unsecured Notes, debt
issuance costs, debt discount or premium and other financing fees and expenses
(other than unused line fees) shall be excluded from the calculation of
Consolidated Interest Expense and (ii) Consolidated Interest Expense shall be
calculated after giving effect to Interest Rate Agreements, but excluding
unrealized gains and losses with respect to Interest Rate Agreements.

 

Aurora – A&R Credit Agreement

12



--------------------------------------------------------------------------------

“Consolidated Liquidity” means, for any period an amount determined for Parent
Entity and its Subsidiaries on a consolidated basis equal to the sum of
(i) Cash-on-hand and Cash Equivalents of Parent Entity and its Subsidiaries
(other than any such Cash-on-hand and Cash Equivalents that are subject to a
Lien pursuant to Section 6.2(y)), plus (ii)(a) the Revolving Commitments of all
Lenders in the aggregate, minus (b) the Total Utilization of Revolving
Commitments.

“Consolidated Net Income” means, for any period, the net income (or loss) of
Parent Entity and its Subsidiaries on a consolidated basis for such period taken
as a single accounting period determined in conformity with GAAP, excluding
therefrom (i) the income (or loss) of any Person (other than a Subsidiary of
Parent Entity) in which any other Person (other than Parent Entity or any of its
Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to Parent Entity or any of its
Subsidiaries by such Person during such period, (ii) the income (or loss) of any
Person accrued prior to the date it becomes a Subsidiary of Parent Entity or is
merged into or consolidated with Parent Entity or any of its Subsidiaries or
that Person’s assets are acquired by Parent Entity or any of its Subsidiaries,
(iii) the income of any Subsidiary of Parent Entity to the extent that the
declaration or payment of dividends or similar distributions by that Subsidiary
of that income is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary, (iv) any after tax gains
or losses attributable to Asset Sales or returned surplus assets of any Pension
Plan, (v) (to the extent not included in clauses (i) through (iv) above) any net
extraordinary gains or net extraordinary losses to the extent included in the
calculation of net income.

“Consolidated Tax Expense” means, for any period, the tax expense of Parent
Entity and its Subsidiaries for such period, determined on a consolidated basis
in accordance with GAAP.

“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of Parent Entity and its
Subsidiaries, including, without duplication, all Indebtedness with respect to
the Baseline Earnout Amounts and the Seller Notes (but excluding any other
Indebtedness constituting Earnout Amounts), as determined on a consolidated
basis in accordance with GAAP.

“Consolidated Total Secured Debt” means, as of any date of determination, the
aggregate stated balance sheet amount of the Consolidated Total Debt of Parent
Entity and its Subsidiaries (or, if higher, the par value or stated face amount
of all such Indebtedness (other than zero coupon Indebtedness)), which is
secured by a Lien on the assets of Parent Entity or any Subsidiary thereof.

“Consulting Agreement” means that certain Consulting Agreement, dated as of
June 2, 2006, among Borrower, Holdings (or following the consummation of the
Reorganization Transactions, Public Parent, as successor-in-interest to
Holdings) and Haverford, as previously amended and in effect on the Closing
Date, and as may be further amended from time to time; provided, that any
amendment to such Consulting Agreement which would be materially adverse to the
interests of the Administrative Agent or the Lenders, or to any of their
respective right hereunder, shall require the prior approval of the
Administrative Agent.

 

Aurora – A&R Credit Agreement

13



--------------------------------------------------------------------------------

“Contingent Obligation” shall mean, as to any Person, any obligation, agreement,
understanding or arrangement of such Person guaranteeing or intended to
guarantee any Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person, whether or not contingent, (a) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor; (b) to advance or supply funds (i) for the purchase or payment of any
such primary obligation or (ii) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor; (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation; (d) with
respect to bankers’ acceptances, letters of credit and similar credit
arrangements, until a reimbursement obligation arises (which reimbursement
obligation shall constitute Indebtedness); or (e) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term “Contingent Obligation” shall not include
(i) endorsements of instruments for deposit or collection in the ordinary course
of business, (ii) any product warranties, and (iii) indemnities incurred in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made (or, if less,
the maximum amount of such primary obligation for which such Person may be
liable, whether singly or jointly, pursuant to the terms of the instrument
evidencing such Contingent Obligation) or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good
faith.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Contributing Guarantors” as defined in Section 7.2.

“Control” means the possession, directly or indirectly, of the power (i) to vote
10% or more of the Securities having ordinary voting power for the election of
directors of such Person or (ii) to direct or cause the direction of the
management or policies of a Person, whether through the ownership of voting
securities or by contract and the terms “Controlling” and “Controlled” shall
have meanings correlative thereto.

“Controlled Account” means a Deposit Account, Commodities Account or Securities
Account of a Credit Party which is subject to the control of Collateral Agent,
for the benefit of the Secured Parties, in accordance with the terms of the
Pledge and Security Agreement.

“Controlled Investment Affiliate” means, as to any Person, any other Person
which directly or indirectly is in Control of, is Controlled by, or is under
common Control with, such Person and is organized by such Person (or any Person
Controlling such Person) primarily for making equity or debt investments in
Parent Entity, or other portfolio companies.

 

Aurora – A&R Credit Agreement

14



--------------------------------------------------------------------------------

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit G delivered by a Credit Party pursuant to Section 5.10.

“Credit Date” means the date of a Credit Extension.

“Credit Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, the Collateral Questionnaire, the Intercompany Subordination
Agreement, each Counterpart Agreement, Amendment No. 1 and all other documents,
instruments or agreements required to be delivered pursuant to this Agreement
that are executed and delivered by a Credit Party for the benefit of any Agent
or any Lender in connection herewith.

“Credit Extension” means the making of a Loan or the issuance of a Letter of
Credit.

“Credit Parties” means Borrower and Guarantors.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with Parent Entity’s and its Subsidiaries’
operations and not for speculative purposes.

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Default Rate” means any interest payable pursuant to Section 2.10.

“Defaulting Lender” means any Lender that has (a) failed to fund any portion of
its Revolving Commitment within one Business Day of the date required to be
funded by it hereunder, unless the subject of a good faith dispute, (b) notified
Borrower, Administrative Agent or any Lender in writing, or has otherwise
indicated through a public statement, that it does not intend to comply with its
funding obligations generally under agreements in which it commits to extend
credit, (c) failed, within three Business Days after receipt of a written
request from Administrative Agent, to confirm that it will comply with the terms
of this Agreement relating to its obligations to fund prospective Revolving
Commitments, (d) otherwise failed to pay over to Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within three
Business Days of the date when due, unless the subject of a good faith dispute
or (e) become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, custodian, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, custodian,

 

Aurora – A&R Credit Agreement

15



--------------------------------------------------------------------------------

administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that
(i) Administrative Agent and Borrower may declare (A) by joint notice to the
Lenders that a Defaulting Lender is no longer a “Defaulting Lender” or (B) that
a Lender is not a Defaulting Lender, if in the case of both clauses (A) and
(B) Administrative Agent and Borrower each determines, in its sole respective
discretion, that (x) the circumstances that resulted in such Lender becoming a
“Defaulting Lender” no longer apply or (y) it is satisfied that such Lender will
continue to perform its funding obligations hereunder and (ii) a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
voting stock or any other equity interest in such Lender or a parent company
thereof by a Governmental Authority or an instrumentality thereof.

“Defaulting Revolving Lender” as defined in Section 2.22.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Documentation Agent” as defined in the preamble hereto.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

“Earnout Amount” means, for any period, any contingent obligation (other than
any working capital adjustment or similar purchase price adjustment) of any
Credit Party to any Person (or an Affiliate of or successor to such Person) that
is (or, prior to a determination of the amount thereof, was) based on the
financial performance of any such Credit Party and that is in substance, an
amount owing on account of the unpaid portion of the purchase price for
(a) Capital Stock of any such Credit Party, or (b) assets comprising the
business, or a portion thereof, of any such Credit Party which, in either case,
was acquired from such Person or an Affiliate of such Person by any such Credit
Party.

“Eligible Assignee” means any Person other than a natural Person that is (i) a
Lender, an Affiliate of any Lender or a Related Fund (any two or more Related
Funds being treated as a single Eligible Assignee for all purposes hereof), or
(ii) a commercial bank, insurance company, investment or mutual fund or other
entity that is an “Accredited investor” (as defined in Regulation D under the
Securities Act) and which extends credit or buys loans in the ordinary course of
business; provided, that neither any Credit Party nor any Affiliate thereof
shall be an Eligible Assignee.

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is sponsored, maintained or contributed to by, or
required to be contributed by, Parent Entity or any of its Subsidiaries or with
respect to which any of them has liability (including on account of an ERISA
Affiliate of any Credit Party).

 

Aurora – A&R Credit Agreement

16



--------------------------------------------------------------------------------

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, alleging liability (i) pursuant to or in connection with any actual or
alleged violation of any Environmental Law; (ii) in connection with any
Hazardous Material or any actual or alleged Hazardous Materials Activity; or
(iii) otherwise pursuant to Environmental Law in connection with any actual or
alleged damage, injury, threat or harm to health, safety, natural resources or
the environment.

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations, or any other
requirements of Governmental Authorities relating to (i) protection of public
health and safety from environmental hazards, protection of the environment or
other environmental matters, including those relating to any Hazardous Materials
Activity; (ii) the generation, use, storage, transportation or disposal of
Hazardous Materials; or (iii) occupational safety and health, industrial hygiene
or the protection of human, plant or animal health or welfare from environmental
hazards, in any manner applicable to Parent Entity or any of its Subsidiaries or
any Facility.

“Equity Investors” means Sponsors, James C. New and any other management
executives who own Capital Stock of Holdings or Public Parent (if any).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto, in each case together with the
regulations thereunder.

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member at
any relevant time; (ii) any trade or business (whether or not incorporated)
which is a member of a group of trades or businesses under common control within
the meaning of Section 414(c) of the Internal Revenue Code of which that Person
is a member at any relevant time; and (iii) solely for purposes of Section 303
of ERISA and Section 412 of the Code, any member of an affiliated service group
within the meaning of Section 414(m) or (o) of the Internal Revenue Code of
which that Person, any corporation described in clause (i) above or any trade or
business described in clause (ii) above is a member.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30 day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(c) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 430 of the Internal Revenue Code with respect to any Pension Plan or the
failure to make any required material contribution to a Multiemployer Plan;
(iii) the provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA;

 

Aurora – A&R Credit Agreement

17



--------------------------------------------------------------------------------

(iv) the withdrawal by Parent Entity, any of its Subsidiaries or any of their
respective ERISA Affiliates from any Pension Plan with two or more contributing
sponsors or the termination of any such Pension Plan resulting in material
liability to Parent Entity, any of its Subsidiaries or any of their respective
Affiliates pursuant to Section 4063 or 4064 of ERISA; (v) the institution by the
PBGC of proceedings to terminate any Pension Plan, or the occurrence of any
event or condition which could reasonably be expected to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of material liability on
Parent Entity, any of its Subsidiaries or any of their respective ERISA
Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA; (vii) the withdrawal of Parent Entity,
any of its Subsidiaries or any of their respective ERISA Affiliates in a
complete or partial withdrawal (within the meaning of Sections 4203 and 4205 of
ERISA) from any Multiemployer Plan if there is any potential material liability
to Parent Entity or any of its Subsidiaries therefor, or the receipt by Parent
Entity, any of its Subsidiaries or any of their respective ERISA Affiliates of
notice from any Multiemployer Plan that it is in reorganization or insolvency
pursuant to Section 4241 or 4245 of ERISA, or that it intends to terminate or
has terminated under Section 4041A or 4042 of ERISA; (viii) the occurrence of an
act or omission which could reasonably give rise to the imposition on Parent
Entity or any of its Subsidiaries of material fines, penalties, taxes or related
charges under Chapter 43 of the Internal Revenue Code or under Section 409,
Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of any Employee
Benefit Plan; (ix) the assertion of a material claim (other than routine claims
for benefits) against any Employee Benefit Plan other than a Multiemployer Plan
or the assets thereof, or against Parent Entity, any of its Subsidiaries or any
of their respective ERISA Affiliates in connection with any Employee Benefit
Plan that could reasonably be expected to have a Material Adverse Effect;
(x) receipt from the Internal Revenue Service of notice of the failure of any
Pension Plan (or any other Employee Benefit Plan intended to be qualified under
Section 401(a) of the Internal Revenue Code) to qualify under Section 401(a) of
the Internal Revenue Code, or the failure of any trust forming part of any
Pension Plan to qualify for exemption from taxation under Section 501(a) of the
Internal Revenue Code; (xi) the imposition of a Lien pursuant to Section 430(k)
of the Internal Revenue Code or pursuant to Section 303(k) of ERISA with respect
to any Pension Plan; or (xii) the imposition of any material liability under
Title IV of ERISA, other than the PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon Parent Entity, any of its Subsidiaries or any of
their respective ERISA Affiliates.

“Event of Default” means each of the conditions or events set forth in
Section 8.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Issuances” means (i) an IPO; and (ii) an issuance and sale of Capital
Stock of Parent Entity, Borrower or any Subsidiary of Borrower (A) to any Equity
Investor in exchange for Cash proceeds, (B) to directors, officers, or employees
of Parent Entity or Borrower, to the extent such Capital Stock is (1) issued
pursuant to any employee stock or stock option compensation plan, or (2) issued
in connection with employment agreements in the ordinary course of business, or
(C) to Borrower or any Subsidiary of Borrower.

 

Aurora – A&R Credit Agreement

18



--------------------------------------------------------------------------------

“Excluded Subsidiary” means (i) any Non-Wholly Owned Subsidiary that is
prohibited from guaranteeing the Indebtedness of any other Person other than a
Wholly Owned Subsidiary of such Non-Wholly Owned Subsidiary pursuant to (A) such
Non-Wholly Owned Subsidiary’s organizational documents or (B) any fiduciary
obligation owing to the holders of any Capital Stock in such Non-Wholly Owned
Subsidiary and imposed under applicable law and (ii) any Captive Insurance
Subsidiary.

“Exempt Fiscal Quarter” means any Fiscal Quarter (i) during which no Loans were
made or outstanding, and no Letters of Credit were issued, renewed or
outstanding, at any time whatsoever during the course of such Fiscal Quarter,
and (ii) prior to the commencement of which, the entire Term Loan Commitment
shall have been terminated and all Term Loans (including, without limitation,
any New Term Loans) shall have been repaid in full.

“Existing Credit Agreement” has the meaning specified in the recitals hereto.

“Existing Indebtedness” means Indebtedness and other obligations outstanding
under (i) that certain First Lien Credit and Guaranty Agreement, dated as of
December 10, 2007, among Borrower and the other borrowers thereto, the
guarantors thereto, the lenders party thereto and Wells Fargo Foothill, Inc., as
Administrative Agent, as amended prior to the Closing Date and (ii) that certain
Second Lien Credit and Guaranty Agreement, dated as of December 10, 2007, among
Borrower and the other borrowers thereto, the guarantors thereto, the lenders
party thereto and Goldman Sachs Specialty Lending Group, L.P., as Administrative
Agent, as amended prior to the Closing Date.

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Parent Entity or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

“Fair Share” as defined in Section 7.2.

“Fair Share Contribution Amount” as defined in Section 7.2.

“FATCA” means Sections 1471-1474 of the Internal Revenue Code and any
regulations promulgated thereunder.

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1.00%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, that (i) if such day is
not a Business Day, the Federal Funds Effective Rate for such day shall be such
rate on such transactions on the next preceding Business Day as so published on
the next succeeding Business Day, and (ii) if no such rate is so published on
such next succeeding Business Day, the Federal Funds Effective Rate for such day
shall be the average rate charged to Administrative Agent, in its capacity as a
Lender, on such day on such transactions as determined by Administrative Agent.

 

Aurora – A&R Credit Agreement

19



--------------------------------------------------------------------------------

“Fee Letter” means, the Fee Letter, dated as of April 20, 2010 by and among
Borrower, Barclays Capital, Barclays Bank, MSSF, UBS Securities, UBS Loan
Finance LLC, Royal Bank of Canada and Bank of Montreal.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer or other principal financial officer of Parent Entity
that such financial statements fairly present, in all material respects, the
financial condition of Parent Entity and its Subsidiaries as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated, subject to changes resulting from audit and normal year end
adjustments and the absence of footnotes.

“Financial Plan” as defined in Section 5.1(i).

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of Parent Entity and its Subsidiaries ending
on December 31st of each calendar year.

“Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of Collateral Agent, for the benefit of the Secured Parties, and located
in an area designated by the Federal Emergency Management Agency as having
special flood or mud slide hazards.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Funding Guarantors” as defined in Section 7.2.

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

 

Aurora – A&R Credit Agreement

20



--------------------------------------------------------------------------------

“Grantor” as defined in the Pledge and Security Agreement.

“Guaranteed Obligations” as defined in Section 7.1.

“Guarantor” means each of Parent Entity and each Significant Domestic Subsidiary
of Parent Entity (other than Borrower and any Excluded Subsidiaries of Parent
Entity) and each other Subsidiary of Parent Entity that shall be required to
become a “Guarantor” pursuant to Section 5.10, it being understood and agreed
that following the Reorganization Transactions, Holdings shall no longer be a
Guarantor.

“Guarantor Subsidiary” means each Guarantor other than Parent Entity.

“Guaranty” means the guaranty of each Guarantor set forth in Section 7.

“Haverford” means Haverford Capital Advisors, Inc.

“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any Facility or to the indoor or outdoor
environment.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

“HCFA” means the United States Health Care Financing Administration and any
successor thereto, including CMS.

“HHS” means the United States Department of Health and Human Services and any
successor statute thereof.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
Pub. L. 104-191, Aug. 21, 1996, 110 Stat. 1936 and regulations promulgated
thereunder, as amended from time to time.

 

Aurora – A&R Credit Agreement

21



--------------------------------------------------------------------------------

“Historical Financial Statements” means as of the Closing Date, (i) the
internally prepared, unaudited financial statements of Holdings and its
Subsidiaries, for the Fiscal Quarter ended March 31, 2010, consisting of balance
sheets and the related consolidated statements of income, stockholders’ equity
and cash flows for such Fiscal Quarter; (ii) to the extent available, additional
internally prepared, unaudited financial statements for all material
acquisitions of Holdings and its Subsidiaries which have occurred during the
Fiscal Quarter ended March 31, 2010; and (iii) pro forma unaudited income
statement data for the Fiscal Year ended December 31, 2009 (and, to the extent
available, for the Fiscal Quarter ended March 31, 2010), and the pro forma
balance sheet as of such date, which pro forma financial statements shall
include all financial statements and financial data of the type required by
Regulation S-X.

“Holdings” as defined in the preamble hereto.

“Holdings Limited Liability Company Agreement” means the Amended and Restated
Limited Liability Company Agreement, dated as of June 12, 2009, as amended and
in effect on the Closing Date.

“Increased Amount Date” as defined in Section 2.24.

“Increased Cost Lenders” as defined in Section 2.23.

“Indebtedness,” as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding any such obligations incurred under ERISA),
which purchase price is (a) due more than six months from the date of incurrence
of the obligation in respect thereof or (b) evidenced by a note or similar
written instrument (including, without limitation, the Baseline Earnout Amounts
and the Seller Notes); (v) all indebtedness secured by any Lien on any property
or asset owned or held by that Person regardless of whether the indebtedness
secured thereby shall have been assumed by that Person or is nonrecourse to the
credit of that Person; (vi) the face amount of any letter of credit issued for
the account of that Person or as to which that Person is otherwise liable for
reimbursement of drawings; (vii) all Contingent Obligations; (x) the LMC
Deferred Compensation Payments; and (xi) all marked-to-market obligations of
such Person in respect of any exchange traded or over the counter derivative
transaction, including, without limitation, any Interest Rate Agreement and
Currency Agreement, whether entered into for hedging or speculative purposes;
provided, in no event shall obligations under any Interest Rate Agreement and
Currency Agreement be deemed “Indebtedness” for any purpose under Section 6.8.
Notwithstanding the foregoing, (I) the amount of Indebtedness in which recourse
is limited to an identified asset shall be equal to the lesser of (A) the amount
of such obligation and (B) the fair market value of such asset, and (II) for the
avoidance of doubt, in no event shall working capital adjustments or similar
purchase price adjustments, or amounts payable under the TRA, constitute
Indebtedness.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, actual losses, damages (including natural resource damages),
penalties, claims (including Environmental Claims), actual costs (including the
costs of any investigation, study, sampling, testing, abatement, cleanup,
removal, remediation or other response action necessary to remove, remediate,
clean up or abate any Hazardous Materials Activity), reasonable expenses and
disbursements of any kind or nature whatsoever (including any of the foregoing
in connection

 

Aurora – A&R Credit Agreement

22



--------------------------------------------------------------------------------

with any investigative, administrative or judicial proceeding commenced or
threatened by any Credit Party, its Affiliates or any other Person, whether or
not any such Indemnitee shall be designated as a party or a potential party
thereto, and any fees and expenses incurred by Indemnitees in enforcing this
indemnity), whether based on any federal, state or foreign laws, statutes, rules
or regulations (including securities and commercial laws, statutes, rules or
regulations and Environmental Laws), on common law or equitable cause or on
contract or otherwise, that may be imposed on, incurred by, or asserted against
any such Indemnitee, in any manner relating to or arising out of (i) this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby (including the Lenders’ agreement to make Credit Extensions or the
use or intended use of the proceeds thereof, or any enforcement of any of the
Credit Documents (including any sale of, collection from, or other realization
upon any of the Collateral or the enforcement of the Guaranty)); (ii) the
commitment letter delivered by any Lender to Borrower with respect to the
transactions contemplated by this Agreement; or (iii) any Environmental Claim or
any Hazardous Materials Activity relating to or arising from, directly or
indirectly, any past or present activity, operation, land ownership, or practice
of Parent Entity or any of its Subsidiaries.

“Indemnitee” as defined in Section 10.3.

“Indemnitee Party” as defined in Section 9.6.

“Initial Banks” means Barclays Bank PLC, MSSF, UBS Loan Finance LLC, Royal Bank
of Canada and Bank of Montreal.

“Installment” as defined in Section 2.12(a).

“Installment Date” as defined in Section 2.12(a).

“Intellectual Property” as defined in Section 4.31.

“Intercompany Subordination Agreement” means that certain Intercompany
Subordination Agreement, made by the Credit Parties and their Subsidiaries in
favor of Collateral Agent for the benefit of the Secured Parties, substantially
in the form of Exhibit S or in such other form that is reasonably acceptable to
Administrative Agent.

“Interest Coverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Adjusted EBITDA for the four-Fiscal Quarter period
then ended to (ii) Consolidated Cash Interest Expense for such four-Fiscal
Quarter period.

“Interest Payment Date” means with respect to (i) any Base Rate Loan, (a) the
last day of each quarter, commencing on the first such date to occur after the
Closing Date, and (b) the final maturity date of such Loan; and (ii) any LIBOR
Rate Loan, the last day of each Interest Period applicable to such Loan;
provided, however, that, in the case of any Interest Period greater than 3
months in duration, interest shall be payable at 3 month intervals after the
commencement of the applicable Interest Period and on the last day of such
Interest Period.

 

Aurora – A&R Credit Agreement

23



--------------------------------------------------------------------------------

“Interest Period” means, in connection with a LIBOR Rate Loan, an interest
period of one, two, three or six months (or, if agreed to by each affected
Lender, nine or twelve months), as selected by Borrower in the applicable
Funding Notice or Conversion/Continuation Notice, (i) initially, commencing on
the Credit Date or Conversion/Continuation Date thereof, as the case may be; and
(ii) thereafter, commencing on the day on which the immediately preceding
Interest Period expires; provided, (a) if an Interest Period would otherwise
expire on a day that is not a Business Day, such Interest Period shall expire on
the next succeeding Business Day unless no further Business Day occurs in such
month, in which case such Interest Period shall expire on the immediately
preceding Business Day; (b) any Interest Period that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clauses (c) and (d), of this definition, end on the last
Business Day of a calendar month; (c) no Interest Period with respect to any
portion of any Class of Term Loans shall extend beyond such Class’s Term Loan
Maturity Date; and (d) no Interest Period with respect to any portion of the
Revolving Loans shall extend beyond the Revolving Commitment Termination Date.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is (i) for the purpose
of hedging the interest rate exposure associated with Parent Entity’s and its
Subsidiaries’ operations and (ii) not for speculative purposes.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

“Investment” means (i) any direct or indirect purchase or other acquisition by
Parent Entity or any of its Subsidiaries of, or of a beneficial interest in, any
of the Securities of any other Person (other than a Credit Party); (ii) any
direct or indirect redemption, retirement, purchase or other acquisition for
value, by any Subsidiary of Parent Entity from any other Person (other than a
Credit Party), of any Capital Stock of such Person; and (iii) any direct or
indirect loan, advance (other than advances to employees for moving,
entertainment and travel expenses, drawing accounts and similar expenditures in
the ordinary course of business) or capital contributions by Parent Entity or
any of its Subsidiaries to any other Person (other than a Credit Party),
including all indebtedness and accounts receivable from that other Person that
are not current assets or did not arise from sales or the provision of services
to that other Person in the ordinary course of business; provided that
transactions between Credit Parties or Subsidiaries thereof, and Affiliated
Practices, that are conducted in the ordinary course of business consistent with
past practices and in accordance with the terms of applicable Affiliated
Practice Agreements shall not constitute “Investments” hereunder. The amount of
any Investment shall be the original cost of such Investment plus the cost of
all additions thereto, less all returns of principal, capital, dividends and
other cash returns thereof.

“IPO” means an initial underwritten public offering by Public Parent of its
Capital Stock, occurring after the Amendment Date pursuant to a registration
statement filed with the Securities and Exchange Commission in accordance with
the Securities Act.

 

Aurora – A&R Credit Agreement

24



--------------------------------------------------------------------------------

“Issuing Bank” means Barclays Bank PLC and/or any other Revolving Lender which
agrees to issue Letters of Credit subject to the terms and conditions of this
Agreement.

“Joinder Agreement” means an agreement substantially in the form of Exhibit K.

“Joint Bookrunners” as defined in the preamble hereto.

“Joint Lead Arrangers” as defined in the preamble hereto.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form, in which Parent Entity or
any of its Subsidiaries owns an interest with one or more Persons that are not
Credit Parties.

“JV Investor” means a physician or physician practice group or other holder of
Capital Stock (other than Borrower or the Credit Parties) in any Joint Venture.

“Landlord Personal Property Collateral Access Agreement” means a Landlord Waiver
and Consent Agreement substantially in the form of Exhibit J with such
amendments or modifications as may be approved by Collateral Agent and Borrower.

“Leasehold Property” means any leasehold interest of any Credit Party as lessee
under any lease of real property.

“Lender” means each lender listed on the signature pages hereto as a Lender, and
any other Person that becomes a party hereto pursuant to an Assignment Agreement
or a Joinder Agreement.

“Lender Counterparty” means each Lender or any Affiliate of a Lender
counterparty to an Interest Rate Agreement or Currency Agreement (including any
Person who is a Lender (and any Affiliate thereof) as of the Closing Date but
subsequently, whether before or after entering into an Interest Rate Agreement
or Currency Agreement, ceases to be a Lender) including, without limitation,
each such Affiliate that enters into a Joinder Agreement with Collateral Agent.

“Letter of Credit” means a commercial or standby letter of credit issued or to
be issued by Issuing Bank pursuant to this Agreement.

“Letter of Credit Application” means an application for a Letter of Credit, in
such form as the applicable Issuing Bank may provide to Borrower from time to
time.

“Letter of Credit Commitment” means the obligation of each Revolving Lender to
participate in outstanding Letters of Credit pursuant to Section 2.4(e).

“Letter of Credit Sublimit” means the lesser of (i) $15,000,000 and (ii) the
aggregate unused amount of Revolving Commitments then in effect.

“Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all Letters of Credit then outstanding, and (ii) the
aggregate amount of all drawings under Letters of Credit honored by Issuing Bank
and not theretofore reimbursed by or on behalf of Borrower.

 

Aurora – A&R Credit Agreement

25



--------------------------------------------------------------------------------

“Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter or
other date of determination of (i) Consolidated Total Debt as of such day, to
(ii) Consolidated Adjusted EBITDA for the four Fiscal Quarter period ending on
such date (or if such date of determination is not the last day of a Fiscal
Quarter, for the four-Fiscal Quarters period ending as of the most recently
concluded Fiscal Quarter for which financial statements are available under
Section 5.1).

“LIBOR Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted LIBOR Rate.

“Lien” means (i) any lien, mortgage, pledge, collateral assignment, security
interest, charge or encumbrance of any kind (including any conditional sale or
other title retention agreement, and any lease in the nature thereof) and any
option, trust or other preferential arrangement having the practical effect of
any of the foregoing, and (ii) in the case of Securities, any purchase option,
call or similar right of a third party with respect to such Securities.

“LMC Deferred Compensation Payments” means the obligations owed by the Credit
Parties to certain retired pathologists of Laboratory Medicine Consultants,
P.C., as more fully set forth in (i) the Stockholders’ Agreement, dated
November 11, 1992, made by and among the stockholders of Laboratory Medicine
Consultants, Ltd. (LMC), as amended prior to the Closing Date; (ii) the Deferred
Compensation and Settlement Agreement, dated March 31, 2006, made by and between
Stacey Garry, M.D. and Laboratory Medicine Consultants, Ltd., as amended by the
“Agreement” dated February 7, 2008, as further amended by the letter dated
December 31, 2008 (in addition to that certain Consulting Agreement between
Stacey Garry, M.D. and Laboratory Medicine Consultants, Ltd., dated March 31,
2006); and (iii) the Deferred Compensation and Settlement Agreement, dated
December 31, 2006, made by and between Edith Schmidt, M.D. and Laboratory
Medicine Consultants, Ltd, as amended by the “Agreement” dated February 7, 2008,
and as further amended by the letter dated December 31, 2008 (in addition to
that certain Consulting Agreement between Edith Schmidt, M.D. and Laboratory
Medicine Consultants, Ltd. dated December 31, 2006), in each case, as in effect
on the Closing Date.

“Loan” means a Tranche B Term Loan, a Revolving Loan, a Swing Line Loan and a
New Term Loan.

“Loan Account” means an account maintained hereunder by Administrative Agent on
its books of account at the Payment Office, and with respect to Borrower, in
which Borrower will be charged by Administrative Agent with all Loans made to,
and all other Obligations with respect to the Loans incurred by, Borrower.

“Management Agreement” means any Management Agreement entered into between any
Credit Party and an Affiliated Practice.

 

Aurora – A&R Credit Agreement

26



--------------------------------------------------------------------------------

“Management Services Agreement” means the Aurora Diagnostics, LLC Management
Services Agreement, originally dated as of June 2, 2006, as subsequently amended
and restated, among Sponsors and Borrower, as in effect on the Closing Date.

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

“Material Adverse Effect” means a material adverse effect on (i) the business
operations, properties, assets or financial condition of Parent Entity and its
Subsidiaries, taken as a whole; (ii) the ability of the Credit Parties to fully
and timely perform their Obligations; (iii) the legality, validity, binding
effect, or enforceability against a Credit Party of a Credit Document to which
it is a party; or (iv) the rights, remedies and benefits available to, or
conferred upon, any Agent and any Lender or any Secured Party under the Credit
Documents.

“Material Contract” means (i) the TRA, and (ii) any other contract to which
Parent Entity and its Subsidiaries, is a party (other than the Credit Documents)
for which breach, nonperformance, cancellation or failure to renew could
reasonably be expected to have a Material Adverse Effect, together, as of the
Closing Date, with those contracts and arrangements listed on Schedule 4.16
under the heading “Material Contracts”. For the avoidance of doubt, Material
Contract shall not include any license agreements for commercially available
off-the-shelf software or the Senior Unsecured Notes Indenture.

“Material Real Estate Asset” means any fee owned Real Estate Asset having a fair
market value in excess of $500,000 as of the date of the acquisition thereof.

“Material Subsidiary” means any Subsidiary to which more than 10% of
Consolidated Adjusted EBITDA (calculated as of the last day of the Fiscal
Quarter most recently ended for which financial statements are available under
Section 5.1, determined on a pro forma basis in accordance with Section 6.8(d)
to give effect to any acquisition consummated in such period) is attributable.

“Medicaid” means that entitlement program under Title XIX of the Social Security
Act that provides federal grants to states for medical assistance based on
specific eligibility criteria.

“Medicaid Provider Agreement” means an agreement entered into between a state
agency or other such entity administering the Medicaid program and a health care
provider or supplier under which the health care provider or supplier agrees to
provide services for Medicaid patients in accordance with the terms of the
agreement and Medicaid Regulations.

“Medicaid Regulations” means, collectively, (a) all federal statutes (whether
set forth in Title XIX of the Social Security Act or elsewhere) affecting
Medicaid and any statutes succeeding thereto; (b) all applicable provisions of
all federal rules, regulations, manuals and orders and administrative,
reimbursement and other guidelines having the force of law of all Governmental
Authorities promulgated pursuant to or in connection with the statutes described
in clause (a) above; (c) all state statues and plans for medical assistance
enacted in connection with the statutes and provisions described in
clauses (a) and (b) above; and (d) all applicable provisions of all rules,
regulations, manuals and orders and administrative, reimbursement and

 

Aurora – A&R Credit Agreement

27



--------------------------------------------------------------------------------

other guidelines having the force of all Governmental Authorities promulgated
pursuant to or in connection with the statutes described in clause (c) above and
all state administrative, reimbursement and other guidelines of all Governmental
Authorities having the force of law promulgated pursuant to or in connection
with the statutes described in clause (b) above, in each case as may be amended,
supplemented or otherwise modified from time to time.

“Medical Reimbursement Programs” means the Medicare, Medicaid, CHAMPUS and
TRICARE programs and any other healthcare program operated by or financed in
whole or in part by any foreign, domestic, federal, state or local government
and any other non-government funded Third Party Payor Arrangements.

“Medicare” means that government-sponsored entitled program under Title XVIII of
the Social Security Act that provides for a health insurance system for eligible
elderly and disabled individuals.

“Medicare Provider Agreement” means an agreement entered into by CMS or such
other entity administering the Medicare Program on behalf of CMS, and a health
care provider or supplier under which the health care provider or supplier
agrees to provide services for Medicare patients in accordance with the terms of
the agreement and Medicare Regulations.

“Medicare Regulations” means, collectively, all federal statutes (whether set
forth in Title XVIII of the Social Security Act or elsewhere) affecting the
health insurance program for the aged and disabled established by Title XVIII of
the Social Security Act and any statutes succeeding thereto; together with all
applicable provisions of all rules, regulations, manuals and orders and
administrative, reimbursement and other guidelines having the force of law of
all Governmental Authorities (including, without limitation, the HHS, CMS, the
OIG, or any Person succeeding to the functions of any of the foregoing)
promulgated pursuant to or in connection with any of the foregoing having the
force of law, as each may be amended, supplemented or otherwise modified from
time to time.

“Moody’s” means Moody’s Investor Services, Inc.

“Mortgage” means any “Mortgage” in respect of the Existing Credit Agreement and
any Mortgage delivered pursuant to Section 5.11 hereof in form and substance
reasonably satisfactory to Collateral Agent and Borrower, as it may be amended,
restated, supplemented or otherwise modified from time to time.

“MSSF” as defined in the preamble hereto.

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of Parent Entity and its Subsidiaries in the form prepared for presentation to
senior management thereof for the applicable Fiscal Quarter or Fiscal Year and
for the period from the beginning of the then current Fiscal Year to the end of
such period to which such financial statements relate with comparison to and
variances from the corresponding period of the prior year and budget.

 

Aurora – A&R Credit Agreement

28



--------------------------------------------------------------------------------

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (i) Cash payments received by Parent Entity or any of its Subsidiaries from
such Asset Sale, minus (ii) any bona fide direct costs and expenses incurred in
connection with such Asset Sale to the extent paid or payable to non-Affiliates,
including (a) income or gains taxes estimated in good faith to be payable by the
seller as a result of any gain recognized in connection with such Asset Sale
during the tax period the sale occurs, (b) payment of the outstanding principal
amount of, premium or penalty, if any, and interest on any Indebtedness (other
than the Loans) that is secured by a Lien on the stock or assets in question and
that is required to be repaid under the terms thereof as a result of such Asset
Sale, (c) amounts provided as a reserve, in accordance with GAAP, against
(x) any liabilities under any indemnification obligations or purchase price
adjustments associated with such Asset Sale or (y) any other liabilities
retained by Parent Entity or any of its Subsidiaries associated with the
properties sold in such Asset Sale, including pension and other post-employment
benefit liabilities, liabilities related to environmental matters and liability
and indemnification obligations associated with such Asset Sale and (d) any
amount funded into an escrow established pursuant to the documents evidencing
any such sale or disposition to secure or otherwise provide for any
indemnification obligations or adjustments to the purchase price adjusted with
any such sale or disposition; provided that, in any case, upon release of any
such reserves or escrow, the amount released shall be considered Net Asset Sale
Proceeds.

“Net Cash Proceeds” means with respect to any issuance or incurrence of
Indebtedness, the Cash proceeds thereof, net of underwriting discounts and
commissions and other reasonable costs and expenses associated therewith,
including reasonable legal fees and expenses.

“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by Parent Entity or any of its Subsidiaries
(a) under any casualty or “key man” insurance policies in respect of any covered
loss thereunder, or (b) as a result of the taking of any assets of Parent Entity
or any of its Subsidiaries by any Person pursuant to the power of eminent
domain, condemnation or otherwise or pursuant to a sale of any such assets to a
purchaser with such power under threat of such a taking, minus (ii) (a) any
actual and reasonable costs and expenses incurred by Parent Entity or any of its
Subsidiaries in connection with the adjustment or settlement of any claims of
Parent Entity or such Subsidiary in respect thereof, (b) any bona fide direct
costs and expenses incurred in connection with any sale of such assets as
referred to in clause (i)(b) of this definition to the extent paid or payable to
non-Affiliates, including income taxes payable as a result of any gain
recognized in connection therewith, and (c) payment of the outstanding principal
amount of, premium or penalty, if any, and interest on any Indebtedness (other
than the Loans) that is secured by a Lien on the assets in question and that is
required to be repaid under the terms thereof as a result of receipt of such
proceeds.

“New Revolving Commitments” as defined in Section 2.24.

 

Aurora – A&R Credit Agreement

29



--------------------------------------------------------------------------------

“New Revolving Lender” as defined in Section 2.24.

“New Revolving Loans” as defined in Section 2.24.

“New Term Loan Commitments” as defined in Section 2.24.

“New Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the New Term Loans of such
Lender.

“New Term Loan Lender” as defined in Section 2.24.

“New Term Loan Maturity Date” means the date that New Term Loans shall become
due and payable in full hereunder, as specified in the applicable Joinder
Agreement, including by acceleration or otherwise.

“New Term Loans” as defined in Section 2.24.

“Nominee” means the Person who is the legal owner of the Capital Stock of an
Affiliated Practice.

“Nominee Agreement” means any Nominee Agreement entered into between a Credit
Party and a Nominee.

“Non-Public Information” means information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD.

“Non US Lender” as defined in Section 2.20(c).

“Non-Wholly Owned Subsidiary” means a Subsidiary of a Person that is not a
Wholly Owned Subsidiary.

“Note” means a Tranche B Term Loan Note, a New Term Loan Note, a Revolving Loan
Note, or a Swing Line Note.

“Notice” means a Funding Notice or a Conversion/Continuation Notice.

“Obligations” means all liabilities and obligations of every nature of each
Credit Party from time to time owed to the Agents (including former Agents), the
Lenders or any of them and Lender Counterparties, under any Credit Document or
Interest Rate Agreement and Currency Agreement (including, without limitation,
with respect to an Interest Rate Agreement or Currency Agreement, obligations
owed thereunder to any Person who was a Lender or an Affiliate of a Lender at
the time such Interest Rate Agreement or Currency Agreement was entered into),
whether for principal, interest (including interest which, but for the filing of
a petition in bankruptcy with respect to such Credit Party, would have accrued
on any Obligation, whether or not a claim is allowed against such Credit Party
for such interest in the related bankruptcy proceeding), payments for early
termination of Interest Rate Agreements or Currency Agreements, fees, expenses,
indemnification or otherwise and whether primary, secondary, direct, indirect,
contingent, fixed or otherwise (including obligations of performance).

 

Aurora – A&R Credit Agreement

30



--------------------------------------------------------------------------------

“Obligee Guarantor” as defined in Section 7.7.

“OIG” means the Office of Inspector General of HHS and any successor thereto.

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
bylaws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization or certificate of formation, as amended, and its
operating agreement or limited liability company agreement, as amended. In the
event any term or condition of this Agreement or any other Credit Document
requires any Organizational Document to be certified by a secretary of state or
similar governmental official, the reference to any such “Organizational
Document” shall only be to a document of a type customarily certified by such
governmental official.

“Other Taxes” means any and all present or future stamp, registration,
recording, transfer, documentary, excise or property taxes, charges or similar
levies arising from any payment made hereunder or from the execution, delivery
or enforcement of, or otherwise with respect to or in connection with, any
Credit Document; provided that, for the avoidance of doubt, the taxes imposed by
FATCA shall not be treated as “Other Taxes”.

“Parent Entity” means initially Holdings, and following the consummation of the
Reorganization Transactions, Public Parent.

“Participant Register” as defined in Section 2.7(d).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

“Permitted Acquisition” means any acquisition by Borrower or any of its
Subsidiaries, whether by purchase, merger or otherwise, of all or substantially
all of the assets of, all of the Capital Stock of, or a business line or unit or
a division of, any Person that is located and organized or incorporated in the
United States; provided:

(i) immediately prior to, and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing or would result therefrom;

(ii) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all material applicable Governmental Authorizations;

 

Aurora – A&R Credit Agreement

31



--------------------------------------------------------------------------------

(iii) in the case of the acquisition of Capital Stock, all of the Capital Stock
(except for any such Securities in the nature of directors’ qualifying shares
required pursuant to applicable law) acquired or otherwise issued by such Person
or any newly formed Subsidiary of such Person in connection with such
acquisition shall be owned (beneficially or otherwise) 100% by Borrower or a
Guarantor Subsidiary thereof, and Borrower shall have taken, or caused to be
taken, as of the date such Person becomes a Subsidiary of Borrower, each of the
actions set forth in Sections 5.10 and/or 5.11, as applicable, required to be
taken at such time (or such later time permitted pursuant to Sections 5.10
and/or 5.11, as applicable);

(iv) if, at any time after the date on which financial statements with respect
to the period ending December 31, 2010 are available under Section 5.1, the most
recently ended Fiscal Quarter prior to the date of such proposed acquisition for
which financial statements are available under Section 5.1 is not an Exempt
Fiscal Quarter, then (1) Parent Entity and its Subsidiaries shall be in
compliance with the financial covenants set forth in Sections 6.8(a) and 6.8(b)
on a pro forma basis after giving effect to such acquisition as of the last day
of the Fiscal Quarter most recently ended for which financial statements are
available under Section 5.1, (as determined in accordance with Section 6.8(d))
and (2) Borrower shall have delivered to Administrative Agent (A) at least five
Business Days prior to such proposed acquisition, a compliance certificate
evidencing compliance with Sections 6.8(a) and 6.8(b)as required under
clause (iv)(1) above, together with all relevant financial information with
respect to such acquired assets, including, without limitation, the aggregate
consideration for such acquisition and any other information required to
demonstrate compliance with Sections 6.8(a) and 6.8(b);

(v) any Person or assets or division as acquired in accordance herewith
(A) shall be in same business or lines of business or reasonably related
ancillary or complementary businesses in which Borrower, its Subsidiaries and/or
Affiliated Practices are engaged as of the Closing Date, (B) the property
acquired in connection with any such transaction shall be made subject to the
Lien of the Collateral Documents to the extent it would constitute Collateral in
accordance with the Credit Documents, and shall be free and clear of any Liens,
other than Permitted Liens, and (C) shall have generated positive pro forma
EBITDA (calculated in a manner consistent with the definition of Consolidated
Adjusted EBITDA), which may include pro forma adjustments for projected
synergies and cost reductions, for the four-Fiscal Quarter period most recently
ended prior to the date of such acquisition;

(vi) the acquisition shall have been approved by the board of directors or other
governing body or controlling Person of the Person acquired or the Person from
whom such assets or division is acquired;

(vii) no Credit Party shall, in connection with such transaction, assume or
remain liable with respect to any Indebtedness of the related seller or the
business, person or properties acquired, except to the extent permitted under
Section 6.1;

(viii) any Seller Notes issued in connection with such transaction shall be
subject to subordination provisions substantially in the form of Exhibit H or
otherwise reasonably satisfactory to Administrative Agent;

 

Aurora – A&R Credit Agreement

32



--------------------------------------------------------------------------------

(ix) the terms of any Earnout Amounts issued in connection with such transaction
shall (1) be subject to subordination provisions substantially in the form of
Exhibit H or otherwise satisfactory to the Administrative Agent; (2) not provide
for Baseline Earnout Amounts for the term of the Earnout Amount in excess of 50%
of the total consideration for any such acquisition; and (3) not provide for any
guaranteed Earnout Amount not based upon the EBITDA of the target unless such
terms are substantially similar to the terms of Earnout Amounts in existence on
or before the Closing Date or otherwise approved by the Administrative Agent;
and

(x) the total consideration for such Permitted Acquisition (including all
up-front payments, but excluding any Earnout Amounts, Seller Notes and other
deferred consideration) shall not cause the aggregate total consideration
(including all up-front payments, but excluding any Earnout Amounts, Seller
Notes and other deferred compensation) for all Permitted Acquisitions made at a
time during the trailing twelve-month period (or, if shorter, the period from
the Closing Date to the date of such Permitted Acquisition) when Borrower did
not satisfy the criteria set forth in either clause (A) or clause (B) below, to
exceed, during such twelve-month period, the sum of (a) $50,000,000 (net of any
Cash, Cash Equivalents and Accounts acquired from the target in connection with
Permitted Acquisitions) plus (b) the aggregate Cash proceeds received by Public
Parent from an IPO of Public Parent and/or from any other sales of, or capital
contributions made with respect to, Capital Stock of Parent Entity in exchange
for Cash proceeds, unless, on the date of such Permitted Acquisition (A)(1) if
such date occurs after the date on which financial statements with respect to
the period ending December 31, 2010 are available under Section 5.1, the Senior
Secured Leverage Ratio as of the last day of the Fiscal Quarter most recently
ended is less than 3.25:1.00 and (2) Consolidated Liquidity is greater than
$10,000,000 (in each case, on pro forma basis after giving effect to such
Permitted Acquisition), or (B) Consolidated Adjusted EBITDA for the four-Fiscal
Quarter period most recently ended (determined on a pro forma basis after giving
effect to such Permitted Acquisition) is equal to or greater than $100,000,000.

“Permitted Capital Expenditure Amount” as defined in Section 6.8(c).

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures (whether in corporate,
partnership or other legal form), associations, companies, trusts, banks, trust
companies, land trusts, business trusts or other organizations, whether or not
legal entities, and Governmental Authorities.

“Platform” as defined in Section 5.1(l).

“Pledge and Security Agreement” means the Pledge and Security Agreement executed
by Borrower and each Guarantor in favor of Collateral Agent, substantially in
the form of Exhibit I, as it may be amended, restated, supplemented or otherwise
modified from time to time.

 

Aurora – A&R Credit Agreement

33



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest publicly announced from time to time by
Administrative Agent as its prime rate in effect at its principal office in New
York City. The Prime Rate is a reference rate and does not necessarily represent
the lowest or best rate actually charged to any customer. Administrative Agent
or any other Lender may make commercial loans or other loans at rates of
interest at, above or below the Prime Rate.

“Principal Office” means, for Administrative Agent, such Person’s “Principal
Office” as set forth on Appendix B, or such other office as such Person may from
time to time designate in writing to Borrower, Administrative Agent and each
Lender; provided, however, that for the purpose of making any payment on the
Obligations or any other amount due hereunder or any other Credit Document, the
Principal Office of Administrative Agent shall be 745 Seventh Avenue, New York,
NY 10019 (or such other location as Administrative Agent may from time to time
designate in writing to Borrower and each Lender).

“Projections” as defined in Section 4.8.

“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Tranche B Term Loan of any Lender, the percentage
obtained by dividing (a) the Tranche B Term Loan Exposure of that Lender, by
(b) the aggregate Tranche B Term Loan Exposure of all Lenders; (ii) with respect
to all payments, computations and other matters relating to the Revolving
Commitment or Revolving Loans of any Lender or any Letters of Credit issued or
participations purchased therein by any Lender or any participations in any
Swing Line Loans purchased by any Lender, the percentage obtained by dividing
(a) the Revolving Exposure of that Lender, by (b) the aggregate Revolving
Exposure of all Lenders; and (iii) with respect to all payments, computations,
and other matters relating to New Term Loan Commitments or New Term Loans, the
percentage obtained by dividing (a) the New Term Loan Exposure of that Lender,
by (b) the aggregate New Term Loan Exposure of all Lenders. For all other
purposes with respect to each Lender, “Pro Rata Share” means the percentage
obtained by dividing (A) an amount equal to the sum of the Tranche B Term Loan
Exposure, the Revolving Exposure and the New Term Loan Exposure of that Lender,
by (B) an amount equal to the sum of the aggregate Tranche B Term Loan Exposure,
the aggregate Revolving Exposure and the aggregate New Term Loan Exposure of all
Lenders.

“Public Parent” means Aurora Diagnostics, Inc., a Delaware corporation.

“Public Parent Prospectus” means the prospectus contained in the registration
statement on Form S-1 with respect to an initial public offering of Capital
Stock of Public Parent on file with the Securities and Exchange Commission on
the Amendment Date, with such changes as are permitted under Section 6.20.

“Real Estate Asset” means, at any time of determination, any fee interest then
owned by any Credit Party in any real property.

“Refunded Swingline Loans” as defined in Section 2.3(b)(iv).

“Register” as defined in Section 2.7(b).

“Registered Loan” as defined in Section 2.7(b).

 

Aurora – A&R Credit Agreement

34



--------------------------------------------------------------------------------

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Regulation FD” means Regulation FD as promulgated by the SEC under the
Securities Act and Exchange Act.

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

“Reorganization Transactions” means the transactions referenced as the
“Reorganization Merger” in the Public Parent Prospectus.

“Replacement Lender” as defined in Section 2.23.

“Requisite Class Lenders” means, at any time of determination, but subject to
the provisions of Section 2.22, (i) for the Class of Lenders having Tranche B
Term Loan Exposure, Lenders holding more than 50% of the aggregate Tranche B
Term Loan Exposure of all Lenders; (ii) for the Class of Lenders having
Revolving Exposure, Lenders holding more than 50% of the aggregate Revolving
Exposure of all Lenders, and (iii) for each Class of Lenders having New Term
Loan Exposure, Lenders holding more than 50% of the aggregate New Term Loan
Exposure of that Class; provided, that the commitments and exposure of any
Defaulting Lender shall not be included for purposes of determining “Requisite
Class Lenders”.

“Requisite Lenders” means one or more Lenders having or holding Tranche B Term
Loan Exposure, New Term Loan Exposure and/or Revolving Exposure and representing
more than 50% of the sum of (i) the aggregate Tranche B Term Loan Exposure of
all Lenders; (ii) the aggregate Revolving Exposure of all Lenders; and (iii) the
aggregate New Term Loan Exposure of all Lenders; provided, that the commitments
and exposure of any Defaulting Lender shall not be included for purposes of
determining “Requisite Lenders”.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of Parent
Entity or Borrower now or hereafter outstanding, in each case, except a dividend
payable solely in shares of that class of Capital Stock to the holders of that
class; (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any class of Capital Stock of Parent Entity or Borrower now or hereafter
outstanding; (iii) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire shares of any class
of Capital Stock of Parent Entity or Borrower now or hereafter outstanding;
(iv) management or similar fees payable to any Sponsor or any Equity Investor or
any of their Affiliates (other than with respect to payments in the ordinary
course of business in their

 

Aurora – A&R Credit Agreement

35



--------------------------------------------------------------------------------

capacity as directors, employees or officers of Parent Entity or Borrower);
(v) any payment or prepayment of principal of, premium, if any, or interest on,
or redemption, purchase, retirement, defeasance (including in substance or legal
defeasance), sinking fund or similar payment with respect to, any Subordinated
Indebtedness; (vi) any optional or voluntary payment, prepayment, repurchase or
redemption of, any Senior Unsecured Notes (other than any refinancings thereof
permitted pursuant to Section 6.1(w)).

“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and “Revolving Commitments” means such commitments of
all Lenders in the aggregate. The amount of each Lender’s Revolving Commitment,
if any, is set forth on Appendix A-2 or in the applicable Assignment Agreement
or Joinder Agreement, subject to any adjustment or reduction pursuant to the
terms and conditions hereof.

“Revolving Commitment Period” means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

“Revolving Commitment Termination Date” means the earliest to occur of (i) the
fifth anniversary of the Closing Date, (ii) the date the Revolving Commitments
are permanently reduced to zero pursuant to Section 2.13(b) and (iii) the date
of the termination of the Revolving Commitments pursuant to Section 8.1.

“Revolving Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment; and (ii) after the termination of the Revolving
Commitments, the sum of (a) the aggregate outstanding principal amount of the
Revolving Loans of that Lender, (b) in the case of Issuing Bank, the aggregate
Letter of Credit Usage in respect of all Letters of Credit issued by Issuing
Bank (net of any participations by Lenders in such Letters of Credit), (c) the
aggregate amount of all participations by that Lender in any outstanding Letters
of Credit or any unreimbursed drawing under any Letter of Credit, (d) in the
case of Swing Line Lender, the aggregate outstanding principal amount of all
Swing Line Loans (net of any participations therein by other Lenders), and
(e) the aggregate amount of all participations therein by that Lender in any
outstanding Swing Line Loans.

“Revolving Lender” means any Lender that has a Revolving Commitment, as set
forth on Appendix A-2 hereto and/or in the applicable Assignment Agreement or
Joinder Agreement.

“Revolving Loan” means a Loan made by a Lender to Borrower pursuant to
Section 2.2(a) and/or Section 2.24.

“Revolving Loan Note” means a promissory note substantially in the form of
Exhibit B-2, as it may be amended, restated, supplemented or otherwise modified
from time to time.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw
Hill Companies, Inc.

 

Aurora – A&R Credit Agreement

36



--------------------------------------------------------------------------------

“Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Account” shall have the meaning specified in the Pledge and Security
Agreement.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and any successor statute.

“Seller Note” means (i) any subordinated promissory note made by a Credit Party
in favor of a Person for an amount which is owed by any Credit Party to such
Person (or any Affiliate of or successor to such Person) on account of the
unpaid portion of the purchase price for (a) Capital Stock of any Credit Party,
or (b) assets comprising the business, or a portion thereof, of any Credit Party
which, in either case, was acquired from such Person or an Affiliate of such
Person by any Credit Party and (ii) each of the promissory notes set forth on
Schedule S.

“Senior Secured Leverage Ratio” means the ratio as of the last day of any Fiscal
Quarter or other date of determination of (i) Consolidated Total Secured Debt as
of such day, to (ii) Consolidated Adjusted EBITDA for the four Fiscal Quarter
period ending on such date (or if such date of determination is not the last day
of a Fiscal Quarter, for the four-Fiscal Quarters period ending as of the most
recently concluded Fiscal Quarter for which financial statements are available
under Section 5.1).

“Senior Unsecured Notes” as defined in Section 6.1(w), including any
refinancings thereof as permitted under such Section 6.1(w).

“Senior Unsecured Notes Indenture” means the indenture under which the Senior
Unsecured Notes are issued and all other instruments, agreements and other
documents evidencing the Senior Unsecured Notes or any right in respect thereof.

“Services Agreement” means any Services Agreement entered into between any
Credit Party and an Affiliated Practice.

“Significant Domestic Subsidiary” means any Domestic Subsidiary that is also a
Significant Subsidiary.

 

Aurora – A&R Credit Agreement

37



--------------------------------------------------------------------------------

“Significant Subsidiary” means any Subsidiary (a) to which more than 5.0% of
Consolidated Adjusted EBITDA (calculated as of the last day of the Fiscal
Quarter most recently ended for which financial statements are available under
Section 5.1, determined on a pro forma basis in accordance with Section 6.8(d)
to give effect to any acquisition consummated in such period) is attributable
(determined on a consolidated basis), or (b) the Consolidated Adjusted EBITDA
attributable to which (determined on a consolidated basis), when added to the
Consolidated Adjusted EBITDA attributable to all other Subsidiaries (each
determined on a consolidated basis) (other than Excluded Subsidiaries) who are
not Guarantors, would exceed 10% of the total Consolidated Adjusted EBITDA
(calculated as of the last day of the Fiscal Quarter most recently ended for
which financial statements are available under Section 5.1, determined on a pro
forma basis in accordance with Section 6.8(d) to give effect to any acquisition
consummated in such period).

“Social Security Act” means the Social Security Act as set forth in Title 42 of
the United States Code, as amended and any successor statute thereof as in
effect from time to time. References to sections of the Social Security Act
shall be construed also to refer to any successor sections.

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Holdings substantially in the form of Exhibit F-2.

“Solvent” means, with respect to any Credit Party, that as of the date of
determination, both (i) (a) the sum of such Credit Party’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Credit Party’s present assets (on a going concern basis); (b) such Credit
Party’s capital is not unreasonably small in relation to its business as
contemplated on the Closing Date and reflected in the Projections or with
respect to any transaction contemplated or undertaken after the Closing Date;
and (c) such Person has not incurred and does not intend to incur, or believe
(nor should it reasonably believe) that it will incur, debts beyond its ability
to pay such debts as they become due (whether at maturity or otherwise), and
(ii) the present fair saleable value of the assets of such Credit Party is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No. 5).

“Sponsors” means Summit Partners, L.P. and KRG Capital Partners, LLC, and each
of their respective Controlled Investment Affiliates, including without
limitation, Summit Ventures VI-A, L.P., Summit Ventures VI-B, L.P., Summit VI
Advisors Fund, L.P., Summit VI Entrepreneurs Fund, L.P., Summit Investors VI,
L.P., Summit Partners Private Equity Fund VII-A, L.P., and Summit Partners
Private Equity Fund VII-B, L.P.

“Subject Transaction” as defined in Section 6.8(f).

 

Aurora – A&R Credit Agreement

38



--------------------------------------------------------------------------------

“Subordinated Indebtedness” means Indebtedness of any Credit Party which has
been expressly subordinated in right of payment to all Indebtedness of such
Credit Party under the Credit Documents (i) pursuant to subordination provisions
substantially in the form of Exhibit H or otherwise in form and substance
reasonably satisfactory to Administrative Agent, or (ii) otherwise on
subordination terms and conditions (including, without limitation, subordination
provisions, payment terms, interest rates, covenants, remedies, defaults and
other material terms) reasonably satisfactory to Administrative Agent, provided,
that to the extent any such Indebtedness is Indebtedness permitted pursuant to
clauses (ix) and (x) of the definition of “Permitted Acquisition”, such
Indebtedness shall be deemed to have satisfied all the conditions of
“Subordinated Indebtedness”; provided, however, that the term “Subordinated
Indebtedness” shall not include any subordinated intercompany Indebtedness among
the Credit Parties which is permitted to be incurred pursuant to Section 6.1(b)
and which is made in the form of subordinated intercompany notes issued pursuant
to, and subject to the terms and provisions of, the Intercompany Subordination
Agreement.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture (whether in corporate,
partnership or other legal form) or other business entity of which more than 50%
of the total voting power of shares of stock or other ownership interests
entitled (without regard to the occurrence of any contingency) to vote in the
election of the Person or Persons (whether directors, managers, trustees or
other Persons performing similar functions) having the power to direct or cause
the direction of the management and policies thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof; provided, in determining
the percentage of ownership interests of any Person controlled by another
Person, no ownership interest in the nature of a “qualifying share” of the
former Person shall be deemed to be outstanding; provided, further, that
notwithstanding anything to the contrary contained herein, an Affiliated
Practice shall not constitute a Subsidiary for purposes hereunder or in any
other Credit Document except with respect to (i) the definition of “Senior
Secured Leverage Ratio”, “Interest Coverage Ratio”, “Leverage Ratio”,
“Consolidated Adjusted EBITDA” and “Consolidated Capital Expenditures”,
(ii) each other defined term used in the terms “Senior Secured Leverage Ratio”,
“Interest Coverage Ratio”, “Leverage Ratio”, “Consolidated Adjusted EBITDA” or
“Consolidated Capital Expenditures”, (iii) calculating compliance with
Section 6.8, and (iv) Sections 8.1(b), (f), (g) and (h) of this Agreement so
long as, if applicable, (1) Borrower or any other Credit Party has entered into
a Nominee Agreement with the holder of the Capital Stock of such Affiliated
Practice in form reasonably acceptable to Administrative Agent and a Services
Agreement with such Affiliated Practice in form reasonably acceptable to
Administrative Agent, (2) commencing 45 days after the Closing Date (or such
later date as the Administrative Agent may agree to in its reasonable
discretion), Collateral Agent has received a valid Collateral Assignment of
Management Agreement, Collateral Assignment of Nominee Agreement and Collateral
Assignment of Services Agreement with respect to such Credit Party’s rights
under such Management Agreement, Nominee Agreement and Services Agreement and
Collateral Assignment of Purchase Agreement with respect to any acquisition or
similar agreement pursuant to which such Affiliated Practice has been acquired,
acknowledged in each case by such holder of Capital Stock and/or such Affiliated
Practice, as applicable, and (3) Borrower shall have used commercially
reasonable efforts to obtain a valid non-recourse pledge of the Capital Stock of
such Affiliated Practice pursuant to a Affiliated Practice Pledge Agreement.

 

Aurora – A&R Credit Agreement

39



--------------------------------------------------------------------------------

“Swing Line Commitment” means the obligation of each Lender having a Revolving
Commitment to participate in Swing Line Loans pursuant to Section 2.3.

“Swing Line Lender” means Barclays Bank in its capacity as Swing Line Lender
hereunder, together with its permitted successors and assigns in such capacity.

“Swing Line Loan” means a Loan made by Swing Line Lender to Borrower pursuant to
Section 2.3.

“Swing Line Note” means a promissory note in the form of Exhibit B-3, as it may
be amended, restated, supplemented or otherwise modified from time to time.

“Swing Line Sublimit” means the lesser of (i) $5,000,000 and (ii) the aggregate
unused amount of Revolving Commitments then in effect.

“Syndication Agent” as defined in the preamble hereto.

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed and
all interest, penalties, additions to tax or other liabilities with respect
thereto.

“Tax Distributions” means (i) for any period during which Borrower or any
Guarantor (other than Holdings) is treated as a partnership or other
pass-through entity (including a disregarded entity) for federal, state and/or
local income tax purposes, the payment of distributions by Borrower or any
Guarantor (other than Holdings) in respect of the income tax liabilities of the
members or partners of such Borrower or Guarantor (other than Holdings) with
respect to the Credit Parties solely as a result of such Borrower or Guarantor
(other than Holdings) (including, without duplication, amounts sufficient to
allow Holdings to make the distributions permitted pursuant to clause
(ii) below) being a partnership or pass-through entity (including a disregarded
entity) for federal, state and/or local income tax purposes, in an amount to
each member or partner not to exceed the taxable income allocated to such
member, calculated in accordance with applicable law, of Borrower or any
Guarantor (other than Holdings) multiplied by the highest combined federal,
state and/or local income tax rate applicable to such member and (ii) for any
period during which Holdings is treated as a partnership or other pass-through
entity for federal, state and/or local income tax purposes, the payment of
distributions by Holdings to its members in order to pay federal, state or local
taxes incurred by such members (or their direct or indirect owners) on income or
gains of Holdings in an amount equal to the required distributions (and at the
required times) pursuant to Section 4.1(a) of the Holdings Limited Liability
Company Agreement.

“Tax On The Net Income” of a Person means a tax imposed by the jurisdiction in
which that Person is organized or in which that Person’s applicable principal
office (and/or, in the case of a Lender, its lending office) is located.

“Term Loan” means a Tranche B Term Loan or a New Term Loan.

 

Aurora – A&R Credit Agreement

40



--------------------------------------------------------------------------------

“Term Loan Commitment” means the Tranche B Term Loan Commitment or the New Term
Loan Commitment of a Lender, and “Term Loan Commitments” means such commitments
of all Lenders.

“Term Loan Maturity Date” means the Tranche B Term Loan Maturity Date and the
New Term Loan Maturity Date.

“Terminated Lender” as defined in Section 2.23.

“Terrorism Laws” means any of the following (a) Executive Order 13224 issued by
the President of the United States, (b) the Terrorism Sanctions
Regulations (Title 31 Part 595 of the U.S. Code of Federal Regulations), (c) the
Terrorism List Governments Sanctions Regulations (Title 31 Part 596 of the U.S.
Code of Federal Regulations), (d) the Foreign Terrorism Organizations Sanctions
Regulations (Title 31 Part 597 of the U.S. Code of Federal Regulations), (e) the
Act (as it may be subsequently codified), (f) all other present and future legal
requirements of any Governmental Authority addressing, relating to, or
attempting to eliminate, terrorist acts and acts of war and (g) any regulations
promulgated pursuant thereto or pursuant to any legal requirements of any
Governmental Authority governing terrorist acts or acts of war.

“Third Party Payor” means any Medical Reimbursement Program and any quasi-public
agency, Blue Cross, Blue Shield and any management care plans and organizations,
including health maintenance organizations and preferred provider organizations
and private commercial insurance companies and any similar third party
arrangements, plans or programs for payment or reimbursement in connection with
health care services, products or supplies.

“Third Party Payor Arrangement” means any arrangement, plan or program for
payment or reimbursement by any Third Party Payor in connection with the
provision of healthcare services, products or supplies.

“Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of repaying any
Refunded Swing Line Loans or reimbursing Issuing Bank for any amount drawn under
any Letter of Credit, but not yet so applied), (ii) the aggregate amount of all
outstanding Swing Line Loans, and (iii) the Letter of Credit Usage.

“TRA” means the Tax Receivable Agreement, to be entered into by Public Parent,
Summit Funds, Summit GPs, SB Shareholders, KB Shareholders and the Management
Investors (each as defined in such Tax Receivable Agreement), in a form
substantially similar to Exhibit Q hereto, as such TRA may be amended from time
to time in accordance with Section 6.18 hereof and the terms thereof.

“Tranche B Term Loan” means a Tranche B Term Loan made by a Lender to Borrower
pursuant to Section 2.1(a).

 

Aurora – A&R Credit Agreement

41



--------------------------------------------------------------------------------

“Tranche B Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund a Tranche B Term Loan and “Tranche B Term Loan Commitments” means
such commitments of all Lenders in the aggregate. The amount of each Lender’s
Tranche B Term Loan Commitment, if any, is set forth on Appendix A-1 or in the
applicable Assignment Agreement, subject to any adjustment or reduction pursuant
to the terms and conditions hereof.

“Tranche B Term Loan Exposure” means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the Tranche B Term Loans
of such Lender.

“Tranche B Term Loan Facility” means, at any time, the aggregate amount of the
Tranche B Term Loan Lenders’ Tranche B Term Loan Commitments at such time.

“Tranche B Term Loan Lender” means any Lender that has a Tranche B Term Loan
Commitment or Tranche B Term Loan Exposure.

“Tranche B Term Loan Maturity Date” means the earlier of (i) the sixth
anniversary of the Closing Date, and (ii) the date that all Tranche B Term Loans
shall become due and payable in full hereunder, whether by acceleration or
otherwise.

“Tranche B Term Loan Note” means a promissory note substantially in the form of
Exhibit B-1, as it may be amended, restated, supplemented or otherwise modified
from time to time.

“Transaction Costs” means the fees, costs and expenses payable by Holdings,
Borrower or any of Borrower’s Subsidiaries in connection with the transactions
contemplated by the Credit Documents on the Closing Date.

“Transactions” shall mean, collectively, the transactions to occur on or prior
to the Closing Date, including (a) the execution, delivery and performance of
this Agreement, (b) the payment of all fees and expenses to be paid on or prior
to the Closing Date and owing in connection with the foregoing, (c) refinancing
of the Existing Indebtedness.

“TRICARE” means the United States Department of Defense health care program for
service families, including, but not limited to, TRICARE Prime, TRICARE, Extra
and TRICARE Standard, any successor to or predecessor thereof (including,
without limitation, CHAMPUS).

“Type of Loan” means with respect to either Term Loans or Revolving Loans, a
Base Rate Loan or a LIBOR Rate Loan.

“UBS Securities” as defined in the preamble hereto.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

“Unadjusted LIBOR Rate Component” means that component of the interest costs to
Borrower in respect of a LIBOR Rate Loan that is based upon the rate obtained
pursuant to clause (II)(i) of the definition of Adjusted LIBOR Rate.

 

Aurora – A&R Credit Agreement

42



--------------------------------------------------------------------------------

“Wholly Owned Subsidiary” means any Subsidiary of a Person all of the equity
securities or other ownership interests (other than in the case of a
corporation, directors’ qualifying shares) of which are at the time directly or
indirectly owned or controlled by such Person or one or more other Subsidiaries
of such Person or by such Person and one or more other Subsidiaries of such
Person.

1.2 Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Except as otherwise expressly provided herein
(including, without limitation, as set forth in Section 5.1(a) and
Section 6.8(d)), all financial statements to be delivered pursuant to this
Agreement shall be prepared in accordance with GAAP as in effect from time to
time, and all financial covenants and terms of an accounting or financial nature
shall be determined, construed and interpreted in accordance with GAAP as in
effect on the Closing Date unless otherwise agreed to by Borrower and the
Requisite Lenders; provided, that in the event that any “Accounting Change” as
defined below shall occur and such change results in a change in the method of
calculation of financial covenants or terms in this Agreement, then Borrower and
the Requisite Lenders agree to enter into negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Change
with the desired result that the criteria for evaluating Borrower’s financial
condition shall be the same after such Accounting Change as if such Accounting
Change had not occurred; provided, that provisions of this Agreement in effect
on the date of such Accounting Change shall remain in effect until the effective
date of any such Amendment. “Accounting Change” refers to any change in
accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants or, if applicable, the
Securities and Exchange Commission or successors thereto or agencies with
similar functions.

1.3 Interpretation, etc. Any of the terms defined herein may, unless the context
otherwise requires, be used in the singular or the plural, depending on the
reference. References herein to any Section, Appendix, Schedule or Exhibit shall
be to a Section, an Appendix, a Schedule or an Exhibit, as the case may be,
hereof unless otherwise specifically provided. The use herein of the word
“include” or “including,” when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not no limiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.
Unless the context requires otherwise (a) any definition of or reference to any
Credit Document, agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other documents as from
time to time amended, restated, extended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and permitted assigns, (c) the words “herein,”
“hereof” and “hereunder,” and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (d) any reference to any law or regulation herein shall refer to such
law or regulation as amended, modified or supplemented from time to time,
(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, and
(f) “on,” when used with respect to the Mortgaged Property or any property
adjacent to the Mortgaged Property, means “on, in, under, above or about.

 

Aurora – A&R Credit Agreement

43



--------------------------------------------------------------------------------

SECTION 2. LOANS

2.1 Term Loans.

(a) Loan Commitments. Subject to the terms and conditions hereof, each Lender
severally agrees to make, on the Closing Date, a Tranche B Term Loan to Borrower
in an amount equal to such Lender’s Tranche B Term Loan Commitments. Borrower
may make only one borrowing under the Tranche B Term Loan Commitments which
shall be on the Closing Date. Any amount borrowed under this Section 2.1(a) and
subsequently repaid or prepaid may not be reborrowed. Subject to Sections
2.13(a) and 2.14, all amounts owed hereunder with respect to the Tranche B Term
Loans shall be paid in full no later than the Tranche B Term Loan Maturity Date.
Each Lender’s Tranche B Term Loan Commitment shall terminate immediately and
without further action on the Closing Date after giving effect to the funding of
such Lender’s Tranche B Term Loan Commitment on such date.

(b) Borrowing Mechanics for Term Loans.

(i) Borrower shall deliver to Administrative Agent a fully executed Funding
Notice no later than (A) one Business Day prior to the Closing Date in the case
of Base Rate Loans, and (B) three Business Days prior to the Closing Date in the
case of LIBOR Rate Loans. Promptly upon receipt by Administrative Agent of such
Funding Notice, Administrative Agent shall notify each Lender of the proposed
borrowing.

(ii) Each Lender shall make its Tranche B Term Loan available to Administrative
Agent not later than 12:00 p.m. (New York City time) on the Closing Date, by
wire transfer of same day funds in Dollars, at Administrative Agent’s Principal
Office. Upon satisfaction or waiver of the conditions precedent specified
herein, Administrative Agent shall make the proceeds of the Tranche B Term Loans
available to Borrower on the Closing Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Loans received by Administrative
Agent from Lenders to be credited to the account of Borrower at Administrative
Agent’s Principal Office or to such other account as may be designated in
writing to Administrative Agent by Borrower.

2.2 Revolving Loans.

(a) Revolving Commitments. During the Revolving Commitment Period, subject to
the terms and conditions hereof, each Lender severally agrees to make Revolving
Loans to Borrower in an aggregate amount up to but not exceeding such Lender’s
Revolving Commitment; provided that, after giving effect to the making of any
Revolving Loans, in no event shall the Total Utilization of Revolving
Commitments exceed the Revolving Commitments then in effect. Amounts borrowed
pursuant to this Section 2.2(a) may be repaid and reborrowed during the
Revolving Commitment Period without premium and penalty. Each Lender’s Revolving
Commitment shall expire on the Revolving Commitment Termination Date and all
Revolving Loans and all other amounts owed hereunder with respect to the
Revolving Loans and the Revolving Commitments shall be paid in full no later
than such date.

 

Aurora – A&R Credit Agreement

44



--------------------------------------------------------------------------------

(b) Borrowing Mechanics for Revolving Loans.

(i) Except pursuant to Section 2.4(d), Revolving Loans that are Base Rate Loans
shall be made in an aggregate minimum amount of $500,000 and integral multiples
of $100,000 in excess of that amount, and Revolving Loans that are LIBOR Rate
Loans shall be in an aggregate minimum amount of $500,000 and integral multiples
of $100,000 in excess of that amount (or such other amount if it constitutes the
remaining unused Revolving Commitments).

(ii) Whenever Borrower desires that Lenders make Revolving Loans, Borrower shall
deliver to Administrative Agent a fully executed and delivered Funding Notice no
later than (A) for Revolving Loans made on the Closing Date (1) one Business Day
prior to the Closing Date with respect to Revolving Loans that are Base Rate
Loans, and (2) three Business Days prior to the Closing Date with respect to
Revolving Loans that are LIBOR Rate Loans, made on the Closing Date and
(B) following the Closing Date, 12:00 p.m. (New York City time) at least three
Business Days in advance of the proposed Credit Date in the case of a LIBOR Rate
Loan, and at least one Business Day in advance of the proposed Credit Date in
the case of a Revolving Loan that is a Base Rate Loan. In the event that the
Fiscal Quarter immediately preceding the Fiscal Quarter in which any such
Funding Notice is delivered was an Exempt Fiscal Quarter, such Funding Notice
shall also include a certification by an Authorized Officer to the effect that
Parent Entity was, and after giving pro forma effect to the making of such
requested Revolving Loans (as well as to all other Credit Extensions made since
the end of the most recently ended Exempt Fiscal Quarter for which financial
statements are available under Section 5.1 and any Permitted Acquisitions
occurring prior to the date of certification for which a compliance certificate
has been delivered pursuant to clause (iv) of the definition of “Permitted
Acquisition”) and would be, in compliance with the covenant set forth in
Section 6.8(b) as of the last day of the most recently ended Fiscal Quarter for
which financial statements are available under Section 5.1, as if such Quarter
were not an Exempt Fiscal Quarter. Except as otherwise provided herein, a
Funding Notice for a Revolving Loan that is a LIBOR Rate Loan shall be
irrevocable on and after the related Interest Rate Determination Date, and
Borrower shall be bound to make a borrowing in accordance therewith.
Administrative Agent and Lenders may act without liability upon the basis of
written notice believed by Administrative Agent in good faith to be from
Borrower (or from any Authorized Officer thereof designated in writing
purportedly from Borrower to Administrative Agent). Administrative Agent and
each Lender shall be entitled to rely conclusively on any Authorized Officer’s
authority to request a Revolving Loan on behalf of Borrower until Administrative
Agent receives written notice to the contrary. Administrative Agent and Lenders
shall have no duty to verify the authenticity of the signature appearing on any
written Funding Notice.

 

Aurora – A&R Credit Agreement

45



--------------------------------------------------------------------------------

(iii) Notice of receipt of each Funding Notice in respect of Revolving Loans,
together with the amount of each Lender’s Pro Rata Share thereof, if any,
together with the applicable interest rate, shall be provided by Administrative
Agent to each applicable Lender by facsimile with reasonable promptness, but
(provided Administrative Agent shall have received such notice by 12:00 p.m.
(New York City time)) not later than 4:00 p.m. (New York City time) on the same
day as Administrative Agent’s receipt of such Notice from Borrower.

(iv) Each Lender shall make the amount of its Revolving Loan available to
Administrative Agent not later than 12:00 p.m. (New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at
Administrative Agent’s Principal Office. Except as provided herein, upon
satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of such Revolving Loans available
to Borrower on the applicable Credit Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Revolving Loans received by
Administrative Agent from Lenders to be credited to the account of Borrower at
Administrative Agent’s Principal Office or such other account as may be
designated in writing to Administrative Agent by Borrower.

2.3 Swing Line Loans.

(a) Swing Line Loans Commitments. During the Revolving Commitment Period,
subject to the terms and conditions hereof, Swing Line Lender may, from time to
time in its discretion, agree to make Swing Line Loans to Borrower in the
aggregate amount up to but not exceeding the Swing Line Sublimit; provided, that
after giving effect to the making of any Swing Line Loan, in no event shall the
Total Utilization of Revolving Commitments exceed the Revolving Commitments then
in effect. Amounts borrowed pursuant to this Section 2.3 may be repaid and
reborrowed during the Revolving Commitment Period. Swing Line Lender’s Revolving
Commitment, under which any Swing Line Loans are made, shall expire on the
Revolving Commitment Termination Date. All Swing Line Loans and all other
amounts owed hereunder with respect to the Swing Line Loans shall be paid on the
earlier of (i) the date which is five Business Days after the incurrence thereof
and (ii) the Revolving Commitment Termination Date.

(b) Borrowing Mechanics for Swing Line Loans.

(i) Swing Line Loans shall be made in an aggregate minimum amount of $100,000
and integral multiples of $25,000 in excess of that amount.

(ii) Whenever Borrower desires that Swing Line Lender make a Swing Line Loan,
Borrower shall deliver to Administrative Agent a Funding Notice no later than
11:00 a.m. (New York City time) on the proposed Credit Date; provided that if
the Fiscal Quarter immediately preceding the Fiscal Quarter in which such
Funding Notice is delivered was an Exempt Fiscal Quarter, such Funding Notice
shall also include a certification by an Authorized Officer to the effect that
Parent Entity was, and after giving pro forma effect to the making of such
requested Swing Line Loans (as well as to all other Credit Extensions made since
the end of the most recently ended Exempt Fiscal

 

Aurora – A&R Credit Agreement

46



--------------------------------------------------------------------------------

Quarter for which financial statements are available under Section 5.1 and any
Permitted Acquisitions occurring prior to the date of certification for which a
compliance certificate has been delivered pursuant to clause (iv) of the
definition of “Permitted Acquisition”) would be, in compliance with the covenant
set forth in Section 6.8(b) as of the last day of the most recently ended Fiscal
Quarter for which financial statements are available under Section 5.1, as if
such Quarter were not an Exempt Fiscal Quarter.

(iii) Swing Line Lender shall make the amount of its Swing Line Loan available
to Administrative Agent not later than 2:00 p.m. (New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at
Administrative Agent’s Principal Office. Except as provided herein, upon
satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of such Swing Line Loans available
to Borrower on the applicable Credit Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Swing Line Loans received by
Administrative Agent from Swing Line Lender to be credited to the account of
Borrower at Administrative Agent’s Principal Office, or to such other account as
may be designated in writing to Administrative Agent by Borrower.

(iv) With respect to any Swing Line Loans which have not been voluntarily
prepaid by Borrower pursuant to Section 2.13, Swing Line Lender may at any time
in its sole and absolute discretion, deliver to Administrative Agent (with a
copy to Borrower), no later than 11:00 a.m. (New York City time) at least one
Business Day in advance of the proposed Credit Date, a notice (which shall be
deemed to be a Funding Notice given by Borrower) requesting that each Lender
holding a Revolving Commitment make Revolving Loans that are Base Rate Loans to
Borrower on such Credit Date in an amount equal to the amount of such Swing Line
Loans (the “Refunded Swing Line Loans”) outstanding on the date such notice is
given which Swing Line Lender requests Lenders to prepay. Anything contained in
this Agreement to the contrary notwithstanding, (A) the proceeds of such
Revolving Loans made by the Lenders other than Swing Line Lender shall be
immediately delivered by Administrative Agent to Swing Line Lender (and not to
Borrower) and applied to repay a corresponding portion of the Refunded Swing
Line Loans and (B) on the day such Revolving Loans are made, Swing Line Lender’s
Pro Rata Share of the Refunded Swing Line Loans shall be deemed to be paid with
the proceeds of a Revolving Loan made by Swing Line Lender to Borrower, and such
portion of the Swing Line Loans deemed to be so paid shall no longer be
outstanding as Swing Line Loans and shall no longer be due under the Swing Line
Note of Swing Line Lender but shall instead constitute part of Swing Line
Lender’s outstanding Revolving Loans to Borrower and shall be due under the
Revolving Loan Note issued by Borrower to Swing Line Lender.

(v) If for any reason Revolving Loans are not made pursuant to
Section 2.3(b)(iv) in an amount sufficient to repay any amounts owed to Swing
Line Lender in respect of any outstanding Swing Line Loans on or before the
third Business Day after demand for payment thereof by Swing Line Lender, each
Lender holding a Revolving Commitment shall be deemed to, and hereby agrees to,
have purchased a participation in such outstanding Swing Line Loans, and in an
amount equal to its Pro Rata Share of the applicable unpaid amount together with
accrued interest thereon. Upon

 

Aurora – A&R Credit Agreement

47



--------------------------------------------------------------------------------

one Business Day’s notice from Swing Line Lender, each Lender holding a
Revolving Commitment shall deliver to Swing Line Lender an amount equal to its
respective participation in the applicable unpaid amount in same day funds at
the Principal Office of Swing Line Lender. In order to evidence such
participation each Lender holding a Revolving Commitment agrees to enter into a
participation agreement at the request of Swing Line Lender in form and
substance reasonably satisfactory to Swing Line Lender. In the event any Lender
holding a Revolving Commitment fails to make available to Swing Line Lender the
amount of such Lender’s participation as provided in this paragraph, Swing Line
Lender shall be entitled to recover such amount on demand from such Lender
together with interest thereon for three Business Days at the rate customarily
used by Swing Line Lender for the correction of errors among banks and
thereafter at the Base Rate, as applicable.

(vi) Notwithstanding anything contained herein to the contrary, (1) each
Lender’s obligation to make Revolving Loans for the purpose of repaying any
Refunded Swing Line Loans pursuant to the second preceding paragraph and each
Lender’s obligation to purchase a participation in any unpaid Swing Line Loans
pursuant to the immediately preceding paragraph shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
set-off, counterclaim, recoupment, defense or other right which such Lender may
have against Swing Line Lender, any Credit Party or any other Person for any
reason whatsoever; (B) the occurrence or continuation of a Default or Event of
Default; (C) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Credit Party; (D) any
breach of this Agreement or any other Credit Document by any party thereto; or
(E) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing; provided, that such obligations of each Lender
are subject to the condition that Swing Line Lender had not received prior
notice from Borrower or the Requisite Lenders that any of the conditions under
Section 3.2 to the making of the applicable Refunded Swing Line Loans or other
unpaid Swing Line Loans were not satisfied at the time such Refunded Swing Line
Loans or unpaid Swing Line Loans were made; and (2) Swing Line Lender shall not
be obligated to make any Swing Line Loans (A) if it has elected not to do so
after the occurrence and during the continuation of a Default or Event of
Default, (B) it does not in good faith believe that all conditions under
Section 3.2 to the making of such Swing Line Loan have been satisfied or waived
by the Requisite Lenders or (C) if any of the Lenders is a Defaulting Lender
but, in the case of this clause (C) only to the extent that (x) Defaulting
Lender’s participation in such Swing Line Loan may not be reallocated pursuant
to clause (a) of Section 2.22 or (y) other arrangements satisfactory to it and
Borrower to eliminate such Swing Line Lender’s risk with respect to Defaulting
Lender’s participation in such Swing Line Loan (including cash collateralization
by Borrower of such Defaulting Lender’s pro rata share of the outstanding Swing
Line Loans) have not been entered into.

 

Aurora – A&R Credit Agreement

48



--------------------------------------------------------------------------------

2.4 Issuance of Letters of Credit and Purchase of Participations Therein.

(a) Letters of Credit. During the Revolving Commitment Period, subject to the
terms and conditions hereof, Issuing Bank agrees to issue Letters of Credit for
the account of Borrower in the aggregate amount up to but not exceeding the
Letter of Credit Sublimit; provided, that (i) each Letter of Credit shall be
denominated in Dollars; (ii) the stated amount of each Letter of Credit shall
not be less than $100,000 or such lesser amount as is acceptable to Issuing
Bank; (iii) after giving effect to such issuance, in no event shall the Total
Utilization of Revolving Commitments exceed the Revolving Commitments then in
effect; (iv) after giving effect to such issuance, in no event shall the Letter
of Credit Usage exceed the Letter of Credit Sublimit then in effect; (v) in no
event shall any standby Letter of Credit have an expiration date later than the
earlier of (A) five Business Days prior to the Revolving Commitment Termination
Date and (B) the date which is one year from the date of issuance of such
standby Letter of Credit; and (vi) in no event shall any commercial Letter of
Credit (x) have an expiration date later than the earlier of (A) the Revolving
Commitment Termination Date and (B) the date which is 180 days from the date of
issuance of such commercial Letter of Credit or be issued if such commercial
Letter of Credit is otherwise unacceptable to Issuing Bank in its reasonable
discretion. Subject to the foregoing, Issuing Bank may agree that a standby
Letter of Credit shall automatically be extended for one or more successive
periods not to exceed one year each, unless Issuing Bank elects not to extend
for any such additional period, and provides notice to Borrower of such
non-renewal at least 90 days (or such lesser period as may have been agreed by
the Issuing Bank and the beneficiary of such Letter of Credit at the time such
Letter of Credit was issued) prior to the scheduled expiry date of such standby
Letter of Credit; provided, that Issuing Bank shall not extend any such Letter
of Credit if it has received written notice that an Event of Default has
occurred and is continuing at the time Issuing Bank must elect to allow such
extension; provided, further, that in the event there is a Defaulting Lender,
Issuing Bank shall not be required to issue, renew or extend any Letter of
Credit to the extent (x) the Defaulting Lender’s Pro Rata Share of Letter of
Credit Commitment may not be reallocated pursuant to Section 2.22(a) or
(y) Issuing Bank has not otherwise entered into arrangements satisfactory to it
and Borrower to eliminate Issuing Bank’s risk with respect to the participation
in Letters of Credit of the Defaulting Lender, including by cash collateralizing
such Defaulting Lender’s Pro Rata Share of the Letter of Credit Usage.

(b) Notice of Issuance. Whenever Borrower desires the issuance of a Letter of
Credit, it shall deliver to Administrative Agent a Letter of Credit Application
no later than 12:00 p.m. (New York City time) at least three Business Days (in
the case of standby letters of credit) or five Business Days (in the case of
commercial letters of credit), or in each case such shorter period as may be
agreed to by Issuing Bank in any particular instance, in advance of the proposed
date of issuance; provided that if the Fiscal Quarter immediately preceding the
Fiscal Quarter in which such Letter of Credit Application is delivered was an
Exempt Fiscal Quarter, such Letter of Credit Application shall also include a
certification by an Authorized Officer to the effect that Parent Entity was, and
after giving pro forma effect to the issuance of such requested Letter of Credit
(as well as to all other Credit Extensions made since the end of the most
recently ended Exempt Fiscal Quarter for which financial statements are
available under Section 5.1 and any Permitted Acquisitions occurring prior to
the date of certification for which a compliance certificate has been delivered
pursuant to clause (iv) of the definition of “Permitted Acquisition”) would be,
in compliance with the covenant set forth in Section 6.8(b) as of the last day
of the most recently ended Fiscal Quarter for which financial statements are
available under Section 5.1, as if such Quarter were not an Exempt Fiscal
Quarter. Upon satisfaction or waiver of the conditions set forth in Section 3.2,
Issuing Bank shall issue the requested Letter of Credit only in accordance with
Issuing Bank’s standard operating procedures. Upon the issuance of any Letter of
Credit or an amendment or modification to a Letter of Credit, Issuing Bank shall
promptly notify Administrative Agent and Administrative Agent shall notify each
Revolving Lender of such issuance, which notice shall be accompanied by the
amount of such Lender’s respective participation in such Letter of Credit
pursuant to Section 2.4(e).

 

Aurora – A&R Credit Agreement

49



--------------------------------------------------------------------------------

(c) Responsibility of Issuing Bank With Respect to Requests for Drawings and
Payments. In determining whether to honor any drawing under any Letter of Credit
by the beneficiary thereof, Issuing Bank shall be responsible only to examine
the documents delivered under such Letter of Credit with reasonable care so as
to ascertain whether they appear on their face to be in accordance with the
terms and conditions of such Letter of Credit. As between Borrower and Issuing
Bank, Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit issued by Issuing Bank by, the respective beneficiaries of
such Letters of Credit. In furtherance and not in limitation of the foregoing,
Issuing Bank shall not be responsible for: (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for and issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any such Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) failure of the beneficiary of any such Letter of Credit to
comply fully with any conditions required in order to draw upon such Letter of
Credit; (iv) errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise, whether
or not they be in cipher; (v) errors in interpretation of technical terms;
(vi) any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under any such Letter of Credit or of the proceeds
thereof; (vii) the misapplication by the beneficiary of any such Letter of
Credit of the proceeds of any drawing under such Letter of Credit; or (viii) any
consequences arising from causes beyond the control of Issuing Bank, including
any Governmental Acts; none of the above shall affect or impair, or prevent the
vesting of, any of Issuing Bank’s rights or powers hereunder. Without limiting
the foregoing and in furtherance thereof, no action taken or omitted by Issuing
Bank under or in connection with the Letters of Credit or any documents and
certificates delivered thereunder, if taken or omitted in good faith, shall give
rise to any liability on the part of Issuing Bank to Borrower. Notwithstanding
anything to the contrary contained in this Section 2.4(c), Borrower shall retain
any and all rights it may have against Issuing Bank for any liability to the
extent arising solely out of the gross negligence or willful misconduct of
Issuing Bank.

(d) Reimbursement by Borrower of Amounts Drawn or Paid Under Letters of Credit.
In the event Issuing Bank has determined to honor a drawing under a Letter of
Credit, it shall immediately notify Borrower and Administrative Agent, and
Borrower shall reimburse Issuing Bank (i) if Issuing Bank shall have notified
Borrower prior to 12:00 p.m. (New York City time), on the same day as such
drawing is honored, or (ii) if Issuing Bank shall have notified Borrower after
12:00 p.m. (New York City time), on or before the Business Day immediately
following the date on which such drawing is honored (the “Reimbursement Date”),
in each case, in an amount in Dollars and in same day funds equal to the amount
of such honored drawing; provided, that anything contained herein to the
contrary notwithstanding, (i) unless Borrower shall have notified Administrative
Agent and Issuing Bank prior to 10:00 a.m. (New York City time) on the date such
drawing is honored that Borrower intends to reimburse Issuing

 

Aurora – A&R Credit Agreement

50



--------------------------------------------------------------------------------

Bank for the amount of such honored drawing with funds other than the proceeds
of Revolving Loans, Borrower shall be deemed to have given a timely Funding
Notice to Administrative Agent requesting Lenders with Revolving Commitments to
make Revolving Loans that are Base Rate Loans on the Reimbursement Date in an
amount in Dollars equal to the amount of such honored drawing, without regard to
the minimum amounts and multiples specified in Section 2.2(b)(i) for the
principal amount of Base Rate Loans, and (ii) subject to satisfaction or waiver
of the conditions specified in Section 3.2, Lenders with Revolving Commitments
shall, on the Reimbursement Date, make Revolving Loans that are Base Rate Loans
in the amount of such honored drawing, the proceeds of which shall be applied
directly by Administrative Agent to reimburse Issuing Bank for the amount of
such honored drawing; provided, further, that if for any reason proceeds of
Revolving Loans are not received by Issuing Bank on the Reimbursement Date in an
amount equal to the amount of such honored drawing, Borrower shall reimburse
Issuing Bank, on demand, in an amount in same day funds equal to the excess of
the amount of such honored drawing over the aggregate amount of such Revolving
Loans, if any, which are so received. Nothing in this Section 2.4(d) shall be
deemed to relieve any Lender with a Revolving Commitment from its obligation to
make Revolving Loans on the terms and conditions set forth herein, and Borrower
shall retain any and all rights it may have against any such Lender resulting
from the failure of such Lender to make such Revolving Loans under this
Section 2.4(d).

(e) Lenders’ Purchase of Participations in Letters of Credit. Immediately upon
the issuance of each Letter of Credit, each Lender having a Revolving Commitment
shall be deemed to have purchased, and hereby agrees to irrevocably purchase,
from Issuing Bank a participation in such Letter of Credit and any drawings
honored thereunder in an amount equal to such Lender’s Pro Rata Share (with
respect to the Revolving Commitments) of the maximum amount which is or at any
time may become available to be drawn thereunder. In the event that Borrower
shall fail for any reason to reimburse Issuing Bank as provided in
Section 2.4(d), Issuing Bank shall promptly notify each Lender with a Revolving
Commitment of the unreimbursed amount of such honored drawing and of such
Lender’s respective participation therein based on such Lender’s Pro Rata Share
of the Revolving Commitments. Each Lender with a Revolving Commitment shall make
available to Issuing Bank an amount equal to its respective participation, in
Dollars and in same day funds, at the office of Issuing Bank specified in such
notice, (i) if Issuing Bank shall have notified such Lender prior to 12:00 p.m.
(New York City time), on the same day, or (ii) if Issuing Bank shall have
notified Borrower after 12:00 p.m. (New York City time), not later than 12:00
p.m. (New York City time) on the first Business Day (under the laws of the
jurisdiction in which such office of Issuing Bank is located) after the date
notified by Issuing Bank. In the event that any Lender with a Revolving
Commitment fails to make available to Issuing Bank on such business day the
amount of such Lender’s participation in such Letter of Credit as provided in
this Section 2.4(e), Issuing Bank shall be entitled to recover such amount on
demand from such Lender together with interest thereon for three Business Days
at the rate customarily used by Issuing Bank for the correction of errors among
banks and thereafter at the Base Rate. Nothing in this Section 2.4(e) shall be
deemed to prejudice the right of any Lender with a Revolving Commitment to
recover from Issuing Bank any amounts made available by such Lender to Issuing
Bank pursuant to this Section in the event that the payment with respect to a
Letter of Credit in respect of which payment was made by such Lender constituted
gross negligence or willful misconduct on the part of Issuing Bank. In the event
Issuing Bank shall have been reimbursed by other Lenders pursuant to this
Section 2.4(e) for all or any portion of any drawing honored by Issuing Bank

 

Aurora – A&R Credit Agreement

51



--------------------------------------------------------------------------------

under a Letter of Credit, Issuing Bank shall distribute to each Lender which has
paid all amounts payable by it under this Section 2.4(e) with respect to such
honored drawing such Lender’s Pro Rata Share of all payments subsequently
received by Issuing Bank from Borrower in reimbursement of such honored drawing
when such payments are received. Any such distribution shall be made to a Lender
at its primary address set forth below its name on Appendix B or at such other
address as such Lender may request.

(f) Obligations Absolute. The obligation of Borrower to reimburse Issuing Bank
for drawings honored under the Letters of Credit issued by it and to repay any
Revolving Loans made by Lenders pursuant to Section 2.4(d) and the obligations
of Lenders under Section 2.4(e) shall be unconditional and irrevocable and shall
be paid strictly in accordance with the terms hereof under all circumstances
including any of the following circumstances: (i) any lack of validity or
enforceability of any Letter of Credit; (ii) the existence of any claim,
set-off, defense or other right which Borrower or any Lender may have at any
time against a beneficiary or any transferee of any Letter of Credit (or any
Persons for whom any such transferee may be acting), Issuing Bank, Lender or any
other Person or, in the case of a Lender, against Borrower, whether in
connection herewith, the transactions contemplated herein or any unrelated
transaction (including any underlying transaction between Borrower or one of its
Subsidiaries and the beneficiary for which any Letter of Credit was procured);
(iii) any draft or other document presented under any Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; (iv) payment by
Issuing Bank under any Letter of Credit against presentation of a draft or other
document which does not strictly comply with the terms of such Letter of Credit,
so long as it substantially complies with the drawing requirements of such
Letter of Credit; (v) any adverse change in the business, general affairs,
assets, liabilities, operations, management, condition (financial or otherwise),
stockholders’ equity, results of operations or value of any Credit Party;
(vi) any breach hereof or any other Credit Document by any party thereto;
(vii) the fact that an Event of Default or a Default shall have occurred and be
continuing; or (viii) any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing; provided that in each case payment by
Issuing Bank under the applicable Letter of Credit shall not have constituted
gross negligence or willful misconduct of Issuing Bank under the circumstances
in question.

(g) Indemnification. Without duplication of any obligation of Borrower under
Section 10.2 or 10.3, in addition to amounts payable as provided herein,
Borrower hereby agrees to protect, indemnify, pay and save harmless Issuing Bank
from and against any and all claims, demands, liabilities, damages, losses,
costs, charges and expenses (including reasonable fees, expenses and
disbursements of counsel and allocated costs of internal counsel) which Issuing
Bank may incur or be subject to as a consequence, direct or indirect, of (i) the
issuance of any Letter of Credit by Issuing Bank, other than as a result of
(1) the gross negligence or willful misconduct of Issuing Bank or (2) the
wrongful dishonor by Issuing Bank of a proper demand for payment made under any
Letter of Credit issued by it or (ii) the failure of Issuing Bank to honor a
drawing under any such Letter of Credit as a result of any Governmental Act.

 

Aurora – A&R Credit Agreement

52



--------------------------------------------------------------------------------

2.5 Pro Rata Shares; Availability of Funds.

(a) Pro Rata Shares. All Loans shall be made, and all participations purchased,
by Lenders simultaneously and proportionately to their respective Pro Rata
Shares, it being understood that no Lender shall be responsible for any default
by any other Lender in such other Lender’s obligation to make a Loan requested
hereunder or purchase a participation required hereby nor shall any Term Loan
Commitment or any Revolving Commitment of any Lender be increased or decreased
as a result of a default by any other Lender in such other Lender’s obligation
to make a Loan requested hereunder or purchase a participation required hereby.

(b) Availability of Funds. Unless Administrative Agent shall have been notified
by any Lender prior to the applicable Credit Date that such Lender does not
intend to make available to Administrative Agent the amount of such Lender’s
Loan requested on such Credit Date, Administrative Agent may assume that such
Lender has made such amount available to Administrative Agent on such Credit
Date and Administrative Agent may, in its sole discretion, but shall not be
obligated to, make available to Borrower a corresponding amount on such Credit
Date. If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the customary rate set by Administrative
Agent for the correction of errors among banks for three Business Days and
thereafter at the Base Rate. If such Lender does not pay such corresponding
amount forthwith upon Administrative Agent’s demand therefor, Administrative
Agent shall promptly notify Borrower in writing and Borrower shall immediately
pay such corresponding amount to Administrative Agent together with interest
thereon, for each day from such Credit Date until the date such amount is paid
to Administrative Agent, at the rate payable hereunder for Base Rate Loans for
such Class of Loans. Nothing in this Section 2.5(b) shall be deemed to relieve
any Lender from its obligation to fulfill its Term Loan Commitments and
Revolving Commitments hereunder or to prejudice any rights that Borrower may
have against any Lender as a result of any default by such Lender hereunder.

2.6 Intentionally Omitted.

2.7 Evidence of Debt; Register; Lenders’ Books and Records; Notes.

(a) Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of Borrower to such
Lender, including the amounts of the Loans made by it and each repayment and
prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Borrower, absent manifest error; provided, that the failure to make
any such recordation, or any error in such recordation, shall not affect any
Lender’s Revolving Commitments or Borrower’s Obligations in respect of any
applicable Loans; provided further, in the event of any inconsistency between
the Register and any Lender’s records, the recordations in the Register shall
govern.

 

Aurora – A&R Credit Agreement

53



--------------------------------------------------------------------------------

(b) Register. Administrative Agent (or its agent or sub-agent appointed by it)
shall maintain at its Principal Office a register (the “Register”) for the
recordation of the names and addresses of Lenders and the Revolving Commitments
and Loans of each Lender from time to time (and stated interest thereon) (the
“Registered Loan”). The Register shall be available for inspection by Borrower.
Administrative Agent shall record, or cause to be recorded, in the Register the
Revolving Commitments and the Loans (and stated interest thereon), and each
repayment or prepayment in respect of the principal amount of the Loans (and
stated interest thereon), and any such recordation shall be conclusive and
binding for all purposes, absent manifest error; provided, that failure to make
any such recordation, or any error in such recordation, shall not affect any
Lender’s Revolving Commitments or Borrower’s Obligations in respect of any Loan.
Borrower hereby designates the entity serving as Administrative Agent to serve
as Borrower’s non-fiduciary agent solely for purposes of maintaining the
Register as provided in this Section 2.7, and Borrower hereby agrees that, to
the extent such entity serves in such capacity, the entity serving as
Administrative Agent and its officers, directors, employees, agents, sub-agents
and affiliates shall constitute “Indemnitees”.

(c) Notes. If so requested by any Lender by written notice to Borrower (with a
copy to Administrative Agent) at least three Business Days prior to the Closing
Date, or at any time thereafter, Borrower shall execute and deliver to such
Lender (and/or, if applicable and if so specified in such notice, to any Person
who is an assignee of such Lender pursuant to Section 10.6) on the Closing Date
(or, if such notice is delivered after the Closing Date, promptly after
Borrower’s receipt of such notice) a Note or Notes to evidence such Lender’s
Tranche B Term Loan, New Term Loan, Revolving Loan or Swing Line Loan, as the
case may be.

(d) Participant Register. In the event that any Lender sells participations in a
Registered Loan, such Lender shall maintain a register on which it enters the
name of all participants in the Registered Loans held by it and the principal
amount (and stated interest thereon) of the portion of the Registered Loan which
is the subject of the participation (the “Participant Register”). A Registered
Loan may be participated in whole or in part only by registration of such
participation on the Participant Register (and each registered note shall
expressly so provide). Any participation of such Registered Loan may be effected
only by the registration of such participation on the Participant Register. The
Participant Register shall be available for inspection by Borrower at any
reasonable time and from time to time upon reasonable prior notice.

2.8 Interest on Loans.

(a) Except as otherwise set forth herein, each Class of Loan shall bear interest
on the unpaid principal amount thereof from the date made through repayment
(whether by acceleration or otherwise) thereof as follows:

(i) in the case of Tranche B Term Loans and Revolving Loans:

(1) if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or

(2) if a LIBOR Rate Loan, at the Adjusted LIBOR Rate plus the Applicable Margin;

(ii) in the case of Swing Line Loans, at the Base Rate plus the Applicable
Margin; and

 

Aurora – A&R Credit Agreement

54



--------------------------------------------------------------------------------

(iii) in the case of New Term Loans, at the rate set forth in the applicable
Joinder Agreement.

(b) The basis for determining the rate of interest with respect to any Loan
(except a Swing Line Loan which shall only be made and maintained as a Base Rate
Loan), and the Interest Period with respect to any LIBOR Rate Loan, shall be
selected by Borrower and notified to Administrative Agent and Lenders pursuant
to the applicable Funding Notice or Conversion/Continuation Notice, as the case
may be. If on any day a Loan is outstanding with respect to which a Funding
Notice or Conversion/Continuation Notice has not been delivered to
Administrative Agent in accordance with the terms hereof specifying the
applicable basis for determining the rate of interest, then for that day such
Loan shall be a Base Rate Loan.

(c) In connection with LIBOR Rate Loans there shall be no more than ten Interest
Periods outstanding at any time. In the event Borrower fails to specify between
a Base Rate Loan or a LIBOR Rate Loan in the applicable Funding Notice or
Conversion/Continuation Notice, such Loan (if outstanding as a LIBOR Rate Loan)
shall be automatically converted into a Base Rate Loan on the last day of the
then current Interest Period for such Loan (or if outstanding as a Base Rate
Loan will remain as, or (if not then outstanding) will be made as, a Base Rate
Loan). In the event Borrower fails to specify an Interest Period for any LIBOR
Rate Loan in the applicable Funding Notice or Conversion/Continuation Notice,
Borrower shall be deemed to have selected an Interest Period of one month. As
soon as practicable after 10:00 a.m. (New York City time) on each Interest Rate
Determination Date, Administrative Agent shall determine (which determination
shall, absent manifest error, be final, conclusive and binding upon all parties
to this Agreement) the interest rate that shall apply to the LIBOR Rate Loans
for which an interest rate is then being determined for the applicable Interest
Period and shall promptly give notice thereof (in writing) to Borrower and each
Lender.

(d) Interest payable pursuant to Section 2.8(a) shall be computed (i) in the
case of Base Rate Loans on the basis of a 365-day or 366-day year, as the case
may be and (ii) in the case of LIBOR Rate Loans, on the basis of a 360-day year,
in each case for the actual number of days elapsed in the period during which it
accrues. In computing interest on any Loan, the date of the making of such Loan
or the first day of an Interest Period applicable to such Loan or, with respect
to a Term Loan, the last Interest Payment Date with respect to such Term Loan
or, with respect to a Base Rate Loan being converted from a LIBOR Rate Loan, the
date of conversion of such LIBOR Rate Loan to such Base Rate Loan, as the case
may be, shall be included, and the date of payment of such Loan or the
expiration date of an Interest Period applicable to such Loan or, with respect
to a Base Rate Loan being converted to a LIBOR Rate Loan, the date of conversion
of such Base Rate Loan to such LIBOR Rate Loan, as the case may be, shall be
excluded; provided, that if a Loan is repaid on the same day on which it is
made, one day’s interest shall be paid on that Loan.

(e) Except as otherwise set forth herein, interest on each Loan (i) shall accrue
on a daily basis and shall be payable in arrears on each Interest Payment Date
with respect to interest accrued on and to each such payment date; (ii) shall
accrue on a daily basis and shall be payable in arrears upon any prepayment of
such Loan, whether voluntary or mandatory, to the extent accrued on the amount
being prepaid (other than voluntary prepayments of Revolving Loans); and
(iii) shall accrue on a daily basis and shall be payable in arrears at maturity
of such Loan, including final maturity of such Loan; provided, that with respect
to any voluntary prepayment of a Base Rate Loan, accrued interest shall instead
be payable on the applicable Interest Payment Date.

 

Aurora – A&R Credit Agreement

55



--------------------------------------------------------------------------------

(f) Borrower agrees to pay to Issuing Bank, with respect to drawings honored
under any Letter of Credit, interest on the amount paid by Issuing Bank in
respect of each such honored drawing from the date such drawing is honored to
but excluding the date such amount is reimbursed by or on behalf of Borrower,
including reimbursement of the Issuing Bank made by a funding of Revolving Loans
in accordance with Section 2.7, at a rate equal to (i) for the period from the
date such drawing is honored to but excluding the applicable Reimbursement Date,
the rate of interest otherwise payable hereunder with respect to Revolving Loans
that are Base Rate Loans and (ii) thereafter, a rate which is 2.00% per annum in
excess of the rate of interest otherwise payable hereunder with respect to
Revolving Loans that are Base Rate Loans.

(g) Interest payable pursuant to Section 2.8(f) shall be computed on the basis
of a 365/366-day year for the actual number of days elapsed in the period during
which it accrues, and shall be payable on demand or, if no demand is made, on
the date on which the related drawing under a Letter of Credit is reimbursed in
full. Promptly upon receipt by Issuing Bank of any payment of interest pursuant
to Section 2.8(f), Issuing Bank shall distribute to each Revolving Lender, out
of the interest received by Issuing Bank in respect of the period from the date
such drawing is honored to but excluding the date on which Issuing Bank is
reimbursed for the amount of such drawing (including any such reimbursement out
of the proceeds of any Revolving Loans), the amount that such Lender would have
been entitled to receive in respect of the letter of credit fee that would have
been payable in respect of such Letter of Credit for such period if no drawing
had been honored under such Letter of Credit. In the event Issuing Bank shall
have been reimbursed by Revolving Lenders for all or any portion of such honored
drawing, Issuing Bank shall distribute to each Lender which has paid all amounts
payable by it under Section 2.4(e) with respect to such honored drawing such
Lender’s Pro Rata Share of any interest received by Issuing Bank in respect of
that portion of such honored drawing so reimbursed by such Lenders for the
period from the date on which Issuing Bank was so reimbursed by such Lenders to
but excluding the date on which such portion of such honored drawing is
reimbursed by Borrower. Notwithstanding anything to the contrary set forth
herein, Borrower shall not be required to pay interest on any unreimbursed
drawing to the extent Issuing Bank has been repaid with the proceeds of
Revolving Loans and any reimbursement made to the Issuing Bank with proceeds of
Revolving Loans shall be deemed to satisfy Borrower’s obligation to reimburse
the Issuing Bank therefor.

2.9 Conversion/Continuation.

(a) Subject to Section 2.18 and so long as no Default or Event of Default shall
have occurred and then be continuing, Borrower shall have the option:

(i) to convert at any time all or any part of any Term Loan or Revolving Loan
equal to $500,000 and integral multiples of $100,000 in excess of that amount
from one Type of Loan to another Type of Loan; provided, that a LIBOR Rate Loan
may only be converted on the expiration of the Interest Period applicable to
such LIBOR Rate Loan unless Borrower shall pay all amounts due under
Section 2.18(c) in connection with any such conversion; or

 

Aurora – A&R Credit Agreement

56



--------------------------------------------------------------------------------

(ii) upon the expiration of any Interest Period applicable to any LIBOR Rate
Loan, to continue all or any portion of such Loan equal to $500,000 and integral
multiples of $100,000 in excess of that amount as a LIBOR Rate Loan.

(b) Borrower shall deliver a Conversion/Continuation Notice to Administrative
Agent no later than 12:00 p.m. (New York City time) at least three Business Days
in advance of the proposed conversion/continuation date. Except as otherwise
provided herein, a Conversion/Continuation Notice for conversion to, or
continuation of, any LIBOR Rate Loans shall be irrevocable on and after the
related Interest Rate Determination Date, and Borrower shall be bound to effect
a conversion or continuation in accordance therewith. Administrative Agent shall
promptly give each Lender written notice of receipt of a Conversion/Continuation
Notice and the matters covered by such Conversion/Continuation Notice

2.10 Default Interest. (a) Upon the occurrence and during the continuance of an
Event of Default under Section 8.1(a), (c) (in the case of a failure to perform
or comply with any term or condition contained in Section 6.8), (f) or (g) and,
(b) at the request of the Requisite Lenders, upon the occurrence or during the
continuance of any other Event of Default, and in the case of this clause (b),
after Administrative Agent or the Requisite Lenders have provided written notice
to Borrower, the principal amount of all Loans outstanding and, to the extent
permitted by applicable law, any interest payments on the Loans or any fees or
other amounts owed hereunder, shall thereafter bear interest (retroactive to the
date of the first occurrence of such Event of Default) (including post petition
interest in any proceeding under the Bankruptcy Code or other applicable
bankruptcy laws) payable on demand at a rate that is 2.00% per annum in excess
of the interest rate otherwise payable hereunder with respect to the applicable
Loans (or, in the case of any such fees and other amounts, at a rate which is
2.00% per annum in excess of the interest rate otherwise payable hereunder for
Base Rate Loans); provided that in the case of LIBOR Rate Loans, upon the
expiration of the Interest Period in effect at the time any such increase in
interest rate is effective such LIBOR Rate Loans shall thereupon become Base
Rate Loans and shall thereafter bear interest payable upon demand at a rate
which is 2% per annum in excess of the interest rate otherwise payable hereunder
for Base Rate Loans. Payment or acceptance of the increased rates of interest
provided for in this Section 2.10 is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of Administrative Agent or any Lender.

2.11 Fees.

(a) Borrower agrees to pay to Lenders having Revolving Exposure:

(i) commitment fees equal to (A) the Average Daily Utilization, multiplied by
(B) the Applicable Revolving Commitment Fee Percentage; provided, that (1) any
commitment fee accrued with respect to any of the Revolving Commitments of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall be payable by Borrower so long
as such commitment fee shall otherwise have been due and payable by Borrower
prior to such time of such Lender becoming a Defaulting Lender and (2) no
commitment fee shall accrue on any of the Revolving Commitments of a Defaulting
Lender so long as such Lender shall be a Defaulting Lender; and

 

Aurora – A&R Credit Agreement

57



--------------------------------------------------------------------------------

(ii) letter of credit fees equal to (A) the Applicable Margin for Revolving
Loans that are LIBOR Rate Loans, multiplied by (B) the average aggregate daily
maximum amount available to be drawn under all then-outstanding Letters of
Credit (regardless of whether any conditions for drawing could then be met and
determined as of the close of business on any date of determination); provided,
that (1) any letter of credit fee accrued for the account of a Defaulting Lender
during the period prior to the time such Lender became a Defaulting Lender and
unpaid at such time shall be payable by Borrower so long as such letter of
credit fee shall otherwise have been due and payable by Borrower prior to such
time of such Lender becoming a Defaulting Lender and (2) subject to
Section 2.22(c), no letter of credit fee shall accrue for the account of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender.

All fees referred to in this Section 2.11(a) shall be paid to Administrative
Agent as set forth in Section 2.16(a) and upon receipt, Administrative Agent
shall promptly distribute to each Lender that has Revolving Exposure its Pro
Rata Share thereof.

(b) Borrower agrees to pay directly to Issuing Bank, for its own account, the
following fees:

(i) a fronting fee equal to 0.125%, per annum, multiplied by the average
aggregate daily maximum amount available to be drawn under all Letters of Credit
issued by such Issuing Bank (determined as of the close of business on any date
of determination); and

(ii) such documentary and processing charges for any issuance, amendment,
transfer or payment of a Letter of Credit as are in accordance with Issuing
Bank’s standard schedule for such charges and as in effect at the time of such
issuance, amendment, transfer or payment, as the case may be.

(c) All fees referred to in Section 2.11(a) and 2.11(b)(i) shall be calculated
on the basis of a 360-day year and the actual number of days elapsed and shall
be payable quarterly in arrears on March 31, June 30, September 30 and
December 31 of each year during the Revolving Commitment Period, commencing on
the first such date to occur after the Closing Date, and on the Revolving
Commitment Termination Date.

(d) Borrower agrees to pay on the Closing Date to each Lender party to this
Agreement as a Lender on the Closing Date, as fee compensation for the funding
of such Lender’s Tranche B Term Loan and such Lender’s Revolving Commitments (if
any), a closing fee in an amount equal to 1.50% of the stated principal amount
of such Lender’s Tranche B Term Loan, and 2.00% of the stated principal amount
of such Lender’s funded and unfunded Revolving Commitments as of the Closing
Date (which shall include the face amount of any issued and undrawn Letters of
Credit), payable to such Lender from the proceeds of its Tranche B Term Loan as
and when funded on the Closing Date. Such closing fee shall be in all respects
fully earned, due and payable on the Closing Date and non-refundable and
non-creditable thereafter.

 

Aurora – A&R Credit Agreement

58



--------------------------------------------------------------------------------

(e) In addition to any of the foregoing fees, Borrower agrees to pay to Agents
such other fees in the amounts and at the times separately agreed upon.

2.12 Scheduled Payments. The principal amounts of the Tranche B Term Loans shall
be repaid in consecutive quarterly installments (each, an “Installment” in the
aggregate amounts set forth below on the dates set forth below (each, an
“Installment Date”) commencing September 30, 2010:

 

September 30,

Amortization Date

     Tranche B Term Loan
Installments  

September 30, 2010

     $ 562,500   

December 31, 2010

     $ 562,500   

March 31, 2011

     $ 562,500   

June 30, 2011

     $ 562,500   

September 30, 2011

     $ 562,500   

December 31, 2011

     $ 562,500   

March 31, 2012

     $ 562,500   

June 30, 2012

     $ 562,500   

September 30, 2012

     $ 562,500   

December 31, 2012

     $ 562,500   

March 31, 2013

     $ 562,500   

June 30, 2013

     $ 562,500   

September 30, 2013

     $ 562,500   

December 31, 2013

     $ 562,500   

March 31, 2014

     $ 562,500   

June 30, 2014

     $ 562,500   

September 30, 2014

     $ 562,500   

December 31, 2014

     $ 562,500   

March 31, 2015

     $ 562,500   

June 30, 2015

     $ 562,500   

September 30, 2015

     $ 562,500   

December 31, 2015

     $ 562,500   

March 31, 2016

     $ 562,500   

May 26, 2016

     $ 212,062,500   

 

Aurora – A&R Credit Agreement

59



--------------------------------------------------------------------------------

New Term Loans shall be repaid in accordance with the amortization schedule for
such New Term Loans in the applicable Joinder Agreement, which amortization
schedule shall be set at the same percentage that is applicable to the Tranche B
Term Loans.

Notwithstanding the foregoing, (x) such Installments shall be reduced in
connection with any voluntary or mandatory prepayments of the Term Loans in
accordance with Sections 2.13 and 2.14, as applicable and the application of
such prepayments in accordance with Section 2.15; and (y) the Tranche B Term
Loans and any New Term Loans, together with all other amounts owed hereunder
with respect thereto, shall, in any event, be paid in full no later than the
Tranche B Term Loan Maturity Date.

2.13 Voluntary Prepayments/Commitment Reductions.

(a) Voluntary Prepayments.

(i) Any time and from time to time:

(1) with respect to Term Loans that are Base Rate Loans, Borrower may prepay any
such Loans on any Business Day, without premium or penalty, in whole or in part,
in an aggregate minimum amount of $500,000 and integral multiples of $100,000 in
excess of that amount (or such other amount if it constitutes the remaining
outstanding principal amount of such Loan);

(2) with respect to Term Loans that are LIBOR Rate Loans, Borrower may prepay
any such Loans only on the last day of the applicable interest period without
premium or penalty (or on any other Business Day so long as Borrower pays any
related breakage costs, as specified in Section 2.18(c)), in whole or in part in
an aggregate minimum amount of $500,000 and integral multiples of $100,000 in
excess of that amount (or such other amount if it constitutes the remaining
outstanding principal amount of such Loan);

(3) with respect to Revolving Loans that are Base Rate Loans, Borrower may
prepay such Loan on any Business Day, without premium or penalty, in whole or in
part, in an aggregate minimum amount of $100,000 and integral multiples of
$100,000 in excess of that amount (or such other amount if it constitutes the
remaining outstanding principal amount of such Loan);

(4) with respect to Revolving Loans that are LIBOR Rate Loans, Borrower may
prepay any such Loans only on the last day of the applicable interest period
without premium or penalty (or on any other Business Day so long as Borrower
pays any related breakage costs, as specified in Section 2.18(c)), in whole or
in part in an aggregate minimum amount of $100,000 and integral multiples of
$100,000 in excess of that amount (or such other amount if it constitutes the
remaining outstanding principal amount of such Loan); and

(5) with respect to Swing Line Loans, Borrower may prepay any such Loans on any
Business Day in whole or in part in an aggregate minimum amount of $100,000, and
in integral multiples of $100,000 in excess of that amount (or such other amount
if it constitutes the remaining outstanding principal amount of such Loan).

 

Aurora – A&R Credit Agreement

60



--------------------------------------------------------------------------------

(ii) All such prepayments shall be made:

(1) upon not less than one Business Day’s prior written notice in the case of
Base Rate Loans;

(2) upon not less than three Business Days’ prior written notice in the case of
LIBOR Rate Loans; and

(3) upon not less than one Business Day’s prior written notice, in the case of
Swing Line Loans,

in each case given to Administrative Agent (or Swing Line Lender, as the case
may be) by 12:00 p.m. (New York City time) on the date required (and
Administrative Agent will promptly transmit such original notice for Term Loans
or Revolving Loans, as the case may be, by facsimile or telephone to each
Lender). Upon the giving of any such notice, the principal amount of the Loans
specified in such notice shall become due and payable on the prepayment date
specified therein.

(b) Voluntary Commitment Reductions.

(i) Borrower may, upon not less than three Business Days’ prior written notice
confirmed in writing to Administrative Agent (which original written notice
Administrative Agent will promptly transmit by facsimile or telephone to each
applicable Lender), at any time and from time to time terminate in whole or
permanently reduce in part, without premium or penalty, the Revolving
Commitments in an amount up to the amount by which the Revolving Commitments
exceed the Total Utilization of Revolving Commitments at the time of such
proposed termination or reduction; provided, that any such partial reduction of
the Revolving Commitments shall be in an aggregate minimum amount of $500,000
and integral multiples of $100,000 in excess of that amount.

(ii) Borrower’s notice to Administrative Agent shall designate the date (which
shall be a Business Day) of such termination or reduction and the amount of any
partial reduction, and such termination or reduction of the Revolving
Commitments shall be effective on the date specified in Borrower’s notice and
shall reduce the Revolving Commitment of each Lender proportionately to its Pro
Rata Share thereof.

 

Aurora – A&R Credit Agreement

61



--------------------------------------------------------------------------------

2.14 Mandatory Prepayments/Commitment Reductions.

(a) Asset Sales. No later than the third Business Day following the date of
receipt by any Credit Party of any Net Asset Sale Proceeds in excess of
$1,000,000 in the aggregate in any Fiscal Year, Borrower shall prepay the Loans
as set forth in Section 2.15(b) in an aggregate amount equal to such Net Asset
Sale Proceeds; provided, that so long as no Default or Event of Default shall
have occurred and be continuing, upon delivery of a written notice to
Administrative Agent, Borrower shall have the option, directly or through one or
more Subsidiaries, to invest Net Asset Sale Proceeds (the “Asset Sale
Reinvestment Amounts”) in (1) assets useful in the business of Borrower or any
of its Subsidiaries if such assets are purchased or constructed within 180 days
following receipt of such Net Asset Sale Proceeds (or a binding contract to
purchase such assets is entered into within such 180 day period, and such
purchase is consummated within 90 days of the end of the aforementioned 180 day
period) or (2) Permitted Acquisitions if (x) a definitive purchase agreement
with respect to such Permitted Acquisition is executed within one 180 days
following receipt of such Net Asset Proceeds and (y) the transaction
contemplated by such purchase agreement is consummated within 90 days of the end
of the aforementioned 180 day period; provided further, pending any such
reinvestment all Asset Sale Reinvestment Amounts may, at the option of Borrower,
be applied to prepay Revolving Loans to the extent then outstanding (without a
reduction in Revolving Commitments), and if Borrower elects to prepay Revolving
Loans, to the extent such Asset Sale Reinvestment Amounts exceed the amount
required to prepay all such Revolving Loans, the balance thereof, or if Borrower
elects not to prepay Revolving Loans, the Asset Sale Reinvestment Amount, shall
be held at all times prior to such reinvestment, in a Controlled Account. In the
event that the Asset Sale Reinvestment Amounts are not reinvested by Borrower
prior to the earliest of (i) the last day of such 180 day period (if a
definitive purchase agreement with respect to the purchase of assets useful in
the business of Borrower or any of its Subsidiaries, or a Permitted Acquisition
has not been executed in accordance with the other provisions of this
Agreement), (ii) the last day of such 90 day period (if a definitive purchase
agreement with respect to a Permitted Acquisition, has been executed but the
transactions contemplated thereby have not been consummated in accordance with
the other provisions of this Agreement), and (iii) the date of the occurrence of
an Event of Default, Administrative Agent shall apply such Asset Sale
Reinvestment Amounts to the Obligations as set forth in Section 2.15(b).
Notwithstanding the foregoing, if a Default shall have occurred and be
continuing at the time Borrower is required to prepay the Loans as set forth in
Section 2.15(b), Borrower may (i) prepay Revolving Loans to the extent then
outstanding (without a reduction in Revolving Commitments) and if Borrower
elects to prepay Revolving Loans, to the extent such Net Asset Sale Proceeds
exceed the amount required to prepay all such Revolving Loans, the balance
thereof, or if Borrower elects not to prepay Revolving Loans, the Net Asset Sale
Proceeds, shall be held at all times prior to the cure or waiver of such
Default, in an escrow account in form and substance reasonably acceptable to
Administrative Agent, in each case, together with the establishment of a reserve
against the Revolving Commitments in an amount equal to the amount of such Net
Asset Sale Proceeds that are so applied by Borrower and (ii) after the cure or
waiver of such Default, reinvest such Net Asset Sale Proceeds pursuant to this
Section 2.14(a), at which time the Administrative Agent shall release the
reserve against the Revolving Commitments.

 

Aurora – A&R Credit Agreement

62



--------------------------------------------------------------------------------

(b) Insurance/Condemnation Proceeds. No later than the third Business Day
following the date of receipt by any Credit Party, or Administrative Agent as
loss payee, of any Net Insurance/Condemnation Proceeds, Borrower shall prepay
the Loans in an aggregate amount equal to such Net Insurance/Condemnation
Proceeds; provided, (i) so long as no Default or Event of Default shall have
occurred and be continuing, and (ii) to the extent that aggregate Net
Insurance/Condemnation Proceeds in the aggregate in any Fiscal Year do not
exceed $2,000,000, Borrower shall have the option, directly or through one or
more of its Subsidiaries to invest such Net Insurance/Condemnation Proceeds
within 180 days of receipt thereof in assets useful in the business of Parent
Entity and its Subsidiaries, which investment may include the repair,
restoration or replacement of the applicable assets thereof (or to enter into a
binding contract to purchase such assets within such 180 day period, so long as
such purchase is consummated within 90 days of the end of the aforementioned 180
day period); provided further, pending any such investment all such Net
Insurance/Condemnation Proceeds, as the case may be, Borrower may prepay
Revolving Loans to the extent outstanding (without a reduction in Revolving
Commitments), and if Borrower elects not to prepay Revolving Loans, Net
Insurance/Condemnation Proceeds shall be held prior to such investment in a
Controlled Account. Notwithstanding the foregoing, if a Default shall have
occurred and be continuing at the time Borrower are required to prepay the Loans
as set forth in Section 2.15(b), Borrower may (i) prepay Revolving Loans to the
extent then outstanding (without a reduction in Revolving Commitments) and, to
the extent such Net Insurance/Condemnation Proceeds exceed the amount required
to prepay all such Revolving Loans, the balance thereof shall be held at all
times prior to the cure or waiver of such Default, in an escrow account in form
and substance reasonably acceptable to Administrative Agent, in each case,
together with the establishment of a reserve against the Revolving Commitments
in an amount equal to the amount of such Net Insurance/Condemnation Proceeds
that are so applied by Borrower and (ii) after the cure or waiver of such
Default, reinvest such Net Insurance/Condemnation Proceeds pursuant to this
Section 2.14(b), and the Administrative Agent shall release the reserve against
the Revolving Commitments.

(c) Issuance of Equity Securities. Within three Business Days of receipt by any
Credit Party of any Net Cash Proceeds from a capital contribution to, or the
issuance of any Capital Stock of Parent Entity or any of its Subsidiaries (other
than Excluded Issuances), Borrower shall prepay the Loans in an aggregate amount
equal to 50% of such Net Cash Proceeds.

(d) Issuance or Incurrence of Debt. Within three Business Days of receipt by
Public Parent, any Credit Party or any Subsidiary of a Credit Party, of any Net
Cash Proceeds from the issuance or incurrence of any Indebtedness of Public
Parent, any Credit Party or any Subsidiary of a Credit Party (other than with
respect to any Indebtedness permitted to be incurred pursuant to Section 6.1),
Borrower shall prepay the Loans in an aggregate amount equal to 100.0% of such
Net Cash Proceeds.

(e) Consolidated Excess Cash Flow. In the event that there shall be Consolidated
Excess Cash Flow for any Fiscal Year (commencing with Fiscal Year 2011),
Borrower shall, no later than 120 days after the end of such Fiscal Year, prepay
the Loans in an aggregate amount equal to (i) 50% of such Consolidated Excess
Cash Flow if the Senior Secured Leverage Ratio at the end of such Fiscal Year is
greater than or equal to 2.00:1.00 or (ii) 25% of such Consolidated Excess Cash
Flow if the Senior Secured Leverage Ratio at the end of such Fiscal Year is less
than 2.00:1.00, in each case, minus the amount equal to any voluntary prepayment
of any Tranche B Term Loans or New Term Loans. Any amounts prepaid pursuant to
this Section 2.14(e) with respect to any Fiscal Year in excess of 50% or 25%, as
applicable, of Consolidated Excess Cash Flow shall be treated as voluntary
prepayments made pursuant to Section 2.13(a).

 

Aurora – A&R Credit Agreement

63



--------------------------------------------------------------------------------

(f) Revolving Loans. Borrower shall from time to time prepay the Revolving Loans
to the extent necessary so that the Total Utilization of Revolving Commitments
shall not at any time exceed the Revolving Commitments then in effect.

(g) Prepayment Certificate. Concurrently with any prepayment of the Loans
pursuant to Sections 2.14(a) through (e), Borrower shall deliver to
Administrative Agent a certificate of an Authorized Officer demonstrating the
calculation of the amount of the applicable net proceeds or Consolidated Excess
Cash Flow. In the event that Borrower shall subsequently determine that the
actual amount received exceeded the amount set forth in such certificate,
Borrower shall promptly make an additional prepayment of the Loans in an amount
equal to such excess, and Borrower shall concurrently therewith deliver to
Administrative Agent a certificate of an Authorized Officer demonstrating the
derivation of such excess.

(h) Prepayments. For the avoidance of doubt, in connection with any mandatory
prepayment made by Borrower pursuant to Sections 2.14(a) through 2.14(f),
Borrower shall only be required to make a mandatory prepayment under one
sub-clause of Section 2.14 in the event the action or event giving rise to such
mandatory prepayment could be construed as falling under more than one
sub-clause of Section 2.14 and Borrower shall not be required to make any
duplicative payments to the Agents and the Lenders in connection with such
action or event.

2.15 Application of Prepayments/Reductions.

(a) Application of Voluntary Prepayments of Loans. Any prepayment of any
Revolving Loan pursuant to Section 2.13 shall be applied to repay outstanding
Revolving Loans to the full extent thereof. Any prepayment of any Term Loan
pursuant to Section 2.13 shall be applied as directed by Borrower.

(b) Application of Prepayments by Type of Loans. Any mandatory prepayment of any
Loan pursuant to Section 2.14, and any voluntary prepayments of Term Loans
pursuant to Section 2.13 with respect to which Borrower fails to specify the
Loans to which such prepayment shall be applied, shall be applied as follows:

first, to the payment of all fees, and all expenses specified in Section 10.2 to
the extent then due and payable and, to the full extent thereof;

second, to the payment of any accrued interest at the Default Rate then due and
payable, if any;

third, to the payment of any accrued interest (other than Default Rate
interest);

fourth, to prepay the Swing Line Loans to the full extent thereof;

fifth to prepay Term Loans on a pro rata basis (in accordance with the
respective outstanding principal amounts thereof) and shall be further applied
on a pro rata basis to reduce the remaining scheduled Installments of principal
of the Term Loans; and

 

Aurora – A&R Credit Agreement

64



--------------------------------------------------------------------------------

sixth, to prepay the Revolving Loans to the full extent thereof (without a
corresponding permanent reduction in the Revolving Commitments).

(c) Application of Prepayments of Loans to Base Rate Loans and LIBOR Rate Loans.
Considering each Class of Loans being prepaid separately, any prepayment thereof
shall be applied first to Base Rate Loans to the full extent thereof before
application to LIBOR Rate Loans, in each case in a manner which minimizes the
amount of any payments required to be made by Borrower pursuant to
Section 2.18(c).

2.16 General Provisions Regarding Payments.

(a) All payments by any Credit Party of principal, interest, fees and other
Obligations shall be made in Dollars in same day funds, without defense,
recoupment, setoff or counterclaim, free of any restriction or condition, and
delivered to Administrative Agent not later than 12:00 p.m. (New York City time)
on the date due at Administrative Agent’s Principal Office for the account of
Lenders. For purposes of computing interest and fees, funds received by
Administrative Agent after that time on such due date shall be deemed to have
been paid by such Credit Party on the next succeeding Business Day.

(b) All payments in respect of the principal amount of any Loan (other than
voluntary prepayments of Revolving Loans) shall be accompanied by payment of
accrued interest on the principal amount being repaid or prepaid, and all such
payments (and, in any event, any payments in respect of any Loan on a date when
interest is due and payable with respect to such Loan) shall be applied to the
payment of interest then due and payable before application to principal.

(c) Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s applicable pro rata share of all payments and
prepayments of principal and interest due to such Lender hereunder, together
with all other amounts due with respect thereto, including, without limitation,
all fees payable with respect thereto, to the extent received by Administrative
Agent.

(d) Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any LIBOR
Rate Loans, Administrative Agent shall give effect thereto in apportioning
payments received thereafter.

(e) Subject to the provisos set forth in the definition of “Interest Period” as
they may apply to Revolving Loans, whenever any payment to be made hereunder
with respect to any Loan shall be stated to be due on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, with respect to Revolving Loans only, such extension of time shall be
included in the computation of the payment of interest hereunder or of the
Revolving Commitment fees hereunder.

(f) Intentionally Omitted.

 

Aurora – A&R Credit Agreement

65



--------------------------------------------------------------------------------

(g) Administrative Agent shall deem any payment by or on behalf of any Credit
Party hereunder that is not made in same day funds prior to 12:00 p.m. (New York
City time) to be a non conforming payment. Any such payment shall not be deemed
to have been received by Administrative Agent until the later of (i) the time
such funds become available funds, and (ii) the applicable next Business Day.
Administrative Agent shall give prompt telephonic notice to Borrower and each
applicable Lender (confirmed in writing) if any payment is non conforming. Any
non conforming payment may constitute or become a Default or Event of Default in
accordance with the terms of Section 8.1(a). If such non conforming payment is a
payment of principal and constitutes an Event of Default in accordance with
Section 8.1(a), interest shall continue to accrue on any principal as to which a
non conforming payment is made until such funds become available funds (but in
no event less than the period from the date of such payment to the next
succeeding applicable Business Day) at the Default Rate, determined pursuant to
Section 2.10, from the date such principal amount was due and payable until the
date such principal amount is paid in full.

(h) If an Event of Default shall have occurred and not otherwise been cured or
waived, and the maturity of the Obligations shall have been accelerated pursuant
to Section 8.1, all payments or proceeds received by any Agent hereunder or
under any Collateral Document in respect of any of the Obligations (including,
but not limited to, Obligations arising under any Interest Rate Agreement or
Currency Agreement that are owing to any Lender or Lender Counterparty),
including, but not limited to all proceeds received by any Agent in respect of
any sale, any collection from, or other realization upon all or any part of the
Collateral, shall be applied in full or in part as follows: first, to the
payment of all costs and expenses of such sale, collection or other realization,
including reasonable expenses, liabilities and advances made or incurred by any
Agent in connection therewith, and all amounts for which any Agent is entitled
to indemnification hereunder or under any Collateral Document (in its capacity
as an Agent and not as a Lender) to the extent no longer contingent and all
advances made by any Agent under any Collateral Document for the account of the
applicable Grantor, and to the payment of all costs and expenses paid or
incurred by any Agent in connection with the exercise of any right or remedy
hereunder or under any Collateral Document, all in accordance with the terms
hereof or thereof; second, to the extent of any excess of such proceeds, to the
payment of all other Obligations for the ratable benefit of the Lenders (in
accordance with Section 2.15(b)) and the Lender Counterparties; and third, to
the extent of any excess of such proceeds, to the payment to or upon the order
of Borrower or to whosoever may be lawfully entitled to receive the same or as a
court of competent jurisdiction may direct.

2.17 Ratable Sharing. Lenders hereby agree among themselves, that if any of them
shall, whether by voluntary payment (other than a voluntary prepayment of Loans
made and applied in accordance with the terms hereof), through the exercise of
any right of set-off or banker’s lien, by counterclaim or cross action or by the
enforcement of any right under the Credit Documents or otherwise, or as adequate
protection of a deposit treated as cash collateral under the Bankruptcy Code,
receive payment or reduction of a proportion of the aggregate amount of
principal, interest, amounts payable in respect of Letters of Credit, fees and
other amounts then due and owing to such Lender hereunder or under the other
Credit Documents (collectively, the “Aggregate Amounts Due” to such Lender)
which is greater than the proportion received by any other Lender in respect of
the Aggregate Amounts Due to such other Lender, then the Lender receiving such
proportionately greater payment shall (a) notify Administrative Agent and each

 

Aurora – A&R Credit Agreement

66



--------------------------------------------------------------------------------

other Lender of the receipt of such payment and (b) apply a portion of such
payment to purchase participations (which it shall be deemed to have purchased
from each seller of a participation simultaneously upon the receipt by such
seller of its portion of such payment) in the Aggregate Amounts Due to the other
Lenders so that all such recoveries of Aggregate Amounts Due shall be shared by
all Lenders in proportion to the Aggregate Amounts Due to them; provided, that
if all or part of such proportionately greater payment received by such
purchasing Lender is thereafter recovered from such Lender upon the bankruptcy
or reorganization of any Credit Party or otherwise, those purchases shall be
rescinded and the purchase prices paid for such participations shall be returned
to such purchasing Lender ratably to the extent of such recovery, but without
interest. Each Credit Party expressly consents to the foregoing arrangement and
agrees that any holder of a participation so purchased may exercise any and all
rights of banker’s lien, set-off or counterclaim with respect to any and all
monies owing by such Credit Party to that holder with respect thereto as fully
as if that holder were owed the amount of the participation held by that holder.
The provisions of this Section 2.17 shall not be construed to apply to (i) any
payment made by Borrower pursuant to and in accordance with the express terms of
this Agreement or (ii) any payment obtained by any Lender as consideration for
the assignment or sale of a participation in any of its Loans or other
Obligations owed to it in accordance with the express terms of this Agreement.

2.18 Making or Maintaining LIBOR Rate Loans.

(a) Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any LIBOR Rate Loans, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such LIBOR Rate Loans
on the basis provided for in the definition of Adjusted LIBOR Rate,
Administrative Agent shall on such date give notice (by facsimile) to Borrower
and each Lender of such determination, whereupon (i) no Loans may be made as, or
converted to, LIBOR Rate Loans until such time as Administrative Agent notifies
Borrower and Lenders that the circumstances giving rise to such notice no longer
exist, and (ii) any Funding Notice or Conversion/Continuation Notice given by
Borrower with respect to the Loans in respect of which such determination was
made shall be deemed to be rescinded by Borrower.

(b) Illegality or Impracticability of LIBOR Rate Loans. In the event that on any
date any Lender shall have determined (which determination shall be final and
conclusive and binding upon all parties hereto) that the making, maintaining or
continuation of its LIBOR Rate Loans (i) has become unlawful as a result of
compliance by such Lender in good faith with any law, treaty, governmental rule,
regulation, guideline or order (or would conflict with any such treaty,
governmental rule, regulation, guideline or order not having the force of law
even though the failure to comply therewith would not be unlawful), or (ii) has
become impracticable, as a result of contingencies occurring after the Closing
Date which materially and adversely affect the London interbank market or the
position of such Lender in that market, then, and in any such event, such Lender
shall be an “Affected Lender” and it shall on that day give notice (by
facsimile) to Borrower and Administrative Agent of such determination (which
notice Administrative Agent shall promptly transmit to each other Lender). If
Administrative Agent receives a notice from (x) any Affected Lender pursuant to
clause (i) of the preceding sentence or

 

Aurora – A&R Credit Agreement

67



--------------------------------------------------------------------------------

(y) a notice from Lenders constituting the Requisite Lenders pursuant to clause
(ii) of the preceding sentence, then (1) the obligation of the Lenders (or, in
the case of any notice pursuant to clause (i) of the preceding sentence, such
Affected Lender) to make Loans as, or to convert Loans to, LIBOR Rate Loans
shall be suspended until such notice shall be withdrawn by the Affected Lender
or Affected Lenders, as applicable, (2) to the extent such determination by an
Affected Lender or Affected Lenders, as applicable, relates to a LIBOR Rate Loan
then being requested by Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Affected Lenders (or, in the case of any
notice pursuant to clause (i) of the preceding sentence, such Affected Lender)
shall make such Loan as (or continue such Loan as or convert such Loan to, as
the case may be) a Base Rate Loan, (3) the Lenders’ (or, in the case of any
notice pursuant to clause (i) of the preceding sentence, such Affected Lender’s)
obligation to maintain their respective outstanding LIBOR Rate Loans (the
“Affected Loans”) shall be terminated at the earlier to occur of the expiration
of the Interest Period then in effect with respect to the Affected Loans or when
required by law, and (4) the Affected Loans shall automatically convert into
Base Rate Loans on the date of such termination. Borrower shall pay accrued
interest on the amount so converted and all amounts due under Section 2.18(c) in
accordance with the terms thereof due to such conversion. Notwithstanding the
foregoing, to the extent a determination by an Affected Lender as described
above relates to a LIBOR Rate Loan then being requested by Borrower pursuant to
a Funding Notice or a Conversion/Continuation Notice, Borrower shall have the
option, subject to the provisions of Section 2.18(c), to rescind such Funding
Notice or Conversion/Continuation Notice as to all Lenders by giving notice (by
facsimile) to Administrative Agent of such rescission on the date on which the
Affected Lender gives notice of its determination as described above (which
notice of rescission Administrative Agent shall promptly transmit to each other
Lender).

(c) Compensation for Breakage or Non Commencement of Interest Periods. Borrower
shall compensate each Lender, within ten Business Days upon written request by
such Lender (which request shall set forth the basis for requesting such
amounts), for all reasonable actual losses, expenses and liabilities (including
any interest paid or calculated to be due and payable by such Lender to lenders
of funds borrowed by it to make or carry its LIBOR Rate Loans and any loss,
expense or liability sustained by such Lender in connection with the liquidation
or re employment of such funds but excluding loss of anticipated profits) which
such Lender may sustain: (i) if for any reason (other than a default by such
Lender) a borrowing of any LIBOR Rate Loan does not occur on a date specified
therefor in a Funding Notice, or a conversion to or continuation of any LIBOR
Rate Loan does not occur on a date specified therefor in a
Conversion/Continuation Notice; (ii) if any prepayment or other principal
payment of, or any conversion of, any of its LIBOR Rate Loans occurs on any date
prior to the last day of an Interest Period applicable to that Loan; or (iii) if
any prepayment of any of its LIBOR Rate Loans is not made on any date specified
in a notice of prepayment given by Borrower.

(d) Booking of LIBOR Rate Loans. Any Lender may make, carry or transfer LIBOR
Rate Loans at, to or for the account of any of its branch offices or the office
of an Affiliate of such Lender.

 

Aurora – A&R Credit Agreement

68



--------------------------------------------------------------------------------

(e) Assumptions Concerning Funding of LIBOR Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.18 and under Section 2.19 shall
be made as though such Lender had actually funded each of its relevant LIBOR
Rate Loans through the purchase of a LIBOR deposit bearing interest at the rate
obtained pursuant to clause (i) of the definition of Adjusted LIBOR Rate in an
amount equal to the amount of such LIBOR Rate Loan and having a maturity
comparable to the relevant Interest Period and through the transfer of such
LIBOR deposit from an offshore office of such Lender to a domestic office of
such Lender in the United States of America; provided, that, each Lender may
fund each of its LIBOR Rate Loans in any manner it sees fit and the foregoing
assumptions shall be utilized only for the purposes of calculating amounts
payable under this Section 2.18 and under Section 2.19.

2.19 Increased Costs; Capital Adequacy.

(a) Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.20 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender (which term shall include Issuing Bank
for purposes of this Section 2.19(a)) shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that any law, treaty or governmental rule, regulation or order,
or any change therein or in the interpretation, administration or application
thereof (including the introduction of any new law, treaty or governmental rule,
regulation or order), or any determination of a court or governmental authority,
in each case that becomes effective after the Closing Date, or compliance by
such Lender with any guideline, request or directive issued or made after the
Closing Date by any central bank or other governmental or quasi governmental
authority (whether or not having the force of law): (i) subjects such Lender (or
its applicable lending office) to any additional Tax (other than any Tax On The
Net Income of such Lender or any Tax imposed as a result of such Lender’s
failure to comply with the requirements of FATCA to establish an exemption from
withholding thereunder) with respect to this Agreement or any of the other
Credit Documents or any of its obligations hereunder or thereunder or any
payments to such Lender (or its applicable lending office) of principal,
interest, fees or any other amount payable hereunder; (ii) imposes, modifies or
holds applicable any reserve (including any marginal, emergency, supplemental,
special or other reserve), special deposit, compulsory loan, FDIC insurance or
similar requirement against assets held by, or deposits or other liabilities in
or for the account of, or advances or loans by, or other credit extended by, or
any other acquisition of funds by, any office of such Lender (other than any
such reserve or other requirements with respect to LIBOR Rate Loans that are
reflected in the definition of Adjusted LIBOR Rate); or (iii) imposes any other
condition (other than with respect to a Tax matter) on or affecting such Lender
(or its applicable lending office) or its obligations hereunder or the London
interbank market; and the result of any of the foregoing is to increase the cost
to such Lender of agreeing to make, making or maintaining Loans hereunder or
acquiring participations in, issuing or maintaining Letters of Credit hereunder
or to reduce any amount received or receivable by such Lender (or its applicable
lending office) with respect thereto; then, in any such case, Borrower shall
promptly pay to such Lender upon receipt of the statement referred to in the
next sentence, such additional amount or amounts (in the form of an increased
rate of, or a different method of calculating, interest or otherwise as such
Lender in its sole discretion shall determine) as may be necessary to compensate
such Lender for any such increased cost or reduction in amounts received or
receivable hereunder. Such Lender shall deliver to Borrower (with a copy to
Administrative Agent) a written statement, setting forth in reasonable detail
the basis for calculating the additional amounts owed to such Lender under this
Section 2.19(a), which statement shall be conclusive and binding upon all
parties hereto absent manifest error.

 

Aurora – A&R Credit Agreement

69



--------------------------------------------------------------------------------

(b) Capital Adequacy Adjustment. In the event that any Lender (which term shall
include Issuing Bank for purposes of this Section 2.19(b)) shall have determined
that the adoption, effectiveness, phase in or applicability after the Closing
Date of any law, rule or regulation (or any provision thereof) regarding capital
adequacy, or any change therein or in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Lender
(or its applicable lending office) with any guideline, request or directive
regarding capital adequacy (whether or not having the force of law) of any such
Governmental Authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on the capital of such Lender or any
corporation controlling such Lender as a consequence of, or with reference to,
such Lender’s Loans or Revolving Commitments or Letters of Credit, or
participations therein or other obligations hereunder with respect to the Loans
or the Letters of Credit, to a level below that which such Lender or such
controlling corporation could have achieved but for such adoption,
effectiveness, phase-in, applicability, change or compliance (taking into
consideration the policies of such Lender or such controlling corporation with
regard to capital adequacy), then from time to time, within five Business Days
after receipt by Borrower from such Lender of the statement referred to in the
next sentence, Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such controlling corporation on an
after tax basis for such reduction. Such Lender shall deliver to Borrower (with
a copy to Administrative Agent) a written statement, setting forth in reasonable
detail the basis for calculating the additional amounts owed to Lender under
this Section 2.19(b), which statement shall be conclusive and binding upon all
parties hereto absent manifest error.

(c) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.18 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that Borrower shall not be
required to compensate a Lender pursuant to this Section 2.18 for any increased
costs incurred or reductions suffered more than 180 days prior to the date such
Lender notifies Borrower of the change in law giving rise to such increased
costs or reductions and such Lender’s intention to claim compensation therefore
(except that, if the change in law giving rise to such increased costs or
reductions is retroactive, then the 180 day period referred to above shall be
extended to include the period of retroactive effect thereof).

2.20 Taxes; Withholding, Etc.

(a) Payments to Be Free and Clear. All sums payable by any Credit Party
hereunder and under the other Credit Documents shall (except to the extent
required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax (other than a (i) Tax On The Net Income of
any Lender or (ii) any Tax imposed as a result of such Lender’s failure to
comply with the requirements of FATCA to establish an exemption from withholding
thereunder) imposed, levied, collected, withheld or assessed by any Governmental
Authority.

 

Aurora – A&R Credit Agreement

70



--------------------------------------------------------------------------------

(b) Withholding of Taxes. If any Credit Party or any other Person is required by
law to make any deduction or withholding for or on account of any such Tax from
any sum paid or payable by any Credit Party to Administrative Agent or any
Lender (which term shall include Issuing Bank for purposes of this
Section 2.20(b)) under any of the Credit Documents: (i) Borrower shall notify
Administrative Agent of any such requirement or any change in any such
requirement as soon as Parent Entity or any of its Subsidiaries becomes aware of
it; (ii) Borrower shall pay any such Tax before the date on which penalties
attach thereto, such payment to be made (if the liability to pay is imposed on
any Credit Party) for its own account or (if that liability is imposed on
Administrative Agent or such Lender, as the case may be) on behalf of and in the
name of Administrative Agent or such Lender; (iii) the sum payable by such
Credit Party in respect of which the relevant deduction, withholding or payment
is required shall be increased to the extent necessary to ensure that, after the
making of that deduction, withholding or payment, Administrative Agent or such
Lender, as the case may be, receives on the due date a net sum equal to what it
would have received had no such deduction, withholding or payment been required
or made; and (iv) within 30 days after the due date of payment of any Tax which
it is required by clause (ii) above to pay, Borrower shall deliver to
Administrative Agent and such Lender evidence satisfactory to the other affected
parties of such deduction, withholding or payment and of the remittance thereof
to the relevant taxing or other authority; provided, that, with respect to any
Tax imposed, levied, collected, withheld or assessed by or pursuant to the laws
of the United States of America or any political subdivision thereof or therein,
no such additional amount shall be required to be paid to any Lender (other than
a Lender that becomes a Lender pursuant to Section 2.23) under
clause (iii) above except to the extent that any change after the Closing Date
(in the case of each Lender listed on the signature pages to the Existing Credit
Agreement on the Closing Date) or after the effective date of the Assignment
Agreement pursuant to which such Lender became a Lender (in the case of each
other Lender) in any such requirement for a deduction, withholding or payment as
is mentioned therein shall result in an increase in the rate of such deduction,
withholding or payment from that in effect at the Closing Date or at the date of
such Assignment Agreement, as the case may be, in respect of payments to such
Lender; provided, that additional amounts shall be payable to a Lender to the
extent such Lender’s assignor was entitled to receive such additional amounts.

(c) Evidence of Exemption From U.S. Withholding Tax. Each Lender that is not a
United States person (as such term is defined in Section 7701(a)(30) of the
Internal Revenue Code) for U.S. federal income tax purposes (a “Non-U.S.
Lender”) shall, to the extent it is legally entitled to do so, deliver to
Administrative Agent for transmission to Borrower, on or prior to the Closing
Date (in the case of each Lender listed on the signature pages hereof on the
Closing Date) or on or prior to the date of the Assignment Agreement pursuant to
which it becomes a Lender (in the case of each other Lender), and at such other
times as may be necessary in the determination of Borrower or Administrative
Agent (each in the reasonable exercise of its discretion), (i) two (2) original
copies of Internal Revenue Service Form W-8BEN, W-8ECI and/or W-8IMY (or, in
each case, any successor forms), properly completed and duly executed by such
Lender, and such other documentation required under the Internal Revenue Code
and reasonably requested by Borrower to establish that such Lender is not
subject to (or is subject to a reduced rate of) deduction or withholding of
United States federal income tax with respect to any payments to such Lender of
principal, interest, fees or other amounts payable under any of the Credit
Documents or (ii) if such Lender is not a “bank” or other Person described in
Section 881(c)(3) of the Internal Revenue Code, a Certificate re Non-Bank Status
together with two (2) original copies of Internal Revenue Service Form W-8BEN
(or any successor form), properly completed and duly executed by such Lender,
and such other documentation required under the Internal Revenue Code and
reasonably requested by Borrower

 

Aurora – A&R Credit Agreement

71



--------------------------------------------------------------------------------

to establish that such Lender is not subject to (or is subject to a reduced rate
of) deduction or withholding of United States federal income tax with respect to
any payments to such Lender of interest payable under any of the Credit
Documents. Each Lender that is a United States person (as such term is defined
in Section 7701(a)(30) of the Internal Revenue Code) for United States federal
income tax purposes (a “U.S. Lender”) and is not an exempt recipient within the
meaning of Treasury Regulation Section 1.6049-4(c) shall deliver to
Administrative Agent and Borrower on or prior to the Closing Date (or, if later,
on or prior to the date on which such Lender becomes a party to this Agreement)
two (2) original copies of Internal Revenue Service Form W-9 (or any successor
form), properly completed and duly executed by such Lender, certifying that such
U.S. Lender is entitled to an exemption from United States backup withholding
tax, or otherwise prove that it is entitled to such an exemption. Each Lender
required to deliver any forms, certificates or other evidence with respect to
United States federal income tax withholding matters pursuant to this
Section 2.20(c) hereby agrees, from time to time after the initial delivery by
such Lender of such forms, certificates or other evidence, whenever a lapse in
time or change in circumstances renders such forms, certificates or other
evidence obsolete or inaccurate in any material respect, that such Lender shall
promptly deliver to Administrative Agent for transmission to Borrower two
(2) new original copies of Internal Revenue Service Form W-8BEN, W-8ECI, W-8IMY
and/or W-9 (or, in each case, any successor form), or a Certificate re Non-Bank
Status and two (2) original copies of Internal Revenue Service Form W-8BEN (or
any successor form), as the case may be, properly completed and duly executed by
such Lender, and such other documentation required under the Internal Revenue
Code and reasonably requested by Borrower to confirm or establish that such
Lender is not subject to deduction or withholding of United States federal
income tax with respect to payments to such Lender under the Credit Documents,
or notify Administrative Agent and Borrower of its inability to deliver any such
forms, certificates or other evidence. Borrower shall not be required to pay any
additional amount to any Non-U.S. Lender under Section 2.20(b)(iii) if such
Lender shall have failed (1) to deliver the forms, certificates or other
evidence required by in the first sentence of this Section 2.20(c) or (2) to
notify Administrative Agent and Borrower of its inability to deliver any such
forms, certificates or other evidence, as the case may be; provided, that if
such Lender shall have satisfied the requirements of the first sentence of this
Section 2.20(c) on the Closing Date or on the date of the Assignment Agreement
pursuant to which it became a Lender, as applicable, nothing in this last
sentence of Section 2.20(c) shall relieve Borrower of its obligation to pay any
additional amounts pursuant this Section 2.20 in the event that, as a result of
any change in any applicable law, treaty or governmental rule, regulation or
order, or any change in the interpretation, administration or application
thereof, such Lender is no longer properly entitled to deliver forms,
certificates or other evidence at a subsequent date establishing the fact that
such Lender is not subject to withholding as described herein.

(d) Without limiting the provisions of Section 2.20(b), Borrower shall timely
pay all Other Taxes to the relevant Governmental Authorities in accordance with
applicable law. Borrower shall deliver to Administrative Agent official receipts
or other evidence of such payment reasonably satisfactory to Administrative
Agent in respect of any Other Taxes payable hereunder promptly after payment of
such Other Taxes.

(e) Borrower and Parent Entity shall jointly and severally indemnify
Administrative Agent and any Lender (which term shall include Issuing Bank for
purposes of this Section 2.20(e)) for the full amount of Taxes for which
additional amounts are required to be paid pursuant to Section 2.20(b) and Other
Taxes, in each case arising in connection with this Agreement or any other
Credit Document (including any such Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section 2.20) paid by
Administrative Agent or Lender or any of their respective Affiliates and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes or Other Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to such Credit Party shall be conclusive absent manifest
error. Such payment shall be due within 30 days of such Credit Party’s receipt
of such certificate.

 

Aurora – A&R Credit Agreement

72



--------------------------------------------------------------------------------

2.21 Obligation to Mitigate. Each Lender (which term shall include Issuing Bank
for purposes of this Section 2.21) agrees that, as promptly as practicable after
the officer of such Lender responsible for administering its Loans or Letters of
Credit, as the case may be, becomes aware of the occurrence of an event or the
existence of a condition that would cause such Lender to become an Affected
Lender or that would entitle such Lender to receive payments under Section 2.18,
2.19 or 2.20, it shall, to the extent not inconsistent with the internal
policies of such Lender and any applicable legal or regulatory restrictions, use
reasonable efforts to (a) make, issue, fund or maintain its Credit Extensions,
including any Affected Loans, through another office of such Lender, or (b) take
such other measures as such Lender may deem reasonable, if as a result thereof
the circumstances which would cause such Lender to be an Affected Lender would
cease to exist or the additional amounts which would otherwise be required to be
paid to such Lender pursuant to Section 2.18, 2.19 or 2.20 would be reduced and
if, as determined by such Lender in its sole discretion, the making, issuing,
funding or maintaining of such Revolving Commitments, Loans or Letters of Credit
through such other office or in accordance with such other measures, as the case
may be, would not otherwise adversely affect such Revolving Commitments, Loans
or Letters of Credit or the interests of such Lender; provided, that such Lender
shall not be obligated to utilize such other office pursuant to this
Section 2.21 unless Borrower agrees to pay all incremental costs and
out-of-pocket expenses incurred by such Lender as a result of utilizing such
other office as described above. A certificate as to the amount of any such
expenses payable by Borrower pursuant to this Section 2.21 (setting forth in
reasonable detail the basis for requesting such amount) submitted by such Lender
to Borrower (with a copy to Administrative Agent) shall be conclusive absent
manifest error.

2.22 Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, if any Swing Line Commitment or Letter of Credit Commitment
exists at the time a Lender having a Revolving Commitment becomes a Defaulting
Lender (such Lender, a “Defaulting Revolving Lender”) then:

(a) all or any part of such Swing Line Commitment and Letter of Credit
Commitment shall be reallocated among the non-Defaulting Revolving Lenders in
accordance with their respective Pro Rata Share of such Swing Line Commitment
and/or Letter of Credit Commitment but only to the extent (i) the sum of the
non-Defaulting Revolving Lenders’ Pro Rata Shares of the Total Utilization of
Revolving Commitments plus such Defaulting Revolving Lender’s Pro Rata Share of
Revolving Exposure do not exceed the total of all non-Defaulting Revolving
Lenders’ Revolving Commitments and (ii) the conditions set forth in Section 3.2
are satisfied at such time;

 

Aurora – A&R Credit Agreement

73



--------------------------------------------------------------------------------

(b) if the reallocation described in clause (a) above cannot, or can only
partially, be effected, Borrower shall (i) first, within one Business Day
following notice by Administrative Agent, prepay any outstanding Swing Line
Loans to the extent the Swing Line Commitments related thereto have not been
reallocated pursuant to clause (a) above and (ii) second, within three Business
Days following notice by Administrative Agent, cash collateralize such
Defaulting Revolving Lender’s Pro Rata Share of the Letter of Credit Commitment
(after giving effect to any partial reallocation pursuant to clause (a) above)
for so long as such Letter of Credit Commitment is outstanding; and

(c) if the Letter of Credit Commitment of the non-Defaulting Revolving Lenders
is reallocated pursuant to clause (a) above, then the letter of credit fees
payable to the Lenders pursuant to Section 2.11(a)(ii) shall be adjusted in
accordance with such non-Defaulting Revolving Lenders’ Pro Rata Shares.

2.23 Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an “Increased
Cost Lender”) shall give notice to Borrower that such Lender is an Affected
Lender or that such Lender is entitled to receive payments under Section 2.19 or
2.20, (ii) the circumstances which have caused such Lender to be an Affected
Lender or which entitle such Lender to receive such payments shall remain in
effect, and (iii) such Lender shall fail to withdraw such notice within three
Business Days after Borrower’s request for such withdrawal; or (b) any Lender
shall become a Defaulting Lender and such Defaulting Lender shall fail to cure
the default as a result of which it has become a Defaulting Lender within three
Business Days after Borrower’s written request that it cure such default; or
(c) in connection with any proposed amendment, modification, termination, waiver
or consent with respect to any of the provisions hereof as contemplated by
Section 10.5(b), the consent of Requisite Lenders shall have been obtained but
the consent of one or more of such other Lenders (each a “Non Consenting
Lender”) whose consent is required shall not have been obtained; then, with
respect to each such Increased Cost Lender, Defaulting Lender or Non Consenting
Lender (the “Terminated Lender”), Borrower may, by giving written notice to
Administrative Agent and any Terminated Lender of its election to do so, elect
to cause such Terminated Lender (and such Terminated Lender hereby irrevocably
agrees) to assign its outstanding Loans and its Revolving Commitments, if any,
in full to one or more Eligible Assignees (each a “Replacement Lender”) in
accordance with the provisions of Section 10.6 and Borrower shall pay the fees,
if any, payable thereunder in connection with any such assignment from an
Increased Cost Lender, Defaulting Lender or a Non-Consenting Lender; provided,
that (1) on the date of such assignment, the Replacement Lender shall pay to
Terminated Lender an amount equal to the sum of (A) an amount equal to the
principal of, and all accrued interest on, all outstanding Loans of the
Terminated Lender, (B) an amount equal to all unreimbursed drawings on Letters
of Credit that have been funded by such Terminated Lender, together with all
then unpaid interest with respect thereto at such time and (C) an amount equal
to all accrued, but theretofore unpaid fees owing to such Terminated Lender
pursuant to Section 2.11; (2) on the date of such assignment, Borrower shall pay
any amounts payable to such Terminated Lender pursuant to Section 2.19 or 2.20;
or otherwise as if it were a prepayment and (3) in the event such Terminated
Lender is a Non Consenting Lender, each Replacement Lender shall consent, at the
time of such assignment, to each matter in respect of which such Terminated
Lender was a Non Consenting Lender; provided, that Borrower may not make such
election with respect to any Terminated Lender that is also Issuing Bank unless,
prior to the effectiveness of such

 

Aurora – A&R Credit Agreement

74



--------------------------------------------------------------------------------

election, Borrower shall have caused each outstanding Letter of Credit issued
thereby to be cancelled. Upon the prepayment of all amounts owing to any
Terminated Lender and the termination of such Terminated Lender’s Revolving
Commitments, if any, such Terminated Lender shall no longer constitute a
“Lender” for purposes hereof; provided, that any rights of such Terminated
Lender to indemnification for losses occurring prior to such termination
hereunder shall survive as to such Terminated Lender. Each Lender agrees that if
Borrower exercises its option hereunder to cause an assignment by such Lender as
a Non-Consenting Lender or Terminated Lender, such Lender shall, promptly after
receipt of written notice of such election, execute and deliver all
documentation necessary to effectuate such assignment in accordance with
Section 10.6. In the event that a Lender does not comply with the requirements
of the immediately preceding sentence within one Business Day after receipt of
such notice, each Lender hereby authorizes and directs Administrative Agent to
execute and deliver such documentation as may be required to give effect to an
assignment in accordance with Section 10.06 on behalf of a Non-Consenting
Lender, Terminated Lender or Defaulting Lender and any such documentation so
executed by Administrative Agent shall be effective for purposes of documenting
an assignment pursuant to Section 10.6.

2.24 New Facilities. Borrower may by written notice to Administrative Agent
elect to request (A) prior to the Revolving Commitment Termination Date, an
increase in the existing Revolving Commitments (any such increase, the “New
Revolving Commitments”) and/or (B) prior to the Tranche B Term Loan Maturity
Date, the establishment of one or more new term loan commitments (the “New Term
Loan Commitments”), by an amount not in excess of $50,000,000 in the aggregate
and not less than $10,000,000 individually, and integral multiples of $1,000,000
in excess of that amount. Each such notice shall specify the date (an “Increased
Amount Date”) on which Borrower proposes that the New Revolving Commitments or
New Term Loan Commitments, as applicable, shall be effective, which shall be a
date not less than ten Business Days after the date on which such notice is
delivered to Administrative Agent. Upon receipt of such notice, Administrative
Agent may, in its reasonable discretion, in consultation with Borrower, or
Borrower may, arrange a syndicate of lenders to provide the New Revolving Loans
and/or New Term Loans, which syndicate shall consist of existing Lenders or any
other Persons that are Eligible Assignees (each, a “New Revolving Loan Lender”
or “New Term Loan Lender”, as applicable) to whom Borrower proposes any portion
of such New Revolving Loans or New Term Loan Commitments, as applicable, be
allocated and the amounts of such allocations; provided that (i) Administrative
Agent and/or Borrower must first offer the New Revolving Commitments and New
Term Loan Commitments to the existing Lenders within one Business Day after
receipt of such notice and (ii) any Lender approached to provide all or a
portion of the New Revolving Commitments or New Term Loan Commitments, as
applicable, may elect or decline, in its sole discretion, to provide a New
Revolving Commitment or New Term Loan Commitment, as applicable, by providing
written notice within five Business days of receipt of such offer of its
decision to accept or decline such offer. If a Lender fails to provide written
notice of its decision to accept or decline the offer to provide such New
Revolving Commitment or New Term Loan Commitment, as applicable, within five
Business days of receipt of such offer, such Lender shall be deemed to have
declined such offer.

 

Aurora – A&R Credit Agreement

75



--------------------------------------------------------------------------------

Any such New Revolving Commitments or New Term Loan Commitments that may be made
available to Borrower shall become effective, as of such Increased Amount Date;
provided that (i) no Default or Event of Default shall exist on such Increased
Amount Date before or after giving pro forma effect to any borrowings of
Revolving Loans on the Increased Amount Date made pursuant to the New Revolving
Commitments or the borrowings of the New Term Loans made pursuant to New Term
Loan Commitments, as applicable; (ii) each of the conditions set forth in
Section 3.2 shall be satisfied or waived; (iii) New Term Loan Lenders have
committed in writing to provide the amounts of such New Term Loan Commitment;
(iv) Parent Entity and its Subsidiaries, shall be in pro forma compliance with
each of the covenants set forth in Section 6.8 (a) and (b) (calculated in
accordance with 6.8(d)) as of the last day of the most recently ended Fiscal
Quarter for which financial statements are available under Section 5.1, after
giving effect to any borrowings of Revolving Loans on the Increased Amount Date
pursuant to such New Revolving Commitments or New Term Loans pursuant to the New
Term Loan Commitments, including any acquisitions consummated, or payments of
Indebtedness made, with the proceeds thereof or dispositions after the last day
of the most recently ended Fiscal Quarter but prior to or simultaneous with the
borrowing of such Revolving Loans on the Increased Amount Date pursuant to the
New Revolving Commitments or New Term Loans pursuant to the New Term Loan
Commitments, as applicable; (v) the Senior Secured Leverage Ratio for the most
recently ended four Fiscal Quarters for which financial statements are available
under Section 5.1, in each case after giving effect to any borrowing of
Revolving Loans on the Increased Amount Date pursuant to such New Revolving
Commitment or Term Loans pursuant to the New Term Loan Commitments, including
any acquisitions consummated, or payments of Indebtedness made, with the
proceeds thereof or dispositions after the last day of the most recently ended
Fiscal Quarter for which financial statements are available under Section 5.1
but prior to or simultaneous with the borrowing of any Revolving Loans on the
Increased Amount Date pursuant to such New Revolving Commitments or Term Loans
pursuant to New Term Loan Commitments, as applicable, shall be less than or
equal to 3.50:1.00; (vi) any New Term Loan Commitments, shall be effected
pursuant to one or more Joinder Agreements executed and delivered by Borrower,
Guarantors, Administrative Agent and each New Term Loan Lender, and each of
which shall be recorded in the Register and shall be subject to the requirements
set forth in Section 2.20(c); (vi) Borrower shall make any payments required
pursuant to Section 2.18(c) in connection with the New Term Loan Commitments;
(vii) all fees and expenses owing to Administrative Agent, Collateral Agent and
the Lenders in respect of such New Revolving Commitments or New Term Loan
Commitments shall have been paid; (viii) all New Revolving Commitments or New
Term Loans, as applicable, shall share pari passu in the Guaranty and
Collateral; and (ix) Borrower shall deliver or cause to be delivered any legal
opinions or other documents (including modifications of Mortgages and title
insurance endorsements or policies, if any) reasonably requested by
Administrative Agent in connection with any such transaction.

On any Increased Amount Date on which New Revolving Commitments are effected,
subject to the satisfaction of the foregoing terms and conditions, (a) each of
the Revolving Lenders shall assign to each of the New Revolving Loan Lenders,
and each of the New Revolving Loan Lenders shall purchase from each of the
Revolving Loan Lenders, at the principal amount thereof (together with accrued
interest), such interests in the Revolving Loans outstanding on such Increased
Amount Date as shall be necessary in order that, after giving effect to all such
assignments and purchases, such Revolving Loans will be held by existing
Revolving Loan Lenders and New Revolving Loan Lenders ratably in accordance with
their Revolving Commitments after giving effect to the addition of such New
Revolving Commitments to the Revolving Commitments, (b) each New Revolving
Commitment shall be

 

Aurora – A&R Credit Agreement

76



--------------------------------------------------------------------------------

deemed for all purposes a Revolving Commitment and each Loan made thereunder (a
“New Revolving Loan”) shall be deemed, for all purposes, a Revolving Loan and
(c) each New Revolving Loan Lender shall become a Lender with respect to the New
Revolving Commitment and all matters relating thereto.

On any Increased Amount Date on which any New Term Loan Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions,
(i) each New Term Loan Lender shall make a Loan to Borrower (a “New Term Loan”)
in an amount equal to its New Term Loan Commitment, (ii) the total New Term Loan
Commitment shall be permanently reduced immediately and without further action
on the date of funding of each New Term Loan in an amount equal to such funded
New Term Loan, (iii) each Lender’s New Term Loan Commitment shall be permanently
reduced immediately and without further action on the date of funding of each
New Term Loan in an amount equal to the New Term Loan funded by such Lender and
(iv) each New Term Loan Lender shall become a Lender hereunder with respect to
the New Term Loan Commitment and the New Term Loans made pursuant thereto.
Administrative Agent shall notify Lenders promptly upon receipt of Borrower’s
notice of each Increased Amount Date and in respect thereof the New Term Loan
Commitments and the New Term Loan Lenders, as applicable.

The terms and provisions of the New Term Loans and New Term Loan Commitments
shall be, except as otherwise set forth herein or as agreed between Borrower and
the Lenders providing such New Term Loans and as set forth in the applicable
Joinder Agreement, identical to the existing Term Loans. The terms and
provisions of the New Revolving Loans shall be identical to the Revolving Loans
and such New Revolving Loan will be documented solely as an increase to the
Revolving Commitments, without any change in terms other than any change which
is otherwise permitted under this Credit Agreement, and to which Borrower, the
Administrative Agent and the applicable New Lenders shall have agreed, that is
more favorable to the Revolving Lenders and applies to all loans and commitments
under the Revolving Loans (it being understood that Administrative Agent shall
be empowered to, on behalf of all Revolving Lenders, execute an amendment to the
definitive documentation relating to Revolving Loans in order to give effect to
such a change more favorable to Revolving Lenders).

The terms and provisions of the New Term Loans and New Term Loan Commitments
shall be set forth in an amendment to this Agreement and/or the applicable
Joinder Agreement, which shall not require the consent of the Requisite Lenders;
provided that (i) the weighted average life to maturity of all New Term Loans
shall be no shorter than the weighted average life to maturity of the Tranche B
Term Loans, (ii) the applicable New Term Loan Maturity Date shall be no shorter
than the later of final maturity of the Revolving Loans and the Tranche B Term
Loans, and (iii) if the initial all-in “yield” (for purposes of this
Section 2.24, the all-in “yield” with respect to any Loan shall be reasonably
determined by Administrative Agent, but in any event such determination shall
include the sum of the Applicable Margin for LIBOR Rate Loan on the relevant
Loan plus any original issue discount or up-front fees in lieu of original issue
discount) (based on an assumed four-year average life for the applicable credit
facilities (e.g., 100 basis points in original issue discount or up-front fees
equals 25 basis points of interest rate margin))) relating to the New Term Loans
exceeds the all-in “yield” then in effect with respect to the existing Term
Loans by more than 0.25%, then the Applicable Margin

 

Aurora – A&R Credit Agreement

77



--------------------------------------------------------------------------------

relating to the existing Term Loans shall be adjusted so that the yield relating
to such New Term Loans does not exceed the rate applicable to the existing Term
Loans, by more than 0.25%. Each Joinder Agreement may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Credit
Documents as may be necessary or appropriate, in the opinion of Administrative
Agent, to effect the provisions of this Section 2.24.

SECTION 3. CONDITIONS PRECEDENT

3.1 Closing Date. The obligation of each Lender to make a Credit Extension on
the Closing Date is subject to the satisfaction, or waiver in accordance with
Section 10.5, of the following conditions on or before the Closing Date:

(a) Credit Documents. Administrative Agent shall have received a number of
copies reasonably determined by Administrative Agent of each Credit Document
required to be executed and delivered by each applicable Credit Party on the
Closing Date.

(b) Organizational Documents; Incumbency. Administrative Agent shall have
received (i) copies of each Organizational Document executed and delivered by
each Credit Party, as applicable, and, to the extent applicable, certified as of
a recent date by the appropriate governmental official; (ii) signature and
incumbency certificates of the officers of such Person executing the Credit
Documents to which it is a party; (iii) resolutions of the Board of Directors or
similar governing body of each Credit Party approving and authorizing the
execution, delivery and performance of this Agreement and the other Credit
Documents to which it is a party or by which it or its assets may be bound as of
the Closing Date, certified as of the Closing Date by its secretary or an
assistant secretary as being in full force and effect without modification or
amendment; and (iv) a good standing certificate from the applicable Governmental
Authority of each Credit Party’s jurisdiction of incorporation, organization or
formation, and for Borrower, Holdings and each Material Subsidiary, in each
jurisdiction in which it is qualified as a foreign corporation or other entity
to do business, each dated a recent date prior to the Closing Date.

(c) Existing Indebtedness. On the Closing Date, Administrative Agent shall have
received evidence reasonably satisfactory to it that, Holdings and its
Subsidiaries shall have (i) repaid in full all Existing Indebtedness,
(ii) terminated any commitments to lend or make other extensions of credit
thereunder, (iii) delivered to Administrative Agent all documents or instruments
necessary to release all Liens securing Existing Indebtedness or other
obligations of Holdings and its Subsidiaries thereunder being repaid on the
Closing Date, and (iv) made arrangements reasonably satisfactory to
Administrative Agent with respect to the cancellation, backstop or cash
collateralization of any letters of credit outstanding thereunder.

(d) Governmental Authorizations and Consents. Each Credit Party shall have
obtained all Governmental Authorizations and all material consents of other
Persons, in each case that are necessary in connection with the transactions
contemplated by the Credit Documents and each of the foregoing shall be in full
force and effect and in form and substance reasonably satisfactory to
Administrative Agent (or otherwise waived as a condition by Administrative
Agent). All applicable waiting periods shall have expired without any action
being taken or threatened by any competent Government Authority which would
restrain,

 

Aurora – A&R Credit Agreement

78



--------------------------------------------------------------------------------

prevent or otherwise impose adverse conditions on the transactions contemplated
by the Credit Documents or the financing thereof and no action, request for
stay, petition for review or rehearing, reconsideration, or appeal with respect
to any of the foregoing shall be pending, and the time for any applicable agency
to take action to set aside its consent on its own motion shall have expired.

(e) Personal Property Collateral. In order to create in favor of Collateral
Agent, for the benefit of Secured Parties, a valid, perfected First Priority
security interest in the personal property Collateral, Collateral Agent shall
have received:

(i) evidence reasonably satisfactory to Collateral Agent of the compliance by
each Credit Party of their obligations under the Pledge and Security Agreement
and the other Collateral Documents (including, without limitation, their
obligations to execute, if applicable, and deliver UCC financing statements,
originals of securities, instruments and chattel paper and any agreements
governing the “control” (as defined in the UCC) of deposit and/or securities
accounts as provided therein);

(ii) a completed Collateral Questionnaire dated the Closing Date and executed by
an Authorized Officer of each Credit Party, together with all attachments
contemplated thereby, including (A) the results of a recent search, of all
effective UCC financing statements (or equivalent filings) made with respect to
any personal or mixed property of any Credit Party in the jurisdictions
specified in the Collateral Questionnaire, together with copies of all such
filings disclosed by such search, and (B) UCC termination statements (or similar
documents) duly executed, if applicable, by all applicable Persons for filing in
all applicable jurisdictions as may be necessary to terminate any effective UCC
financing statements (or equivalent filings) disclosed in such search (other
than any such financing statements in respect of Permitted Liens); and

(iii) evidence that each Credit Party shall have taken or caused to be taken any
other action, executed and delivered or caused to be executed and delivered any
other agreement, document and instrument (including without limitation,
(i) commercially reasonable efforts to obtain a Landlord Personal Property
Collateral Access Agreement executed by the landlord of any Leasehold Property
and by the applicable Credit Party (other than with respect to the draw centers,
any leased location that does not have a formal written lease and the leased
locations at which less than $20,000 of Collateral is located, in each case,
with respect to C.H.C. Labs, Inc.) and (ii) any intercompany notes evidencing
Indebtedness permitted to be incurred pursuant to Section 6.1(b)) and made or
caused to be made any other filing and recording (other than as set forth
herein) reasonably required by Collateral Agent.

(f) Intentionally Omitted.

(g) Financial Statements; Projections. Lenders shall have received from Holdings
the Historical Financial Statements.

 

Aurora – A&R Credit Agreement

79



--------------------------------------------------------------------------------

(h) Evidence of Insurance. Collateral Agent shall have received a certificate
from Borrower’s insurance broker or other reasonable evidence satisfactory to it
that all insurance required to be maintained pursuant to Section 5.5 is in full
force and effect, together with endorsements naming Collateral Agent, for the
benefit of Secured Parties, as additional insured and loss payee thereunder to
the extent required under Section 5.5.

(i) Opinions of Counsel. Lenders and their respective counsel shall have
received originally executed copies of (i) a written opinion of Alston and Bird
LLP, counsel for Holdings, Borrower and Guarantors as to such matters as
Administrative Agent may reasonably request, and (ii) written opinions of local
counsel with respect to Material Subsidiaries reasonably satisfactory to
Administrative Agent, as specified on Schedule 3.1, each dated as of the Closing
Date and otherwise in form and substance reasonably satisfactory to
Administrative Agent (and Borrower hereby instructs such counsel to deliver such
opinions to Agents and Lenders).

(j) Fees. Borrower shall have paid to Syndication Agent, Administrative Agent,
Documentation Agent and Lenders, the fees earned, due and payable on the Closing
Date, including the fees referred to in Section 2.11(d) and in the Fee Letter.

(k) Solvency Certificate. On the Closing Date, Administrative Agent shall have
received a Solvency Certificate from Holdings dated as of the Closing Date and
addressed to Administrative Agent and Lenders, and in form, scope and substance
reasonably satisfactory to Administrative Agent, certifying that after giving
effect to the Credit Extensions to be made on the Closing Date, Holdings and its
Subsidiaries (taken as a whole) are and will be Solvent.

(l) Closing Date Certificate. Each Credit Party shall have delivered to
Administrative Agent an originally executed Closing Date Certificate, together
with all attachments thereto.

(m) No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments, pending or
threatened in writing in any court or before any arbitrator or Governmental
Authority that, in the reasonable opinion of Administrative Agent, singly or in
the aggregate, materially impairs any of the transactions contemplated by the
Credit Documents or that could reasonably be expected to have a Material Adverse
Effect.

(n) Default Under Other Agreements. As of the Closing Date, no event shall have
occurred and be continuing or would result from the consummation of the Credit
Extensions to be made on the Closing Date that would constitute a Default or
Event of Default under any of the Credit Documents or breach or default with
respect to any other material term of other Indebtedness with an aggregate
principal amount of $1,000,000 or more that will remain in place after the
Closing Date.

(o) Maximum Leverage Ratio. The pro forma income statement of Holdings and its
Subsidiaries as at March 31, 2010 (prepared with respect to any acquisition,
asset sale and/or payment of indebtedness occurring prior to the Closing Date,
as described in Section 6.8(d) for Permitted Acquisitions and Asset Sales) shall
demonstrate in form and substance reasonably satisfactory to Administrative
Agent that the Leverage Ratio net of Cash and Cash Equivalents held by the
Borrower (after giving pro forma effect to the consummation of the transactions
contemplated by the Credit Documents and any Credit Extensions to be made on the
Closing Date (including the payment of all Transaction Costs required to be paid
in Cash)) shall not be greater than 4.50:1.00.

 

Aurora – A&R Credit Agreement

80



--------------------------------------------------------------------------------

(p) Collateral Assignment Documents. Administrative Agent shall have received a
copy of each Collateral Assignment of Management Agreement, Collateral
Assignment of Nominee Agreement, Collateral Assignment of Purchase Agreement and
Collateral Assignment of Services Agreement reasonably required by Collateral
Agent, duly executed by the parties thereto.

(q) No Material Adverse Change. Since December 31, 2009, no event, circumstance
or change shall have occurred that has caused or evidences, either in any case
or in the aggregate, a Material Adverse Effect.

(r) Legality. The making of the initial Loans shall not contravene any law, rule
or regulation applicable to any Agent or any Lender.

(s) Cash Management. Agents shall have received such depository account, blocked
account, lockbox account and similar agreements and other documents, each in
form and substance reasonably satisfactory to Agents, as Agents may request with
respect to the cash management system of Holdings and its Subsidiaries and
Agents shall be satisfied in their reasonable discretion with the cash
management system of Holdings and its Subsidiaries. The Administrative Agent
agrees that the cash management systems of Holdings and its Subsidiaries in
existence on the Closing Date are acceptable.

(t) Credit Ratings. (i) Borrower shall have received a corporate family rating
from Moody’s and a corporate credit rating from S&P, and (ii) the credit
facilities contemplated by this Agreement shall have received a credit rating
from each of Moody’s and S&P.

(u) Bank Regulatory Information. At least ten days prior to the Closing Date,
each Lender shall have received all documentation and other information required
by bank regulatory authorities under applicable “know-your-customer” and
anti-money laundering rules and regulations, including the Act.

3.2 Conditions to Each Credit Extension. The obligation of each Lender to make
any Loan on any Credit Date, including the Closing Date, are subject to the
satisfaction, or waiver in accordance with Section 10.5, of the following
conditions precedent:

(a) Administrative Agent shall have received a fully executed and delivered
Funding Notice executed by an Authorized Officer;

(b) after making the Credit Extensions requested on such Credit Date, the Total
Utilization of Revolving Commitments shall not exceed the Revolving Commitments
then in effect;

 

Aurora – A&R Credit Agreement

81



--------------------------------------------------------------------------------

(c) as of such Credit Date, the representations and warranties contained herein
and in the other Credit Documents shall be true and correct in all material
respects on and as of that Credit Date to the same extent as though made on and
as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date; and

(d) as of such Credit Date, no event shall have occurred and be continuing or
would result from the consummation of the applicable Credit Extension that would
constitute an Event of Default or a Default.

SECTION 4. REPRESENTATIONS AND WARRANTIES

In order to induce Agents and Lenders to enter into this Agreement and to make
each Credit Extension to be made thereby, each Credit Party represents and
warrants to each Agent and Lender, on the Closing Date and on each Credit Date,
that the following statements are true and correct in all material respects,
except to the extent such representations and warranties relate to a specific
earlier date, and in such case are true and correct in all material respects as
of such earlier date; provided, that to the extent any such representation or
warranty is already qualified by materiality or Material Adverse Effect, such
representation or warranty shall be true and correct in all respects:

4.1 Organization; Requisite Power and Authority; Qualification. Each of Parent
Entity and its Subsidiaries (a) is duly organized, validly existing and in good
standing, if applicable, under the laws of its jurisdiction of organization,
(b) has all requisite corporate power and authority to own and operate its
material properties, to carry on its business as now conducted and as proposed
to be conducted, to enter into the Credit Documents to which it is a party and
to carry out the financing transactions contemplated thereby and, in the case of
Borrower, to make the borrowings hereunder, and (c) is qualified to do business
and in good standing in every jurisdiction where it is required to be so
qualified, except in jurisdictions where the failure to be so qualified or in
good standing has not had, and could not be reasonably expected to have, a
Material Adverse Effect.

4.2 Capital Stock and Ownership. The Capital Stock of each of Parent Entity and
its Subsidiaries has been duly authorized and validly issued and is fully paid
and non assessable, if applicable. Except as set forth on Schedule 4.2, as of
the Closing Date, there is no existing option, warrant, call, right, commitment
or other agreement to which Holdings or any of its Subsidiaries is a party
requiring, and there is no membership interest or other Capital Stock of
Holdings or any of its Subsidiaries outstanding which upon conversion or
exchange would require, the issuance by Holdings or any of its Subsidiaries of
any additional membership interests or other Capital Stock of Holdings or any of
its Subsidiaries or other Securities convertible into, exchangeable for or
evidencing the right to subscribe for or purchase, a membership interest or
other Capital Stock of Holdings or any of its Subsidiaries. As of the Closing
Date, Schedule 4.2 correctly sets forth the ownership interest of Holdings and
each of its Subsidiaries in their respective Subsidiaries as of the Closing
Date.

 

Aurora – A&R Credit Agreement

82



--------------------------------------------------------------------------------

4.3 Due Authorization. The execution, delivery and performance of the Credit
Documents have been duly authorized by all necessary corporate action on the
part of each Credit Party that is a party thereto.

4.4 No Conflict. Except as set forth on Schedule 4.4, the execution, delivery
and performance by Credit Parties of the Credit Documents to which they are
parties and the consummation of the transactions contemplated by the Credit
Documents do not and will not (a) violate any provision of any material law or
any governmental rule or regulation applicable to Parent Entity or any of its
Subsidiaries, any of the Organizational Documents of Parent Entity or any of its
Subsidiaries, or any material order, judgment or decree of any court or other
agency of government binding on Parent Entity and its Subsidiaries; (b) require
the approval or consent of any other Person (other than approvals or consents
which have been obtained), or conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default, under any Material
Contract of Parent Entity or any of its Subsidiaries; (c) result in or require
the creation or imposition of any Lien upon any of the properties or assets of
Parent Entity or any of its Subsidiaries (other than any Liens created under any
of the Credit Documents in favor of Collateral Agent, on behalf of Secured
Parties, and any Permitted Liens); (d) result in any default, noncompliance,
suspension, revocation, impairment, forfeiture or nonrenewal of any permit,
license, authorization or approval applicable to its operations or any of its
properties, except which could not reasonably be expected to have a Material
Adverse Effect or (e) require any approval of stockholders, members or partners,
except for such approvals or consents which will be obtained on or before the
Closing Date (or, if later, on or before the date such Credit Party became a
party hereto) or are disclosed in writing to Lenders.

4.5 Governmental Consents. Except as set forth on Schedule 4.5, the execution,
delivery and performance by Credit Parties of the Credit Documents to which they
are parties and the consummation of the transactions contemplated by the Credit
Documents do not and will not require any registration with, consent or approval
of, or notice to, or other action to, with or by, any Governmental Authority
except (i) for filings and recordings with respect to the Collateral to be made,
or otherwise delivered to Collateral Agent for filing and/or recordation, as of
the Closing Date or such other date as permitted by the Credit Documents,
(ii) for filings and recordations to release existing Liens on the Closing Date,
and (iii) any filings or disclosures required by the Securities and Exchange
Commission with respect to the Reorganization Transactions, the issuance of
Senior Unsecured Notes and/or an IPO.

4.6 Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability and subject to applicable laws restricting the enforceability
against a Governmental Authority of the assignment of Accounts arising under
Medicare and Medicaid.

 

Aurora – A&R Credit Agreement

83



--------------------------------------------------------------------------------

4.7 Historical Financial Statements. The Historical Financial Statements were
prepared in conformity with GAAP and fairly present, in all material respects,
the financial position, on a consolidated basis, of the Persons described in
such financial statements as at the respective dates thereof and the results of
operations and cash flows, on a consolidated basis, of the entities described
therein for each of the periods then ended, subject, in the case of any such
unaudited financial statements, to changes resulting from audit and normal year
end adjustments and the absence of footnotes. As of the Closing Date, neither
Holdings nor any of its Subsidiaries has any contingent liability or liability
for taxes, long term lease or unusual forward or long term commitment that is
required to be, but is not reflected in the Historical Financial Statements or
the notes thereto and which in any such case is material in relation to the
business, operations, properties, assets or financial condition of Holdings and
any of its Subsidiaries taken as a whole (other than the Obligations, the
Earnout Amounts and Seller Notes incurred on or after the Closing Date).

4.8 Projections. On and as of the Closing Date, the Projections of Holdings and
its Subsidiaries for the period of Fiscal Year 2010 through and including Fiscal
Year 2015, including quarterly projections for each quarter during the Fiscal
Year in which the Closing Date takes place, (the “Projections”) are based on
good faith estimates and assumptions believed by the senior management of
Holdings to be reasonable as of the Closing Date; provided, the Projections are
not to be viewed as facts and that actual results during the period or periods
covered by the Projections may differ from such Projections and that the
differences may be material; provided further, as of the Closing Date,
management of Holdings believed that the Projections were reasonable.

4.9 No Material Adverse Change. Since December 31, 2009, no event, circumstance
or change has occurred that has caused or evidences, either in any case or in
the aggregate, a Material Adverse Effect.

4.10 Intentionally Omitted.

4.11 Adverse Proceedings, etc. Except as set forth on Schedule 4.11, there are
no Adverse Proceedings, individually or in the aggregate, that (a) as of the
Closing Date, relate to any Credit Document or the transactions contemplated
hereby or thereby or (b) could reasonably be expected to have a Material Adverse
Effect. Neither Parent Entity nor any of its Subsidiaries (i) is in violation of
any applicable laws (including Environmental Laws), which violation,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or (ii) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or any federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Parent Entity and its Subsidiaries have paid in full
all sums owing or claimed for labor, materials, supplies, personal property, and
services of kind and character used, furnished or installed in or on any Real
Estate Asset that are now due and owing and no claim for same exists or will be
permitted to be created, except such claims or sums as may arise in the ordinary
course of business and that are not yet past due or such claims or sums in which
the failure to promptly pay could not reasonably be expected to result in a
Material Adverse Effect or which are being disputed in good faith and proper
reserves in such amounts as are required under GAAP have been established on
Parent Entity’s and its Subsidiaries’ books and records.

 

Aurora – A&R Credit Agreement

84



--------------------------------------------------------------------------------

4.12 Payment of Taxes. Except as otherwise permitted under Section 5.3, all
federal and other material tax returns and reports of Parent Entity and its
Subsidiaries required to be filed by any of them have been timely filed
(including all extensions), and all taxes shown on such tax returns to be due
and payable and all assessments, fees and other governmental charges upon Parent
Entity and its Subsidiaries, and upon their respective properties, assets,
income, businesses and franchises which are due and payable have been paid when
due and payable.

4.13 Properties.

(a) Title. Each of Parent Entity and its Subsidiaries has (i) good, sufficient
and legal title to (in the case of fee interests in real property), (ii) valid
leasehold interests in (in the case of leasehold interests in real or personal
property), and (iii) good title to or rights to use (in the case of all other
personal property), all of their respective material properties and assets
reflected in the most recent financial statements delivered pursuant to
Section 5.1, in each case except for assets disposed of since the date of such
financial statements in the ordinary course of business or as otherwise
permitted under Section 5.4. All such properties and assets are in working order
and condition, ordinary wear and tear, condemnation and casualty excepted, and
except as permitted by this Agreement, all such properties and assets are free
and clear of Liens.

(b) Real Estate. As of the Closing Date, Schedule 4.13 contains a true, accurate
and complete list of (i) all owned Real Estate Assets, and (ii) all leases,
subleases or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) with respect to each Real
Estate Asset of any Credit Party, regardless of whether such Credit Party is the
landlord or tenant (whether directly or as an assignee or successor in interest)
under such lease, sublease or assignment, and the termination date and annual
base rent under each of them. As of the Closing Date, each material agreement
listed in clause (ii) of the immediately preceding sentence is in full force and
effect and no Authorized Officer of Holdings has knowledge of any default that
has occurred and is continuing thereunder which could cause the loss or
forfeiture thereof, and each such agreement constitutes the legally valid and
binding obligation of each applicable Credit Party, enforceable against such
Credit Party in accordance with its terms, except as enforcement may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles.

(c) Flood Zone Properties. No Mortgage encumbers improved real property that is
a Flood Hazard Property (except any such property as to which flood insurance
has been obtained and is in full force and effect as required by this
Agreement).

4.14 Environmental Matters. Neither Parent Entity nor any of its Subsidiaries
nor any of their respective Facilities or operations are subject to any
outstanding written order, consent decree or settlement agreement with any
Person relating to any Environmental Law, any Environmental Claim, or any
Hazardous Materials Activity that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. Neither Parent Entity
nor any of its Subsidiaries has received any letter or request for information
under Section 104 of the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. § 9604) or any comparable state law the subject matter
of which could reasonably be expected to have a

 

Aurora – A&R Credit Agreement

85



--------------------------------------------------------------------------------

Material Adverse Effect. There are and, to each of Parent Entity’s and its
Subsidiaries’ knowledge, have been, no conditions, occurrences, or Hazardous
Materials Activities which could reasonably be expected to form the basis of an
Environmental Claim against Parent Entity or any of its Subsidiaries that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. To each of Parent Entity’s and its Subsidiaries’
knowledge, neither Parent Entity nor any of its Subsidiaries nor any predecessor
of Parent Entity or any of its Subsidiaries has filed any notice under any
Environmental Law indicating past or present treatment, storage or disposal of
hazardous waste, as defined under 40 C.F.R. Parts 260 270 or any state
equivalent. Compliance with all current or reasonably foreseeable future
requirements pursuant to or under Environmental Laws could not be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect.
No event or condition has occurred or is occurring with respect to Parent Entity
or any of its Subsidiaries relating to any Environmental Law, any Release of
Hazardous Materials, or any Hazardous Materials Activity, including without
limitation any noncompliance with any Environmental Law or any failure to
maintain a permit, license or other authorization required pursuant to any
Environmental Law, which individually or in the aggregate has had, or could
reasonably be expected to have, a Material Adverse Effect.

4.15 No Defaults. No Default has occurred and is continuing.

4.16 Material Contracts and Affiliated Practice Agreements. Schedule 4.16
contains a true, correct and complete list of all the Material Contracts and
Affiliated Practice Agreements in effect on the Closing Date. At any time
following the Closing Date, there shall be no Material Contracts in effect that
are not (x) listed on Schedule 4.16, (y) disclosed in the updates provided by
Borrower to Administrative Agent pursuant to Section 5.1(n), or (z) publicly
filed by Public Parent pursuant to its Exchange Act disclosure requirements. As
of the Closing Date, all Material Contracts are in full force and effect. No
Credit Party is in default in the performance, observance or fulfillment of any
of the material obligations, covenants or conditions contained in any Material
Contract or other Contractual Obligation, in each case, the default of which
could reasonably be expected to have a Material Adverse Effect.

4.17 Governmental Regulation. Neither Parent Entity nor any of its Subsidiaries
is subject to regulation under the Investment Company Act of 1940 or under any
other federal or state statute or regulation which may limit its ability to
incur Indebtedness or which may otherwise render all or any portion of the
Obligations unenforceable. Neither Parent Entity nor any of its Subsidiaries is
a “registered investment company” or a company “controlled” by a “registered
investment company” or a “principal underwriter” of a “registered investment
company” as such terms are defined in the Investment Company Act of 1940.

4.18 Margin Stock. Neither Parent Entity nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the Loans made to such Credit Party will be used to purchase or
carry any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such Margin Stock or for any purpose that violates
the provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System.

 

Aurora – A&R Credit Agreement

86



--------------------------------------------------------------------------------

4.19 Employee Matters. Neither Parent Entity nor any of its Subsidiaries has
been or is engaged in any unfair labor practice that could reasonably be
expected to have a Material Adverse Effect. There is (a) no grievance or
arbitration proceeding arising out of or under any collective bargaining
agreement that is so pending against Parent Entity or any of its Subsidiaries,
or to the best knowledge of any Authorized Officer of Parent Entity or any of
its Subsidiaries, threatened in writing against any of them, (b) no labor
dispute, strike, lockout, slowdown or work stoppage in existence or threatened
in writing against, involving or affecting Parent Entity or any of its
Subsidiaries and (c) to the best knowledge of any Authorized Officer of Parent
Entity and each of its Subsidiaries, no union representation question existing
with respect to the employees of Parent Entity or any of its Subsidiaries and,
to the best knowledge of any Authorized Officer of Parent Entity and each of its
Subsidiaries, no union organization activity that is taking place, except (with
respect to any matter specified in clause (a), (b) or (c) above, either
individually or in the aggregate) such as is not reasonably likely to have a
Material Adverse Effect.

4.20 Employee Benefit Plans. Parent Entity and each of its Subsidiaries and each
of their respective ERISA Affiliates are in compliance with all applicable
provisions and requirements of ERISA and the Internal Revenue Code and the
regulations and published interpretations thereunder with respect to each
Employee Benefit Plan, and have performed all their obligations under each
Employee Benefit Plan, except as could not reasonably be expected to have a
Material Adverse Effect. Each Employee Benefit Plan which is intended to qualify
under Section 401(a) of the Internal Revenue Code has received a favorable
determination letter from the Internal Revenue Service indicating that such
Employee Benefit Plan is so qualified or is in the form of a pre-approved
prototype or volume submitter plan and nothing has occurred subsequent to the
issuance of such determination letter which would cause such Employee Benefit
Plan to lose its qualified status. No liability to the PBGC (other than required
premium payments), the Internal Revenue Service, any Employee Benefit Plan or
any trust established under Title IV of ERISA has been or is expected to be
incurred by Parent Entity, any of its Subsidiaries or any of their ERISA
Affiliates, except as could not reasonably be expected to have a Material
Adverse Effect. No ERISA Event has occurred or is reasonably expected to occur
that could reasonably be expected to have a Material Adverse Effect. Except to
the extent required under Section 4980B of the Internal Revenue Code or similar
state laws or as could not reasonably be expected to have a Material Adverse
Effect, no Employee Benefit Plan provides health or welfare benefits (through
the purchase of insurance or otherwise) for any retired or former employee of
Parent Entity, any of its Subsidiaries or any of their respective ERISA
Affiliates. The present value of the aggregate benefit liabilities under each
Pension Plan sponsored, maintained or contributed to by Parent Entity or any of
its Subsidiaries or any of their ERISA Affiliates (determined as of the end of
the most recent plan year on the basis of the actuarial assumptions specified
for funding purposes in the most recent actuarial valuation for such Pension
Plan), did not exceed the aggregate current value of the assets of such Pension
Plan by an amount that could reasonably be expected to have a Material Adverse
Effect. As of the most recent valuation date for each Multiemployer Plan for
which the actuarial report is available, the potential liability of Parent
Entity and each of its Subsidiaries and their respective ERISA Affiliates for a
complete withdrawal from such Multiemployer Plan (within the meaning of
Section 4203 of ERISA), when aggregated with such potential liability for a
complete withdrawal from all Multiemployer Plans, based on information available
pursuant to Section 4221(e) of ERISA is not in an amount that could reasonably
be expected to have a

 

Aurora – A&R Credit Agreement

87



--------------------------------------------------------------------------------

Material Adverse Effect. Parent Entity and each of its Subsidiaries and each of
their ERISA Affiliates have complied with the requirements of Section 515 of
ERISA with respect to each Multiemployer Plan and are not in material “default”
(as defined in Section 4219(c)(5) of ERISA) with respect to payments to a
Multiemployer Plan, except as could not reasonably be expected to have a
Material Adverse Effect.

4.21 Certain Fees. Except as set forth on Schedule 4.21, on the Closing Date, no
broker’s or finder’s fee or commission will be payable by the Credit Parties
with respect hereto or any of the transactions contemplated hereby.

4.22 Solvency. The Credit Parties (taken as a whole) are and, upon the
incurrence of any Credit Extension by such Credit Parties, on any date on which
this representation and warranty is made, will be, Solvent.

4.23 Compliance with Statutes, etc. Each of Parent Entity and its Subsidiaries
is in compliance with all applicable statutes, regulations and orders of, and
all applicable restrictions imposed by, all Governmental Authorities, in respect
of the conduct of its business and the ownership of its property (including,
without limitation, compliance with (i) all applicable Environmental Laws with
respect to any Real Estate Asset or governing its business and the requirements
of any permits issued under such Environmental Laws with respect to any such
Real Estate Asset or the operations of Parent Entity or any of its Subsidiaries
and (ii) HIPAA, Medicaid Regulations and Medicare Regulations), except such non
compliance that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. Neither Parent Entity nor any
of its Subsidiaries nor, to the knowledge of any Authorized Officer of Parent
Entity or any of its Subsidiaries, any individual employed by Parent Entity and
its Subsidiaries has been, or may reasonably be expected to be, excluded or
suspended from participation in any Medical Reimbursement Program for their
corporate or individual actions or failures to act. To the knowledge of any
Authorized Officer of Parent Entity, there is no member of management continuing
to be employed by Parent Entity or any of its Subsidiaries who has been, or may
reasonably be expected to have, individual criminal culpability for healthcare
matters under investigation by any Governmental Authority unless such member of
management has been, with a reasonable period of time after discovery of such
actual or potential culpability, either suspended or removed from positions of
responsibility related to those activities under challenge by the Governmental
Authority. Current billing policies, arrangements, protocols and instructions
are administered by properly trained personnel and comply with all material
requirements of Medical Reimbursement Programs, including without limitation,
42 U.S.C. Section 1395g(c) and Section 1395u(b). Current medical director
compensation arrangements and other arrangements with referring physicians
comply with state and federal self-referral and anti-kickback laws, including
without limitation, 42 U.S.C. Section 1320a-7b(b)(1)-(b)(2) and 42 U.S.C.
Section 1395nn. To the knowledge of Parent Entity and its Subsidiaries, no
Person having a “financial relationship” with any Credit Party, as that term is
defined in 42 U.S.C. Section 1395nn, is in a position, directly or indirectly,
to refer patients or services to any Credit Party, other than referrals which
comply with (or are exempt from) the requirements of 42 U.S.C. Section 1395nn
and the regulations promulgated pursuant thereto.

 

Aurora – A&R Credit Agreement

88



--------------------------------------------------------------------------------

4.24 Disclosure. None of the written reports, financial statements or any other
documents, certificates or written statements (other than projections, forward
looking statements, budgets, estimates or general market data) furnished to
Lenders by or on behalf of Parent Entity or any of its Subsidiaries about Parent
Entity and its Subsidiaries for use in connection with the transactions
contemplated hereby contains (when taken as a whole) any untrue statement of a
material fact or omits to state a material fact (known to Parent Entity or any
of its Subsidiaries in the case of any document not furnished by either of them)
necessary in order to make the statements contained herein or therein not
materially misleading in light of the circumstances in which the same were made.
Any projections and pro forma financial information contained in such materials
are based upon good faith estimates and assumptions believed by senior
management of Parent Entity and its Subsidiaries to be reasonable at the time
made, it being recognized by Lenders that such projections as to future events
are not to be viewed as facts and that actual results during the period or
periods covered by any such projections may differ from the projected results
and such differences may be material. There are no agreements, instruments and
corporate or other restrictions to which any Credit Party is subject and there
are no facts known to Parent Entity or any of its Subsidiaries (other than
matters of a general economic nature) that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect and that
have not been disclosed herein or in such other documents, certificates and
statements furnished to Lenders for use in connection with the transactions
contemplated hereby.

4.25 Patriot Act. To the extent applicable, each Credit Party is in compliance,
in all material respects, with the (i) Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT Act of 2001) (the “Act”). No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

4.26 Insurance. The properties of Parent Entity and each of its Subsidiaries are
adequately insured with financially sound and reputable insurers and in such
amounts, with such deductibles and covering such risks and otherwise on terms
and conditions as are customarily carried or maintained by Persons of similar
size and engaged in similar businesses at similar locations and such insurance
complies with the requirements of Section 5.5. Schedule 4.26 sets forth a list
of all insurance maintained by or on behalf of the Credit Parties and each of
their Subsidiaries as of the Closing Date and, as of the Closing Date, all
premiums in respect of such insurance have been paid to the extent then due and
owing.

4.27 Security Interest in Collateral. Subject to any laws restricting the
enforceability against a Governmental Authority of an assignment of Accounts
arising under Medicare and Medicaid, the provisions of this Agreement and the
other Credit Documents create legal, valid and enforceable Liens on all the
Collateral in favor of Collateral Agent, for the benefit of Collateral Agent and
the Lenders (except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws relating to or affecting
generally the enforceability of creditors’ rights and subject to applicable laws

 

Aurora – A&R Credit Agreement

89



--------------------------------------------------------------------------------

restricting the enforceability against a Governmental Authority of the
assignment of Accounts arising under Medicare and Medicaid), and (i) when
financing statements and other filings in appropriate form are filed in the
offices specified on Schedule I to the Collateral Questionnaire (along with the
payment of appropriate fees), (ii) upon the taking of possession or control by
Collateral Agent of the Collateral with respect to which a security interest may
be perfected only by possession or control (which possession or control shall be
given to Collateral Agent to the extent possession or control by Collateral
Agent is required by the Pledge and Security Agreement), and (iii) upon
registration of Collateral Agent’s Lien with respect to certificates of title
(which shall only be required to the extent required by the Pledge and Security
Agreement), such Liens constitute perfected and continuing First Priority Liens
on the Collateral to the extent such perfection is required by the Credit
Documents and may be perfected under the UCC in effect at the relevant time in
the relevant jurisdiction, securing the Obligations only to the extent a Lien
can be perfected and the appropriate filings have been made, enforceable against
the applicable Credit Party (except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforceability of creditors’ rights and
subject to applicable laws restricting the enforceability against a Governmental
Authority of the assignment of Accounts arising under Medicare and Medicaid and
except to the extent that availability of the remedy of specific performance or
injunctive relief is granted by the court before which any proceeding therefore
may be brought), and having priority over all other Liens on the Collateral
except in the case of (a) Permitted Liens, to the extent any such Permitted
Liens would have priority over the Liens in favor of Collateral Agent pursuant
to any applicable law or agreement and (b) Liens perfected only by possession
(including possession of any certificate of title), control or notation to the
extent Collateral Agent has not obtained or does not maintain possession,
control of, or notation on, such Collateral.

4.28 Permits, Etc. Each Credit Party has, and is in compliance with, all
permits, licenses, authorizations, approvals, entitlements and accreditations
(including, but not limited to CAP) required for such Person lawfully to own,
lease, manage or operate, or to acquire, each business currently owned, leased,
managed or operated, or to be acquired, by such Person, which, if not obtained,
or if not complied with, could not reasonably be expected to have a Material
Adverse Effect. Each Credit Party or Subsidiary that operates a clinical
laboratory has (i) obtained and maintains CLIA certification and (ii) entered
into and maintains in good standing its Medicare Provider Agreements and its
Medicaid Provider Agreements, if any. No condition exists or event has occurred
which, in itself or with the giving of notice or lapse of time or both, would
result in the suspension, revocation, impairment, forfeiture or non-renewal of
any such permit, license, authorization, approval, entitlement or accreditation,
and there is no claim that any thereof is not in full force and effect, except,
to the extent any such condition, event or claim could not be reasonably be
expected to have a Material Adverse Effect.

4.29 Reimbursement from Third Party Payors. The accounts receivable of Parent
Entity and its Subsidiaries have been and will continue to be adjusted to
reflect the reimbursement policies required by all applicable requirements of
law and other Third Party Payor Arrangements to which Parent Entity or such
Subsidiary is subject, and do not exceed in any material respect amounts such
Person is entitled to receive under any capitation arrangement, fee schedule,
discount formula, cost-bases reimbursement or other adjustment or limitation to
usual charges. All billings by Parent Entity and its Subsidiaries pursuant to
any Third Party

 

Aurora – A&R Credit Agreement

90



--------------------------------------------------------------------------------

Payor Arrangements have been made in compliance with all applicable requirements
of law, except where the failure to comply would not, individually or in the
aggregate, be reasonably likely to have a Material Adverse Effect. There has
been no intentional or material over-billing or over-collection by Parent Entity
and its Subsidiaries pursuant to any Third Party Payor Arrangements, other than
as created by routine adjustments and disallowances made in the ordinary course
of business by the Third Party Payors with respect to such billings (including,
without limitation, pursuant to recoupment letters).

4.30 Common Enterprise. The successful operation and condition of each of the
Credit Parties is dependent on the continued successful performance of the
functions of the group of the Credit Parties as a whole and the successful
operation of each of the Credit Parties is dependent on the successful
performance and operation of each other Credit Party. Each Credit Party expects
to derive benefit (and its board of directors or other governing body has
determined that it may reasonably be expected to derive benefit), directly and
indirectly, from (i) successful operations of each of the other Credit Parties
and (ii) the credit extended by the Lenders to the Credit Parties hereunder,
both in their separate capacities and as members of the group of companies. Each
Credit Party has determined that execution, delivery, and performance of this
Agreement and any other Credit Documents to be executed by such Credit Party is
within its purpose, will be of direct and indirect benefit to such Credit Party,
and is in its best interest.

4.31 Intellectual Property. Each Credit Party and each of its Subsidiaries owns,
or is licensed to use, all trademarks, trade names, copyrights, patents and
other intellectual property (“Intellectual Property”) necessary to its business
as currently conducted except where the failure to own or license could not
reasonably be expected to result in a Material Adverse Effect. A correct and
complete list of all registered Intellectual Property, or Intellectual Property
for which an application to register has been filed, owned by each Credit Party
or one of its Subsidiaries (the “Credit Party Intellectual Property”) as of the
date of this Agreement is set forth on Schedule 4.31. To the best knowledge of
each Credit Party, the use of Credit Party Intellectual Property by the Credit
Parties and its Subsidiaries does not infringe in any material respect upon the
Intellectual Property rights of any other Person. As of the Closing Date, the
Credit Parties’ rights to Credit Party Intellectual Property are not subject to
any licensing agreement or similar arrangement, except to the extent scheduled
on Schedule 4.31. Each Credit Party has taken commercially reasonable measures
to protect the secrecy, confidentiality and value of all trade secrets used in,
and material to, its business (collectively, the “Business Trade Secrets”). To
the best knowledge of each Credit Party, none of the Business Trade Secrets has
been disclosed to any Person other than employees or contractors of the Credit
Parties or other Persons who had a need to know and use such Business Trade
Secrets in the ordinary course of employment or contract performance.

4.32 Sanctioned Persons and Anti-Money Laundering. None of Parent Entity nor any
of its Subsidiaries, nor, to the knowledge of any Authorized Officer of Parent
Entity or Borrower, any director, officer, agent, employee or Affiliate of
Parent Entity or any Subsidiary is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and Borrower will not directly or indirectly use the
proceeds of the Loans or the Letters of Credit or otherwise make available such
proceeds to any Person, for the purpose of financing the activities of any
Person currently subject to any U.S. sanctions administered by OFAC.

 

Aurora – A&R Credit Agreement

91



--------------------------------------------------------------------------------

SECTION 5. AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that so long as any Commitment is in
effect and until payment in full of all Obligations (other than indemnification
obligations for which no claim has been made), each Credit Party shall perform,
and shall cause each of its Subsidiaries to perform, all covenants in this
Section 5.

5.1 Financial Statements and Other Reports. Unless otherwise provided below,
Parent Entity will deliver to Administrative Agent (for further delivery to the
Lenders):

(a) Intentionally Omitted;

(b) Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the end of each Fiscal Quarter of each Fiscal Year (other
than the fourth Fiscal Quarter), the consolidated balance sheets of Parent
Entity and its Subsidiaries for the 3 months ended of such Fiscal Quarter and
the related consolidated statements of income for such Fiscal Quarter and for
the period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter and stockholders’ equity and cash flows of Parent Entity and its
Subsidiaries for the period from the beginning of the then current Fiscal Year
to the end of such Fiscal Quarter, setting forth in each case, in comparative
form the corresponding figures for the corresponding periods of the previous
Fiscal Year and the corresponding figures from the Financial Plan for the
current Fiscal Year, all in reasonable detail, together with a Financial Officer
Certification with respect thereto (and prior to an IPO, if (x) the Public
Parent Prospectus has been withdrawn or allowed to lapse, and (y) Parent Entity,
as issuer of the Senior Unsecured Notes, does not file with the SEC a Quarterly
Report on Form 10-Q for such Fiscal Quarter, a Narrative Report with respect
thereto); provided, that with respect to any Subsidiary acquired or formed
pursuant to a Permitted Acquisition, the financial information included for such
Subsidiary can be (i) prepared on a cash basis for any periods occurring prior
to such Permitted Acquisition and (ii) in the form of estimates (which may be on
a cash basis) for the first three months after the consummation of such
Permitted Acquisition; however, commencing on the fourth month following any
such Permitted Acquisition, all post-acquisition financial information for such
Permitted Acquisition shall be prepared without giving effect to this
clause (ii) (such estimates to be accompanied by a certificate from the chief
financial officer of Parent Entity certifying that the estimates contained
therein are based upon good faith estimates and assumptions believed by senior
management of Parent Entity to be reasonable at the time made and at the time of
delivery thereof) (it being understood that the information required by the
first sentence in this clause (b) may be furnished in the form of a Form 10-Q
and such information shall be deemed delivered when (x) posted via Edgar or any
successor internet site and (y) notice is provided to Administrative Agent of
such posting);

 

Aurora – A&R Credit Agreement

92



--------------------------------------------------------------------------------

(c) Annual Financial Statements. As soon as available, and in any event within
90 days after the end of each Fiscal Year, (i) the consolidated balance sheets
of Parent Entity and its Subsidiaries as at the end of such Fiscal Year and the
related consolidated statements of income, stockholders’ equity and cash flows
of Parent Entity and its Subsidiaries for such Fiscal Year, setting forth in
each case, in comparative form the corresponding figures for the previous Fiscal
Year and the corresponding figures from the Financial Plan for the Fiscal Year
covered by such financial statements, in reasonable detail, together with a
Financial Officer Certification with respect thereto (and prior to an IPO, if
(x) the Public Parent Prospectus has been withdrawn or allowed to lapse, and
(y) Parent Entity, as issuer of the Senior Unsecured Notes, does not file with
the SEC an Annual Report on Form 10-K for such Fiscal Year, a Narrative Report
with respect thereto) (it being understood that the information required by
clause (i) may be furnished in the form of a Form 10-K and such information
shall be deemed delivered when (x) posted via Edgar or any successor internet
site and (y) notice is provided to Administrative Agent of such posting); and
(ii) with respect to the consolidated financial statements for that Fiscal Year
a report thereon of McGladrey & Pullen, or another independent certified public
accountants of recognized national standing selected by Parent Entity or other
independent certified public accountant selected by Borrower, and in each case,
reasonably satisfactory to Administrative Agent (which report shall be without
any qualification, exception or explanation as to going concern and scope of
audit), and shall state that such consolidated financial statements fairly
present, in all material respects, the consolidated financial position of Parent
Entity and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated in conformity with
GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in such financial statements) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards);

(d) Compliance Certificate. Together with each delivery of financial statements
of Parent Entity and its Subsidiaries pursuant to Sections 5.1(b) and 5.1(c), a
duly executed and completed Compliance Certificate;

(e) Statements of Reconciliation after Change in Accounting Principles. If, as a
result of any change in accounting principles and policies from those used in
the preparation of the Historical Financial Statements, the consolidated
financial statements of Parent Entity and its Subsidiaries delivered pursuant to
Section 5.1(b) or 5.1(c) will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance satisfactory to Administrative Agent;

(f) Notice of Default. Promptly upon any Authorized Officer of Parent Entity or
Borrower obtaining knowledge (i) of any condition or event that constitutes a
Default or an Event of Default; or (ii) of the occurrence of any event or change
that has caused or evidences, either in any case or in the aggregate, a Material
Adverse Effect, a certificate of its Authorized Officers specifying the nature
and period of existence of such condition, event or change, or specifying the
notice given and action taken by any such Person and the nature of such claimed
Event of Default, Default, event or condition, and what action Borrower has
taken, is taking and proposes to take with respect thereto;

 

Aurora – A&R Credit Agreement

93



--------------------------------------------------------------------------------

(g) Notice of Litigation. Promptly upon any Authorized Officer of Parent Entity
or Borrower obtaining knowledge of (i) the institution of, or non frivolous
written threat of, any Adverse Proceeding not previously disclosed in writing by
Borrower to Lenders, or (ii) any material development in any Adverse Proceeding
that, in the case of either clause (i) or (ii), could be reasonably expected to
have a Material Adverse Effect, or seeks to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
transactions contemplated hereby, written notice thereof together with such
other information as may be reasonably available to Parent Entity or Borrower to
enable Administrative Agent and its counsel to evaluate such matters;

(h) ERISA. (i) Promptly upon becoming aware of the occurrence of or forthcoming
occurrence of any ERISA Event, where there is any potential material liability
to Parent Entity or any of its Subsidiaries as a result thereof, a written
notice specifying the nature thereof, what action Parent Entity, any of its
Subsidiaries or any of their respective ERISA Affiliates has taken, is taking or
proposes to take with respect thereto and, when known, any action taken or
threatened by the Internal Revenue Service, the Department of Labor or the PBGC
with respect thereto; and (ii) with reasonable promptness after request from
Administrative Agent, copies of (1) each Schedule B (Actuarial Information) to
the annual report (Form 5500 Series) filed by Parent Entity, any of its
Subsidiaries or any of their respective ERISA Affiliates with the Employee
Benefit Security Administration with respect to each Pension Plan; (2) all
notices received by Parent Entity, any of its Subsidiaries or any of their
respective ERISA Affiliates from a Multiemployer Plan sponsor concerning an
ERISA Event; and (3) copies of such other documents or governmental reports or
filings relating to any Employee Benefit Plan as Administrative Agent shall
reasonably request;

(i) Financial Plan. As soon as practicable and in any event no later than 60
days after the beginning of each Fiscal Year, a consolidated plan and financial
forecast for such Fiscal Year (a “Financial Plan”), including (i) a forecasted
consolidated balance sheet and cash flow statement and forecasted consolidated
and consolidating statements of income of Parent Entity and its Subsidiaries for
such Fiscal Year and an explanation of the principal assumptions on which such
forecasts are based, and (ii) a forecasted consolidated balance sheet and
consolidated statements of income and cash flows of Parent Entity and its
Subsidiaries for each quarter of the Fiscal Year in which the Financial Plan is
delivered, together, in each case, with an explanation of the principal
assumptions on which such forecasts are based all in form and substance
reasonably satisfactory to Agents. All projections contained in each Financial
Plan shall be based upon good faith estimates and assumptions believed by senior
management of Parent Entity to be reasonable at the time made and at the time of
delivery thereof;

(j) Insurance Report. Together with each delivery of financial statements
pursuant to Sections 5.1(b) and 5.1(c), a report or certificate outlining all
material insurance coverage maintained by Parent Entity and its Subsidiaries as
of the date of such report or certificate;

(k) Management Letters. Promptly after review and approval by the audit
committee (or other board designees) of any “management letter” received by
Parent Entity or Borrower or any of their respective Subsidiaries from its
certified public accountants a copy of such “management letter” and the
management’s response thereto;

 

Aurora – A&R Credit Agreement

94



--------------------------------------------------------------------------------

(l) Certification of Public Information. Parent Entity, Borrower and each Lender
acknowledge that certain of the Lenders may be “public-side” Lenders (Lenders
that do not wish to receive material Non-Public Information with respect to
Parent Entity, its Subsidiaries and their securities) and, if documents or
notices required to be delivered pursuant to this Section 5.1 or otherwise are
being distributed through IntraLinks/IntraAgency, SyndTrak or another relevant
website or other information platform (the “Platform”), any document or notice
that Borrower has indicated contains Non-Public Information shall not be posted
on that portion of the Platform designated for such public-side Lenders.
Borrower agrees to clearly designate all Information provided to Administrative
Agent by or on behalf of Parent Entity or Borrower which is suitable to make
available to such public-side Lenders. If Borrower has not indicated whether a
document or notice delivered pursuant to this Section 5.1 contains Non-Public
Information, Administrative Agent reserves the right to post such document or
notice solely on that portion of the Platform designated for Lenders who wish to
receive material Non-Public Information with respect to Parent Entity, its
Subsidiaries and their securities;

(m) Intentionally Omitted;

(n) Notices Regarding Material Contracts. Promptly and in any event within ten
Business Days (i) after any Material Contract of Parent Entity or any of its
Subsidiaries is terminated or amended in a manner that could reasonably be
expected to have a Material Adverse Effect, (ii) after an Authorized Officer of
any Credit Party becomes aware of a default or event of default under any
Material Contract that could reasonably be expected to have a Material Adverse
Effect, or (iii) after any new Material Contract is entered into, a written
statement describing such event, with copies of such material amendments or new
contracts, delivered to Administrative Agent (to the extent such delivery is
permitted by the terms of any such Material Contract, provided that no such
prohibition on delivery shall be effective if it were bargained for by Parent
Entity or its applicable Subsidiary with the intent of avoiding compliance with
this Section 5.1(n)), and an explanation of any actions being taken with respect
thereto;

(o) Environmental Permits, Reports and Audits. Promptly upon receipt, copies of
all environmental permits, audits and reports with respect to environmental
matters at any Facility or which relate to any environmental liabilities of
Parent Entity or its Subsidiaries the contents of which, in any such case,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect;

(p) Intentionally Omitted;

(q) Intentionally Omitted;

(r) Intentionally Omitted;

(s) Violations of Terrorism Laws. Promptly (i) if any Authorized Officer of any
Credit Party obtains knowledge that any Credit Party or any Person which owns,
directly or indirectly, any Securities of any Credit Party, or any other holder
at any time of any direct or indirect equitable, legal or beneficial interest
therein is the subject of any of the Terrorism Laws, such Credit Party will
notify Administrative Agent and (ii) upon the request of any Lender, such Credit
Party will provide any information such Lender believes is reasonably necessary
to be delivered to comply with the Act; and

 

Aurora – A&R Credit Agreement

95



--------------------------------------------------------------------------------

(t) Other Information. (i) Promptly upon their becoming available, copies of
(A) after the occurrence of an IPO, all financial statements, reports, notices
and proxy statements sent or made available generally by Public Parent to its
security holders, (B) all regular, periodic and current reports and all
registration statements and prospectuses, if any, filed by Public Parent or any
of its Subsidiaries with any securities exchange or with the Securities and
Exchange Commission or any governmental or private regulatory authority,
(ii) promptly upon receipt thereof, copies of all final financial reports
submitted to any Credit Party by its auditors in connection with any audit of
the books thereof and (iii) such other information and data with respect to
Parent Entity or any of its Subsidiaries as from time to time may be reasonably
requested by Administrative Agent (other than information subject to
confidentiality obligations with a third party or attorney-client privilege or
the sharing of which information is prohibited by applicable law).
Notwithstanding anything to the contrary contained herein, it being understood
that any public information required by this clause (t) may be furnished in the
form of a public filing with the Securities and Exchange Commission and such
information shall be shall be deemed delivered when (x) posted via Edgar or any
successor internet site and (y) notice is provided to Administrative Agent of
such posting.

5.2 Existence. Except as otherwise permitted under Sections 6.7 and 6.9, each
Credit Party will, and will cause each of its Subsidiaries to, at all times
preserve and keep in full force and effect its existence and all rights and
governmental authorizations, qualifications, franchises, licenses and permits
material to its business and to conduct its business in each jurisdiction in
which its business is conducted except where the failure to preserve and keep in
full force and effect any rights, governmental authorizations, qualifications,
franchises, licenses and permits could not reasonably be expected to result in a
Material Adverse Effect; provided, no Credit Party or any of its Subsidiaries
shall be required to preserve any such existence, right or governmental
authorizations, qualifications, franchise, licenses and permits if such Person’s
board of directors (or similar governing body) shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
such Person, and that the loss thereof is not disadvantageous in any material
respect to such Person or to Lenders.

5.3 Payment of Taxes and Claims. Each Credit Party will, and will cause each of
its Subsidiaries to, pay all Taxes imposed upon it or any of its properties or
assets or in respect of any of its income, businesses or franchises before any
penalty or fine accrues thereon, and all claims (including claims for labor,
services, materials and supplies) for sums that have become due and payable and
that by law have or may become a Lien upon any of its properties or assets,
prior to the time when any penalty or fine shall be incurred with respect
thereto; provided, no such Tax or claim need be paid (a) if it is being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted, so long as (i) adequate reserve or other appropriate
provision, as shall be required in conformity with GAAP shall have been made
therefor, and (ii) in the case of a Tax or claim which has or may become a Lien
against any of the Collateral, such contest proceedings conclusively operate to
stay the sale of any portion of the Collateral to satisfy such Tax or claim,
(b) in the case of unpaid Taxes, the aggregate amount of all such unpaid Taxes
is not in excess of $500,000 at any time or (c) in the case of non-Tax claims,
such non-Tax claims, individually or in the aggregate, could not reasonably be
expected

 

Aurora – A&R Credit Agreement

96



--------------------------------------------------------------------------------

to have a Material Adverse Effect. Each Credit Party will (a) withhold from each
payment made to any of its past or present employees, officers or directors, and
to any non resident of the country in which it is resident, the amount of all
Taxes and other deductions required to be withheld therefrom and pay the same to
the proper tax or other receiving officers within the time required under any
applicable laws and (b) collect from all Persons the amount of all Taxes
required to be collected from them and remit the same to the proper tax or other
receiving officers within the time required under any applicable laws, in each
case, other than Taxes, together with the Taxes described in clause (ii)(b)
above, not reasonably expected to have a Material Adverse Effect. No Credit
Party will, nor will it permit any of its Subsidiaries to, file or consent to
the filing of any consolidated income tax return with any Person (other than
Parent Entity and its Subsidiaries).

5.4 Maintenance of Properties. Each Credit Party will, and will cause each of
its Subsidiaries to, maintain or cause to be maintained in satisfactory repair,
working order and condition, ordinary wear and tear, casualty and condemnation
excepted, all material properties used or useful in the business of Parent
Entity and its Subsidiaries and from time to time will make or cause to be made
all appropriate repairs, renewals and replacements thereof; provided, that
nothing in this Section 5.4 shall prevent (i) sales or dispositions of property,
consolidations, mergers, liquidations or dissolutions by or involving any Credit
Party or their Subsidiaries in accordance with Section 6.7 or 6.9; (ii) the
withdrawal by any Credit Party of its qualification as a foreign corporation in
any jurisdiction where such withdrawal, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect; or (iii) the
abandonment by any Credit Party or their respective Subsidiaries of any rights,
franchises, licenses, trademarks, trade names, copyrights or patents that such
Person reasonably determines are not useful to its business or no longer
commercially desirable.

5.5 Insurance. Parent Entity and each of its Subsidiaries will maintain or cause
to be maintained, with financially sound and reputable insurers, business
interruption insurance, casualty insurance, such public liability insurance,
third party property damage insurance with respect to liabilities, losses or
damage in respect of the assets, properties and businesses of Parent Entity and
its Subsidiaries as may customarily be carried or maintained under similar
circumstances by Persons engaged in similar businesses at similar locations, in
each case in such amounts (giving effect to self insurance which comports with
the requirements of this Section and provided that adequate reserves therefore
are maintained in accordance with GAAP), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons. Without limiting the generality of the foregoing, Parent Entity will
maintain or cause to be maintained (a) flood insurance with respect to each
Flood Hazard Property that is located in a community that participates in the
National Flood Insurance Program, in each case in compliance with any applicable
regulations of the Board of Governors of the Federal Reserve System, and
(b) replacement value casualty insurance on the Collateral under such policies
of insurance, with such insurance companies, in such amounts, with such
deductibles, and covering such risks as are at all times carried or maintained
under similar circumstances by Persons of established reputation engaged in
similar businesses. Each such policy of insurance shall, if applicable, (i) name
Collateral Agent, on behalf of Lenders as an additional insured thereunder as
its interests may appear, and (ii) in the case of each casualty insurance
policy, contain a loss payable clause or endorsement, reasonably satisfactory in
form and substance to Collateral Agent, that names Collateral Agent, on behalf
of Secured Parties as

 

Aurora – A&R Credit Agreement

97



--------------------------------------------------------------------------------

the loss payee thereunder and provides that the insurer will endeavor to provide
at least 30 days’ prior written notice to Collateral Agent of any modification
or cancellation of such policy and that no act or default of Parent Entity,
Borrower or any other Person shall affect the right of Collateral Agent to
recover under such policy or policies in each case of loss or damage. The
Lenders and the Agents agree that the insurance maintained by Holdings and its
Subsidiaries as of the Closing Date satisfy this Section 5.5.

5.6 Books and Records; Inspections. Each Credit Party will, and will cause each
of its Subsidiaries to, (a) keep adequate books of records and account in which
full, true and correct (in all material respects) entries are made of all
dealings and transactions in relation to its business and activities and
(b) permit any authorized representatives designated by Administrative Agent
(including employees of Administrative Agent or any consultants, accountants,
lawyers and appraisers retained by Administrative Agent) to visit and inspect
any of the properties of any Credit Party and any of its respective
Subsidiaries, to inspect, copy and take extracts from its and their financial
and accounting records, and to discuss its and their affairs, finances and
accounts with its and their officers and with independent public accountants and
auditors, so long as Borrower has been given a reasonable opportunity to have a
representative present at any such meeting (and if Borrower so elects to have a
representative present at such meeting, then such meeting shall be held at a
time and location that is reasonably acceptable to both Borrower and
Administrative Agent), all upon reasonable prior notice and at such reasonable
times during normal business hours (so long as no Default or Event of Default
has occurred and is continuing) and as often as may reasonably be requested and
by this provision the Credit Parties authorize such accountants, to discuss with
Administrative Agent and such representatives, the affairs, finances and
accounts of Parent Entity and its Subsidiaries, so long as Borrower has been
given a reasonable opportunity to have a representative present at any such
meeting (and if Borrower so elects to have a representative present at such
meeting, then such meeting shall be held at a time and location that is
reasonably acceptable to both Borrower and Administrative Agent). The Credit
Parties acknowledge that Administrative Agent, after exercising its rights of
inspection, may prepare and distribute to the Lenders certain reports pertaining
to the Credit Parties’ assets for internal use by Administrative Agent and the
Lenders. After the occurrence and during the continuance of any Event of
Default, each Credit Party shall provide Administrative Agent with access to its
customers and suppliers to the extent not prohibited by applicable law.

5.7 Lenders Meetings. Parent Entity and its Subsidiaries will, upon the
reasonable request of Administrative Agent or Requisite Lenders, participate in
a meeting or conference call of Administrative Agent and Lenders once during
each Fiscal Year to be held at such location as may be agreed to by Parent
Entity and Administrative Agent (or, if agreed to by Administrative Agent, via
teleconference) once in any Fiscal Year.

5.8 Compliance with Laws. Each Credit Party will comply, and shall cause each of
its Subsidiaries, to comply, with the requirements of all applicable laws,
rules, regulations and orders of any Governmental Authority (including, without
limitation, (i) all Environmental Laws and (ii) HIPAA, Medicare Regulations and
Medicaid Regulations), except for such noncompliance with which could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. Each Credit Party shall take all reasonable and necessary
actions to ensure that no portion of the Loans will be used, disbursed or
distributed for

 

Aurora – A&R Credit Agreement

98



--------------------------------------------------------------------------------

any purpose, or to any Person, directly or indirectly, in violation of any of
the Terrorism Laws and shall take all reasonable and necessary action to comply
in all material respects with all Terrorism Laws with respect thereto. Each
Credit Party will, and will take all reasonable steps to cause each of its
Subsidiaries to, ensure that (i) billing policies, arrangements, protocols and
instructions will comply with reimbursement requirements under Medicare,
Medicaid and other Medical Reimbursement Programs and will be administered by
properly trained personnel; (ii) compensation arrangements and other
arrangements with referring physicians will comply with applicable state and
federal self-referral and anti-kickback laws, including, without limitation,
42 U.S.C. Section 1320a-7b(b)(1)-(b)(2) 42 U.S.C. and 42 U.S.C. Section 1395nn;
and (iii) no event or related events occur that results in the exclusion of
Parent Entity or any of its Subsidiaries from participation in any Medical
Reimbursement Program, except for any such exclusion which could not reasonably
be expected to have a Material Adverse Effect. Each Credit Party will, and will
cause each of its Subsidiaries to, make commercially reasonable efforts to
implement policies that are consistent with HIPAA on or before the date that any
Credit Party or its Subsidiaries is required to comply therewith.

5.9 Environmental.

(a) Environmental Disclosure. Parent Entity will deliver to Administrative Agent
and Lenders:

(i) promptly upon the occurrence thereof, written notice describing in
reasonable detail (1) any Release required to be reported to any federal, state
or local governmental or regulatory agency under any applicable Environmental
Laws, (2) any remedial action taken by Parent Entity or any other Person in
response to (A) any Hazardous Materials Activities the existence of which has a
reasonable possibility of resulting in one or more Environmental Claims having,
individually or in the aggregate, a Material Adverse Effect, or (B) any
Environmental Claims that, individually or in the aggregate, have a reasonable
possibility of resulting in a Material Adverse Effect, and (3) Parent Entity’s
or Borrower’s discovery of any occurrence or condition on any real property
adjoining or in the vicinity of any Facility that could cause such Facility or
any part thereof to be subject to any material restrictions on the ownership,
occupancy, transferability or use thereof under any Environmental Laws;

(ii) as soon as practicable following the sending or receipt thereof by Parent
Entity or any of its Subsidiaries, a copy of any and all written communications
with respect to (1) any Environmental Claims that, individually or in the
aggregate, have a reasonable possibility of giving rise to a Material Adverse
Effect, (2) any Release required to be reported to any Governmental Authority,
and (3) any request for information from any Governmental Authority that
suggests such agency is investigating whether Parent Entity or any of its
Subsidiaries may be potentially responsible for any Hazardous Materials
Activity, the liability associated with which could reasonably be expected to
result in a Material Adverse Effect;

(iii) prompt written notice describing in reasonable detail (1) any proposed
acquisition of stock, assets, or property by Parent Entity or any of its
Subsidiaries that could reasonably be expected to (A) expose Parent Entity or
any of its

 

Aurora – A&R Credit Agreement

99



--------------------------------------------------------------------------------

Subsidiaries to, or result in, Environmental Claims that could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
(B) affect the ability of Parent Entity or any of its Subsidiaries to maintain
in full force and effect all material Governmental Authorizations required under
any Environmental Laws for their respective operations and (2) any proposed
action to be taken by Parent Entity or any of its Subsidiaries to modify current
operations in a manner that could reasonably be expected to subject Parent
Entity or any of its Subsidiaries to any additional material obligations or
requirements under any Environmental Laws that could have a Material Adverse
Effect; and

(iv) with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by Administrative Agent in relation to
any matters disclosed pursuant to this Section 5.9(a).

(b) Hazardous Materials Activities, Etc. Each Credit Party shall promptly take,
and shall cause each of its Subsidiaries promptly to take, any and all actions
necessary to (i) cure any violation of applicable Environmental Laws by such
Credit Party or its Subsidiaries that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and (ii) make an
appropriate response to any Environmental Claim against such Credit Party or any
of its Subsidiaries and discharge any obligations it may have to any Person
thereunder where failure to do so could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

5.10 Subsidiaries; Guarantors.

(a) In the event that any Person (other than an Excluded Subsidiary) becomes a
Significant Domestic Subsidiary of Parent Entity, Parent Entity shall (i) within
ten Business Days (or in the case of any Permitted Acquisition, within five
Business Days) of such Person becoming a Subsidiary of Parent Entity cause such
Significant Domestic Subsidiary to become a Guarantor hereunder and a Grantor
under the Pledge and Security Agreement by executing and delivering to
Administrative Agent a Counterpart Agreement, and (ii) take all such actions and
execute and deliver, or cause to be executed and delivered, subject to
Section 6.17, all such documents, instruments, agreements, and certificates as
reasonably requested by Collateral Agent, including, without limitation, those
documents that are similar to those described in Sections 3.1(b) and 3.1(e).
With respect to each such Subsidiary, Parent Entity shall promptly send to
Administrative Agent written notice setting forth with respect to such Person
(i) the date on which such Person became a Subsidiary of Parent Entity and
(ii) all of the data required to be set forth in Schedule 4.2 with respect to
all Subsidiaries of Parent Entity; provided, such written notice shall be deemed
to supplement Schedule 4.2 for all purposes hereof. Borrower, at its sole cost
and expense, may also elect to make any Subsidiary not otherwise required to be
made a Guarantor hereunder a Guarantor upon making the deliveries required
pursuant to clauses (i) and (ii) in this Section 5.10(a).

(b) In the event that any Person (other than an Excluded Subsidiary) becomes a
Foreign Subsidiary of Parent Entity and the ownership interests of such Foreign
Subsidiary are owned by Parent Entity or any other Guarantor, Parent Entity
shall, or shall cause such Guarantor to take, all of the actions referred to in
Section 3.1(e)(i) necessary to grant and to perfect a First Priority Lien in
favor of Collateral Agent, for the benefit of Secured Parties, under the Pledge
and Security Agreement in 65% of such ownership interests.

 

Aurora – A&R Credit Agreement

100



--------------------------------------------------------------------------------

(c) Borrower may, by giving written notice to Administrative Agent, request that
any Subsidiary of Parent Entity that is at such time a Guarantor but which at
such time is no longer required to be a Guarantor pursuant to Section 5.10(a),
be released from its guaranty of the Obligations and released as a Grantor under
the Pledge and Security Agreement. Such written notice shall be accompanied by a
certificate of an Authorized Officer of Borrower demonstrating to the reasonable
satisfaction of Administrative Agent that such Subsidiary is not required to be
a Significant Subsidiary pursuant to the terms hereof (including, without
limitation, the terms of the definition of “Significant Subsidiary”), and
Administrative Agent shall, within 10 Business Days of receipt of such written
notice and certificate, at the sole cost and expense of Borrower, execute such
documents, agreements and instruments, and take such further actions as may be
required to release such Subsidiary from its obligations as a Guarantor
hereunder and a Grantor under the Pledge and Security Agreement. For the
avoidance of doubt, any Subsidiary of Borrower which has been released as a
Guarantor pursuant to this clause (c) shall again become a Guarantor if it is
subsequently required to become a Guarantor pursuant to Section 5.10(a) and the
definition of “Significant Subsidiary”.

5.11 Additional Material Real Estate Assets. In the event that any Credit Party
acquires a Material Real Estate Asset after the Closing Date or a Real Estate
Asset owned on the Closing Date becomes a Material Real Estate Asset and such
interest has not otherwise been made subject to the Lien of the Collateral
Documents in favor of Collateral Agent, for the benefit of Secured Parties, then
such Credit Party, within 45 days of acquiring such Material Real Estate Asset
(or such later date agreed to by Collateral Agent), or promptly after a Real
Estate Asset owned on the Closing Date becomes a Material Real Estate Asset,
shall take all such actions and execute and deliver, or cause to be executed and
delivered, the following documents with respect to each such Material Real
Estate Asset that Collateral Agent shall reasonably request to create in favor
of Collateral Agent, for the benefit of Secured Parties, a valid and, subject to
any filing and/or recording referred to herein, perfected First Priority
security interest in such Material Real Estate Assets:

(a) Mortgages, duly executed by the appropriate Credit Party, together with:

(i) evidence that counterparts of the Mortgages have been either (x) duly
recorded on or before the Closing Date or (y) duly executed, acknowledged and
delivered in form suitable for filing or recording, in all filing or recording
offices that Administrative Agent may deem necessary or desirable in order to
create a valid first and subsisting Lien on the property described therein in
favor of Collateral Agent for the benefit of Secured Parties and that all filing
and recording taxes and fees have been paid,

(ii) fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies (the “Mortgage Policies”) in form and substance, with
endorsements and in amount acceptable to Administrative Agent, issued, coinsured
and reinsured by title insurers acceptable to Administrative Agent, insuring the

 

Aurora – A&R Credit Agreement

101



--------------------------------------------------------------------------------

Mortgages to be valid first and subsisting Liens on the property described
therein, free and clear of all defects (including, but not limited to,
mechanics’ and materialmen’s Liens) and encumbrances, excepting only Permitted
Liens, and providing for such other affirmative insurance (including
endorsements for future advances under the Credit Documents and for mechanics’
and materialmen’s Liens) and such coinsurance and direct access reinsurance as
Administrative Agent may deem necessary or desirable,

(iii) American Land Title Association/American Congress on Surveying and Mapping
form surveys, for which all necessary fees (where applicable) have been paid,
and dated no more than 30 days before the Closing Date, certified to
Administrative Agent and the issuer of the Mortgage Policies in a manner
satisfactory to Administrative Agent by a land surveyor duly registered and
licensed in the States in which the property described in such surveys is
located and acceptable to Administrative Agent, showing all buildings and other
improvements, any off-site improvements, the location of any easements, parking
spaces, rights of way, building set back lines and other dimensional regulations
and the absence of encroachments, either by such improvements or on to such
property, and other defects, other than encroachments and other defects
acceptable to Administrative Agent,

(iv) estoppel and consent agreements, in form and substance satisfactory to
Administrative Agent, executed by each of the lessors of the leased real
properties listed on Schedule 4.13 hereto, along with (x) a memorandum of lease
in recordable form with respect to such leasehold interest, executed and
acknowledged by the owner of the affected real property, as lessor, (y) evidence
that the applicable lease with respect to such leasehold interest or a
memorandum thereof has been recorded in all places necessary or desirable, in
Administrative Agent’s reasonable judgment, to give constructive notice to
third-party purchasers of such leasehold interest or (z) if such leasehold
interest was acquired or subleased from the holder of a recorded leasehold
interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in each case in form sufficient to give such
constructive notice upon recordation and otherwise in form satisfactory to
Administrative Agent,

(v) estoppel certificates executed by all tenants of the leased real properties
listed on Schedule 4.13 hereto,

(vi) evidence of the insurance required by the terms of the Mortgages,

(vii) an appraisal of each of the properties described in the Mortgages
complying with the requirements of the Federal Financial Institutions Reform,
Recovery and Enforcement Act of 1989, which appraisals shall be from a Person
acceptable to the Lender Parties and otherwise in form and substance
satisfactory to the Lender Parties, and

(viii) such other consents, agreements and confirmations of lessors and third
parties as Administrative Agent may deem necessary or desirable and evidence
that all other actions that Administrative Agent may deem necessary or desirable
in order to create valid first and subsisting Liens on the property described in
the Mortgages has been taken.

 

Aurora – A&R Credit Agreement

102



--------------------------------------------------------------------------------

In addition to the foregoing, Borrower shall, at the request of Requisite
Lenders, deliver, from time to time, to Administrative Agent such appraisals as
are required by law or regulation of Real Estate Assets with respect to which
Collateral Agent has been granted a Lien.

5.12 Interest Rate Protection. No later than 120 days following the Closing
Date, Borrower shall maintain, or caused to be maintained, in effect for a
period of at least two years one or more Interest Rate Agreements for a term of
not less than two years (which may be satisfied by one year consecutive
contracts) and otherwise in form and substance reasonably satisfactory to
Administrative Agent, which Interest Rate Agreements shall effectively limit the
Unadjusted LIBOR Rate Component of the interest costs to Borrower with respect
to an aggregate notional principal amount of not less than 50% of the aggregate
principal amount of the Tranche B Term Loans outstanding from time to time
(based on the assumption that such notional principal amount was a LIBOR Rate
Loan with an Interest Period of three months).

5.13 Intentionally Omitted.

5.14 Further Assurances. At any time or from time to time upon the request of
Administrative Agent, each Credit Party will, at its expense, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as Administrative Agent or Collateral Agent may reasonably request in order to
effect fully the purposes of the Credit Documents, including providing Lenders
with any information reasonably requested pursuant to Section 10.21 (subject in
each case to confidentiality obligations of the Credit Parties and their
Subsidiaries owed to third parties and attorney-client confidentiality
requirements or is otherwise prohibited by applicable law). In furtherance and
not in limitation of the foregoing, each Credit Party shall take such actions as
Administrative Agent or Collateral Agent may reasonably request from time to
time to ensure that the Obligations are guarantied by the Guarantors and are
secured by the Collateral of the Credit Parties and all of the outstanding
Capital Stock of Borrower and its Subsidiaries (subject to limitations contained
in the Credit Documents with respect to Foreign Subsidiaries).

5.15 Miscellaneous Business Covenants. Unless otherwise consented to by Agents
and Requisite Lenders:

(a) Cash Management Systems. Parent Entity and its Subsidiaries shall establish
and maintain cash management systems reasonably acceptable to Administrative
Agent, including, without limitation, with respect to blocked account
arrangements. The Administrative Agent agrees that the cash management systems
of Holdings and its Subsidiaries in existence on the Closing Date are
acceptable.

(b) Conduct of Business. Parent Entity and its Subsidiaries shall continue to
engage in businesses of the same general type as now conducted by them and
businesses reasonably related, ancillary or complementary thereto.

 

Aurora – A&R Credit Agreement

103



--------------------------------------------------------------------------------

(c) Enforcement of Certain Obligations. Each Credit Party shall enforce the
obligations of all Affiliated Practices under, and in accordance with, the
Management Agreements and Nominee Agreements to which each such Affiliated
Practice shall be a party from time to time, in all cases a manner consistent
with the reasonable business judgment of the applicable Credit Party regarding
such enforcement.

5.16 Use of Proceeds. Borrower shall apply the proceeds of the Revolving Loans,
Swing Line Loans and Letters of Credit made after the Closing Date for working
capital and general corporate purposes of the Credit Parties and their
Subsidiaries, including Permitted Acquisitions. Borrower shall apply the
proceeds of the New Term Loans, if any, for general corporate purposes of the
Credit Parties and their Subsidiaries, including Permitted Acquisitions. No
portion of the proceeds of any Credit Extension shall be used in any manner that
causes or might cause such Credit Extension or the application of such proceeds
to violate Regulation T, Regulation U or Regulation X of the Board of Governors
or any other regulation thereof or to violate the Exchange Act.

5.17 Compliance Program. Parent Entity (i) has appointed a corporate compliance
officer and formed a compliance committee, and (ii) will maintain its existing
compliance programs and practices, the scope and breadth of such programs which
have been determined by the compliance committee to reflect industry standards,
including the Compliance Program Guidance for Clinical Laboratories issued by
the OIG, as amended from time to time; provided, that Parent Entity shall be
entitled to modify any such compliance program in accordance with industry
standards and their Authorized Officer’s reasonable business judgment.

5.18 Maintenance of Ratings. In the case of Borrower, at all times use
commercially reasonable efforts to maintain public ratings issued by Moody’s and
S&P with respect to itself as an entity, and with respect to the Loans made
hereunder.

5.19 Public Parent Accession. No later than the fifth Business Day following the
occurrence of the Reorganization Transactions, Parent Entity shall, or shall
cause one or more of its Affiliates to, deliver to the Administrative Agent:

(a) counterparts of a Counterpart Agreement, executed by Public Parent, pursuant
to which Public Parent shall (i) accede to this Agreement as a “Guarantor” and a
“Credit Party” hereunder, and guaranty all of the “Obligations” pursuant hereto,
and (ii) accede to the Pledge and Security Agreement as a “Grantor” thereunder,
and pledge and grant a first priority Lien on all of its assets as Collateral
pursuant thereto;

(b) (i) copies of each Organizational Document of Public Parent, certified, if
applicable, as of a recent date by the appropriate governmental official;
(ii) signature and incumbency certificates of the officers of Public Parent
executing the above-referenced Counterpart Agreement; (iii) resolutions of the
Board of Directors of Public Parent approving and authorizing the execution,
delivery and performance of such Counterpart Agreement, this Agreement and the
other Credit Documents to which it is to be a party, or by which it or its
assets may be bound as of the Effective Date, certified as of the date of the
occurrence of the Reorganization Transactions by its secretary or an assistant
secretary as being in full force and effect without modification or amendment;
and (iv) a good standing certificate from the applicable Governmental Authority
of Public Parent’s jurisdiction of incorporation and in each jurisdiction in
which it is qualified as a foreign corporation or other entity to do business,
to the extent that a failure to be so qualified in such jurisdiction could
reasonably be expected to have a Material Adverse Effect, each dated a recent
date prior to the date of the occurrence of the Reorganization Transactions; and

 

Aurora – A&R Credit Agreement

104



--------------------------------------------------------------------------------

(c) evidence that Public Parent shall have taken or caused to be taken any
action, executed and delivered or caused to be executed and delivered any other
agreement, document and instrument, and made or caused to be made any other
filing and recording required pursuant to the Pledge and Security Agreement.

SECTION 6. NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than indemnification
obligations for which no claim has been made), such Credit Party shall perform,
and shall cause each of its Subsidiaries to perform, all covenants in this
Section 6.

6.1 Indebtedness. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain liable with respect to any Indebtedness, except:

(a) the Obligations;

(b) subject to the provisions of Section 6.7, where applicable, (i) Indebtedness
of any Credit Party owed to any other Credit Party, and Indebtedness of any
Subsidiary that is not a Credit Party owed to any Credit Party; provided, that
(A) all such Indebtedness shall be evidenced by promissory notes and all such
notes shall be subject to a First Priority Lien pursuant to the Pledge and
Security Agreement, (B) all such Indebtedness shall be unsecured and
subordinated in right of payment to the payment in full of the Obligations
pursuant to the terms of the applicable promissory notes and/or the Intercompany
Subordination Agreement that in any such case, is reasonably satisfactory to
Administrative Agent, and (C) any payment by any Guarantor under any guaranty of
the Obligations shall result in a pro tanto reduction of the amount of any
Indebtedness owed by such Guarantor to Borrower or to any of its Subsidiaries
for whose benefit such payment is made; (ii) Indebtedness of Credit Parties owed
to any Subsidiary that is not a Credit Party; and (iii) Indebtedness of any
Subsidiary that is not a Credit Party to any other Subsidiary that is not a
Credit Party;

(c) [Intentionally Omitted];

(d) unsecured Subordinated Indebtedness (i) incurred prior to the Closing Date,
or (ii) permitted to be incurred pursuant to the definition of “Permitted
Acquisition”, in each case, including without limitation, Indebtedness with
respect to the Earnout Amounts and the Seller Notes (and guaranties by the
Credit Parties and/or their Subsidiaries thereof);

(e) Indebtedness incurred by Parent Entity or any of its Subsidiaries, arising
from agreements providing for indemnification, adjustment of purchase price or
similar obligations, or from guaranties or letters of credit, surety bonds or
performance bonds securing the performance of Parent Entity or any such
Subsidiaries, pursuant to such agreements, in connection with Permitted
Acquisitions or permitted dispositions of any business, assets or Subsidiary of
Parent Entity or any of its Subsidiaries, permitted hereunder;

 

Aurora – A&R Credit Agreement

105



--------------------------------------------------------------------------------

(f) Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations incurred in the
ordinary course of business and bankers acceptances, completion guaranties or
similar instruments issued for the account of any Credit Party or any of its
Subsidiaries in the ordinary course of business, including guarantees or
obligations of any Credit Party or any of its Subsidiaries with respect to
letters of credit supporting such bid, performance or surety bonds, workers’
compensation claims, self-insurance obligations and bankers acceptances (in each
case other than for an obligation for money borrowed);

(g) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts; provided, however, that such
Indebtedness is extinguished within five Business Days of incurrence;

(h) guaranties of Indebtedness permitted to be incurred pursuant to this
Section 6.1;

(i) Indebtedness described in Schedule 6.1(i), but not any extensions, renewals,
refinancings or replacements of such Indebtedness except extensions, renewals,
refinancings and replacements of any such Indebtedness if the terms and
conditions thereof, including those relating to amortization, maturity,
collateral and subordination, taken as a whole, are not less favorable to the
obligor thereon or to the Lenders than the Indebtedness being refinanced or
extended (other than market interest rates and fees) and the average life to
maturity thereof is greater than or equal to that of the Indebtedness being
refinanced or extended; provided, such Indebtedness permitted under the
immediately preceding clause above shall not (A) include Indebtedness of an
obligor that was not an obligor with respect to the Indebtedness being extended,
renewed or refinanced, (B) exceed in a principal amount, the Indebtedness being
renewed, extended or refinanced plus the amount of any accrued and unpaid
interest and premiums required to be paid thereon and reasonable fees, costs and
expenses associated therewith, or (C) be incurred, created or assumed if any
Event of Default has occurred and is continuing or would result therefrom;

(j) Indebtedness in an aggregate amount not to exceed at any time $5,000,000
with respect to (x) Capital Leases and (y) purchase money Indebtedness
(including any Indebtedness acquired in connection with a Permitted
Acquisition); provided, in the case of clause (x), that any such Indebtedness
shall be secured only by the asset subject to such Capital Lease, and, in the
case of clause (y), that any such Indebtedness shall be secured only by the
asset acquired in connection with the incurrence of such Indebtedness;

(k) unsecured Indebtedness, in an amount not to exceed $1,000,000 at any one
time outstanding, consisting of promissory notes issued to current or former
directors, consultants, managers, officers and employees or their spouses or
estates of any of its Subsidiaries to purchase or redeem Capital Stock of Parent
Entity issued to such director, consultant, manager, officer or employee;

 

Aurora – A&R Credit Agreement

106



--------------------------------------------------------------------------------

(l) unsecured Indebtedness in the form of obligations under indemnification,
incentive, non-compete, consulting, deferred compensation, earn-out, or other
similar arrangements incurred by it in connection with an Investment; provided,
that Indebtedness permitted under this clause (l) shall not include any Earnout
Amounts or Seller Notes;

(m) Indebtedness incurred in connection with the financing of insurance
premiums;

(n) other Indebtedness of Parent Entity and its Subsidiaries in an aggregate
amount not to exceed at any time $5,000,000, provided, that not more than
$500,000 of such Indebtedness may be secured Indebtedness;

(o) Indebtedness with respect to the Earnout Amounts incurred in connection with
the acquisition of the entities listed on Schedule 6.1(o) hereto;

(p) Indebtedness permitted by Section 6.7;

(q) standby or documentary letters of credit (excluding Letters of Credit)
issued on behalf of Borrower and its Subsidiaries in an aggregate amount not to
exceed $1,000,000 at any time;

(r) Indebtedness of any Person that becomes a Subsidiary after the Closing Date
in an aggregate amount not to exceed $500,000 at any time; provided, that such
Indebtedness exists at the time such Person becomes a Subsidiary and is not
created in contemplation of or in connection with such Person becoming a
Subsidiary;

(s) Indebtedness incurred pursuant to Interest Rate Agreements or Currency
Agreements;

(t) Indebtedness with respect to the LMC Deferred Compensation Payments;

(u) other unsecured Indebtedness incurred by any Joint Venture, in an aggregate
amount not to exceed at any time $5,000,000;

(v) Indebtedness of any Joint Venture that is not a Guarantor to any Credit
Party or any Subsidiary thereof that is permitted to be incurred pursuant to
Section 6.7; provided, that such Indebtedness shall be evidenced by promissory
notes and all such notes shall be subject to a First Priority Lien pursuant to
the Pledge and Security Agreement; and

(w) Indebtedness with respect to a single issuance of senior unsecured notes
issued on the Amendment Date (any such notes being the “Senior Unsecured
Notes”), so long as such notes have a maturity date that occurs at least six
months after the Tranche B Term Loan Maturity Date and have no required
amortization payments or other scheduled installment prepayments of principal
prior to such maturity date, and any refinancings or replacements thereof;
provided that immediately upon receipt of any net cash proceeds (net of any
underwriting and other fees, discounts, legal and accounting expenses, and any
other costs or

 

Aurora – A&R Credit Agreement

107



--------------------------------------------------------------------------------

expenses incurred in connection with the issuance of the Senior Secured Notes
and the execution, delivery and effectiveness of Amendment No. 1) from the
initial issuance of such Senior Unsecured Notes on the Amendment Date, Borrower
shall prepay then-outstanding principal amounts of Revolving Loans and Tranche B
Term Loans (and the interest accrued thereon) in an aggregate amount equal to
$129,000,000; provided, further that extensions, renewals, refinancings or
replacements of such Indebtedness shall be permitted if (A) the terms and
conditions thereof, including those relating to amortization, maturity,
collateral and seniority, taken as a whole, are not materially less favorable to
the obligor thereon or to the Lenders than the Indebtedness being refinanced or
extended (other than market interest rates and fees), (B) the principal amount
of such Indebtedness does not exceed the aggregate principal amount of the
Senior Unsecured Notes on the Amendment Date, (C) the average life to maturity
thereof is greater than or equal to that of the Indebtedness being refinanced or
extended, and (D) no Event of Default has occurred and is continuing at the time
of such proposed extension, renewal, refinancing or replacement or would result
therefrom;

provided, that no Indebtedness otherwise permitted by clauses (i), (j), (k),
(l), (n), (o), (u) or (v) shall be assumed, created or otherwise refinanced if
an Event of Default has occurred or would result therefrom.

6.2 Liens. No Credit Party shall, nor shall it permit any of its Subsidiaries
to, directly or indirectly, create, incur, assume or permit to exist any Lien on
or with respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of such Credit Party or
its Subsidiaries, whether now owned or hereafter acquired, or any income or
profits therefrom, except:

(a) Liens in favor of Collateral Agent for the benefit of Secured Parties
granted pursuant to any Credit Document;

(b) Liens for Taxes to the extent the obligations secured by such Liens are not
required to be paid under Section 5.3;

(c) statutory Liens of landlords, banks (and rights of set off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 430(k) of
the Internal Revenue Code or by ERISA), in each case incurred in the ordinary
course of business (and not for borrowed money) to the extent the obligations
secured by such Liens are not required to be paid under Section 5.3;

(d) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;

 

Aurora – A&R Credit Agreement

108



--------------------------------------------------------------------------------

(e) easements, rights of way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
materially interfere with the value or use of the property to which such Lien is
attached or with the ordinary conduct of the business of a Credit Party or any
of its Subsidiaries;

(f) any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder;

(g) Liens solely on any cash earnest money deposits made by a Credit Party or
any of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

(h) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(j) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property, in each
case which do not and will not interfere with or adversely affect in any
material respect the use, value or operations of any Material Real Estate Asset
or the ordinary conduct of the business of a Credit Party or Subsidiary;

(k) licenses and sublicenses of Intellectual Property granted by a Credit Party
or any of its Subsidiaries in the ordinary course of business and not
interfering in any respect with the ordinary conduct of the business of a Credit
Party or such Subsidiary;

(l) Liens described in Schedule 6.2 and any Lien granted as a replacement or
substitute therefore; provided that any such replacement or substitute Lien
(i) except as permitted by Section 6.1, does not secure an aggregate amount of
Indebtedness, if any, greater than that secured on the Closing Date and
(ii) does not encumber any property other than the property subject thereto on
the Closing Date;

(m) Liens securing purchase money Indebtedness or Capital Leases permitted
pursuant to Section 6.1(j); provided, any such Lien shall encumber only the
asset acquired with the proceeds of such Indebtedness or subject to such Capital
Lease;

(n) bankers’ Liens, rights of set-off and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts or
securities accounts maintained by any Credit Party or its Subsidiaries, in each
case granted in the ordinary course of business in favor of the bank, banks,
securities intermediary or securities intermediaries with which such accounts
are maintained, securing amounts owing to such bank with respect to cash
management and operating account agreements, including those involving pooled
accounts and netting arrangements or securities accounts maintained with such
securities intermediary; provided that, unless such Liens are non-consensual and
arise by operation of law, in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Indebtedness for borrowed money;
and

 

Aurora – A&R Credit Agreement

109



--------------------------------------------------------------------------------

(o) attachments, judgments and other similar Liens (other than any judgment that
is described in Section 8.1(h) which constitutes an Event of Default
thereunder), arising in connection with court proceedings;

(p) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Credit Party or
any of its Subsidiaries in the ordinary course of business in accordance the
past practices of a Credit Party or its Subsidiaries;

(q) Liens attaching solely to cash earnout money deposits in connection with
Investments permitted by Section 6.7;

(r) Liens deemed to exist in connection with Investments permitted under
Section 6.7 that constitute repurchase obligations, and in connection with
setoff rights;

(s) Liens solely on cash collateral securing reimbursement obligations in
respect of standby or documentary letters of credit permitted by Section 6.1(q);

(t) Liens incurred by any Credit Party or their Subsidiaries relating to
non-assignment provisions under service contracts;

(u) Leases and subleases of real property, in each case entered into in the
ordinary course of such Persons’ business do not, individually or in the
aggregate, (i) interfere in any material respect with the ordinary conduct of
the business of any Credit Party or its Subsidiaries or (ii) materially impair
the use (for its intended purposes) or the value of the property subject
thereto;

(v) other Liens securing Indebtedness or other obligations in an aggregate
amount not to exceed $3,000,000 at any time outstanding;

(w) Liens incurred in connection with Indebtedness permitted by Section 6.1(m)
(limited to such financed insurance policies, the unearned premiums thereunder
and proceeds thereof);

(x) Liens consisting of deposits to secure statutory obligations or public
utility agreements;

(y) Liens consisting of pledges and deposits of cash or Cash Equivalents made in
connection with self-insurance programs; and

(z) Liens arising by operation of Article 2 of the UCC in favor of a reclaiming
seller of goods or buyer of goods.

 

Aurora – A&R Credit Agreement

110



--------------------------------------------------------------------------------

6.3 Equitable Lien. If any Credit Party or any of its Subsidiaries shall create
or assume any Lien upon any of its properties or assets, whether now owned or
hereafter acquired, other than Permitted Liens or other Liens permitted by the
Requisite Lenders, it shall make or cause to be made effective provisions
whereby the Obligations will be secured by such Lien equally and ratably with
any and all other Indebtedness secured thereby as long as any such Indebtedness
shall be so secured; provided, notwithstanding the foregoing, this covenant
shall not be construed as a consent by Requisite Lenders to the creation or
assumption of any such Lien not otherwise permitted hereby.

6.4 No Further Negative Pledges. Except with respect to (a) specific property
encumbered to secure payment of particular Indebtedness or to be sold pursuant
to an executed agreement with respect to a permitted Asset Sale or other
dispositions permitted under Section 6.9, (b) restrictions by reason of
customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses and similar agreements entered into in the
ordinary course of business (provided that such restrictions are limited to the
property or assets secured by such Liens or the property or assets subject to
such leases, licenses or similar agreements, as the case may be), (c) this
Agreement and the other Credit Documents, (d) any prohibition or limitation that
(i) exists pursuant to applicable requirements of law, or (ii) consists of
customary restrictions and conditions contained in any agreement relating to the
sale of any property permitted under Section 6.9 pending the consummation of
such sale, (e) restrictions with respect to (i) subletting or assignment of any
lease governing a leasehold interest of a Credit Party or a Subsidiary thereof
or (ii) licensing or sublicensing property of a Credit Party or a Subsidiary
thereof, (f) restrictions as set forth on Schedule 6.2, (g) restrictions imposed
by any amendments or refinancings (otherwise permitted by the Credit Documents)
of the contracts, instruments or obligations referred to in clause (d) or
(e)(i), or (h) restrictions imposed by the Senior Unsecured Notes Indenture, no
Credit Party nor any of its Subsidiaries shall enter into any agreement
prohibiting the creation or assumption of any Lien upon any of its properties or
assets, whether now owned or hereafter acquired.

6.5 Restricted Junior Payments. No Credit Party shall, nor shall it permit any
of its Subsidiaries through any manner or means or through any other Person to,
directly or indirectly, declare, order, pay, make or set apart, or agree to
declare, order, pay, make or set apart, any sum for any Restricted Junior
Payment except that Credit Parties and their Subsidiaries may (i) make
Restricted Junior Payments to Parent Entity to the extent necessary to permit
Parent Entity to pay general administrative and corporate costs and expenses
(and to consummate transactions by Parent Entity otherwise permitted herein);
provided that, prior to the occurrence of an IPO, such Restricted Junior
Payments made under this clause (i) shall not exceed an aggregate amount of
$2,500,000 in any Fiscal Year; (ii) make Restricted Junior Payments to Parent
Entity to the extent necessary to permit Parent Entity to discharge the
consolidated tax liabilities of Parent Entity and its Subsidiaries; (iii) prior
to the consummation of the Reorganization Transactions, make Tax Distributions
by Borrower or Holdings to the holders of their Capital Stock; (iv) so long as
(A) the Credit Parties shall have collectively received at least $50,000,000 of
net proceeds from an IPO, (B) no Default shall have occurred and be continuing
or shall be caused thereby, and (C) at any time after the date on which
financial statements with respect to the period ending December 31, 2010 are
available under Section 5.1, Parent Entity shall be in pro forma compliance with
each of the covenants set forth in Sections 6.8(a) and (b) as of the last day of
the most recently ended Fiscal Quarter for which financial statements are
available under Section 5.1 (solely to the extent that such Fiscal Quarter was
not an Exempt Fiscal Quarter) after giving effect thereto, make Restricted
Junior Payments

 

Aurora – A&R Credit Agreement

111



--------------------------------------------------------------------------------

to Public Parent such that Public Parent may make (and Public Parent shall be
permitted to make) payments to the applicable parties to the TRA in the amounts
required to be made by it on an annual basis, pursuant to the TRA (such annual
amounts not to be increased in the event that an “Early Termination Payment” (as
defined in the TRA) is due); (v) redeem or purchase any Capital Stock of Parent
Entity and its Subsidiaries in exchange for, or out of the proceeds of the
issuance and sale of, Capital Stock; (vi) so long as no Event of Default shall
have occurred and be continuing or shall be caused thereby, repurchase Capital
Stock of Parent Entity and its Subsidiaries deemed to occur upon the exercise of
stock options if the Capital Stock represents the exercise price thereof;
(vii) pay dividends in the form of common Capital Stock; (viii) redeem
Subordinated Indebtedness of any Credit Party or any of its Subsidiaries in
exchange for, or out of the proceeds of the incurrence of, Subordinated
Indebtedness permitted to be incurred under Section 6.1 or in exchange for
Capital Stock; (ix) so long as no Event of Default shall have occurred and be
continuing or shall be caused thereby, redeem Capital Stock of Parent Entity
held by employees, officers and directors upon termination of their employment
(including by death or incapacity) in an amount not to exceed $1,000,000 in any
Fiscal Year; (x) subject to Section 6.20, make Restricted Junior Payments in
connection with the consummation of the Reorganization Transactions; (xi) make
dividends and distributions to any JV Investor, provided that (1) the percentage
of the amount of any such dividend or distribution paid to a JV Investor shall
not be more than the aggregate pro rata percentage ownership of such JV Investor
in the applicable Joint Venture and (2) each Credit Party and/or Subsidiary of
any Credit Party that has an ownership interest in such Joint Venture shall
receive no less than the percentage of the amount of such dividend or
distribution than its aggregate pro rata percentage ownership of such Joint
Venture; (xii) make scheduled payments of principal, and interest payments with
respect to Subordinated Indebtedness in accordance with the subordination
provisions applicable to such Subordinated Indebtedness; and (xiii) voluntarily
repurchase or redeem Senior Unsecured Notes using solely proceeds from an IPO
and/or from any other sales of, or capital contributions made with respect to,
Capital Stock of Parent Entity in exchange for Cash proceeds, and in the case of
clauses (i), (ii), (v), (vi) and (ix) above, so long as the applicable Credit
Party applies the amount of any such Restricted Junior Payment for such purpose.
The payment of any management or similar fee to Sponsors or the Equity Investors
shall be permitted under this Section 6.5 to the extent such payment is also
permitted under Section 6.12. Notwithstanding the foregoing, the Credit Parties
shall not make any Restricted Junior Payments with respect to the Earnout
Amounts and the Seller Notes unless the making of such payments is permitted by
the applicable subordination provisions governing such Earnout Amounts or Seller
Notes, as applicable.

6.6 Restrictions on Subsidiary Distributions. Except as provided herein, no
Credit Party shall, nor shall it permit any of its Subsidiaries to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary of
Borrower to (a) pay dividends or make any other distributions on any of such
Subsidiary’s Capital Stock owned by Borrower or any other Subsidiary of
Borrower, (b) repay or prepay any Indebtedness owed by such Subsidiary to
Borrower or any other Subsidiary of Borrower, (c) make loans or advances to
Borrower or any other Subsidiary of Borrower, or (d) transfer any of its
property or assets to Borrower or any other Subsidiary of Borrower other than
restrictions (i) in agreements evidencing purchase money Indebtedness (including
Capital Leases) permitted by Section 6.1(j) that impose restrictions on the
property so acquired, (ii) by reason of customary provisions restricting
assignments, subletting or other

 

Aurora – A&R Credit Agreement

112



--------------------------------------------------------------------------------

transfers contained in leases, licenses, joint venture agreements and similar
agreements entered into in the ordinary course of business, (iii) that are or
were created by virtue of any transfer of, agreement to transfer or option or
right with respect to any property, assets or Capital Stock not otherwise
prohibited under this Agreement, (iv) customary provisions restricting
assignment or pledge of any agreement entered into by a Credit Party or a
Subsidiary in the ordinary course of business, (v) any holder of a Lien
permitted by Section 6.2 restricting the transfer of the property subject
thereto, (vi) customary restrictions and conditions contained in any agreement
relating to the sale of any property permitted under Section 6.9 pending the
consummation of such sale, (vii) restrictions on Cash or other deposits or net
worth imposed by suppliers or landlords under contracts entered into the
ordinary course of business, (viii) in the case of any Joint Venture which is
not a Credit Party, restrictions in such Persons’ Organizational Documents or
pursuant to any joint venture agreement or stockholders agreement solely to the
extent of the Capital Stock of or property held in the subject joint venture or
other entity, (ix) restrictions and conditions existing on the Closing Date
identified on Schedule 6.6, (x) restrictions and conditions in service contracts
restricting the assignment or pledge of any interest therein, (xi) restrictions
imposed by applicable law, or (xii) in the Senior Unsecured Notes Indenture. No
Credit Party shall, nor shall it permit its Subsidiaries to, enter into any
Contractual Obligation which would prohibit a Subsidiary of Borrower from
becoming a Credit Party.

6.7 Investments. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including without limitation any Joint Venture, except:

(a) Investments in Cash and Cash Equivalents;

(b) Investments owned as of the Closing Date in any Subsidiary of Borrower;

(c) Investments (i) in any Securities or other assets received in satisfaction
or partial satisfaction thereof from financially troubled account debtors or
trade creditors, and (ii) deposits, prepayments and other credits to suppliers
made in the ordinary course of business consistent with the past practices of
Borrower and its Subsidiaries;

(d) Indebtedness constituting an Investment to the extent permitted under
Section 6.1;

(e) Consolidated Capital Expenditures;

(f) loans and advances to employees of Parent Entity and its Subsidiaries
(i) made in the ordinary course of business and described on Schedule 6.7, and
(ii) any refinancings of such loans after the Closing Date in an aggregate
amount not to exceed $250,000;

(g) Investments made in connection with Permitted Acquisitions permitted
pursuant to Section 6.9;

(h) Investments described on Schedule 6.7;

 

Aurora – A&R Credit Agreement

113



--------------------------------------------------------------------------------

(i) Investments made by Parent Entity or any of its Subsidiaries as a result of
consideration received in connection with an asset sale made in compliance with
the terms of this Agreement (including, without limitation, Investments in the
non-cash consideration received in connection with Asset Sales permitted
pursuant to Section 6.9);

(j) Investments consisting of earnest money required in connection with a
Permitted Acquisition;

(k) Investments consisting of the creation or acquisition of a new Subsidiary so
long as such Subsidiary has complied with Section 5.10, to the extent required
by the terms thereof and the definition of “Significant Subsidiary”;

(l) (i) any Credit Party or any Subsidiary may capitalize or forgive any
Indebtedness owed to them by any Credit Party and (ii) any Subsidiary that is
not a Credit Party may capitalize or forgive Indebtedness owed to it by any
other Subsidiary that is not a Credit Party;

(m) any Credit Party or any Subsidiary may cancel, forgive, set-off, or accept
prepayments with respect to debt, other obligations and/or equity Securities to
the extent not otherwise prohibited by the terms of this Agreement;

(n) any Credit Party or any Subsidiary may hold Investments to the extent such
Investments reflect an increase in the value of the Investments;

(o) the Credit Parties and their Subsidiaries may (i) acquire and hold accounts
receivables owing to any of them if created or acquired in the ordinary course
of business and payable or dischargeable in accordance with customer terms,
(ii) invest in, acquire and hold cash and Cash Equivalents, (iii) endorse
negotiable instruments held for collection in the ordinary course of business,
or (iv) make lease, utility and other similar deposits or any other deposit
permitted under Section 6.2 in the ordinary course of business;

(p) loans and advances to directors, employees and officers of Borrower and its
Subsidiaries (i) for bona fide business purposes, in an aggregate amount not to
exceed $250,000 at any time outstanding and (iii) to the extent such loans or
advances are non-cash, to purchase Capital Stock of Parent Entity;

(q) other Investments in an aggregate amount not to exceed at any time
$1,000,000;

(r) any Credit Party or any Subsidiary thereof may make a loan or an Investment
that could otherwise be made as a distribution permitted under Section 6.5 (with
a commensurate reduction of its ability to make additional distributions under
such Section 6.5);

(s) Investments in Interest Rate Agreements or Currency Agreements;

(t) discount, cancellation or set off of accounts receivable in the ordinary
course of business to the extent constituting an Investment;

 

Aurora – A&R Credit Agreement

114



--------------------------------------------------------------------------------

(u) (i) Investments in Joint Ventures, and (ii) Investments by Credit Parties in
Subsidiaries that are not Credit Parties; provided, that the aggregate principal
amount of all Investments made pursuant to this Section 6.7(u) shall not at any
time exceed $12,000,000;

(v) Investments by Subsidiaries that are not Credit Parties in other
Subsidiaries that are not Credit Parties;

(w) Investments in Public Parent prior to the Reorganization Transactions to the
extent necessary to permit Public Parent to pay general administrative and
corporate costs and expenses;

(x) Investments made in, and Investments made by, a Captive Insurance Subsidiary
in the ordinary course of business pursuant to a self-insurance program and in
accordance with applicable law; and

(y) Investments made as part of the Reorganization Transactions;

Notwithstanding the foregoing, no Investment otherwise permitted by clause (f),
(g), (i), (j), (k), (l), (m), (p), (q), (u) or (v) of this Section 6.7 shall be
made if any Event of Default has occurred and is continuing or would result
therefrom.

6.8 Financial Covenants.

(a) Interest Coverage Ratio. Parent Entity shall not permit the Interest
Coverage Ratio as of the last day of any Fiscal Quarter (other than any Exempt
Fiscal Quarter), beginning with the Fiscal Quarter ending December 31, 2010, to
be less than the correlative ratio indicated:

 

September 30,

Fiscal
Quarter

     Interest Coverage
Ratio  

December 31, 2010

       1.75:1.00   

March 31, 2011

       1.75:1.00   

June 30, 2011

       1.75:1.00   

September 30, 2011

       2.00:1.00   

December 31, 2011

       2.00:1.00   

March 31, 2012

       2.00:1.00   

June 30, 2012

       2.00:1.00   

September 30, 2012

       2.25:1.00   

December 31, 2012

       2.25:1.00   

March 31, 2013

       2.25:1.00   

June 30, 2013

       2.25:1.00   

September 30, 2013

       2.25:1.00   

December 31, 2013

       2.50:1.00   

March 31, 2014

       2.50:1.00   

June 30, 2014

       2.50:1.00   

September 30, 2014

       2.50:1.00   

December 31, 2014

       2.75:1.00   

March 31, 2015

       2.75:1.00   

June 30, 2015

       2.75:1.00   

September 30, 2015

       2.75:1.00   

December 31, 2015 and thereafter

       3.00:1.00   

 

Aurora – A&R Credit Agreement

115



--------------------------------------------------------------------------------

(b) Senior Secured Leverage Ratio. Parent Entity shall not permit the Senior
Secured Leverage Ratio as of the last day of any Fiscal Quarter (other than any
Exempt Fiscal Quarter), beginning with the Fiscal Quarter ending December 31,
2010, to exceed 2:75:1.00.

(c) Maximum Consolidated Capital Expenditures. Parent Entity shall not make or
incur or permit to be made or incurred Consolidated Capital Expenditures in any
Fiscal Year in an aggregate amount for the Credit Parties and their Subsidiaries
that exceeds an amount equal to 3.00% (the “Permitted Capital Expenditure
Amount”) of the total net revenues (as reflected on a consolidated statement of
operations) for such Fiscal Year ended; provided that for any Fiscal Year, the
Permitted Capital Expenditure Amount shall be increased by the amount, if any,
by which the Permitted Capital Expenditure Amount for the immediately preceding
Fiscal Year exceeded the actual amount of Consolidated Capital Expenditures made
or incurred by the Credit Parties and their Subsidiaries in such preceding
Fiscal Year (“Permitted Carryover Amount”) (provided, that any such excess
amount shall be used solely in the immediately following Fiscal Year, and shall
be used prior to the Permitted Capital Expenditure Amount allocated for such
following Fiscal Year).

(d) Certain Calculations. With respect to any period during which a Permitted
Acquisition or an Asset Sale has occurred (each, a “Subject Transaction”), for
purposes of determining compliance with the financial covenants set forth in
Sections 6.8(a) and 6.8(b) (including, without limitation, for purposes of
determining pro forma compliance with such financial covenants pursuant to the
requirements of any other section hereof), Consolidated Adjusted EBITDA shall be
calculated with respect to such period on a pro forma basis (including pro forma
adjustments arising out of events which are directly attributable to a specific
transaction, are factually supportable and are expected to have a continuing
impact, in each case determined on a basis (x) consistent with Article 11 of
Regulation S-X promulgated under the Securities Act and as interpreted by the
staff of the SEC, which would include cost savings resulting from head count
reduction, closure of facilities and similar restructuring charges or
(y) otherwise reasonably acceptable to the Administrative Agent, which pro forma
adjustments shall be certified by the chief financial officer of Parent Entity)
using the historical financial statements, audited or as otherwise reasonably
acceptable to the Administrative Agent, of any business so acquired or to be
acquired or sold or to be sold and the consolidated financial statements of
Parent Entity and its Subsidiaries, which shall be reformulated as if such
Subject Transaction, and any Indebtedness incurred or repaid in connection
therewith, had been consummated or incurred or repaid at the beginning of such
period. For purposes of determining compliance with the financial covenants set
forth in Sections 6.8(a) and 6.8(b) (including without limitation, for purposes
of determining pro forma compliance with such financial covenants pursuant to
the requirements of any other section hereof), Consolidated Adjusted EBITDA
(other than to the extent expressly set forth in such definition) shall be
calculated with respect to such period on a pro forma basis giving effect to any
Permitted Acquisition using the financial information prepared on a cash basis
for any periods occurring prior to such Permitted Acquisition.

 

Aurora – A&R Credit Agreement

116



--------------------------------------------------------------------------------

6.9 Fundamental Changes; Disposition of Assets; Acquisitions. No Credit Party
shall, nor shall it permit any of its Subsidiaries to, enter into any
transaction of merger or consolidation, or liquidate, wind up or dissolve itself
(or suffer any liquidation or dissolution), or convey, sell, lease or sub lease
(as lessor or sublessor), exchange, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any part of its business, assets
or property of any kind whatsoever, whether real, personal or mixed and whether
tangible or intangible, whether now owned or hereafter acquired, or acquire by
purchase or otherwise (other than purchases or other acquisitions of inventory,
materials and equipment and capital expenditures in the ordinary course of
business) the business, property or fixed assets of, or stock or other evidence
of beneficial ownership of, any Person or any division or line of business or
other business unit of any Person, except:

(a) (i) any Guarantor may be merged with and into Borrower (ii) any Guarantor
may be merged with and into any other Guarantor, (iii) any Subsidiary that is
not a Credit Party may be merged with and into any other Subsidiary that is not
a Credit Party, (iv) any Subsidiary that is not a Credit Party may be merged
with and into any Credit Party, (v) the mergers consummated as part of the
Reorganization Transactions shall be permitted or (vi) a Person may be
liquidated, wound up or dissolved, or all or any part of its business, property
or assets may be conveyed, sold, leased, transferred or otherwise disposed of,
in one transaction or a series of related transactions, to Borrower from a
Guarantor, to a Guarantor from another Guarantor, to a Credit Party from a
Subsidiary that is not a Credit Party or to a Subsidiary that is not a Credit
Party from another Subsidiary that is not a Credit Party; provided, in the case
of such a merger, Borrower, such Guarantor Subsidiary, such Credit Party or such
Subsidiary that is not a Credit Party, as applicable shall be the continuing or
surviving Person;

(b) sales, leases or other dispositions of assets that do not constitute Asset
Sales;

(c) Asset Sales, the proceeds of which when aggregated with the proceeds of all
other Asset Sales made within the same Fiscal Year, are less than $2,500,000;
provided (1) the consideration received for such assets shall be in an amount at
least equal to the fair market value thereof (determined in good faith by the
board of directors of Borrower (or similar governing body)), (2) no less than
75% thereof shall be paid in Cash, and (3) the Net Asset Sale Proceeds thereof
shall be applied as required by Section 2.14(a);

(d) disposals of obsolete or worn out property;

(e) a condemnation or casualty event;

(f) Permitted Acquisitions;

(g) Investments made in accordance with Section 6.7;

(h) dispositions set forth on Schedule 6.9;

 

Aurora – A&R Credit Agreement

117



--------------------------------------------------------------------------------

(i) issuances and sale of Capital Stock of Parent Entity;

(j) transactions involving Affiliated Practices conducted in the ordinary course
of business consistent with past practices, and in accordance with the terms of
the applicable Affiliated Practice Agreements; and

(k) dispositions permitted by Section 6.10.

6.10 Disposal of Subsidiary Interests. Except for any sale of its interests in
the Capital Stock of any of its Subsidiaries in compliance with the provisions
of Section 6.9 and except for any Permitted Liens, no Credit Party shall, nor
shall it permit any of its Subsidiaries to, (a) directly or indirectly sell,
assign, pledge or otherwise encumber or dispose of any Capital Stock of any of
its Subsidiaries, except to qualify directors if required by applicable law; or
(b) permit any of its Subsidiaries directly or indirectly to sell, assign,
pledge or otherwise encumber or dispose of any Capital Stock of any of its
Subsidiaries, except to another Credit Party (subject to the restrictions on
such disposition otherwise imposed hereunder), or to qualify directors if
required by applicable law; provided, that, prior to an IPO, Parent Entity shall
be permitted to transfer to another Person up to 1% of beneficial ownership and
control on a fully diluted basis of the economic and voting interest in the
Capital Stock of Borrower solely for tax structuring purposes; provided,
further, that such Person executes a non-recourse pledge of such 1% ownership
interest in favor of Collateral Agent, for the benefit of the Secured Parties.

6.11 Sales and Lease Backs. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, directly or indirectly, become or remain liable as lessee
or as a guarantor or other surety with respect to any lease of any property
(whether real, personal or mixed), whether now owned or hereafter acquired,
which such Credit Party (a) has sold or transferred or is to sell or to transfer
to any other Person (other than Borrower or any of its Subsidiaries), or
(b) intends to use for substantially the same purpose as any other property
which has been or is to be sold or transferred by such Credit Party to any
Person (other than Borrower or any of its Subsidiaries) in connection with such
lease.

6.12 Transactions with Shareholders and Affiliates. No Credit Party shall, nor
shall it permit any of its Subsidiaries to, directly or indirectly, enter into
or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate of
Borrower; provided, that the foregoing restrictions shall not apply to (a) any
transaction between a Credit Party and any other Credit Party or an Affiliated
Practice in the ordinary course of business consistent with past practices;
(b) reasonable and customary fees paid and indemnities provided to members of
the board of directors (or similar governing body) of Parent Entity and its
Subsidiaries; (c) compensation arrangements (including bonuses and other
benefits and indemnities) for officers and other employees of Parent Entity and
its Subsidiaries entered into in the ordinary course of business;
(d) transactions described in Schedule 6.12; (e) (i) the reimbursement of costs
and expenses of the Equity Holders (in such capacity) and (ii) indemnities of
the Equity Holders (in such capacity); (f) transactions otherwise permitted
pursuant to Sections 6.1(b), 6.1(d), 6.1(h), 6.1(k), 6.1(l), 6.1(v), 6.5,
6.7(b), 6.7(f), 6.7(h), 6.7(k), 6.7(l), 6.7(p), 6.7(u), 6.7(w), 6.9(a) and 6.10
(solely with respect to the transfer by Parent Entity to another Person of up to
1% of beneficial ownership and control on a fully diluted basis of the economic
and voting interest in the Capital Stock of the Borrower solely for

 

Aurora – A&R Credit Agreement

118



--------------------------------------------------------------------------------

tax structuring purposes prior to an IPO); (g) payments to Haverford pursuant to
the Consulting Agreement; (h) Excluded Issuances; (i) until such time as an IPO
of Public Parent shall have occurred (or, solely with respect to management or
similar fees which have accrued but remain unpaid with respect to periods
occurring prior to such IPO, simultaneously with such IPO), the payment of
management or similar fees to the Sponsors and the Equity Investors under the
Management Services Agreement as in effect on the Closing Date (including, for
the avoidance of doubt, unpaid amounts owing with respect to the Fiscal Year
ended December 31, 2009), so long as (x) no Event of Default has occurred and is
continuing, (y) after giving effect to such payment, the aggregate amount of all
such payments to the Sponsors and the Equity Investors made with respect to any
Fiscal Year does not exceed the amounts set forth in the Management Services
Agreement as in effect on the Closing Date for such Fiscal Year (including the
Fiscal Year ended December 31, 2009), and (z) at any time after the date on
which financial statements with respect to the period ending December 31, 2010
are available under Section 5.1, Parent Entity shall be in pro forma compliance
with each of the covenants set forth in Sections 6.8(a) and (b) as of the last
day of the most recently ended Fiscal Quarter for which financial statements are
available under Section 5.1 (solely to the extent that such Fiscal Quarter was
not an Exempt Fiscal Quarter), giving pro forma effect to such payment;
provided, that at such time as any such Event of Default, or non-compliance with
Sections 6.8(a) and (b), as the case may be, prohibiting such payments is cured
or waived, any amounts accrued shall become immediately payable,
(j) transactions on terms that are not less favorable to the Parent Entity or
its Subsidiaries, as the case may be, than those that might be obtained at the
time from a Person who is not an Affiliate, including transactions with
Affiliate Lenders and Affiliates who are holders of Senior Unsecured Notes and
(k) the payment of premiums to a Captive Insurance Subsidiary in the ordinary
course of business.

6.13 Conduct of Business. From and after the Closing Date, no Credit Party
shall, nor shall it permit any of its Subsidiaries to, engage in any business
other than the businesses engaged in by such Credit Party on the Closing Date or
reasonably related, ancillary or corollary thereto.

6.14 Permitted Activities of Holdings. Holdings shall not (a) incur, directly or
indirectly, any Indebtedness or any other obligation or liability whatsoever
other than the Indebtedness and obligations under the Credit Documents,
agreements governing Permitted Acquisitions (other than Seller Notes) and the
Senior Unsecured Notes; (b) create or suffer to exist any Lien upon any property
or assets now owned or hereafter acquired by it other than the Liens created
under the Collateral Documents to which it is a party or permitted pursuant to
Section 6.2; (c) engage in any business or activity or own any assets other than
(i) holding 100% of the Capital Stock of Borrower; (ii) performing its
obligations and activities incidental or related thereto under the Credit
Documents and the Senior Unsecured Notes Indenture, and to the extent not
inconsistent therewith, agreements governing Permitted Acquisitions (other than
Seller Notes); and (iii) making Restricted Junior Payments and Investments to
the extent permitted by this Agreement; (d) consolidate with or merge with or
into, or convey, transfer or lease all or substantially all its assets to, any
Person; (e) sell or otherwise dispose of any Capital Stock of any of its
Subsidiaries except as otherwise expressly provided herein; (f) create or
acquire any Subsidiary or make or own any Investment in any Person other than
Borrower; or (g) fail to hold itself out to the public as a legal entity
separate and distinct from all other Persons.

 

Aurora – A&R Credit Agreement

119



--------------------------------------------------------------------------------

6.15 Amendments or Waivers of with respect to Subordinated Indebtedness. No
Credit Party shall, nor shall it permit any of its Subsidiaries to, amend or
otherwise change the terms of any Subordinated Indebtedness, or make any payment
consistent with an amendment thereof or change thereto, if the effect of such
amendment or change is to increase the interest rate on such Subordinated
Indebtedness, change (to earlier dates) any dates upon which payments of
principal or interest are due thereon, make any event of default or condition to
an event of default with respect thereto (other than to eliminate any such event
of default or increase any grace period related thereto) more restrictive in a
manner which is adverse to the Lenders, change the redemption, prepayment or
defeasance provisions thereof, change the subordination provisions of such
Subordinated Indebtedness (or of any guaranty thereof), or if the effect of such
amendment or change, together with all other amendments or changes made, is to
increase materially the obligations of the obligor thereunder or to confer any
additional rights on the holders of such Subordinated Indebtedness (or a trustee
or other representative on their behalf) which would be adverse to any Credit
Party or Lenders. Notwithstanding the foregoing, the Credit Parties shall be
permitted to make payments on Subordinated Indebtedness, Earnout Amounts and
Seller Notes to the extent expressly permitted in this Agreement.

6.16 Fiscal Year. No Credit Party shall, nor shall it permit any of its
Subsidiaries to change its Fiscal Year end from December 31st.

6.17 Controlled Accounts. No Credit Party shall establish or maintain a Deposit
Account, Securities Account or Commodities Account that is not a Controlled
Account and no Credit Party will deposit proceeds in a Deposit Account which is
not a Controlled Account; provided, that (i) no Credit Party shall be required
to establish a Controlled Account with respect to any Deposit Account in which
Government Receivables (as defined in the Pledge and Security Agreement) are
deposited so long as the cash amounts on deposit therein are transferred to a
Controlled Account or any other account permitted to be so utilized under this
Section 6.17 as required pursuant to the terms of the Pledge and Security
Agreement, (ii) the Credit Parties shall have up to 120 days (or such later date
as the Administrative Agent may agree to in its reasonable discretion) after the
consummation of a Permitted Acquisition (or with respect to acquisitions
consummated prior to the Closing Date, up to 120 days (or such later date as the
Administrative Agent may agree to in its reasonable discretion) after the
Closing Date) to establish Controlled Accounts with respect to each Deposit
Account acquired in such Permitted Acquisition (or in such acquisition
consummated prior to the Closing Date); provided, that if the Credit Parties are
not able to establish Controlled Accounts as required pursuant to this
Section 6.17 within such 120 day period (or such later date as the
Administrative Agent may agree to in its reasonable discretion) after using
commercially reasonable efforts, within 120 days (or such later date as the
Administrative Agent may agree to in its reasonable discretion) after the
expiration of such 120 day period (or such later date as the Administrative
Agent may agree to in its reasonable discretion) such Credit Party shall
(1) close such Deposit Account, and (2) in the event such Credit Party moves
such Deposit Account to another bank, establish a Controlled Account therewith,
(iii) each Credit Party may (w) maintain zero-balance accounts for the purpose
of managing local disbursements and collections and may maintain payroll,
withholding tax and other fiduciary accounts, (iv) the Credit Parties shall not
be required to establish Controlled Accounts with respect to any account in
which the account balance is not in excess of $75,000 at any time, or any
disbursement account, payroll, trust, tax and employee benefit accounts and
(v) the Credit Parties shall not be required to establish Controlled Accounts
for any Deposit Account, Securities Account or Commodities Account held by a
Captive Insurance Subsidiary and committed to third-party administrators for
payment of the Parent Entity’s or its Subsidiaries’ insurance claims.

 

Aurora – A&R Credit Agreement

120



--------------------------------------------------------------------------------

6.18 Amendments to Organizational Agreements, Material Contracts and Affiliated
Practice Agreements. No Credit Party shall (a) amend or permit any amendments to
any Credit Party’s Organizational Documents, except any amendments that either,
individually or in the aggregate, could not be reasonably likely to have a
Material Adverse Effect; (b) amend or permit any amendments to any Affiliated
Practice Agreements, except any amendments that either, individually or in the
aggregate, could not be reasonably likely to have a Material Adverse Effect; or
(c) amend or permit any amendments to, or terminate or waive any provision of,
any Material Contract, if such amendment, termination, or waiver, (i) in the
case of the TRA, would be adverse to Administrative Agent or the Lenders,
without the prior written consent of the Administrative Agent (or, if such
amendment, termination or waiver would be materially adverse to the interests of
the Administrative Agent or the Lenders, or to any of their respective rights
hereunder, without the consent of the Requisite Lenders), and (ii) in the case
any other Material Contract, could reasonably be expected to have a Material
Adverse Effect.

6.19 Prepayments of Subordinated Indebtedness. No Credit Party shall, directly
or indirectly, voluntarily purchase, redeem, defease or prepay any principal of,
premium, if any, interest or other amount payable in respect of any Subordinated
Indebtedness prior to its scheduled maturity, other than payments and redemption
of Subordinated Indebtedness in exchange for, or out of the proceeds of the
incurrence of Subordinated Indebtedness permitted in accordance with
Section 6.5.

6.20 Public Parent Prospectus; Reorganization Transactions. No Credit Party
shall, or shall permit any other Person to, materially change, materially amend
or otherwise materially modify the “Reorganization Merger” as such transactions
are described in the Public Parent Prospectus in the sections thereof entitled
“Prospectus Summary — Corporate History and Organizational Structure” and
“Organizational Structure—Reorganization Merger” (for the avoidance of doubt,
inserting required data into currently incomplete provisions regarding share
amounts, allocation and pricing shall not be considered to be a change to the
“Reorganization Merger” for the purpose hereof); provided, however, the
“Reorganization Merger” as described in the Public Parent Prospectus may be
changed, amended or otherwise modified (i) as required or requested by the
Securities and Exchange Commission, or as otherwise may be required or advisable
(as such advisability may be reasonably determined by the Credit Parties’ legal
counsel) under applicable law or (ii) as approved by the Administrative Agent in
its reasonable discretion. As long as the Credit Parties are in compliance with
the immediately preceding sentence then, notwithstanding any other provision of
this Agreement or any other Credit Document to the contrary, the Credit Parties
may consummate the Reorganization Transactions and the IPO contemplated by the
Public Parent Prospectus, and such consummation shall not constitute or result
in a breach of, or a Default under, any provisions of this Agreement or any
other Credit Document.

 

Aurora – A&R Credit Agreement

121



--------------------------------------------------------------------------------

6.21 Certain TRA Obligations. Public Parent agrees that (a) it shall not
exercise its right to voluntarily terminate the TRA, pursuant to Section 4.1 of
the TRA, if such termination would require the payment of any “Early Termination
Payment” (as defined in the TRA), and (b) in the event of an acceleration of the
obligations of any Credit Party pursuant to Article IV of the TRA, Public Parent
shall not pay any lump sum obligations otherwise payable under the TRA
(provided, that this Section 6.21 shall not prohibit Public Parent from
subsequently making payments to reduce the principal or interest of such
deferred amount in an amount equal to the annual payment that would otherwise be
due under the TRA to the extent permitted under Section 6.5(iv) of this
Agreement), and also defer interest payable on any such lump sum obligations to
the extent that payment of such interest would not be permitted under
Section 6.5 hereof.

SECTION 7. GUARANTY

7.1 Guaranty of the Obligations.

(a) Subject to the provisions of Section 7.2, Guarantors jointly and severally
hereby irrevocably and unconditionally guaranty to Administrative Agent for the
ratable benefit of the Beneficiaries the due and punctual payment in full of all
Obligations when the same shall become due, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise (including
amounts that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)) (collectively, the
“Guaranteed Obligations”). The parties hereto hereby agree that on the date the
Obligations (other than indemnification obligations for which no claim has been
made) have been paid in full in cash, the Guarantors obligations hereunder shall
terminate, except those provisions that expressly survive termination of this
Agreement.

(b) To the extent otherwise reimbursable under Section 10.2, each Guarantor
indemnifies each Beneficiary immediately on demand against any costs, loss or
liability suffered by that Beneficiary if any obligation guaranteed by it is or
becomes unenforceable, invalid or illegal. The amount of the cost, loss or
liability shall be equal to the amount which that Beneficiary would otherwise
have been entitled to recover.

7.2 Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor, to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by, (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of Title 11 of the United States Code or any
comparable applicable provisions of

 

Aurora – A&R Credit Agreement

122



--------------------------------------------------------------------------------

state law; provided, solely for purposes of calculating the “Fair Share
Contribution Amount” with respect to any Contributing Guarantor for purposes of
this Section 7.2, any assets or liabilities of such Contributing Guarantor
arising by virtue of any rights to subrogation, reimbursement or indemnification
or any rights to or obligations of contribution hereunder shall not be
considered as assets or liabilities of such Contributing Guarantor. “Aggregate
Payments” means, with respect to a Contributing Guarantor as of any date of
determination, an amount equal to (1) the aggregate amount of all payments and
distributions made on or before such date by such Contributing Guarantor in
respect of this Guaranty (including, without limitation, in respect of this
Section 7.2), minus (2) the aggregate amount of all payments received on or
before such date by such Contributing Guarantor from the other Contributing
Guarantors as contributions under this Section 7.2. The amounts payable as
contributions hereunder shall be determined as of the date on which the related
payment or distribution is made by the applicable Funding Guarantor. The
allocation among Contributing Guarantors of their obligations as set forth in
this Section 7.2 shall not be construed in any way to limit the liability of any
Contributing Guarantor hereunder. Each Guarantor is a third party beneficiary to
the contribution agreement set forth in this Section 7.2.

7.3 Payment by Guarantors. Subject to Section 7.2, Guarantors hereby jointly and
severally agree, in furtherance of the foregoing and not in limitation of any
other right which any Beneficiary may have at law or in equity against any
Guarantor by virtue hereof, that upon the failure of Borrower to pay any of the
Guaranteed Obligations when and as the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon written demand pay, or cause to be paid, in Cash, to
Administrative Agent for the ratable benefit of Beneficiaries, an amount equal
to the sum of the unpaid principal amount of all Guaranteed Obligations then due
as aforesaid, accrued and unpaid interest on such Guaranteed Obligations
(including interest which, but for Borrower’s becoming the subject of a case
under the Bankruptcy Code, would have accrued on such Guaranteed Obligations,
whether or not a claim is allowed against Borrower for such interest in the
related bankruptcy case) and all other Guaranteed Obligations then due and owing
to Beneficiaries as aforesaid.

7.4 Liability of Guarantors Absolute. Each Guarantor agrees that its obligations
hereunder are irrevocable, absolute, independent and unconditional and shall not
be affected by any circumstance which constitutes a legal or equitable discharge
of a guarantor or surety other than payment in full of the Guaranteed
Obligations. In furtherance of the foregoing and without limiting the generality
thereof, each Guarantor agrees, to the extent permitted by applicable law, as
follows:

(a) this Guaranty is a guaranty of payment when due and not of collectability.
This Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;

(b) Administrative Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between Borrower
and any Beneficiary with respect to the existence of such Event of Default;

 

Aurora – A&R Credit Agreement

123



--------------------------------------------------------------------------------

(c) the obligations of each Guarantor hereunder are independent of the
obligations of Borrower and the obligations of any other guarantor (including
any other Guarantor) of the obligations of Borrower, and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against Borrower or any of such other guarantors and whether
or not Borrower is joined in any such action or actions;

(d) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

(e) any Beneficiary, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on or principal amount of the
Guaranteed Obligations resulting from the extension of additional credit to any
Credit Party or any of their Subsidiaries or otherwise, or otherwise change the
time, place, manner or terms of payment of the Guaranteed Obligations;
(ii) settle, compromise, release or discharge, or accept or refuse any offer of
performance with respect to, or substitutions for, the Guaranteed Obligations or
any agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case in
accordance with the Credit Documents or the applicable Interest Rate Agreement
and Currency Agreement and any applicable security agreement, including
foreclosure on any such security pursuant to one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable,
and even though such action operates to impair, reduce, release, extinguish or
otherwise adversely affect any right of reimbursement or subrogation or other
right or remedy of any Guarantor against any other Credit Party or any other
Person or any security for the Guaranteed Obligations; and (vi) exercise any
other rights available to it under the Credit Documents or Interest Rate
Agreements and Currency Agreements; and

 

Aurora – A&R Credit Agreement

124



--------------------------------------------------------------------------------

(f) this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable (subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law) and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them: (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Credit
Documents or any Interest Rate Agreement or Currency Agreement, at law, in
equity or otherwise) with respect to the Guaranteed Obligations or any agreement
relating thereto, or with respect to any other guaranty of or security for the
payment of the Guaranteed Obligations; (ii) any rescission, waiver, amendment or
modification of, or any consent to departure from, any of the terms or
provisions (including provisions relating to events of default) hereof, any of
the other Credit Documents, any of the Interest Rate Agreements or Currency
Agreements or any agreement or instrument executed pursuant thereto, or of any
other guaranty or security for the Guaranteed Obligations, in each case whether
or not in accordance with the terms hereof or such Credit Document, such
Interest Rate Agreement or Currency Agreements or any agreement relating to such
other guaranty or security; (iii) the Guaranteed Obligations, or any agreement
relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect; (iv) the application of payments received from any
source (other than payments received pursuant to the other Credit Documents or
any of the Interest Rate Agreements or Currency Agreements or from the proceeds
of any security for the Guaranteed Obligations, except to the extent such
security also serves as collateral for indebtedness other than the Guaranteed
Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though any Beneficiary might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Beneficiary’s
consent to the change, reorganization or termination of the corporate structure
or existence of any Guarantor or any of their respective Subsidiaries and to any
corresponding restructuring of the Guaranteed Obligations; (vi) any failure to
perfect or continue perfection of a security interest in any Collateral which
secures any of the Guaranteed Obligations; (vii) any defenses, set offs or
counterclaims which Borrower may allege or assert against any Beneficiary in
respect of the Guaranteed Obligations, including failure of consideration,
breach of warranty, payment, statute of frauds, statute of limitations, accord
and satisfaction and usury (other than payment of the Guaranteed Obligations);
(viii) any failure of any Beneficiary to disclose to any Credit Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Credit Party now
or hereafter known to such Beneficiary (each Guarantor waiving any duty on the
part of the Beneficiaries to disclose such information); and (ix) any other act
or thing or omission, or delay to do any other act or thing, which may or might
in any manner or to any extent vary the risk of any Guarantor as an obligor in
respect of the Guaranteed Obligations.

7.5 Waivers by Guarantors. To the extent permitted by applicable law, each
Guarantor hereby waives, for the benefit of Beneficiaries: (a) any right to
require any Beneficiary, as a condition of payment or performance by such
Guarantor, to (i) proceed against Borrower, any other guarantor (including any
other Guarantor) of the Guaranteed Obligations or any other Person, (ii) proceed
against or exhaust any security held from Borrower, any such other guarantor or
any other Person, (iii) proceed against or have resort to any balance of any
Deposit Account or credit on the books of any Beneficiary in favor of Borrower
or any other Person, or (iv) pursue any other remedy in the power of any
Beneficiary whatsoever; (b) any

 

Aurora – A&R Credit Agreement

125



--------------------------------------------------------------------------------

defense arising by reason of the incapacity, lack of authority or any disability
or other defense of Borrower or any other Guarantor including any defense based
on or arising out of the lack of validity or the unenforceability of the
Guaranteed Obligations or any agreement or instrument relating thereto or by
reason of the cessation of the liability of Borrower or any other Guarantor from
any cause other than payment in full of the Guaranteed Obligations; (c) any
defense based upon any statute or rule of law which provides that the obligation
of a surety must be neither larger in amount nor in other respects more
burdensome than that of the principal; (d) any defense based upon any
Beneficiary’s errors or omissions in the administration of the Guaranteed
Obligations, except behavior which amounts to bad faith; (e) (i) any principles
or provisions of law, statutory or otherwise, which are or might be in conflict
with the terms hereof and any legal or equitable discharge of such Guarantor’s
obligations hereunder, (ii) the benefit of any statute of limitations affecting
such Guarantor’s liability hereunder or the enforcement hereof, (iii) any rights
to set offs, recoupments and counterclaims, and (iv) promptness, diligence and
any requirement that any Beneficiary protect, secure, perfect or insure any
security interest or lien or any property subject thereto; (f) notices, demands,
presentments, protests, notices of protest, notices of dishonor and notices of
any action or inaction, including acceptance hereof, notices of default
hereunder, the Interest Rate Agreements or Currency Agreements or any agreement
or instrument related thereto, notices of any renewal, extension or modification
of the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to Borrower and notices of any of the matters referred to in
Section 7.4 and any right to consent to any thereof; and (g) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof. Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Credit
Documents and the waivers set forth in this Section 7 are knowingly made in
contemplation of such benefits.

7.6 Guarantors’ Rights of Subrogation, Contribution, etc. Until the Guaranteed
Obligations (other than indemnification obligations for which no claim has been
made) shall have been paid in full in cash and the Revolving Commitments shall
have terminated, each Guarantor hereby waives any claim, right or remedy, direct
or indirect, that such Guarantor now has or may hereafter have against Borrower
or any other Guarantor or any of its assets in connection with this Guaranty or
the performance by such Guarantor of its obligations hereunder, in each case
whether such claim, right or remedy arises in equity, under contract, by
statute, under common law or otherwise and including without limitation (a) any
right of subrogation, reimbursement or indemnification that such Guarantor now
has or may hereafter have against Borrower with respect to the Guaranteed
Obligations, (b) any right to enforce, or to participate in, any claim, right or
remedy that any Beneficiary now has or may hereafter have against Borrower, and
(c) any benefit of, and any right to participate in, any collateral or security
now or hereafter held by any Beneficiary. In addition, until the Guaranteed
Obligations (other than indemnification obligations for which no claim has been
made) shall have been paid in full in cash and the Revolving Commitments shall
have terminated, each Guarantor shall not exercise of any right of contribution
such Guarantor may have against any other guarantor (including any other
Guarantor) of the Guaranteed Obligations, including, without limitation, any
such right of contribution as contemplated by Section 7.2. Each Guarantor
further agrees that, to the extent the waiver or agreement to withhold the
exercise of its rights of subrogation, reimbursement, indemnification and
contribution as set forth herein is found by a court of competent jurisdiction
to be void or voidable for any reason, any rights of

 

Aurora – A&R Credit Agreement

126



--------------------------------------------------------------------------------

subrogation, reimbursement or indemnification such Guarantor may have against
Borrower or against any collateral or security, and any rights of contribution
such Guarantor may have against any such other guarantor, shall be junior and
subordinate to any rights any Beneficiary may have against Borrower, to all
right, title and interest any Beneficiary may have in any such collateral or
security, and to any right any Beneficiary may have against such other guarantor
until payment in full in cash of the Obligations (other than indemnification
obligations for which no claim has been made). If any amount shall be paid to
any Guarantor on account of any such subrogation, reimbursement, indemnification
or contribution rights at any time when all Guaranteed Obligations (other than
indemnification obligations for which no claim has been made) shall not have
been paid in full in cash, such amount shall be held for the benefit of
Administrative Agent on behalf of Beneficiaries and shall promptly be paid over
to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations in accordance with the terms hereof.

7.7 Subordination of Other Obligations. Any Indebtedness of Borrower or any
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”) is
hereby subordinated in right of payment to the Guaranteed Obligations, and any
such indebtedness collected or received by the Obligee Guarantor after an Event
of Default has occurred and is continuing shall be held for the benefit of
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations but without affecting, impairing or
limiting in any manner the liability of the Obligee Guarantor under any other
provision hereof; provided, that the Obligee Guarantor shall not be required to
make any duplicative payments hereunder.

7.8 Continuing Guaranty. This Guaranty is a continuing guaranty and shall remain
in effect until all of the Guaranteed Obligations (other than indemnification
obligations for which no claim has been made) shall have been paid in full in
cash and the Revolving Commitments shall have terminated. Each Guarantor hereby
irrevocably waives any right to revoke this Guaranty as to future transactions
giving rise to any Guaranteed Obligations.

7.9 Authority of Guarantors or Borrower. It is not necessary for any Beneficiary
to inquire into the capacity or powers of any Guarantor or Borrower or the
officers, directors or any agents acting or purporting to act on behalf of any
of them.

7.10 Financial Condition Borrower. Any Credit Extension may be made to Borrower
or continued from time to time, and any Interest Rate Agreements or Currency
Agreements may be entered into from time to time, in each case without notice to
or authorization from any Guarantor regardless of the financial or other
condition of Borrower at the time of any such grant or continuation or at the
time such Interest Rate Agreement or Currency Agreements is entered into, as the
case may be. No Beneficiary shall have any obligation to disclose or discuss
with any Guarantor its assessment, or any Guarantor’s assessment, of the
financial condition of Borrower. Each Guarantor has adequate means to obtain
information from Borrower on a continuing basis concerning the financial
condition of Borrower and its ability to perform its obligations under the
Credit Documents and the Interest Rate Agreements and Currency Agreements, and
each Guarantor assumes the responsibility for being and keeping informed of the
financial condition of Borrower and of all circumstances bearing upon the risk
of nonpayment of the Guaranteed Obligations. Each Guarantor hereby waives and
relinquishes any duty on the part of any Beneficiary to disclose any matter,
fact or thing relating to the business, operations or conditions of Borrower now
known or hereafter known by any Beneficiary.

 

Aurora – A&R Credit Agreement

127



--------------------------------------------------------------------------------

7.11 Bankruptcy, etc. (a) So long as any Guaranteed Obligations remain
outstanding, no Guarantor shall, without the prior written consent of
Administrative Agent acting pursuant to the instructions of Requisite Lenders,
commence or join with any other Person in commencing any bankruptcy,
reorganization or insolvency case or proceeding of or against Borrower or any
other Guarantor or admit in writing or in any legal proceeding that it is unable
to pay its debt as they become due. The obligations of Guarantors hereunder
shall not be reduced, limited, impaired, discharged, deferred, suspended or
terminated by any case or proceeding, voluntary or involuntary, involving the
bankruptcy, insolvency, receivership, reorganization, liquidation or arrangement
of Borrower or any other Guarantor or by any defense which Borrower or any other
Guarantor may have by reason of the order, decree or decision of any court or
administrative body resulting from any such proceeding.

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any
bankruptcy case or proceeding of Borrower or other Guarantor (or, if interest on
any portion of the Guaranteed Obligations ceases to accrue by operation of law
by reason of the commencement of such case or proceeding, such interest as would
have accrued on such portion of the Guaranteed Obligations if such case or
proceeding had not been commenced) shall be included in the Guaranteed
Obligations because it is the intention of Guarantors and Beneficiaries that the
Guaranteed Obligations which are guaranteed by Guarantors pursuant hereto should
be determined without regard to any rule of law or order which may relieve
Borrower of any portion of such Guaranteed Obligations. Guarantors will permit
any trustee in bankruptcy, receiver, debtor in possession, assignee for the
benefit of creditors or similar Person to pay Administrative Agent, or allow the
claim of Administrative Agent in respect of, any such interest accruing after
the date on which such case or proceeding is commenced to the extent permitted
by applicable law.

(c) In the event that all or any portion of the Guaranteed Obligations are paid
by Borrower, the obligations of Guarantors hereunder shall continue and remain
in full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from any Beneficiary as a preference, fraudulent transfer or
otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

7.12 Discharge of Guaranty Upon Sale of Guarantor. If all of the Capital Stock
of any Guarantor or any of its successors in interest hereunder shall be sold or
otherwise disposed of (including by merger or consolidation) in accordance with
the terms and conditions hereof, the Guaranty of such Guarantor or such
successor in interest, as the case may be, hereunder shall automatically be
discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such Asset Sale.

 

Aurora – A&R Credit Agreement

128



--------------------------------------------------------------------------------

7.13 Taxes. The provisions of Section 2.20 shall apply, mutatis mutandi, to the
Guarantors and payments thereby.

SECTION 8. EVENTS OF DEFAULT

8.1 Events of Default. If any one or more of the following conditions or events
shall occur:

(a) Failure to Make Payments When Due. Failure by Borrower or any other Credit
Party to pay (i) the principal of any Loan whether at stated maturity, by
acceleration or otherwise; (ii) when due any installment of principal of any
Loan, by notice of voluntary prepayment, by mandatory prepayment or otherwise;
or (iii) when due any interest on any Loan or any fee or any other amount due
hereunder and, in the case of this subclause (iii), such default shall continue
unremedied for a period of three Business Days; or

(b) Default in Other Agreements. (i) Failure of any Credit Party or any of their
respective Subsidiaries to pay when due (after giving effect to any applicable
notice, grace and cure periods) any principal of or interest on or any other
amount payable in respect of one or more items of Indebtedness (other than
Indebtedness referred to in Section 8.1(a)) with an aggregate principal amount
of (A) $20,000,000 or more in the case of Indebtedness with respect to Baseline
Earnout Amounts and (B) $5,000,000 or more in the case of all other such
Indebtedness; or (ii) breach or default by any Credit Party or any of their
respective Subsidiaries with respect to any other material term of
(A) Indebtedness in the aggregate principal amount referred to in
clause (i) above, or (B) any loan agreement, mortgage, indenture or other
agreement relating to such Indebtedness, in each case, beyond the grace period
or cure period and after giving effect to any amendments or waivers thereof, if
any, provided therefor, if the effect of such breach or default is to cause, or
permit any holder of such Indebtedness (or a trustee on behalf of such holder or
holders) to cause, such Indebtedness to become or be declared due and payable
(or subject to a compulsory repurchase or redeemable) or to require the
prepayment, redemption, repurchase or defeasance of, or to cause Parent Entity
or any of its Subsidiaries to make any offer to prepay, redeem, repurchase or
defease such Indebtedness prior to its stated maturity or the stated maturity of
any underlying obligation, as the case may be; or

(c) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Sections 5.2, 5.3, 5.16 or
Section 6; or

(d) Breach of Representations, etc. Any representation, warranty, certification
or other statement made or deemed made by any Credit Party in any Credit
Document or in any statement or certificate at any time given by any Credit
Party or any of its Subsidiaries in writing pursuant hereto or thereto or in
connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or

(e) Other Defaults Under Credit Documents. Any Credit Party shall default in the
performance of or compliance with any term contained herein or any of the other
Credit Documents, other than any such term referred to in any other Section of
this Section 8.1, and (x) with respect to Section 5.1 or Section 5.15, such
default shall not have been remedied or

 

Aurora – A&R Credit Agreement

129



--------------------------------------------------------------------------------

waived within ten Business Days after the earlier of (i) an Authorized Officer
of such Credit Party becoming aware of such default, or (ii) receipt by Borrower
of notice from Administrative Agent or any Lender of such default and (y) with
respect to all other instances, such default shall not have been remedied or
waived within 30 days after the earlier of (i) an Authorized Officer of such
Credit Party becoming aware of such default, or (ii) receipt by Borrower of
notice from Administrative Agent or any Lender of such default; or

(f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Parent Entity or any of its Material Subsidiaries in an involuntary case under
the Bankruptcy Code or under any other applicable bankruptcy, insolvency or
similar law now or hereafter in effect, which decree or order is not stayed; or
any other similar relief shall be granted under any applicable federal or state
law; or (ii) an involuntary case shall be commenced against Parent Entity or any
of its Material Subsidiaries under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect; or
a decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over Parent Entity or any of its Material
Subsidiaries, or over all or a substantial part of its property, shall have been
entered; or there shall have occurred the involuntary appointment of an interim
receiver, trustee or other custodian of Parent Entity or any of its Material
Subsidiaries for all or a substantial part of its property; or a warrant of
attachment, execution or similar process shall have been issued against any
substantial part of the property of Parent Entity or any of its Material
Subsidiaries, and any such event described in this clause (ii) shall continue
for 60 days without having been dismissed, bonded or discharged; or

(g) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Parent Entity or any
of its Material Subsidiaries shall have an order for relief entered with respect
to it or shall commence a voluntary case under the Bankruptcy Code or under any
other applicable bankruptcy, insolvency or similar law now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case, or to the conversion of an involuntary case to a voluntary case, under any
such law, or shall consent to the appointment of or taking possession by a
receiver, trustee or other custodian for all or a substantial part of its
property; or Parent Entity or any of its Material Subsidiaries shall make a
general assignment for the benefit of creditors; or (ii) Parent Entity or any of
its Material Subsidiaries shall be unable, or shall fail generally, or shall
admit in writing its inability, to pay its debts as such debts become due; or
the board of directors (or similar governing body) of Parent Entity or any of
its Material Subsidiaries (or any committee thereof) shall adopt any resolution
or otherwise authorize any action to approve any of the actions referred to
herein or in Section 8.1(f); or

(h) Judgments and Attachments. Any money judgment, writ or warrant of attachment
or similar process involving in the aggregate at any time an amount in excess of
$5,000,000 (to the extent not covered by insurance as to which a solvent and
unaffiliated insurance company has acknowledged coverage or there exists a third
party indemnity that is cash collateralized or supported by a letter of credit
in form and substance and issued by a commercial bank, in each case, reasonably
acceptable to the Administrative Agent) shall be entered or filed against Parent
Entity or any of its Subsidiaries or any of their respective assets and shall
remain undischarged, unvacated, unbonded or unstayed for a period of 60 days (or
in any event later than the date that actual enforcement proceedings shall have
been commenced by any creditor upon such judgment order or five days prior to
the date of any proposed sale thereunder); or

 

Aurora – A&R Credit Agreement

130



--------------------------------------------------------------------------------

(i) Dissolution. Except as otherwise permitted herein, any order, judgment or
decree shall be entered against any Credit Party decreeing the dissolution or
split up of such Credit Party and such order shall remain undischarged or
unstayed for a period in excess of 45 days; or

(j) Employee Benefit Plans. (i) There shall occur one or more ERISA Events which
individually or in the aggregate results in or would reasonably be expected to
result in a Material Adverse Effect; or (ii) there exists any fact or
circumstance that reasonably could be expected to result in the imposition of a
Lien or security interest under Section 430(k) of the Internal Revenue Code or
under Section 303 (k) of ERISA; or

(k) Change of Control. A Change of Control shall occur; or

(l) Guaranties, Collateral Documents and other Credit Documents. At any time
after the execution and delivery thereof, (i) the Guaranty for any reason, other
than the satisfaction in full of all Obligations (other than indemnification
obligations for which no claim has been made), shall cease to be in full force
and effect (other than in accordance with its terms or as permitted by the terms
of Section 5.10(c)) or shall be declared to be null and void or any Guarantor
shall repudiate its obligations thereunder, (ii) this Agreement or any
Collateral Document ceases to be in full force and effect (other than by reason
of a release of Collateral in accordance with the terms hereof or thereof or the
satisfaction in full of the Obligations (other than indemnification obligations
for which no claim has been made) in accordance with the terms hereof) or shall
be declared null and void, or Collateral Agent shall not have or shall cease to
have a valid and perfected Lien in any Collateral (other than Collateral with an
aggregate fair market value of $1,000,000 at any time) purported to be covered
by the Collateral Documents with the priority required by the relevant
Collateral Document, in each case for any reason other than the failure of
Collateral Agent or any Secured Party to take any action within its control, or
(iii) any Credit Party shall (other than as permitted by Section 5.10(c))
contest the validity or enforceability of any Credit Document in writing or deny
in writing that it has any further liability, including with respect to future
advances by Lenders, under any Credit Document to which it is a party; or

(m) Intentionally Omitted; or

(n) Proceedings. The indictment of any Credit Party under any criminal statute,
or commencement of criminal proceedings against any Credit Party pursuant to
which statute or proceedings the penalties or remedies sought or available
include forfeiture to any Governmental Authority of any material portion of the
property of such Person; or

(o) Intentionally Omitted; or

(p) Affiliated Practice Indebtedness. At any time, the aggregate principal
amount of all Indebtedness for borrowed money incurred by all Affiliated
Practices, and which is secured by one or more Liens on the assets of such
Affiliated Practices, exceeds $5,000,000; or

 

Aurora – A&R Credit Agreement

131



--------------------------------------------------------------------------------

(q) Subordinated Indebtedness. Subordinated Indebtedness of the Credit Parties
with an aggregate principal amount of (i) $20,000,000 or more, in the case of
Indebtedness incurred with respect to all Baseline Earnout Amounts, or
(ii) $5,000,000 or more, in the case of all other such Subordinated
Indebtedness, shall cease to be validly subordinated to the Obligations as
provided in the agreements evidencing such Subordinated Indebtedness, in each
case, to the extent that such failure has been determined by a court of
competent jurisdiction;

THEN, (i) upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (ii) upon the occurrence and during
the continuance of any other Event of Default, at the request of (or with the
consent of) Requisite Lenders, upon notice to Borrower by Administrative Agent,
(A) the Revolving Commitments, if any, of each Lender having such Revolving
Commitments, the obligation of Issuing Bank to issue any Letters of Credit and
the obligation of Swing Line Lender to make any Swing Line Loans shall
immediately terminate; (B) each of the following shall immediately become due
and payable, in each case to the extent permitted by applicable law without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by each Credit Party: (I) the unpaid principal amount of
and accrued interest on the Loans, (II) an amount equal to the maximum amount
that may at any time be drawn under all Letters of Credit then outstanding
(regardless of whether any beneficiary under any such Letter of Credit shall
have presented, or shall be entitled at such time to present, the drafts or
other documents or certificates required to draw under such Letters of Credit),
and (III) all other Obligations; provided, that the foregoing shall not affect
in any way the obligations of Lenders under Section 2.3(b)(v) or Section 2.4(e);
(C) Administrative Agent may cause Collateral Agent to enforce any and all Liens
and security interests created pursuant to Collateral Documents;
(D) Administrative Agent shall direct Borrower to pay (and Borrower hereby
agrees upon receipt of such notice, or upon the occurrence of any Event of
Default specified in Sections 8.1(f) and (g), to pay) to Administrative Agent
such additional amounts of cash as reasonably requested by Issuing Bank, to be
held as security for Borrower’s reimbursement Obligations in respect of Letters
of Credit then outstanding; and (E) Administrative Agent and/or Collateral Agent
may exercise on behalf of themselves, the Lenders, Issuing Bank and the other
Secured Parties all rights and remedies available to Administrative Agent,
Collateral Agent, Lenders and Issuing Bank under the Credit Documents or under
applicable law or in equity.

SECTION 9. AGENTS

9.1 Appointment of Agents. Barclays Bank is hereby appointed Administrative
Agent and Collateral Agent hereunder and under the other Credit Documents and
each Lender hereby authorizes Barclays Bank to act as Administrative Agent and
Collateral Agent in accordance with the terms hereof and the other Credit
Documents. Morgan Stanley Senior Funding, Inc. is hereby appointed the
Syndication Agent hereunder, and each Lender hereby authorizes Morgan Stanley
Senior Funding, Inc. to act as the Syndication Agent in accordance with the
terms hereof and the other Credit Documents. UBS Securities LLC is hereby
appointed the Documentation Agent hereunder, and each Lender hereby authorizes
UBS

 

Aurora – A&R Credit Agreement

132



--------------------------------------------------------------------------------

Securities LLC to act as the Documentation Agent in accordance with the terms
hereof and the other Credit Documents. Each Agent hereby agrees to act in its
capacity as such upon the express conditions contained herein and the other
Credit Documents, as applicable. The provisions of this Section 9 (other than as
expressly provided herein) are solely for the benefit of the Agents and the
Lenders and no Credit Party shall have any rights as a third party beneficiary
of any of the provisions of this Section 9 (other than as expressly provided
herein). In performing its functions and duties hereunder, each Agent shall act
solely as an agent of the Lenders and does not assume and shall not be deemed to
have assumed any obligation towards or relationship of agency or trust with or
for Parent Entity or any of its Subsidiaries. Each of the Syndication Agent and
the Documentation Agent, without consent of or notice to any party hereto, may
assign any and all of its rights or obligations hereunder to any of its
Affiliates. Notwithstanding any other provision of this Agreement or any
provision of any other Credit Document, each of the Joint Lead Arrangers, the
Syndication Agent, the Documentation Agent and the Joint Bookrunners are named
as such for recognition purposes only, and in their respective capacities as
such shall have no duties, responsibilities or liabilities with respect to this
Agreement or any other Credit Document; it being understood and agreed that each
of the Joint Lead Arrangers, the Syndication Agent, the Documentation Agent and
the Joint Bookrunners shall be entitled to all indemnification and reimbursement
rights in favor of the Agents provided herein and in the other Credit Documents
and all of the other benefits of this Section 9. Without limitation of the
foregoing, neither the Joint Lead Arrangers, the Syndication Agent, the
Documentation Agent nor the Joint Bookrunners in their respective capacities as
such shall, by reason of this Agreement or any other Credit Document, have any
fiduciary relationship in respect of any Lender, Credit Party or any other
Person. Each Lender hereby acknowledges that it has not relied, and will not
rely, on Syndication Agent, Documentation Agent or any Joint Lead Arranger in
deciding to enter into this Agreement and each other Credit Document to which it
is a party or in taking or not taking action hereunder or thereunder

9.2 Powers and Duties. Each Lender irrevocably authorizes each Agent to take
such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. In
the event that any obligations (other than the Obligations) are permitted to be
incurred hereunder and secured by Liens permitted to be incurred hereunder on
all or a portion of the Collateral, each Lender authorizes Administrative Agent
to enter into intercreditor agreements, subordination agreements and amendments
to the Collateral Documents to reflect such arrangements on terms acceptable to
Administrative Agent. Each Agent shall have only those duties and
responsibilities that are expressly specified herein and the other Credit
Documents. Each Agent may exercise such powers, rights and remedies and perform
such duties by or through its agents or employees. No Agent shall have, by
reason hereof or any of the other Credit Documents, a fiduciary relationship or
other implied duties in respect of any Lender; and nothing herein or any of the
other Credit Documents, expressed or implied, is intended to or shall be so
construed as to impose upon any Agent any obligations in respect hereof or any
of the other Credit Documents except as expressly set forth herein or therein.
Without limiting the generality of the foregoing sentence, the use of the term
“agent” in this Agreement and in the other Credit Documents with reference to
any Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under the agency doctrine of any applicable law. Instead,
such term is used merely as a matter of market custom, and is intended to create
or reflect only an administrative relationship between independent contracting
parties.

 

Aurora – A&R Credit Agreement

133



--------------------------------------------------------------------------------

9.3 General Immunity.

(a) No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Credit Document, or for the
creation, perfection or priority of any Lien, or for any representations,
warranties, recitals or statements made herein or therein or made in any written
or oral statements or in any financial or other statements, instruments, reports
or certificates or any other documents furnished or made by any Agent to the
Lenders or by or on behalf of any Credit Party or to any Agent or Lender in
connection with the Credit Documents and the transactions contemplated thereby
or for the financial condition or business affairs of any Credit Party or any
other Person liable for the payment of any Obligations, nor shall any Agent be
required to ascertain or inquire as to the performance or observance of any of
the terms, conditions, provisions, covenants or agreements contained in any of
the Credit Documents or as to the use of the proceeds of the Loans or as to the
existence or possible existence of any Event of Default or Default or as to the
value or sufficiency of any Collateral or as to the satisfaction of any
condition set forth in Section 3 or elsewhere herein (other than confirm receipt
of items expressly required to be delivered to such Agent) or to inspect the
properties, books or records of Parent Entity or any of its Subsidiaries or to
make any disclosures with respect to the foregoing. Anything contained herein to
the contrary notwithstanding, Administrative Agent shall not have any liability
arising from confirmations of the amount of outstanding Loans or the Letter of
Credit Usage or the component amounts thereof.

(b) Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to the Lenders (i) for any action
taken or omitted by any Agent (A) under or in connection with any of the Credit
Documents or (B) with the consent or at the request of the Requisite Lenders
(or, if so specified by this Agreement, all Lenders or any other instructing
group of Lenders specified by this Agreement) except to the extent caused by
such Agent’s gross negligence or willful misconduct, as determined by a final,
non-appealable judgment of a court of competent jurisdiction or (ii) for any
failure of any Credit Party to perform its obligations under this Agreement or
any other Credit Document. No Agent shall, except as expressly set forth herein
and in the other Credit Documents, have any duty to disclose or be liable for
the failure to disclose, any information relating to Borrower or any of its
Affiliates that is communicated to or obtained by such Agent or any of its
Affiliates in any capacity. Each Agent shall be entitled to refrain from any act
or the taking of any action (including the failure to take an action) in
connection herewith or any of the other Credit Documents or from the exercise of
any power, discretion or authority vested in it hereunder or thereunder unless
and until such Agent shall have received instructions in respect thereof from
Requisite Lenders (or such other Lenders as may be required to give such
instructions under Section 10.5) and, upon receipt of such instructions from
Requisite Lenders (or such other Lenders, as the case may be), such Agent shall
be entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions and
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose such Agent to liability or that is contrary to any
Credit Document or

 

Aurora – A&R Credit Agreement

134



--------------------------------------------------------------------------------

applicable law. Without prejudice to the generality of the foregoing, (i) each
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any communication, instrument or document believed by it to be genuine and
correct and to have been signed or sent by the proper Person or Persons, and
shall be entitled to rely and shall be protected in relying on opinions and
judgments of attorneys (who may be attorneys for Parent Entity and its
Subsidiaries), accountants, experts and other professional advisors selected by
it; and (ii) no Lender shall have any right of action whatsoever against any
Agent as a result of such Agent acting or (where so instructed) refraining from
acting hereunder or any of the other Credit Documents in accordance with the
instructions of Requisite Lenders (or such other Lenders as may be required to
give such instructions under Section 10.5).

(c) Delegation of Duties. Each of Administrative Agent and Collateral Agent may
perform any and all of its duties and exercise its rights and powers under this
Agreement or under any other Credit Document by or through any one or more
sub-agents appointed by it. Each of Administrative Agent, Collateral Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Affiliates. The exculpatory,
indemnification and other provisions of this Section 9.3 and of Section 9.6
shall apply to any of the Affiliates of Administrative Agent or Collateral Agent
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent or Collateral Agent, as applicable. All of the rights,
benefits, and privileges (including the exculpatory and indemnification
provisions) of this Section 9.3 and of Section 9.6 shall apply to any such
sub-agent and to the Affiliates of any such sub-agent, and shall apply to their
respective activities as sub-agent as if such sub-agent and Affiliates were
named herein. Notwithstanding anything herein to the contrary, with respect to
each sub-agent appointed by Administrative Agent or Collateral Agent, (i) such
sub-agent shall be a third party beneficiary under this Agreement with respect
to all such rights, benefits and privileges (including exculpatory rights and
rights to indemnification) and shall have all of the rights and benefits of a
third party beneficiary, including an independent right of action to enforce
such rights, benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of Credit Parties and the Lenders, (ii) such rights, benefits
and privileges relating directly to the rights, benefits of sub-agent hereunder
(including exculpatory rights and rights to indemnification), as assumed by such
sub-agent upon its acceptance of its appointment, shall not be modified or
amended without the consent of such sub-agent, and (iii) such sub-agent shall
only have obligations to Administrative Agent and not to any Credit Party,
Lender or any other Person and no Credit Party, Lender or any other Person shall
have any rights, directly or indirectly, as a third party beneficiary or
otherwise, against such sub-agent

(d) Notice of Default. No Agent shall be deemed to have knowledge of any Default
or Event of Default unless and until written notice describing such Default or
Event of Default is given to such Agent by a Credit Party or a Lender. In the
event that Administrative Agent shall receive such a notice, Administrative
Agent shall give notice thereof to the Lenders, provided that failure to give
such notice shall not result in any liability on the part of Administrative
Agent.

 

Aurora – A&R Credit Agreement

135



--------------------------------------------------------------------------------

9.4 Agents Entitled to Act as Lender. The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans and the Letters of Credit, each
Agent shall have the same rights and powers hereunder in its capacity as a
Lender as any other Lender and may exercise the same as if it were not
performing the duties and functions delegated to it hereunder, and the term
“Lender” shall, unless the context clearly otherwise indicates, include each
Agent in its individual capacity. Any Agent and its Affiliates may accept
deposits from, lend money to, own securities of, and generally engage in any
kind of banking, trust, financial advisory or other business with Parent Entity
or any of its Affiliates as if it were not performing the duties specified
herein, and may accept fees and other consideration from Borrower for services
in connection herewith and otherwise without having to account for the same to
Lenders. The Lenders acknowledge that pursuant to such activities, the Agents or
their Affiliates may receive information regarding any Credit Party or any
Affiliate of any Credit Party (including information that may be subject to
confidentiality obligations in favor of such Credit Party or such Affiliate) and
acknowledge that the Agents and their Affiliates shall be under no obligation to
provide such information to them.

9.5 Lenders’ Representations, Warranties and Acknowledgment.

(a) Each Lender hereby acknowledges that no Agent has made any representation or
warranty to it, and that no act by any Agent hereinafter taken, including any
review of the affairs of Borrower and its Subsidiaries or Affiliates, shall be
deemed to constitute any representation or warranty by any Agent to any Lender.
Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Parent Entity and its
Subsidiaries without reliance upon any Agent or any other Lender and based on
such documents and information as it has deemed appropriate, in connection with
Credit Extensions hereunder and that it has made and shall continue to make its
own appraisal of the creditworthiness of Parent Entity and its Subsidiaries. No
Agent shall have any duty or responsibility, either initially or on a continuing
basis, to make any such investigation or any such appraisal on behalf of Lenders
or to provide any Lender with any credit or other information with respect
thereto, whether coming into its possession before the making of the Loans or at
any time or times thereafter, and no Agent shall have any responsibility with
respect to the accuracy of or the completeness of any information provided to
Lenders.

(b) Each Lender, by delivering its signature page to this Agreement, an
Assignment Agreement or a Joinder Agreement and funding its Tranche B Term Loan
and/or Revolving Loans on the Closing Date or by the funding of any New
Revolving Loans or New Term Loans, as the case may be, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Credit Document and
each other document required to be approved by any Agent, Requisite Lenders or
Lenders, as applicable on the Closing Date or as of the date of funding of such
New Term Loans.

9.6 Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent, Issuing Bank and Swing Line Lender,
and their respective Affiliates and officers, partners, directors, trustees,
employees, representatives and agents (each, an “Indemnitee Party”), to the
extent that such Indemnitee Party shall not have been reimbursed by any Credit
Party (and without limiting its obligation to do so), for and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses (including counsel fees and disbursements) or
disbursements of any kind or

 

Aurora – A&R Credit Agreement

136



--------------------------------------------------------------------------------

nature whatsoever which may be imposed on, incurred by or asserted against such
Indemnitee Party in exercising its powers, rights and remedies or performing its
duties hereunder or under the other Credit Documents or otherwise in its
capacity as such Indemnitee Party in any way relating to or arising out of this
Agreement or the other Credit Documents; provided, that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from any Indemnitee Party’s gross negligence or willful misconduct, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction. If any indemnity furnished to any Indemnitee Party for any purpose
shall, in the opinion of such Indemnitee Party be insufficient or become
impaired, such Agent, Issuing Bank or Swing Line Lender, as applicable, may call
for additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished; provided, that in no event
shall this sentence require any Lender to indemnify any Indemnitee Party against
any liability, obligation, loss, damage, penalty, action, judgment, suit, cost,
expense or disbursement in excess of such Lender’s Pro Rata Share thereof; and
provided, further, that this sentence shall not be deemed to require any Lender
to indemnify any Indemnitee Party against any liability, obligation, loss,
damage, penalty, action, judgment, suit, cost, expense or disbursement described
in the proviso in the immediately preceding sentence. The undertaking in this
Section with respect to any Section with respect to any Agent shall survive the
payment of all Obligations hereunder and the resignation or replacement of such
Agent.

9.7 Successor Administrative Agent, Collateral Agent and Swing Line Lender.

(a) Administrative Agent shall have the right to resign at any time by giving
prior written notice thereof to the Lenders and Borrower. Administrative Agent
shall have the right to appoint a financial institution to act as Administrative
Agent and/or Collateral Agent hereunder, subject to the reasonable satisfaction
of Borrower and the Requisite Lenders, and Administrative Agent’s resignation
shall become effective on the earlier of (i) the acceptance of such successor
Administrative Agent by Borrower and the Requisite Lenders or (ii) the 30th day
after such notice of resignation. Upon any such notice of resignation, if a
successor Administrative Agent has not already been appointed by the retiring
Administrative Agent, Requisite Lenders shall have the right, upon five Business
Days’ notice to Borrower, to appoint a successor Administrative Agent. If
neither Requisite Lenders nor Administrative Agent have appointed a successor
Administrative Agent, then the Requisite Lenders shall be deemed to have
succeeded to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent; provided, that until a successor
Administrative Agent is so appointed by Requisite Lenders or Administrative
Agent, Administrative Agent, by notice to Borrower and Requisite Lenders, may
retain its role as Collateral Agent under any Collateral Document. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, that successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent and the retiring Administrative Agent shall
promptly (i) transfer to such successor Administrative Agent all sums,
Securities and other items of Collateral held under the Collateral Documents,
together with all records and other documents necessary or appropriate in
connection with the performance of the duties of the successor Administrative
Agent under the Credit Documents, and (ii) execute and deliver to such successor
Administrative Agent such amendments to financing statements, and take such
other actions, as may be necessary or

 

Aurora – A&R Credit Agreement

137



--------------------------------------------------------------------------------

appropriate in connection with the assignment to such successor Administrative
Agent of the security interests created under the Collateral Documents,
whereupon such retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. Except as provided above, any resignation of Barclays
Bank or its successor as Administrative Agent pursuant to this Section shall
also constitute the resignation of Barclays Bank or its successor as Collateral
Agent. After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent hereunder. Any successor Administrative Agent appointed
pursuant to this Section shall, upon its acceptance of such appointment, become
the successor Collateral Agent for all purposes hereunder. If Barclays Bank or
its successor as Administrative Agent pursuant to this Section has resigned as
Administrative Agent but retained its role as Collateral Agent and no successor
Collateral Agent has become Collateral Agent pursuant to the immediately
preceding sentence, Barclays Bank or its successor may resign as Collateral
Agent upon notice to Borrower and Requisite Lenders at any time.

(b) In addition to the foregoing, Collateral Agent may resign at any time by
giving 30 days’ prior written notice thereof to Lenders and the Grantors.
Administrative Agent shall have the right to appoint a financial institution as
Collateral Agent hereunder, subject to the reasonable satisfaction of Borrower
and the Requisite Lenders and Collateral Agent’s resignation shall become
effective on the earlier of (i) the acceptance of such successor Collateral
Agent by Borrower and the Requisite Lenders or (ii) the 30th day after such
notice of resignation. Upon any such notice of resignation, Requisite Lenders
shall have the right, upon five Business Days’ notice to Administrative Agent,
to appoint a successor Collateral Agent. Upon the acceptance of any appointment
as Collateral Agent hereunder by a successor Collateral Agent, that the
successor Collateral Agent shall thereupon succeed to and become vested with all
the rights, powers, privileges and duties of the retiring Collateral Agent under
this Agreement and the Collateral Documents, and the retiring Collateral Agent
under this Agreement shall promptly (i) transfer to such successor Collateral
Agent all sums, Securities and other items of Collateral held hereunder or under
the Collateral Documents, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Collateral Agent under this Agreement and the Collateral Documents,
and (ii) execute and deliver to such successor Collateral Agent or otherwise
authorize the filing of such amendments to financing statements, and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Collateral Agent of the security interests created
under the Collateral Documents, whereupon such retiring Collateral Agent shall
be discharged from its duties and obligations under this Agreement and the
Collateral Documents. After any retiring Collateral Agent’s resignation
hereunder as Collateral Agent, the provisions of this Agreement and the
Collateral Documents shall inure to its benefit as to any actions taken or
omitted to be taken by it under this Agreement or the Collateral Documents while
it was Collateral Agent hereunder

(c) Any resignation of Barclays Bank or its successor as Administrative Agent
pursuant to this Section shall also constitute the resignation of Barclays Bank
or its successor as Swing Line Lender, and any successor Administrative Agent
appointed pursuant to this Section shall, upon its acceptance of such
appointment, become the successor Swing Line Lender for all purposes hereunder.
In such event (a) Borrower shall prepay any outstanding Swing Line Loans

 

Aurora – A&R Credit Agreement

138



--------------------------------------------------------------------------------

made by the retiring Administrative Agent in its capacity as Swing Line Lender,
(b) upon such prepayment, the retiring Administrative Agent and Swing Line
Lender shall surrender any Swing Line Note held by it to Borrower for
cancellation and (c) Borrower shall issue, if so requested by successor
Administrative Agent and the Swing Line Lender, a new Swing Line Note to the
successor Administrative Agent and Swing Line Lender, in the principal amount of
the Swing Line Loan Sublimit then in effect and with other appropriate
insertions.

9.8 Collateral Documents and Guaranty.

(a) Agents under Collateral Documents and Guaranty. Each Secured Party hereby
further authorizes Administrative Agent or Collateral Agent, as applicable, on
behalf of and for the benefit of Secured Parties, to be the agent for and
representative of Secured Parties with respect to the Guaranty, the Collateral
and the Collateral Documents; provided, that, except as expressly set forth
herein, neither Administrative Agent nor Collateral Agent shall owe any
fiduciary duty, duty of loyalty, duty of care, duty of disclosure or any other
obligation whatsoever to any holder of Obligations. Subject to Section 10.5,
without further written consent or authorization from any Secured Party,
Administrative Agent or Collateral Agent, as applicable may execute any
documents or instruments necessary to (i) in connection with a sale or
disposition of assets permitted by this Agreement, release any Lien encumbering
any item of Collateral that is the subject of such sale or other disposition of
assets or to which Requisite Lenders (or such other Lenders as may be required
to give such consent under Section 10.5) have otherwise consented or
(ii) release any Guarantor from the Guaranty pursuant to Section 7.12 or with
respect to which Requisite Lenders (or such other Lenders as may be required to
give such consent under Section 10.5) have otherwise consented.

(b) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Credit Documents to the contrary notwithstanding, Borrower,
Administrative Agent, Collateral Agent and each Secured Party hereby agree that
(i) no Secured Party shall have any right individually to realize upon any of
the Collateral or to enforce the Guaranty, it being understood and agreed that
all powers, rights and remedies hereunder may be exercised solely by
Administrative Agent, on behalf of the Secured Parties in accordance with the
terms hereof and all powers, rights and remedies under the Collateral Documents
may be exercised solely by Collateral Agent and (ii) in the event of a
foreclosure by Collateral Agent on any of the Collateral pursuant to a public or
private sale or other disposition, Collateral Agent or any Lender may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition and Collateral Agent, as agent for and representative of Secured
Parties (but not any Lender or Lenders in its or their respective individual
capacities unless Requisite Lenders shall otherwise agree in writing) shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply any of the Obligations as a credit on account of the
purchase price for any collateral payable by Collateral Agent at such sale or
other disposition.

(c) No Interest Rate Agreement or Currency Agreement shall create (or be deemed
to create) in favor of any Lender Counterparty that is a party thereto any
rights in connection with the management or release of any Collateral or of the
obligations of any Guarantor under the Credit Documents except as expressly
provided in Section 10.5(c)(vii) of this Agreement and Section 8 of the Pledge
and Security Agreement. By accepting the benefits of the Collateral, such Lender
Counterparty shall be deemed to have appointed Collateral Agent as its agent and
agreed to be bound by the Credit Documents as a Secured Party, subject to the
limitations set forth in this clause (c).

 

Aurora – A&R Credit Agreement

139



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary contained herein or any other
Credit Document, when all Obligations (other than contingent indemnification
obligations not yet due and payable) have been paid in full, all Commitments
have terminated or expired or been cancelled and no Letter of Credit shall be
outstanding (or if any Letter of Credit remains outstanding, each such Letter of
Credit shall have been backstopped or cash collateralized to the satisfaction of
Issuing Bank), upon request of Borrower, Administrative Agent and Collateral
Agent shall (without notice to, or vote or consent of, any Lender or any Lender
Counterparty) take such actions as shall be required to release its security
interest in all Collateral, and to release all guarantee obligations provided
for in any Credit Document. Any such release of guarantee obligations shall be
deemed subject to the provision that such guarantee obligations shall be
reinstated if after such release any portion of any payment in respect of the
Obligations guaranteed thereby shall be rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, Borrower or any Guarantor or any substantial part of its property,
or otherwise, all as though such payment had not been made.

9.9 Withholding Taxes. To the extent required by any applicable law,
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the Internal Revenue Service or
any other Governmental Authority asserts a claim that Administrative Agent did
not properly withhold Tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding Tax
ineffective or for any other reason other than a failure to withhold such Taxes
resulting from Administrative Agent’s bad faith, gross negligence or willful
misconduct as determined by a court of competent jurisdiction, such Lender shall
indemnify Administrative Agent fully for all amounts paid, directly or
indirectly, by Administrative Agent as Tax or otherwise, including any penalties
or interest and together with all expenses (including legal expenses, allocated
internal costs and out-of-pocket expenses) incurred.

9.10 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under the Bankruptcy Code or other applicable law or any other
judicial proceeding relative to Borrower, Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on Borrower) shall be entitled
and empowered, by intervention in such proceeding or otherwise (a) to file and
prove a claim for the whole amount of the principal and interest owing and
unpaid in respect of the Loans and all other Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the other Secured Parties (including
fees, disbursements and other expenses of counsel) allowed in such judicial
proceeding and (b) to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same. Any custodian,
receiver, assignee, trustee, liquidator,

 

Aurora – A&R Credit Agreement

140



--------------------------------------------------------------------------------

sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and other Secured Party to make such payments to
Administrative Agent. Nothing contained herein shall be deemed to authorize
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or other Secured Party any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or other Secured Party to authorize Administrative Agent to vote in respect of
the claim of such Person or in any such proceeding.

SECTION 10. MISCELLANEOUS

10.1 Notices Generally. (a) Any notice or other communication herein required or
permitted to be given to a Credit Party, Syndication Agent, Collateral Agent,
Administrative Agent, Swing Line Lender, Issuing Bank or Documentation Agent,
shall be sent to such Person’s address as set forth on Appendix B or in the
other relevant Credit Document, and in the case of any Lender, the address as
indicated on Appendix B or otherwise indicated to Administrative Agent in
writing. Except as otherwise set forth in paragraph (b) below, each notice
hereunder shall be in writing and may be personally served, telexed or sent by
facsimile or United States mail or courier service and shall be deemed to have
been given when delivered in person or by courier service and signed for against
receipt thereof, upon receipt of facsimile or telex, or three Business Days
after depositing it in the United States mail with postage prepaid and properly
addressed; provided, that no notice to any Agent shall be effective until
received by such Agent; provided, further, that any such notice or other
communication shall at the request of Administrative Agent be provided to any
sub-agent appointed pursuant to Section 9.3(c) hereto as designated by
Administrative Agent from time to time.

(b) Electronic Communications.

(i) Notices and other communications to Lenders and Issuing Bank hereunder may
be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites, including the Platform) pursuant to procedures
approved by Administrative Agent; provided, that the foregoing shall not apply
to notices to any Lender or Issuing Bank pursuant to Section 2 if such Lender or
Issuing Bank, as applicable, has notified Administrative Agent that it is
incapable of receiving notices under such Section by electronic communication.
Administrative Agent or Borrower may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it; provided, further, that approval of such
procedures may be limited to particular notices or communications. Unless
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided, that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

Aurora – A&R Credit Agreement

141



--------------------------------------------------------------------------------

(ii) Each Credit Party understands that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution and agrees and assumes the
risks associated with such electronic distribution.

(iii) The Platform and any Approved Electronic Communications are provided “as
is” and “as available”. None of the Agents nor any of their respective officers,
directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy, or completeness of the Approved
Electronic Communications or the Platform and each expressly disclaims liability
for errors or omissions in the Platform and the Approved Electronic
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications. Each party hereto agrees that no Agent has
any responsibility for maintaining or providing any equipment, software,
services or any testing required in connection with any Approved Electronic
Communication or otherwise required for the Platform. In no event shall any
Agent nor any of the Agent Affiliates have any liability to any Credit Party,
any Lender or any other Person for damages of any kind, whether or not based on
strict liability and including (a) direct losses or expenses (whether in tort,
contract or otherwise) arising out of any Credit Party’s or any Agent’s
transmission of communications through the internet, except to the extent the
liability of any such Person if found in a final ruling by a court of competent
jurisdiction to have resulted from such Person’s gross negligence or willful
misconduct and (b) indirect, special, incidental or consequential damages.

(iv) Each Credit Party, each Lender, Issuing Bank and each Agent agrees that
Administrative Agent may, but shall not be obligated to, store any Approved
Electronic Communications on the Platform in accordance with Administrative
Agent’s customary document retention procedures and policies.

(v) All uses of the Platform shall be governed by and subject to, in addition to
this Section 10.1, separate terms and conditions posted or referenced in such
Platform and related agreements executed by the Lenders and their Affiliates in
connection with the use of such Platform.

(vi) Any notice of Default or Event of Default from an Agent may be provided by
telephonic notice if confirmed within one Business Day thereafter by delivery of
written notice thereof (which written notice may be delivered by telefacsimile).

(c) Change of Address. Any party hereto may changes its address or telecopy
number for notices and other communications hereunder by written notice to the
other parties hereto.

 

Aurora – A&R Credit Agreement

142



--------------------------------------------------------------------------------

10.2 Expenses. Whether or not the transactions contemplated hereby shall be
consummated, Borrower agrees to pay, without duplication, promptly after receipt
of an invoice that sets forth such costs and expenses in reasonable detail,
(a) all Administrative Agent’s actual and reasonable out-of-pocket costs and
expenses of preparation of the Credit Documents and any consents, amendments,
waivers or other modifications thereto, including the charges of IntraLinks or
SyndTrak; (b) all the reasonable fees, out-of-pocket expenses and disbursements
of counsel to Administrative Agent and Collateral Agent (including one primary
firm of legal counsel and one firm of local counsel in each applicable
jurisdiction (but limited to one local counsel in each applicable jurisdiction),
in each case, to Administrative Agent and Collateral Agent) in connection with
the syndication of the credit facilities contemplated hereunder and the
negotiation, preparation, execution and administration of the Credit Documents
and any consents, amendments, waivers or other modifications thereto and any
other documents or matters requested by any Credit Party; (c) all the actual
costs and reasonable out-of-pocket expenses of creating and perfecting Liens in
favor of Collateral Agent, for the benefit of Secured Parties, including filing
and recording fees, out-of-pocket expenses and taxes, stamp or documentary
taxes, search fees, title insurance premiums and reasonable fees, out-of-pocket
expenses and disbursements of counsel to each Agent and of counsel providing any
opinions that any Agent or Requisite Lenders may request in respect of the
Collateral or the Liens created pursuant to the Collateral Documents; (d) all
Administrative Agent’s actual costs and reasonable fees, out-of-pocket expenses
for, and disbursements of any of Administrative Agent’s, auditors, accountants,
consultants or appraisers whether internal or external (subject to the
provisions of Section 5.6) incurred by Administrative Agent; (e) all the actual
costs and reasonable out-of-pocket expenses (including the reasonable fees,
out-of-pocket expenses and disbursements of any appraisers, consultants,
advisors and agents employed or retained by Collateral Agent and its counsel) in
connection with the custody or preservation of any of the Collateral; (f) all
other actual and reasonable costs and out-of-pocket expenses incurred by each
Agent in connection with the syndication of the Loans and Commitments and all
other actual and reasonable costs and out-of-pocket expenses incurred by the
Administrative Agent in connection with the negotiation, preparation and
execution of the Credit Documents and any consents, amendments, waivers or other
modifications thereto and the transactions contemplated thereby; and (g) after
the occurrence of a Default or an Event of Default, all costs and out-of-pocket
expenses, including reasonable attorneys’ fees (including the reasonable fees,
disbursements and other charges of counsel of one primary firm of legal counsel
and one firm of local counsel in each applicable jurisdiction, in each case,
without duplication, to the Arrangers, Agents and the Lenders (and, in the case
of an actual or perceived conflict of interest where the indemnified person
affected by such conflict informs you of such conflict and thereafter, retains
its own counsel, of another firm of legal counsel for each such affected
indemnified person)) and costs of settlement, incurred by any Agent and Lenders
in enforcing any Obligations of or in collecting any payments due from any
Credit Party hereunder or under the other Credit Documents by reason of such
Default or Event of Default (including in connection with the sale of,
collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty) or in connection with any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work out” or pursuant to any insolvency or bankruptcy cases or proceedings.

 

Aurora – A&R Credit Agreement

143



--------------------------------------------------------------------------------

10.3 Indemnity.

(a) In addition to the payment of expenses pursuant to Section 10.2, whether or
not the transactions contemplated hereby shall be consummated, each Credit Party
agrees to defend (subject to Indemnitees’ selection of counsel), indemnify, pay
and hold harmless, each Agent, Joint Lead Arranger, Joint Bookrunner, Lender,
their Affiliates and their respective officers, partners, directors, trustees,
employees, representatives and agents of each Agent and each Lender (each, an
“Indemnitee”), from and against any and all Indemnified Liabilities, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH INDEMNITEE; provided, no
Credit Party shall have any obligation to any Indemnitee hereunder with respect
to any Indemnified Liabilities to the extent such Indemnified Liabilities arise
from the gross negligence or willful misconduct of that Indemnitee (to the
extent determined by a court of competent jurisdiction in a final and
non-appealable judgment). To the extent that the undertakings to defend,
indemnify, pay and hold harmless set forth in this Section 10.3 may be
unenforceable in whole or in part because they are violative of any law or
public policy, the applicable Credit Party shall contribute the maximum portion
that it is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Indemnitees or any of
them.

(b) To the extent permitted by applicable law, each party hereto shall not
assert, and each party hereto hereby waives, any claim against the other parties
hereto and their respective Affiliates, directors, employees, attorneys or
agents, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, in connection with, as a result of, or in any
way related to, this Agreement or any Credit Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and
each Credit Party and each Indemnitee (other than to the extent of the
indemnification of such Indemnitee as a result of third party claims against
such Indemnitee hereunder) hereby waives, releases and agrees not to sue upon
any such claim or any such damages, whether or not accrued and whether or not
known or suspected to exist in its favor.

10.4 Set Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuance of any Event of Default each Lender, and
their respective Affiliates is hereby authorized by each Credit Party at any
time or from time to time subject to the consent of Administrative Agent (such
consent not to be unreasonably withheld or delayed), without notice to any
Credit Party or to any other Person (other than Administrative Agent), any such
notice being hereby expressly waived to the extent permitted by applicable law,
to set off and to appropriate and to apply any and all deposits (general or
special, including Indebtedness evidenced by certificates of deposit, whether
matured or unmatured, but not including trust accounts (in whatever currency))
(other than payroll, petty cash, trust, employee benefit or tax accounts) and
any other Indebtedness at any time held or owing by such Lender to or for the
credit or the account of any Credit Party (in whatever currency) against and on
account of the obligations and liabilities of any Credit Party due and owing to
such Lender hereunder, irrespective of whether or not (a) such Lender shall have
made any demand hereunder, or (b) such obligation or liability is owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligation or such Indebtedness.

 

Aurora – A&R Credit Agreement

144



--------------------------------------------------------------------------------

10.5 Amendments and Waivers.

(a) Requisite Lenders’ Consent. Subject to Sections 10.5(b) and 10.5(c), no
amendment, modification, termination or waiver of any provision of the Credit
Documents, or consent to any departure by any Credit Party therefrom, shall in
any event be effective without the written concurrence of Administrative Agent
and the Requisite Lenders; provided, however that, with respect to a requested
Credit Extension occurring after the Closing Date, the conditions to such Credit
Extension set forth in Section 3.2 may, solely with respect to such requested
Credit Extension, be waived upon the receipt by the Administrative Agent of the
written consent of Lenders holding more than 50% of the aggregate Revolving
Exposure then outstanding, for the purpose of permitting such Credit Extension
to be made (and for no other purpose).

(b) Affected Lenders’ Consent. Without the written consent of each Lender (other
than in the case of clause (viii) below, any Equity Investor and its Affiliates
and Related Funds) that would be affected thereby, no amendment, modification,
termination, or consent shall be effective if the effect thereof would:

(i) extend the scheduled final maturity of any Loan or Note;

(ii) waive, reduce or postpone any scheduled repayment (which term shall in no
event include any prepayment);

(iii) reduce the rate of interest on any Loan of such Lender (other than any
amendment to the definition of “Default Rate” or waiver of an Event of Default,
Default or default interest (which may be affected by consent of the Requisite
Lenders) and any waiver of any increase in the interest rate applicable to any
Loan pursuant to Section 2.10) or any fee payable hereunder;

(iv) extend the time for payment of any such interest or fees;

(v) reduce or forgive the principal amount of any Loan or any reimbursement
obligation in respect of any Letter of Credit;

(vi) amend, modify, terminate or waive any provision of Section 2.16(c),
Section 2.17, this Section 10.5(b) or Section 10.5(c);

(vii) amend the definition of “Requisite Lenders” or “Pro Rata Share”; provided,
with the consent of Administrative Agent and the Requisite Lenders, additional
extensions of credit pursuant hereto may be included in the determination of
“Requisite Lenders” or “Pro Rata Share” on substantially the same basis as the
Term Loan Commitments, the Term Loans, the Revolving Commitments and the
Revolving Loans are included on the Closing Date;

 

Aurora – A&R Credit Agreement

145



--------------------------------------------------------------------------------

(viii) release all or substantially all of the Collateral or all or
substantially all of the Guarantors from the Guaranty except as expressly
provided in the Credit Documents; or

(ix) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document.

(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:

(i) increase any Revolving Commitment of any Lender over the amount thereof then
in effect without the consent of such Lender; provided, no amendment,
modification or waiver of any condition precedent, covenant, Default or Event of
Default or default interest shall constitute an increase in any Revolving
Commitment of any Lender;

(ii) amend, modify, terminate or waive any provision hereof relating to the
Swing Line Sublimit or the Swing Line Loans without the consent of Swing Line
Lender;

(iii) amend the definition of “Requisite Class Lenders” without the consent of
Requisite Class Lenders of each Class; provided, with the consent of
Administrative Agent and the Requisite Lenders, additional extensions of credit
pursuant hereto may be included in the determination of such “Requisite Class
Lenders” on substantially the same basis as the Term Loan Commitments, the Term
Loans, the Revolving Commitments and the Revolving Loans are included on the
Closing Date; provided, further, that notwithstanding the foregoing, the New
Term Loans shall be subject to the terms and provisions of Section 2.24;

(iv) alter the required application of any repayments or prepayments as between
Classes pursuant to Section 2.15 without the consent of Requisite Class Lenders
of each Class which is being allocated a lesser repayment or prepayment as a
result thereof; provided, Administrative Agent and the Requisite Lenders may
waive, in whole or in part, any prepayment so long as the application, as
between Classes, of any portion of such prepayment which is still required to be
made is not altered;

(v) amend, modify, terminate or waive any provision of Section 9 as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent;

(vi) amend, modify, terminate or waive any obligation of Lenders relating to the
purchase of participations in Letters of Credit, as provided in Section 2.4(e)
without the written consent of Administrative Agent and Issuing Bank;

 

Aurora – A&R Credit Agreement

146



--------------------------------------------------------------------------------

(vii) amend, modify or waive this Agreement or the Pledge and Security Agreement
so as to alter the ratable treatment of Obligations arising under the Credit
Documents and Obligations arising under any Interest Rate Agreements and/or
Currency Agreements or the definition of “Lender Counterparty”, “Interest Rate
Agreement, “Currency Agreement”, “Obligations” or “Secured Obligations” (as
defined in any applicable Collateral Document) in each case in a manner adverse
to any Lender Counterparty with Obligations then outstanding without the written
consent of any such Lender Counterparty or release all or substantially all of
the Collateral or all or substantially all of the Guarantors from the Guaranty
except as expressly provided in the Credit Documents, without the written
consent of each Lender Counterparty with Obligations then outstanding; or

(viii) amend, modify, terminate or waive any provision of Section 2.2 without
the consent of the Lenders holding more than 50% of the aggregate Revolving
Exposure of all Lenders.

Notwithstanding anything to the contrary contained herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, modification,
waiver or consent hereunder, except that (A) the Commitment of such Lender may
not be increased or extended without the consent of such Lender, (B) the
principal amount or interest payable with respect to any Loans of such Lender
shall not be reduced without the consent of such Lender and (C) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any such Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

(d) Execution of Amendments, etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.

(e) Technical and Conforming Amendments. Notwithstanding anything to the
contrary contained in Section 10.5, if Administrative Agent and the Credit
Parties shall have jointly identified (i) an error of a technical nature in any
provision of the Credit Documents, or (ii) a technical inconsistency or
provision which requires a conforming change as a result of a modification to or
change in the “Reorganization Merger” (as described in the Public Parent
Prospectus) or to the TRA, but only to the extent that such modification or
change to the “Reorganization Merger” or to the TRA, as the case may be, is one
that is permitted to be made without Lender consent, pursuant to Section 6.20 or
to Section 6.18 hereof, respectively, then in each such case, Administrative
Agent and the Credit Parties shall be permitted to amend such provision, and
such amendment shall become effective without any further action or consent of
any other party to any Credit Document if the same is not objected to in writing
by the Requisite Lenders within three Business Days following receipt of notice
thereof.

 

Aurora – A&R Credit Agreement

147



--------------------------------------------------------------------------------

10.6 Successors and Assigns; Participations.

(a) Generally. This Agreement shall be binding upon the parties hereto and their
respective permitted successors and assigns and shall inure to the benefit of
the parties hereto and the successors and assigns of Lenders. No Credit Party’s
rights or obligations hereunder nor any interest therein may be assigned or
delegated by any Credit Party without the prior written consent of all Lenders
(and any attempted assignment or transfer by any Credit Party without such
consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, Indemnitee Parties under Section 9.6 and Indemnitees under Section 10.3,
their respective successors and assigns permitted hereby and, to the extent
expressly contemplated hereby, Affiliates of each of the Agents and Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) Register. Credit Parties, Administrative Agent and Lenders shall deem and
treat the Persons listed as Lenders in the Register as the holders and owners of
the corresponding Commitments and Loans listed therein for all purposes hereof,
and no assignment or transfer of any such Commitment or Loan shall be effective,
in each case, unless and until an Assignment Agreement effecting the assignment
or transfer thereof shall have been delivered to and accepted by Administrative
Agent and recorded in the Register as provided in Section 10.6(e). Prior to such
recordation, all amounts owed with respect to the applicable Commitment or Loan
shall be owed to the Lender listed in the Register as the owner thereof, and any
request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is listed in the Register as a
Lender shall be conclusive and binding on any subsequent holder, assignee or
transferee of the corresponding Commitments or Loans. Solely for the purposes of
maintaining the Register and for tax purposes only, Administrative Agent shall
be deemed to be acting in a non-fiduciary capacity on behalf of the Credit
Parties.

(c) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including, without limitation, all or a portion of its Commitment or
Loans owing to it or other Obligations:

(i) to any Person meeting the criteria of clause (i) of the definition of the
term of “Eligible Assignee”, upon the giving of notice to Borrower and
Administrative Agent; and

(ii) to any Person otherwise constituting an Eligible Assignee with the consent
of (A) Administrative Agent, (B) other than during the occurrence or continuance
of an Event of Default, Borrower, which consent shall be deemed to have been
provided in the event that Borrower has not objected to any proposed assignment
within five Business Days notice thereof and (C) Issuing Bank and Swing Line
Lender, provided that the consent of Issuing Bank and Swing Line Lender shall
not be required in the case of assignments consisting solely of Term Loans;
provided, that, each of the foregoing consents shall not be unreasonably
withheld or delayed; provided further, that in the case of any assignments made
by any of the Initial Banks or their respective Affiliates within the 45
Business Day period following the Closing Date (in consultation with Borrower),
no consent by Administrative Agent, Borrower, Issuing Bank and/or Swing Line
Lender shall be required.

 

Aurora – A&R Credit Agreement

148



--------------------------------------------------------------------------------

Each such assignment pursuant to this Section 10.6(c)(ii) shall be in an
aggregate amount of not less than (A) $1,000,000 (or such lesser amount as may
be agreed to by Borrower and Administrative Agent or as shall constitute the
aggregate amount of the Revolving Commitments and Revolving Loans of the
assigning Lender) with respect to the assignment of the Revolving Commitments
and Revolving Loans and (B) $1,000,000 (or such lesser amount as may be agreed
to by Borrower and Administrative Agent or as shall constitute the aggregate
amount of the Tranche B Term Loan or New Term Loans of the assigning Lender)
with respect to the assignment of Term Loans.

(d) Affiliate Lenders. Notwithstanding anything else to the contrary contained
in this Agreement, any Lender may assign all or any portion of its Term Loans to
any Affiliate Lender in accordance with Sections 10.6(c) and (e); provided that:

(i) no Default or Event of Default has occurred or is continuing, or would
result therefrom;

(ii) the assigning Lender and Affiliate Lender purchasing such Lender’s Term
Loans, as applicable, shall execute and deliver to the Administrative Agent an
assignment agreement substantially in the form of Exhibit R hereto (an
“Affiliate Lender Assignment Agreement”) in lieu of an Assignment Agreement;

(iii) whenever an Affiliate Lender shall either acquire or assign a Term Loan,
it shall, as of the date of such acquisition or assignment, represent and
warrant to the relevant assigning Lender or assignee, as the case may be, that
such Affiliate Lender has no material non-public information with respect to
Parent Entity or any of its direct or indirect Subsidiaries that has not been
disclosed to the Lenders (other than Lenders that do not wish to receive
material non-public information with respect to Parent Entity or any of its
Subsidiaries), and if so disclosed could reasonably be expected to have a
material effect upon, or otherwise be material to (A) the market price of the
applicable Term Loan, or (B) the decision of an assigning Lender to sell, or of
an assignee to purchase, such Term Loan;

(iv) for the avoidance of doubt, Lenders shall not assign any Revolving
Commitments or Revolving Loans to any Affiliate Lender;

(v) no Term Loan may be assigned to a Affiliate Lender pursuant to this
Section 10.6(d), if after giving effect to such assignment, Affiliate Lenders in
the aggregate would own in excess of 20% of all Term Loans then outstanding; and

(vi) Affiliate Lenders will be subject to the restrictions specified in
Section 10.27.

 

Aurora – A&R Credit Agreement

149



--------------------------------------------------------------------------------

(e) Mechanics. The assigning Lender and the assignee thereof shall execute and
deliver to Administrative Agent an Assignment Agreement, together with such
forms, certificates or other evidence, if any, with respect to United States
federal income tax withholding matters as the assignee under such Assignment
Agreement may be required to deliver to Administrative Agent pursuant to
Section 2.20(c) or if assigning to an Affiliate Lender, an Affiliate Lender
Assignment Agreement. In addition, unless waived by Administrative Agent, the
assigning Lender or the assignee shall have paid to Administrative Agent, for
Administrative Agent’s separate account, a processing fee in the amount of
$3,500 (except the payment of such fee shall not be required in connection with
an assignment by a Lender to a Lender, an Affiliate of such Lender or a Related
Fund of such Lender).

(f) Registration of Assignment. Upon its receipt and acceptance of a duly
executed and completed Assignment Agreement, any forms, certificates or other
evidence required by this Agreement in connection therewith, Administrative
Agent shall record the information contained in such Assignment Agreement in the
Register and shall maintain a copy of such Assignment Agreement.

(g) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon executing and delivering an Assignment Agreement, as the
case may be, represents and warrants as of the Closing Date or as of the
applicable Effective Date (as defined in the applicable Assignment Agreement)
that (i) it is an Eligible Assignee; (ii) it has experience and expertise in the
making of or investing in commitments or loans such as the applicable
Commitments or Loans, as the case may be; and (iii) it will make or invest in,
as the case may be, its Commitments or Loans for its own account in the ordinary
course of its business and without a view to distribution of such Commitments or
Loans within the meaning of the Securities Act or the Exchange Act or other
federal securities laws (it being understood that, subject to the provisions of
this Section 10.6, the disposition of such Revolving Commitments or Loans or any
interests therein shall at all times remain within its exclusive control).

(h) Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the date such Person is recorded on the Register as a
Lender: (i) the assignee thereunder shall have the rights and obligations of a
“Lender” hereunder to the extent such rights and obligations hereunder have been
assigned to it pursuant to such Assignment Agreement and shall thereafter be a
party hereto and a “Lender” for all purposes hereof; (ii) the assigning Lender
thereunder shall, to the extent that rights and obligations hereunder have been
assigned thereby pursuant to such Assignment Agreement, relinquish its rights
(other than any rights which survive the termination hereof under Section 10.8)
and be released from its obligations hereunder (and, in the case of an
Assignment Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations hereunder, such Lender shall cease to be a party
hereto); provided, that anything contained in any of the Credit Documents to the
contrary notwithstanding, (y) Issuing Bank shall continue to have all rights and
obligations thereof with respect to such Letters of Credit until the
cancellation or expiration of such Letters of Credit and the reimbursement of
any amounts drawn thereunder and (z) such assigning Lender shall continue to be
entitled to the benefit of all indemnities hereunder as specified herein with
respect to matters arising out of the prior involvement of such assigning Lender
as a Lender hereunder); (iii) the Commitments shall be modified to reflect any
Commitment of such assignee and any

 

Aurora – A&R Credit Agreement

150



--------------------------------------------------------------------------------

Revolving Commitment of such assigning Lender, if any; and (iv) if any such
assignment occurs after the issuance of any Note hereunder, the assigning Lender
shall, upon the effectiveness of such assignment or as promptly thereafter as
practicable, surrender its applicable Notes to Administrative Agent for
cancellation, and thereupon Borrower shall issue and deliver new Notes, if so
requested by the assignee and/or assigning Lender, to such assignee and/or to
such assigning Lender, with appropriate insertions, to reflect the new Revolving
Commitments and/or outstanding Loans of the assignee and/or the assigning
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply the requirements of this Section 10.6 shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 10.6(g).
Any assignment by a Lender pursuant to this Section 10.6 shall not in any way
constitute or be deemed to constitute a novation, discharge, rescission,
extinguishment or substitution of the Indebtedness hereunder, and any
Indebtedness so assigned shall continue to be the same obligation and not a new
obligation.

(i) Participations. Each Lender shall have the right at any time to sell one or
more participations to any Person (other than Parent Entity, Borrower or any of
their respective Subsidiaries or Affiliates) in all or any part of its
Commitments, Loans or in any other Obligation. The holder of any such
participation, other than an Affiliate of the Lender granting such
participation, shall not be entitled to require such Lender to take or omit to
take any action hereunder except with respect to any amendment, modification or
waiver that would (i) extend the final scheduled maturity of any Loan or Note in
which such participant is participating, or reduce the rate or extend the time
of payment of interest or fees thereon (except in connection with a waiver of
applicability of any post default increase in interest rates) or reduce the
principal amount thereof, or increase the amount of the participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default, Event of Default or default interest or of a mandatory
reduction in the Commitment shall not constitute a change in the terms of such
participation, and that an increase in any Commitment or Loan shall be permitted
without the consent of any participant if the participant’s participation is not
increased as a result thereof), (ii) consent to the assignment or transfer by
any Credit Party of any of its rights and obligations under this Agreement, or
(iii) release all or substantially all of the Collateral under the Collateral
Documents or all or substantially all of the Guarantors from the Guaranty (in
each case, except as expressly provided in the Credit Documents) supporting the
Loans hereunder in which such participant is participating. Each Credit Party
agrees that each participant shall be entitled to the benefits of
Sections 2.18(c), 2.19 and 2.20 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to clause (c) of this Section;
provided, (i) a participant shall not be entitled to receive any greater payment
under Section 2.19 or 2.20 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such participant, unless
the sale of the participation to such participant is made with Borrower’s prior
written consent or as permitted in clause (ii) below, and (ii) a participant
that would be a Non US Lender if it were a Lender shall not be entitled to the
benefits of Section 2.20 unless Borrower is notified of the participation sold
to such participant at the time such participant directly requests the benefits
of Section 2.20 and such participant agrees, for the benefit of Credit Parties,
to comply with Section 2.20 as though it were a Lender as of such time. To the
extent permitted by law, each participant also shall be entitled to the benefits
of Section 10.4 as though it were a Lender, provided such participant agrees to
be subject to Section 2.17 as though it were a Lender.

 

Aurora – A&R Credit Agreement

151



--------------------------------------------------------------------------------

(j) Certain Other Assignments. In addition to any other assignment permitted
pursuant to this Section 10.6, any Lender may assign, pledge and/or grant a
security interest in, all or any portion of its Loans, the other Obligations
owed by or to such Lender, and its Notes, if any, to secure obligations of such
Lender including, without limitation, any Federal Reserve Bank as collateral
security pursuant to Regulation A of the Board of Governors of the Federal
Reserve System and any operating circular issued by such Federal Reserve Bank;
provided, no Lender, as between Credit Parties and such Lender, shall be
relieved of any of its obligations hereunder as a result of any such assignment,
pledge and/or grant of security interest, provided further, in no event shall
the applicable Federal Reserve Bank, pledgee or trustee be considered to be a
“Lender” or be entitled to require the assigning Lender to take or omit to take
any action hereunder and provided further, that any assignment shall comply with
Section 10.6(b).

(k) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

10.7 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

10.8 Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary,
Sections 2.18(c), 2.19, 2.20, 10.2, 10.3, 10.4, and 10.10 and Sections 2.17,
9.3(b) and 9.6 shall survive the payment of the Loans.

10.9 No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any of the other
Credit Documents or any of the Interest Rate Agreements and Currency Agreements.
Any forbearance or failure to exercise, and any delay in exercising, any right,
power or remedy hereunder shall not impair any such right, power or remedy or be
construed to be a waiver thereof, nor shall it preclude the further exercise of
any such right, power or remedy.

 

Aurora – A&R Credit Agreement

152



--------------------------------------------------------------------------------

10.10 Marshalling; Payments Set Aside. Neither any Agent nor any Lender shall be
under any obligation to marshal any assets in favor of any Credit Party or any
other Person or against or in payment of any or all of the Obligations. To the
extent that any Credit Party makes a payment or payments to Administrative
Agent, or Lenders (or to Administrative Agent, on behalf of Lenders), or
Administrative Agent, Collateral Agent or Lenders enforce any security interests
or exercise their rights of setoff, and such payment or payments or the proceeds
of such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, any
other state or federal law, common law or any equitable cause, then, to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor or related thereto,
shall be revived and continued in full force and effect as if such payment or
payments had not been made or such enforcement or setoff had not occurred.

10.11 Severability. In case any provision in or obligation hereunder or any Note
or other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

10.12 Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Credit Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and, subject to Section 9.8, each Lender shall be entitled to
protect and enforce its rights arising under this Agreement and the other Credit
Documents and it shall not be necessary for any other Lender to be joined as an
additional party in any proceeding for such purpose.

10.13 Headings . Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

10.14 APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) THEREOF.

10.15 CONSENT TO JURISDICTION. (a) ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENT, OR ANY OF
THE OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS

 

Aurora – A&R Credit Agreement

153



--------------------------------------------------------------------------------

AGREEMENT, EACH PARTY HERETO, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES,
IRREVOCABLY (i) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE
JURISDICTION AND VENUE OF SUCH COURTS; (ii) WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS; (iii) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN
ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE
WITH SECTION 10.1 IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE
APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE
CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (iv) AGREES THAT
AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS
OF ANY OTHER JURISDICTION.

(b) EACH CREDIT PARTY HEREBY AGREES THAT PROCESS MAY BE SERVED ON IT BY
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE ADDRESSES PERTAINING TO IT AS
SPECIFIED IN SECTION 10.1. ANY AND ALL SERVICE OF PROCESS AND ANY OTHER NOTICE
IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE EFFECTIVE AGAINST ANY CREDIT
PARTY IF GIVEN BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY
ANY OTHER MEANS OR MAIL WHICH REQUIRES A SIGNED RECEIPT, POSTAGE PREPAID, MAILED
AS PROVIDED ABOVE.

10.16 WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF
THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF
THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT
MATTER OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS
BEING ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING
OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY
HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A
BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING
INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS
RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT
IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT DOCUMENTS OR TO
ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN THE
EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.

 

Aurora – A&R Credit Agreement

154



--------------------------------------------------------------------------------

10.17 Confidentiality. Each Lender shall hold all information regarding Parent
Entity and its Subsidiaries and their businesses confidential in accordance with
such Lender’s customary procedures for handling confidential information of such
nature, it being understood and agreed by each Credit Party that, in any event,
a Lender may make (a) disclosures of such information to Affiliates of such
Lender and to their directors, officers, employees, agents and advisors (and to
other Persons authorized by a Lender or Agent to organize, present or
disseminate such information in connection with disclosures otherwise made in
accordance with this Section 10.17) involved in this transaction on a need to
know basis, (b) disclosures of such information reasonably required by any bona
fide or potential assignee, transferee or participant in connection with the
contemplated assignment, transfer or participation by such Lender of any Loans
or any participations therein or by any direct or indirect contractual
counterparties (or the professional advisors thereto) in Interest Rate
Agreements and Currency Agreements (provided, such counterparties and advisors
are advised of and agree to comply with the provisions of this Section 10.17),
(c) disclosure to any rating agency when required by it, provided that, prior to
any disclosure, such rating agency shall undertake in writing to preserve the
confidentiality of any confidential information relating to the Credit Parties
received by it from any of the Agents or any Lender, (d) disclosures to any
Lender’s financing sources, provided that prior to any disclosure, such
financing source is informed of the confidential nature of the information and
agrees to be bound by this Section 10.17, (e) disclosure of information which
(i) becomes publicly available other than as a result of a breach of this
Section 10.17 or (ii) becomes available to Administrative Agent or any Lender on
a non-confidential basis from a source other than a Credit Party, and
(f) disclosures required or requested by any Governmental Authority or
representative thereof or by the NAIC or pursuant to legal or judicial process;
provided, unless specifically prohibited by applicable law or court order, each
Lender shall make reasonable efforts to notify Borrower of any request by any
Governmental Authority or representative thereof (other than any such request in
connection with any examination of the financial condition or other routine
examination of such Lender by such Governmental Authority) for disclosure of any
such non public information prior to disclosure of such information.
Notwithstanding the foregoing, on or after the Closing Date, Administrative
Agent may, at its own expense issue (after providing prior notice to Borrower)
news releases and publish “tombstone” advertisements and other announcements
relating to this transaction in newspapers, trade journals and other appropriate
media (which may include use of logos of one or more of the Credit Parties)
(collectively, “Trade Announcements”). No Credit Party shall issue any Trade
Announcement except (i) disclosures required by applicable law, regulation,
legal process or the rules of the Securities and Exchange Commission or
(ii) with the prior approval of Administrative Agent (such approval not to be
unreasonably withheld or delayed).

10.18 Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged or agreed to be paid with respect to any of the
Obligations, including all charges or fees in connection therewith deemed in the
nature of interest under applicable law shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Loans made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of

 

Aurora – A&R Credit Agreement

155



--------------------------------------------------------------------------------

interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, Borrower shall pay to Administrative Agent an
amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to Borrower. In determining whether the interest contracted for,
charged, or received by Administrative Agent or a Lender exceeds the Highest
Lawful Rate, such Person may, to the extent permitted by applicable law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest, throughout the contemplated term of the
Obligations hereunder.

10.19 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of a counterpart via facsimile or electronic mail
shall constitute delivery of an original.

10.20 Effectiveness; Entire Agreement; No Third Party Beneficiaries. This
Agreement shall become effective upon the execution of a counterpart hereof by
each of the parties hereto and receipt by Borrower and Administrative Agent of
written notification of such execution and authorization of delivery thereof.
This Agreement and the other Credit Documents represent the entire agreement of
Parent Entity, Borrower and their respective Subsidiaries, the Agents, Issuing
Bank, Swing Line Lender, the Joint Lead Arrangers, the Joint Bookrunners and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by any Credit Party,
Agent, Issuing Bank, Swing Line Lender, Joint Lead Arranger, Joint Bookrunner or
Lender relative to the subject matter hereof or thereof not expressly set forth
or referred to herein or in the other Credit Documents. Nothing in this
Agreement or in the other Credit Documents, express or implied, shall be
construed to confer upon any Person (other than the parties hereto and thereto,
their respective successors and assigns permitted hereunder and, to the extent
expressly contemplated hereby, Affiliates of each of the Agents and Lenders,
holders of participations in all or any part of a Lender’s Commitments, Loans or
in any other Obligations, and the Indemnitees) any rights, remedies,
obligations, claims or liabilities under or by reason of this Agreement or the
other Credit Documents. In the event of any conflict between the provisions of
this Agreement and those of any other Credit Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of any Agent, Issuing Bank or the Lenders in any other Credit
Document shall not be deemed a conflict with this Agreement.

 

Aurora – A&R Credit Agreement

156



--------------------------------------------------------------------------------

10.21 Patriot Act. Each Lender and Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies each Credit Party that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies such Credit Party, which information includes the name and
address of such Credit Party and other information that will allow such Lender
or Administrative Agent, as applicable, to identify such Credit Party in
accordance with the Act.

10.22 Disclosure. Each Credit Party and each Lender hereby acknowledges and
agrees that Administrative Agent and/or its Affiliates from time to time may
hold investments in, and make other loans to, or have other relationships with
any of the Credit Parties and their respective Affiliates.

10.23 Appointment for Perfection. Each Lender hereby appoints each other Lender
as its agent for the purpose of perfecting Liens, for the benefit of
Administrative Agent and the Lenders, in assets which, in accordance with
Article 9 of the UCC or any other applicable law can be perfected only by
possession. Should any Lender (other than Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify Administrative Agent
thereof, and, promptly upon Administrative Agent’s request therefore shall
deliver such Collateral to Administrative Agent or otherwise deal with such
Collateral in accordance with Administrative Agent’s instructions.

10.24 Advertising and Publicity. No Credit Party shall issue or disseminate to
the public (by advertisement, including without limitation any “tombstone”
advertisement, press release or otherwise), submit for publication or otherwise
cause or seek to publish any information describing the credit or other
financial accommodations made available by Lenders pursuant to this Agreement
and the other Credit Documents without the prior written consent of
Administrative Agent. Nothing in the foregoing shall be construed to prohibit
any Credit Party from making any submission or filing which it is required to
make by applicable law, including filings with the Securities and Exchange
Commission, or pursuant to judicial process; provided, that, (a) such filing or
submission shall contain only such information as is necessary to comply with
applicable law or judicial process and (b) unless specifically prohibited by
applicable law or court order, Borrower shall promptly notify Administrative
Agent of the requirement to make such submission or filing and provide
Administrative Agent with a copy thereof unless such filing is made with the
Securities and Exchange Commission.

10.25 Borrower as representative for Credit Parties. Each of Parent Entity and
each other Guarantor hereby designates Borrower to act as its representative and
agent on its behalf for giving and receiving all notices and consents hereunder
or under any of the other Credit Documents and taking all other actions on
behalf of the Credit Parties under the Credit Documents. The Administrative
Agent and each Lender may regard any notice or other communication pursuant to
any Credit Document from Borrower as a notice or communication from each
applicable Credit Party. It is understood that the handling of the Collateral of
the Credit Parties in a combined fashion, as more fully set forth herein, is
done solely as an accommodation to Borrower, and that neither the Agents nor the
Lenders shall incur liability to Borrower as a result hereof. Each Credit Party
expects to derive benefit, directly or indirectly, from the handling of the
Collateral in a combined fashion since the successful operation of each Credit
Party is dependent on the continued successful performance of the integrated
group. To

 

Aurora – A&R Credit Agreement

157



--------------------------------------------------------------------------------

induce the Agents and the Lenders to do so, and in consideration thereof, each
Credit Party hereby jointly and severally agrees to indemnify the Indemnitees
and hold the Indemnitees harmless against any and all liability, expense, loss
or claim of damage or injury, made against such Indemnitee by any of Borrower or
by any third party whosoever, arising from or incurred by reason of (a) the
handling of the Collateral of Borrower as herein provided, (b) the Agents and
the Lenders relying on any instructions of Borrower, or (c) any other action
taken by any Agent or any Lender hereunder or under the other Credit Documents,
except in each case any liability, expense, loss or claim resulting from any
Indemnitee’s gross negligence or willful misconduct (to the extent determined by
a court of competent jurisdiction in a final and non-appealable judgment).

10.26 No Fiduciary Duty. Each Agent, each Lender, each Joint Lead Arranger, each
Joint Bookrunner, Issuing Bank, Swing Line Lender and their respective
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of Borrower, its
stockholders and/or its Affiliates. Borrower agrees that nothing in the Credit
Documents or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any Lender, on the one
hand, and Borrower, its stockholders or its Affiliates, on the other. The Credit
Parties acknowledge and agree that (a) the transactions contemplated by the
Credit Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and Borrower, on the other, and (b) in connection therewith and with
the process leading thereto, (i) no Lender has assumed an advisory or fiduciary
responsibility in favor of Borrower, its stockholders or its Affiliates with
respect to the transactions contemplated hereby (or the exercise of rights or
remedies with respect thereto) or the process leading thereto (irrespective of
whether any Lender has advised, is currently advising or will advise Borrower,
its stockholders or its Affiliates on other matters) or any other obligation to
Borrower except the obligations expressly set forth in the Credit Documents and
(ii) each Lender is acting solely as principal and not as the agent or fiduciary
of Borrower, its management, stockholders, creditors or any other Person.
Borrower acknowledges and agrees that Borrower has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Borrower agrees that it will not
claim that any Lender has rendered advisory services of any nature or respect,
or owes a fiduciary or similar duty to Borrower, in connection with such
transaction or the process leading thereto.

10.27 Affiliate Lenders.

(a) Notwithstanding anything to the contrary in this Agreement, no Affiliate
Lender shall have any right to (i) attend (including by telephone) any meeting
or discussions (or portion thereof) among the Administrative Agent or any Lender
to which representatives of the Credit Parties are not invited, (ii) receive any
information or material prepared by the Administrative Agent or any Lender or
any communication by or among the Administrative Agent and/or one or more
Lenders, except to the extent such information or materials have been made
available to any Credit Party or its representatives (and in any case, other
than the right to receive notices of prepayments and other administrative
notices in respect of its Loans required to be delivered to Lenders), or
(iii) make or bring (or participate in, other than as a passive participant in
or recipient of its pro rata benefits of) any claim, in its capacity as a
Lender, against the Administrative Agent, the Collateral Agent or any other
Lender with respect to any duties or obligations or alleged duties or
obligations of such Agent or any other such Lender under the Credit Documents.

 

Aurora – A&R Credit Agreement

158



--------------------------------------------------------------------------------

(b) Notwithstanding anything in Section 10.5 or the definitions of “Requisite
Lenders” or “Requisite Class Lenders” to the contrary, for purposes of
determining whether the “Requisite Lenders” or “Requisite Class Lenders” have
(i) consented (or not consented) to any amendment, modification, waiver, consent
or other action with respect to any of the terms of any Credit Document or any
departure by any Credit Party therefrom, (ii) otherwise acted on any matter
related to any Credit Document, or (iii) directed or required the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
with respect to or under any Credit Document, all Term Loans held by any
Affiliate Lender shall be deemed to be not outstanding for all purposes of
calculating whether the Requisite Lenders or Requisite Class Lenders have taken
any actions.

(c) Additionally, the Credit Parties and each Affiliate Lender hereby agree that
if a case under Title 11 of the United States Code is commenced against any
Credit Party, such Credit Party shall seek (and each Affiliate Lender shall
consent) to provide that the vote of any Affiliate Lender (in its capacity as a
Lender) with respect to any plan of reorganization of such Credit Party shall
not be counted except that such Affiliate Lender’s vote (in its capacity as a
Lender) may be counted to the extent any such plan of reorganization proposes to
treat the Obligations held by such Affiliate Lender in a manner that is less
favorable in any material respect to such Affiliate Lender than the proposed
treatment of similar Obligations held by Lenders that are not Affiliates of
Borrower or any Equity Investor. Each Affiliate Lender hereby irrevocably
appoints the Administrative Agent (such appointment being coupled with an
interest) as such Affiliate Lender’s attorney-in-fact, with full authority in
the place and stead of such Affiliate Lender and in the name of such Affiliate
Lender, from time to time in the Administrative Agent’s discretion to take any
action and to execute any instrument that the Administrative Agent may deem
reasonably necessary to carry out the provisions of this paragraph.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Aurora – A&R Credit Agreement

159



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

BORROWER:

 

AURORA DIAGNOSTICS, LLC

  By:  

 

    Name:   Gregory A. Marsh     Title:   Vice President, Chief Financial
Officer & Treasurer  

 

HOLDINGS:

 

AURORA DIAGNOSTICS HOLDINGS, LLC

  By:  

 

    Name:   Gregory A. Marsh     Title:   Vice President, Chief Financial
Officer & Treasurer

 

  [SIGNATURE PAGE]   Aurora – A&R Credit Agreement



--------------------------------------------------------------------------------

 

GUARANTORS:

 

AURORA GREENSBORO, LLC

AURORA LMC, LLC

AURORA MASSACHUSETTS, LLC

AURORA MICHIGAN, LLC

AURORA NEW HAMPSHIRE, LLC

BERNHARDT LABORATORIES, INC.

BIOPSY DIAGNOSTICS, LLC

C R COLLECTIONS, LLC

COVENANT HEALTHCARE LAB, LLC

CUNNINGHAM PATHOLOGY, L.L.C.

GREENSBORO PATHOLOGY, LLC

HARDMAN PATHOLOGY ADX, LLC

LABORATORY OF DERMATOPATHOLOGY ADX, LLC

MARK & KAMBOUR, LLC

MARK & KAMBOUR HOLDINGS, INC.

PATHOLOGY SOLUTIONS, LLC

SEACOAST PATHOLOGY, INC.

TWIN CITIES DERMATOPATHOLOGY, LLC

AURORA DIAGNOSTICS FINANCING, INC.

  By:  

 

    Name:   Gregory A. Marsh     Title:   Vice President, Chief Financial
Officer & Treasurer

 

  [SIGNATURE PAGE]   Aurora – A&R Credit Agreement



--------------------------------------------------------------------------------

 

BARCLAYS BANK PLC,

as Administrative Agent, Collateral

Agent, Swing Line Lender, Issuing Bank and Lender

  By:  

 

    Name:       Title:  

 

 

  [SIGNATURE PAGE]   Aurora – A&R Credit Agreement



--------------------------------------------------------------------------------

 

MORGAN STANLEY SENIOR

FUNDING, INC.,

as Lender

  By:  

 

    Name:       Title:  

 

  [SIGNATURE PAGE]   Aurora – A&R Credit Agreement



--------------------------------------------------------------------------------

 

UBS LOAN FINANCE LLC,

as Lender

  By:  

 

    Name:       Title:     By:  

 

    Name:       Title:  

 

  [SIGNATURE PAGE]   Aurora – A&R Credit Agreement



--------------------------------------------------------------------------------

 

ROYAL BANK OF CANADA,

as Lender

  By:  

 

    Name:       Title:  

 

  [SIGNATURE PAGE]   Aurora – A&R Credit Agreement



--------------------------------------------------------------------------------

 

BANK OF MONTREAL,

as Lender

  By:  

 

    Name:       Title:  

 

  [SIGNATURE PAGE]   Aurora – A&R Credit Agreement



--------------------------------------------------------------------------------

APPENDIX A-1

TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

TRANCHE B TERM LOAN COMMITMENTS

[On file with Administrative Agent]

 

  Appendix A-1   Aurora – A&R Credit Agreement



--------------------------------------------------------------------------------

APPENDIX A-2

TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

REVOLVING COMMITMENTS

 

September 30, September 30,

Lender

     Revolving
Commitment        Pro Rata  Share
(%)  

BARCLAYS BANK PLC

     $ 23,000,000           20.91 % 

MORGAN STANLEY SENIOR FUNDING, INC.

     $ 35,000,000           31.82 % 

UBS LOAN FINANCE LLC

     $ 28,000,000           25.45 % 

ROYAL BANK OF CANADA

     $ 12,000,000           10.91 % 

BANK OF MONTREAL

     $ 12,000,000           10.91 %      

 

 

      

 

 

 

TOTAL

     $ 110,000,000           100.00 %      

 

 

      

 

 

 

 

  Appendix A-2   Aurora – A&R Credit Agreement



--------------------------------------------------------------------------------

APPENDIX B

TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

NOTICE ADDRESSES

PARENT ENTITY AND ITS SUBSIDIARIES

11025 RCA Center Drive, Suite 300

Palm Beach Gardens, Florida 33410

Attention: James C. New, Chief Executive Officer

Telephone: 561-626-5512

Telecopier: 561-626-4530

in each case, with a copy to:

SUMMIT PARTNERS, L.P.

222 Berkeley Street

Boston, Massachusetts 02116

Attention: Peter Connolly

Telephone: 617-824-1100

Telecopier: 617-824-1187

and

KRG CAPITAL PARTNERS, LLC

KRG Capital Partners

1515 Arapahoe St.

Tower I, Suite 1500

Denver, CO 80202

Attention: Christopher J. Bock

Telephone: 303-390-5020

Telecopier: 303-390-5015

and

ALSTON & BIRD LLP

Alston & Bird LLP

1201 West Peachtree Street

Atlanta, Georgia 30309

Attention: Deanna L. Kashdan

Telephone: 404-881-7782

Telecopier: 404-253-8299

 

  Appendix B   Aurora – A&R Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as Administrative Agent, Collateral Agent, Swing Line Lender, Issuing Bank and a
Lender

745 Seventh Avenue

New York, NY 10019

Attention: Diane Rolfe

Telephone: 212-526-1109

Telecopier: 212-526-5115

Email: diane.rolfe@barcap.com

MORGAN STANLEY SENIOR FUNDING, INC., as a Lender

1000 Lancaster Street

Baltimore, MD 21202

Attention: Morgan Stanley Loan Servicing

Telephone: 443-627-4355

Telecopier: 718-233-2140

Email: msloanservicing@morganstanley.com

UBS LOAN FINANCE LLC, as a Lender

UBS Loan Finance, LLC

677 Washington Blvd.

Stamford, CT 06901

Attention: Jenny E. Milioti

Telephone: 203-719-5993

Telecopier: 203-719-3888

Email: jenny.milioti@ubs.com

ROYAL BANK OF CANADA, as a Lender

Loans Administration

One Liberty Plaza

4th Floor

New York, NY 10006-1404

Attention: Manager

Telephone: 877-332-7455

Telecopier: 212-428-2372

 

  Appendix B   Aurora – A&R Credit Agreement



--------------------------------------------------------------------------------

BANK OF MONTREAL, as a Lender

115 S. LaSalle Street

Chicago, IL 60603

Attention: Shequitis Booker

Telephone: 312-461-7602

Email: shequitis.booker@harrisbank.com

 

  Appendix B   Aurora – A&R Credit Agreement



--------------------------------------------------------------------------------

Annex B

 

TAX RECEIVABLE AGREEMENT

by and among

AURORA DIAGNOSTICS, INC.,

THE SUMMIT FUNDS NAMED HEREIN,

THE SUMMIT GPs NAMED HEREIN,

THE SB SHAREHOLDERS NAMED HEREIN,

THE KB SHAREHOLDERS NAMED HEREIN,

and

THE MANAGEMENT INVESTORS NAMED HEREIN,

dated as of [    ], 2010

 

ADX - 1st Amendment to Credit and Guaranty Agreement

 



--------------------------------------------------------------------------------

TAX RECEIVABLE AGREEMENT

This TAX RECEIVABLE AGREEMENT (as amended from time to time, this “Agreement”),
dated as of [            ], 2010, is hereby entered into by and among Aurora
Diagnostics, Inc., a Delaware corporation (the “Corporation”); Summit Ventures
VI-A, L.P., Summit VI Advisors Fund, L.P., Summit VI Entrepreneurs Fund, L.P.,
Summit Investors VI, L.P., and Summit Partners Private Equity Fund VII-A, L.P.,
each a Delaware limited partnership (collectively, the “Summit Funds”); Summit
Partners VI (GP), L.P. and Summit Partners PE VII, L.P., each a Delaware limited
partnership (collectively, the “Summit GPs”); Summit Ventures VI-B, L.P. and
Summit Partners Private Equity Fund VII-B, L.P., each a Delaware limited
partnership (collectively, the “SB Shareholders”); KRG Capital Fund IV, L.P., a
Delaware limited partnership, KRG Capital Fund IV-A, L.P., a Delaware
partnership, KRG Capital Fund IV (FF), L.P., a Delaware partnership, KRG Capital
Fund IV (PA), L.P., a Delaware limited partnership, and KRG Co-Investment,
L.L.C., a Delaware limited liability company (collectively, the “KB
Shareholders”); and James C. New, Martin J. Stefanelli, Christopher Jahnle, Kirk
A. Rebane, Fred Ferrara, Greg Marsh, Michael Null, Michael Grattendick and
Deanna Shackley (collectively, the “Management Investors”). Capitalized terms
used and not otherwise defined herein have the meanings set forth in Article I.

RECITALS

WHEREAS, on the date hereof but prior to execution of this Agreement, the Summit
Funds, the Summit GPs, the SB Shareholders, the KB Shareholders, and the
Management Investors (collectively, the “Members”) directly or indirectly held
membership interests (the “Units”) in Aurora Diagnostics Holdings, LLC, a
Delaware limited liability company formed on May 22, 2006 (“Aurora”), which was
classified as a partnership for United States federal income tax purposes;

WHEREAS, the Summit Blockers and the KRG Blocker merged with and into the
Corporation (the “Blocker Merger”), the remaining members of Aurora contributed
a portion of their Units to the Corporation (the “Contribution”), and then
Aurora merged with and into the Corporation (the “LLC Merger”), with the
Corporation surviving, under a series of transactions pursuant to an overall
integrated plan (the “Merger”);

WHEREAS, as of closing of the Merger (“Closing Date”), Aurora and certain of its
direct and indirect subsidiaries had tax basis in amortizable goodwill and other
intangible assets described in Section 197 of the Code (“Closing Date Tax
Basis”);

WHEREAS, as a result of the Merger, the Corporation may utilize the
amortization, depreciation, and/or other recovery of cost basis for Tax
purposes, including the reduction of taxable gain on sale or disposition of
property, attributable to the Closing Date Tax Basis to affect the income, gain,
loss, expense and other Tax items of the Corporation and result in Tax benefits
and savings (the “Basis Recovery”);

WHEREAS, in connection with the Merger, the Summit Funds, the Summit GPs, the SB
Shareholders, the KB Shareholders, and the Management Investors are receiving
common stock in the Corporation (“Common Shares”) and rights to receive payments
from the Corporation for Tax benefits or savings arising out of Basis Recovery
and related basis adjustments (“TRA Rights”) as set forth herein;

WHEREAS, the income, gain, loss, expense, and other Tax items of the Corporation
will be affected by (i) Basis Recovery, (ii) Boot Basis Adjustments (as defined
below) and (iii) any interest imputed under Section 1272, 1274, 483 or other
provision of the Code and any similar provision of state and local tax law with
respect to the Corporation’s payment obligations under this Agreement and the
Merger (the “Imputed Interest”); and



--------------------------------------------------------------------------------

WHEREAS, the parties to this Agreement desire to make certain arrangements with
respect to the actual or deemed effect of Basis Recovery, Boot Basis
Adjustments, and Imputed Interest on the liability of the Corporation for Taxes.

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, the terms set forth in this
Article I shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined). 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.

“Affiliated Institution” means with respect to any Indemnified Person, any
investment fund, institutional investor or other financial intermediary with
which such Indemnified Person is Affiliated or of which such Indemnified Person
is a member, partner or employee.

“Agreed Rate” means LIBOR plus 100 basis points.

“Agreement” is defined in the Preamble of this Agreement.

“Amended Schedule” is defined in Section 2.3(b) of this Agreement.

“Aurora” has the meaning set forth in the Recitals to this Agreement.

“Basis Recovery” has the meaning set forth in the Recitals to this Agreement.

“Beneficial Owner” means, with respect to a security, any Person who directly or
indirectly, through any contract, arrangement, understanding, relationship or
otherwise, has or shares: (i) voting power, which includes the power to vote, or
to direct the voting of, such security and/or (ii) investment power, which
includes the power to dispose of, or to direct the disposition of, such
security. The terms “Beneficially Own” and “Beneficial Ownership” shall have
correlative meanings.

“Board” means the Board of Directors of the Corporation.

“Boot Basis Adjustments” means the adjustment to the tax basis of assets, held
directly or indirectly by the Corporation, under Section 362 of the Code and, in
each case, comparable sections of state, local and foreign tax laws, as a result
of the payments made to the Members pursuant to this Agreement.

“Blocker Merger” is defined in the Preamble of this Agreement.

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of New York shall not be regarded as a Business Day.

 

2



--------------------------------------------------------------------------------

“Catch-Up Payment” has the meaning set forth in Section 3.1(a) of this
Agreement.

“Change of Control” means the occurrence of any of the following events:

(i) any Person or any group of Persons acting together which would constitute a
“group” for purposes of Section 13(d) of the Securities and Exchange Act of
1934, or any successor provisions thereto, excluding a group of Persons which
includes one or more Affiliates of Summit Partners, L.P., a Delaware limited
partnership, and one or more Affiliates of the KB Shareholders, is or becomes
the Beneficial Owner, directly or indirectly, of securities of the Corporation
representing more than 50% of the combined voting power of the Corporation’s, as
applicable, then outstanding voting securities; or

(ii) the following individuals cease for any reason to constitute a majority of
the number of directors of the Corporation then serving: individuals who, on the
Closing Date, constitute the Board and any new director whose appointment or
election by the Board or nomination for election by the Corporation’s
shareholders was approved or recommended by a vote of at least two-thirds
(2/3) of the directors then still in office who either were directors on the
Closing Date or whose appointment, election or nomination for election was
previously so approved or recommended by the directors referred to in this
clause (ii); or

(iii) there is consummated a merger or consolidation of the Corporation with any
other corporation or other entity, and, immediately after the consummation of
such merger or consolidation, either (x) the Board immediately prior to the
merger or consolidation does not constitute at least a majority of the board of
directors of the company surviving the merger or, if the surviving company is a
Subsidiary, the ultimate parent thereof, or (y) the voting securities of the
Corporation immediately prior to such merger or consolidation do not continue to
represent or are not converted into more than 50% of the combined voting power
of the then outstanding voting securities of the Person resulting from such
merger or consolidation or, if the surviving company is a Subsidiary, the
ultimate parent thereof; or

(iv) the shareholders of the Corporation approve a plan of complete liquidation
or dissolution of the Corporation or there is consummated an agreement or series
of related agreements for the sale or other disposition, directly or indirectly,
by the Corporation of all or substantially all of the Corporation’s assets,
other than such sale or other disposition by the Corporation of all or
substantially all of the Corporation’s assets to an entity, at least 50% of the
combined voting power of the voting securities of which are owned by
shareholders of the Corporation in substantially the same proportions as their
ownership of the Corporation immediately prior to such sale.

Notwithstanding the foregoing, except with respect to clause (ii) and clause
(iii)(x) above, a “Change of Control” shall not be deemed to have occurred by
virtue of the consummation of any transaction or series of integrated
transactions immediately following which the record holders of the shares of the
Corporation immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in, and own
substantially all of the shares of, an entity which owns all or substantially
all of the assets of the Corporation immediately following such transaction or
series of transactions.

“Closing Date” has the meaning set forth in the Recitals to this Agreement.

“Closing Date Basis Recovery Letter” is defined in Section 2.1 of this
Agreement.

“Closing Date Tax Basis” has the meaning set forth in the Recitals to this
Agreement.

 

3



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the committee established pursuant to Section 7.13.

“Common Shares” has the meaning set forth in the Recitals to this Agreement.

“Contribution” is defined in the Preamble of this Agreement.

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Corporation” is defined in the Preamble of this Agreement.

“Corporation Return” means the federal and/or state and/or local and/or foreign
Tax Return, as applicable, of the Corporation (or, as applicable, of the
consolidated, combined or unitary group in which the Corporation is included)
filed with respect to Taxes of any Taxable Year.

“Cumulative Net Realized Tax Benefit” for a Taxable Year means the cumulative
amount (but not less than zero) of Realized Tax Benefits for all Taxable Years
of the Corporation, up to and including such Taxable Year, net of the cumulative
amount of Realized Tax Detriments for the same period. The Realized Tax Benefit
and Realized Tax Detriment for each Taxable Year shall be determined based on
the most recent Tax Benefit Schedule or Amended Schedule, if any, in existence
at the time of such determination.

“Default Rate” means LIBOR plus 500 basis points.

“Determination” has the meaning ascribed to such term in Section 1313(a) of the
Code or similar provision of state, local or foreign tax law, as applicable, or
any other event (including the execution of IRS Form 870-AD) that finally and
conclusively establishes the amount of any liability for Tax.

“Dispute” is defined in Section 7.8(a) of this Agreement.

“Early Termination Date” means the date of an Early Termination Notice for
purposes of determining the Early Termination Payment.

“Early Termination Effective Date” is defined in Section 4.2 of this Agreement.

“Early Termination Notice” is defined in Section 4.2 of this Agreement.

“Early Termination Payment” is defined in Section 4.3(b) of this Agreement.

“Early Termination Rate” means the lesser of (i) 6.5% per annum, compounded
annually, and (ii) LIBOR plus 100 basis points.

“Early Termination Schedule” is defined in Section 4.2 of this Agreement.

“Expert” is defined in Section 7.9(a) of this Agreement.

“Hypothetical Tax Liability” means, with respect to any Taxable Year, the
liability for Taxes of the Corporation or the other members of the consolidated,
combined, or unitary group of which the Corporation is a member, in each case
using the same methods, elections, conventions and similar practices used on the
relevant Corporation Return, but (i) excluding any deduction attributable to
Basis Recovery as reflected on the Closing Date Basis Recovery Letter, including
amendments, (ii) after

 

4



--------------------------------------------------------------------------------

applying clause (i), using the Non-Stepped Up Tax Basis for Boot Basis
Adjustments consistent (other than in the first year of this Agreement) with the
prior year’s Tax Benefit Schedule, including amendments, and (iii) excluding any
deduction attributable to Imputed Interest for the Taxable Year. For the
avoidance of doubt, Hypothetical Tax Liability shall be determined without
taking into account the carryover or carryback of any Tax item (or portions
thereof) that is attributable to Basis Recovery, Boot Basis Adjustments or
Imputed Interest.

“Imputed Interest” has the meaning set forth in the Recitals to this Agreement.

“Independent Director” means any member of the Board who is not affiliated with
any of the principal stockholders of the Corporation and who is neither a
current officer nor a former officer of the Corporation or any of its
Subsidiaries.

“Interest Amount” has the meaning set forth in Section 3.1(b) of this Agreement.

“IRS” means the United States Internal Revenue Service.

“KB Shareholders” is defined in the Preamble of this Agreement.

“KRG Blocker” means KRG Aurora Blocker, Inc., a Delaware corporation.

“KRG Representative” is defined in Section 7.13 of this Agreement.

“LIBOR” means during any period, an interest rate per annum equal to the
one-year LIBOR reported, on the date two days prior to the first day of such
period, on the Telerate Page 3750 (or if such screen shall cease to be publicly
available, as reported on Reuters Screen page “LIBOR01” or by any other publicly
available source of such market rate) for London interbank offered rates for
United States dollar deposits for such period.

“LLC Merger” is defined in the Preamble of this Agreement.

“Management Investors” is defined in the Preamble of this Agreement.

“Management Representative” is defined in Section 7.13 of this Agreement.

“Material Objection Notice” is defined in Section 4.2 of this Agreement.

“Members” has the meaning set forth in the Recitals to this Agreement and shall
include any assignee of all or part of any Member’s interest hereunder to the
extent written notice of such assignment has been provided to the Corporation.

“Merger” has the meaning set forth in the Recitals to this Agreement.

“Net Tax Benefit” has the meaning set forth in Section 3.1(b) of this Agreement.

“Non-Stepped Up Tax Basis” means the Tax basis that the assets held directly or
indirectly by the Corporation (or any other member of the consolidated, combined
or unitary group of which the Corporation is a member) would have had if no Boot
Basis Adjustments had been made.

“Objection Notice” is defined in Section 2.3(a) of this Agreement.

“Paid in Full” means, with respect to the payment of any Senior Obligations, the
payment in full, in cash, of all amounts outstanding (and, for the avoidance of
doubt, excluding any contingent obligations) under the Senior Obligations,
whether due and payable at such time, and the complete termination of any
revolving commitments, letter of credit commitments and other commitments to
make extensions of credit pursuant to, or in respect of, any Senior Obligations.

 

5



--------------------------------------------------------------------------------

“Payment Date” means any date on which a payment is required to be made pursuant
to this Agreement.

“Percentage” means, with respect to each Member, the percentage set forth
opposite such Member’s name on the Member Percentage Schedule hereto.

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

“Qualified Tax Advisor” means Alston & Bird LLP, Kirkland & Ellis LLP,
McGladrey & Pullen, LLP or any other law or accounting firm that is nationally
recognized as being expert in Tax matters and that is reasonably acceptable to
the Corporation.

“Realized Tax Benefit” means, for a Taxable Year, the excess, if any, of the
Hypothetical Tax Liability over the actual liability for Taxes imposed on the
Corporation or the other members of the consolidated, combined or unitary group
of which the Corporation is a member for such Taxable Year. If all or a portion
of the actual liability for such Taxes for the Taxable Year arises as a result
of an audit by a Taxing Authority of any Taxable Year, such liability shall not
be included in determining the Realized Tax Benefit unless and until there has
been a Determination.

“Realized Tax Detriment” means, for a Taxable Year, the excess, if any, of the
actual liability for Taxes imposed on the Corporation or the other members of
the consolidated, combined or unitary group of which the Corporation is a member
for such Taxable Year, over the Hypothetical Tax Liability for such Taxable
Year. If all or a portion of the actual liability for such Taxes for the Taxable
Year arises as a result of an audit by a Taxing Authority of any Taxable Year,
such liability shall not be included in determining the Realized Tax Detriment
unless and until there has been a Determination.

“Reconciliation Dispute” is defined in Section 7.9(a) of this Agreement.

“Reconciliation Procedures” is defined in Section 2.3(a) of this Agreement.

“Regular Payment” has the meaning set forth in Section 3.1(b) of this Agreement.

“Representative” means a current member of the Committee.

“SB Shareholders” is defined in the Preamble of this Agreement.

“Schedule” means any of the following: (i) the Closing Date Basis Recovery
Letter, (ii) a Tax Benefit Schedule, or (iii) the Early Termination Schedule.

“Senior Obligations” is defined in Section 5.1 of this Agreement.

“Subsidiaries” means, with respect to any Person, as of any date of
determination, any other Person as to which such Person, owns, directly or
indirectly, or otherwise controls more than 50% of the voting power or other
similar interests or the sole general partner interest or managing member or
similar interest of such Person.

“Subsidiary Stock” means any stock or other equity interest in any subsidiary
entity of the Corporation that is treated as a corporation for United States
federal income tax purposes.

 

6



--------------------------------------------------------------------------------

“Summit Blockers” means SV VI-B Aurora Blocker Corp. and SPPE VII-B Aurora
Blocker Corp., each a Delaware corporation.

“Summit Funds” is defined in the Preamble of this Agreement.

“Summit GPs” is defined in the Preamble of this Agreement.

“Summit Representative” is defined in Section 7.13 of this Agreement.

“Tax Benefit Payment” is defined in Section 3.1(b) of this Agreement.

“Tax Benefit Schedule” is defined in Section 2.2(a) of this Agreement.

“Tax Return” means any return, declaration, report or similar statement filed or
required to be filed with respect to Taxes (including any attached schedules),
including, without limitation, any information return, claim for refund, amended
return and declaration of estimated Tax.

“Taxable Year” means a taxable year of the Corporation as defined in
Section 441(b) of the Code or comparable section of state, local or foreign tax
law, as applicable (and, therefore, for the avoidance of doubt, may include a
period of less than 12 months for which a Tax Return is made), ending on or
after the Closing Date.

“Taxes” means any and all United States federal, state, local and foreign taxes,
assessments or similar charges that are based on or measured with respect to net
income or profits, and any interest or penalties related to such Taxes.

“Taxing Authority” means any domestic, federal, national, state, county or
municipal or other local government, any subdivision, agency, commission or
authority thereof, or any quasi-governmental body exercising any taxing
authority or any other authority exercising Tax regulatory authority.

“TRA Rights” has the meaning set forth in the Recitals to this Agreement.

“Treasury Regulations” means the final, temporary and proposed regulations under
the Code promulgated from time to time (including corresponding provisions and
succeeding provisions) as in effect for the relevant taxable period.

“Units” has the meaning set forth in the Recitals to this Agreement.

“Valuation Assumptions” means, as of an Early Termination Date, the assumptions
that (1) in each Taxable Year ending on or after such Early Termination Date,
the Corporation will have taxable income sufficient to fully utilize the
deductions arising from Basis Recovery, Boot Basis Adjustments and the Imputed
Interest during such Taxable Year or future Taxable Years (including, for the
avoidance of doubt, Boot Basis Adjustments and Imputed Interest that would
result from future Tax Benefit Payments that would be paid in accordance with
the Valuation Assumptions) in which such deductions would become available,
(2) the United States federal income tax rates and state, local and foreign
income tax rates that will be in effect for each such Taxable Year will be those
specified for each such Taxable Year by the Code and other law as in effect on
the Early Termination Date, (3) any loss carryovers generated by Basis Recovery,
any Boot Basis Adjustment or Imputed Interest and available as of the date of
the Early Termination Schedule will be utilized by the Corporation in the
earliest possible Taxable Year permitted by the Code and Treasury Regulations
from the date of the Early Termination Schedule, including the Taxable Year that
includes the date of the Early Termination Schedule, (4) any non-amortizable
assets (other than any Subsidiary Stock) will be disposed of on the fifteenth
anniversary of the applicable Boot Basis Adjustment; provided, that in the event
of a Change of Control, such non-

 

7



--------------------------------------------------------------------------------

amortizable assets shall be deemed disposed of at the time of sale of the
relevant asset (if earlier than such fifteenth anniversary), and (5) any
Subsidiary Stock will be deemed never to be disposed of; provided, that if
(i) the Committee delivers to the Corporation a written opinion of a Qualified
Tax Advisor to the effect that as a result of a certain transaction (or series
of transactions), it is more likely than not that the tax basis in the
amortizable or depreciable assets of Aurora that are acquired by the Corporation
in the Merger will be increased by reference to the tax basis in such Subsidiary
Stock and the tax basis in such Subsidiary Stock will decrease accordingly, and
(ii) the Corporation determines that it is commercially reasonable to effectuate
such transaction (or series of transactions), then the Valuation Assumptions
will take into account such increased tax basis in the amortizable or
depreciable assets of Aurora that are acquired by the Corporation in the Merger.

ARTICLE II

DETERMINATION OF CERTAIN REALIZED TAX BENEFITS

Section 2.1 Closing Date Basis Recovery Letter. The letter dated as of the date
of this Agreement from the Corporation to the Members shows, in reasonable
detail necessary to perform the calculations required by this Agreement, for
purposes of Taxes, estimates of (i) the Closing Date Tax Basis, (ii) Basis
Recovery, calculated in the aggregate, and (iii) the Basis Recovery schedule,
which is the period (or periods) over which the Closing Date Tax Basis is
amortized, depreciated, or otherwise recovered (the “Closing Date Basis Recovery
Letter”).

Section 2.2 Tax Benefit Schedule.

(a) Tax Benefit Schedule. Within 90 calendar days after the filing of the United
States federal income tax return of the Corporation for any Taxable Year in
which there is a Realized Tax Benefit or Realized Tax Detriment, the Corporation
shall provide to the Committee a schedule showing, in reasonable detail, the
calculation of the Realized Tax Benefit or Realized Tax Detriment for such
Taxable Year (a “Tax Benefit Schedule”), which Tax Benefit Schedule also will
include (i) the Non-Stepped-Up Tax Basis of the Corporation’s direct and
indirect assets, (ii) the Boot Basis Adjustments for such Taxable Year,
calculated in the aggregate, and (iii) the period over which the Boot Basis
Adjustments will be amortizable and/or depreciable. The Tax Benefit Schedule
will become final as provided in Section 2.3(a) and may be amended as provided
in Section 2.3(b) (subject to the procedures set forth in Section 2.3(b)).

(b) Applicable Principles. The Realized Tax Benefit or Realized Tax Detriment
for each Taxable Year is intended to measure the decrease or increase in the
actual liability for Taxes of the Corporation for such Taxable Year attributable
to Basis Recovery, Boot Basis Adjustments and Imputed Interest, determined using
a “with and without” methodology. For the avoidance of doubt, the actual
liability for Taxes will take into account the deduction of the portion of the
Tax Benefit Payment that must be accounted for as interest under the Code based
upon the characterization of Tax Benefit Payments as additional taxable boot
payable by the Corporation. Carryovers or carrybacks of any Tax item
attributable to Basis Recovery, Boot Basis Adjustments and Imputed Interest
shall be considered to be subject to the rules of the Code and the Treasury
Regulations or the appropriate provisions of U.S. state and local income and
franchise tax law, as applicable, governing the use, limitation and expiration
of carryovers or carrybacks of the relevant type. The parties agree that (i) all
Tax Benefit Payments attributable to Basis Recovery or to Boot Basis
Adjustments, other than amounts accounted for as Imputed Interest, will (A) be
treated as subsequent upward purchase price adjustments that give rise to
further Boot Basis Adjustments to the Corporation and (B) have the effect of
creating additional Boot Basis Adjustments to the Corporation in the year of
payment, and (ii) as a result, such additional Boot Basis Adjustments will be
incorporated into the current year calculation and into future year
calculations, as appropriate.

 

8



--------------------------------------------------------------------------------

Section 2.3 Procedures, Amendments.

(a) Procedure. Every time the Corporation delivers to the Committee an
applicable Schedule under this Agreement, including any Amended Schedule
delivered pursuant to Section 2.3(b), but excluding any Early Termination
Schedule or amended Early Termination Schedule, the Corporation shall also
(x) deliver to the Committee schedules and work papers, as determined by the
Corporation or requested by the Committee, providing reasonable detail regarding
the preparation of the Schedule and (y) allow the Committee reasonable access at
no cost to the appropriate representatives at the Corporation, as determined by
the Corporation or requested by the Committee, in connection with a review of
such Schedule. Without limiting the application of the preceding sentence, each
time the Corporation delivers to the Committee a Tax Benefit Schedule, in
addition to the Tax Benefit Schedule duly completed, the Corporation shall
deliver to the Committee the Corporation Return, the reasonably detailed
calculation by the Corporation of the Hypothetical Tax Liability, the reasonably
detailed calculation by the Corporation of the actual Tax liability, as well as
any other work papers as determined by the Corporation or requested by the
Committee. An applicable Schedule or amendment thereto shall become final and
binding on all parties 30 calendar days from the first date on which the
Committee has received the applicable Schedule or amendment thereto (as well as
the tax returns, calculations and work papers described in (i) and (ii) of the
preceding sentence) unless the Committee (i) within 30 calendar days after
receiving an applicable Schedule or amendment thereto (as well as the tax
returns, calculations and work papers described in (i) and (ii) of the preceding
sentence), provides the Corporation with notice of a material objection to such
Schedule (“Objection Notice”) made in good faith, in which case such Schedule or
amendment thereto becomes final and binding upon agreement of the parties or
conclusion of the Reconciliation Procedures (as defined below), or (ii) provides
a written waiver of such right of any Objection Notice within the period
described in clause (i) above, in which case such Schedule or amendment thereto
becomes final and binding on the date the waiver is received by the Corporation.
If the parties, for any reason, are unable to successfully resolve the issues
raised in any Objection Notice within 30 calendar days after receipt by the
Corporation of an Objection Notice, the Corporation and the Members shall employ
the reconciliation procedures as described in Section 7.9 of this Agreement (the
“Reconciliation Procedures”).

(b) Amended Schedule. The applicable Schedule for any Taxable Year may be
amended from time to time by the Corporation (i) in connection with a
Determination affecting such Schedule, (ii) to correct inaccuracies in the
Schedule identified as a result of the receipt of additional factual information
relating to a Taxable Year after the date the Schedule was provided to the
Committee, (iii) to comply with the Expert’s determination under the
Reconciliation Procedures, (iv) to reflect a change in the Realized Tax Benefit
or Realized Tax Detriment for such Taxable Year attributable to a carryback or
carryforward of a loss or other tax item to such Taxable Year, (v) to reflect a
change in the Realized Tax Benefit or Realized Tax Detriment for such Taxable
Year attributable to an amended Tax Return filed for such Taxable Year, or
(vi) to adjust the Closing Date Basis Recovery Letter to take into account
payments made pursuant to this Agreement (any such Schedule, an “Amended
Schedule”). In addition, the Closing Date Basis Recovery Letter shall be
appropriately amended by the Committee and the Corporation to the extent that,
as a result of a Determination, the Corporation is required to calculate its Tax
liability in a manner inconsistent with the Closing Date Basis Recovery Letter.

 

9



--------------------------------------------------------------------------------

ARTICLE III

TAX BENEFIT PAYMENTS

Section 3.1 Payments.

(a) Payments. Notwithstanding Section 3.1(b), but subject to the one million
dollar ($1,000,000) limitation on aggregate Catch-Up Payments set forth in
Section 3.1(b), no later than April 1 of the calendar year following the
calendar year in which the Merger occurs, the Corporation shall make payments
(“Catch-Up Payments”) to the Members in the amount of 20% of the ordinary income
recognized by the Members in connection with the Contribution or recognized by
Aurora in connection with the LLC Merger and allocated to the Members (as
reported to such Members on the Schedule K-1 of Aurora’s Form 1065 for the year
during which the Merger occurs), without regard to either the amount of any Net
Tax Benefit or the amount of any Tax Benefit Payment otherwise due by such date.
Within five (5) Business Days after a Tax Benefit Schedule delivered to the
Committee becomes final and binding in accordance with Section 2.3(a), the
Corporation shall pay to each Member for such Taxable Year such Member’s Tax
Benefit Payment determined pursuant to Section 3.1(b). Each such Tax Benefit
Payment shall be made by wire transfer of immediately available funds to the
bank accounts previously designated by such Member to the Corporation or, if no
wire transfer instructions have been so provided, by check payable to such
Member or as otherwise agreed by the Corporation and such Member. For the
avoidance of doubt, no Tax Benefit Payment shall be made in respect of estimated
tax payments, including, without limitation, federal estimated income tax
payments.

(b) Tax Benefit Payment. A “Tax Benefit Payment” means an amount, not less than
zero, equal to the sum of the Net Tax Benefit and the Interest Amount. Tax
Benefit Payments shall be made to the Members in the following order and
priority: first, a Catch-Up Payment shall be made to each Member, until each
Member has received an aggregate Catch-Up Payment (including in such aggregate
Catch-Up Payments made pursuant to the first sentence of Section 3.1(a) as well
as Catch-Up Payments described in this Section 3.1(b)) equal to 20% of the
amount of the ordinary income recognized by such Member in connection with the
Contribution or recognized by Aurora in connection with the LLC Merger and
allocated to the Member on the Schedule K-1 of Aurora’s Form 1065 for the year
during which the Merger occurs (provided, however, that aggregate Catch-Up
Payments made to all Members pursuant to the terms of this Agreement shall not
exceed one million dollars ($1,000,000)); and second, a payment (a “Regular
Payment”) shall be made to each Member equal to any remaining Tax Benefit
Payment multiplied by such Member’s Percentage as set forth on the Member
Percentage Schedule attached hereto (and as updated from time to time by written
notice to the Corporation by any Member assigning in whole or in part its
interests hereunder), with it being understood and agreed that each Catch-Up
Payment and each Regular Payment will include a ratable portion of each of the
Net Tax Benefit and the Interest Amount. For the avoidance of doubt, for Tax
purposes, the Interest Amount shall not be treated as interest but instead shall
be treated as additional consideration for the acquisition of Units in the
Merger unless otherwise required by law. The “Net Tax Benefit” for a Taxable
Year shall be an amount equal to the excess, if any, of (i) 85% of the
Cumulative Net Realized Tax Benefit as of the end of such Taxable Year over
(ii) the total amount of Catch-Up Payments and Regular Payments previously made
under this Section 3.1 (excluding the portion of any such payments attributable
to Interest Amounts); provided, for the avoidance of doubt, that no Member shall
be required to return any portion of any previously made Tax Benefit Payment.
The “Interest Amount” shall equal the interest on the Net Tax Benefit calculated
at the Agreed Rate from the due date (without extensions) for filing the
Corporation Return with respect to Taxes for such Taxable Year until the Payment
Date. Notwithstanding the foregoing, for each Taxable Year ending on or after
the date of a Change of Control, all Tax Benefit Payments shall be calculated by
utilizing Valuation Assumptions (1), (3), (4) and (5), substituting in each case
the terms “the closing date of a Change of Control” for an “Early Termination
Date.”

Section 3.2 No Duplicative Payments. It is intended that the provisions of this
Agreement will not result in duplicative payment of any amount (including
interest) required under this Agreement. The provisions of this Agreement shall
be construed in the appropriate manner to ensure such intentions are realized.

Section 3.3 Imputed Interest. For the avoidance of doubt, for purposes of
determining the amount of Imputed Interest under this Agreement, the interest
rate to be used shall be the rate as determined under the applicable provision
of the Code, and not the Agreed Rate.

 

10



--------------------------------------------------------------------------------

ARTICLE IV

TERMINATION

Section 4.1 Early Termination and Breach of Agreement.

(a) With the written approval of a majority of the Independent Directors, the
Corporation may terminate this Agreement with respect to all amounts payable to
the Members at any time by paying to each Member such Member’s Early Termination
Payment; provided, however, that this Agreement shall only terminate as to a
Member upon the receipt of the Early Termination Payment by such Member; and
provided, further, that the Corporation may withdraw any notice to execute its
termination rights under this Section 4.1(a) prior to the time at which any
Early Termination Payment has been paid to any Member. Upon payment of all of
the Early Termination Payments by the Corporation, neither the Members nor the
Corporation shall have any further payment obligations under this Agreement,
other than for any (a) Tax Benefit Payment agreed to by the Corporation and the
Committee as due and payable but unpaid as of the Early Termination Notice and
(b) Tax Benefit Payment due for the Taxable Year ending with or including the
date of the Early Termination Notice (except to the extent that the amount
described in clause (b) is included in the Early Termination Payment).

(b) In the event that the Corporation breaches any of its material obligations
under this Agreement, whether as a result of failure to make any payment when
due, failure to honor any other material obligation required hereunder, or by
operation of law as a result of the rejection of this Agreement in a case
commenced under the Bankruptcy Code or otherwise, then all obligations hereunder
shall be accelerated and such obligations shall be calculated as if an Early
Termination Notice had been delivered on the date of such breach and shall
include, but not be limited to, (1) the Early Termination Payment calculated as
if an Early Termination Notice had been delivered on the date of a breach,
(2) any Tax Benefit Payment agreed to by the Corporation and the Committee as
due and payable but unpaid as of the date of a breach, and (3) any Tax Benefit
Payment due for the Taxable Year ending with or including the date of a breach.
Notwithstanding the foregoing, in the event that the Corporation breaches any of
its material obligations under this Agreement, each Member shall be entitled to
elect to receive the amounts set forth in clauses (1), (2) and (3) above or to
seek specific performance of the terms hereof. The parties agree that the
failure to make any payment due pursuant to this Agreement within three months
after the date such payment is due shall be deemed to be a breach of a material
obligation under this Agreement for all purposes of this Agreement, and that it
will not be considered to be a breach of a material obligation under this
Agreement to make a payment due pursuant to this Agreement within three months
after the date such payment is due. Notwithstanding anything in this Agreement
to the contrary, it shall not be a breach of this Agreement (but, for the
avoidance of doubt, Section 5.2 shall apply as if such Tax Benefit Payment was
due) if the Corporation fails to make any Tax Benefit Payment when due (i) to
the extent that the Corporation has insufficient funds to make such payment as a
result of applicable limitations imposed by any agreement governing existing
Senior Obligations (including, without limitation, limitations on the ability of
direct or indirect subsidiaries of the Corporation to make distributions to the
Corporation) or (ii) if the Board determines reasonably and in good faith that
making any such distribution or payment would result in a default under any such
agreement governing existing Senior Obligations, and the failure to make any
such payment as a result of the circumstances in clause (i) or (ii) shall not
result in another breach of this Agreement or alter the provisions of Article V
and such prohibited payment shall not be paid so long as it is restricted
pursuant to clause (i) or (ii). The Corporation shall use commercially
reasonable efforts to maintain sufficient available funds for the purpose of
making required payments under this Agreement. Any interest payable on an Early
Termination Payment shall only be required to be paid upon the payment of the
applicable Early Termination Payment, except to the extent such interest is not
otherwise prohibited by the applicable limitations imposed by any agreement
governing existing Senior Obligations.

 

11



--------------------------------------------------------------------------------

Section 4.2 Early Termination Notice. If the Corporation chooses to exercise its
right of early termination under Section 4.1 above, the Corporation shall
deliver to the Committee notice of such intention to exercise such right (“Early
Termination Notice”) and a schedule (the “Early Termination Schedule”)
specifying the Corporation’s intention to exercise such right and showing in
reasonable detail the calculation of the Early Termination Payment for each of
the Members. The Early Termination Schedule shall become final and binding on
all parties 30 calendar days from the first date on which the Committee has
received such Schedule or amendment thereto unless the Committee (i) within 30
calendar days after receiving the Early Termination Schedule, provides the
Corporation with notice of a material objection to such Schedule made in good
faith (“Material Objection Notice”) or (ii) provides a written waiver of such
right of a Material Objection Notice within the period described in clause
(i) above, in which case such Schedule becomes binding on the date the waiver is
received by the Corporation (the “Early Termination Effective Date”). If the
parties, for any reason, are unable to successfully resolve the issues raised in
such notice within 30 calendar days after receipt by the Corporation of the
Material Objection Notice, the Corporation and the Members shall employ the
Reconciliation Procedures.

Section 4.3 Payment upon Early Termination.

(a) Within three calendar days after the Early Termination Effective Date, the
Corporation shall pay to each Member an amount equal to such Member’s Early
Termination Payment. Such payment shall be made by wire transfer of immediately
available funds to a bank accounts designated by such Member or, if no wire
transfer instructions have been so provided, by check payable to such Member or
as otherwise agreed by the Corporation and such Member.

(b) Each Member’s “Early Termination Payment” shall equal the present value,
discounted at the Early Termination Rate as of the Early Termination Effective
Date, of all Tax Benefit Payments that would be required to be paid by the
Corporation to such Member beginning from the Early Termination Date and
assuming that the Valuation Assumptions are applied.

ARTICLE V

SUBORDINATION AND LATE PAYMENTS

Section 5.1 Subordination. Notwithstanding any other provision of this Agreement
to the contrary, any Tax Benefit Payment or Early Termination Payment required
to be made by the Corporation to the Members under this Agreement shall rank
subordinate and junior in right of payment to any principal, interest or other
amounts due and payable in respect of any obligations in respect of indebtedness
for borrowed money of the Corporation and its Subsidiaries (“Senior
Obligations”) and shall rank pari passu with all current or future unsecured
obligations that are not Senior Obligations.

In the event of any dissolution, winding up, liquidation, arrangement,
reorganization, adjustment, protection, relief or composition of the Corporation
or its debts, whether voluntary or involuntary, in any bankruptcy, insolvency,
arrangement, reorganization, receivership, relief or other similar case or
proceeding under any Federal or State bankruptcy or similar law or upon an
assignment for the benefit of creditors or any other marshalling of the assets
and liabilities of the Corporation or otherwise, the Senior Obligations shall
first be Paid in Full before the Members shall be entitled to receive any Tax
Benefit Payment or Early Termination Payment (or any interest thereon), and any
payment or distribution of any kind (whether in cash, property or securities)
that otherwise would be payable or deliverable upon or with respect to the Tax
Benefit Payment or Early Termination Payment in any such case, proceeding,
assignment, marshalling or otherwise shall be paid or delivered directly to the
holders of the Senior Obligations until Paid in Full. If any event of default
has occurred and is continuing under the Senior

 

12



--------------------------------------------------------------------------------

Obligations, no Tax Benefit Payment or Early Termination Payment (or any
interest due thereon) shall be made by or on behalf of the Corporation, and the
Members shall not take or receive from the Corporation, directly or indirectly,
in cash or other property or by set off or in any other manner, including,
without limitation, from or by way of collateral, payment of all or any
outstanding portion of the Tax Benefit Payment or Early Termination Payment (or
interest due thereon). All payments or distributions received by the Members
which are paid or received contrary to the provisions of this Section 5.1 shall
be received in trust for the benefit of the lenders and agents under the Senior
Obligations, shall be segregated from other funds and property held by the
Members, and shall be forthwith paid over to the Barclays Bank PLC (or its
designated successor), as administrative agent on behalf of the lenders and
other agents under the Senior Obligations, to be applied to the payment or
prepayment of the Senior Obligations in accordance with the terms of the
agreements governing the Senior Obligations.

Section 5.2 Late Payments by the Corporation. The amount of all or any portion
of any Tax Benefit Payment or Early Termination Payment not made to the Members
when due under the terms of this Agreement shall be payable together with any
interest thereon, computed at the Default Rate and commencing from the date on
which such Tax Benefit Payment or Early Termination Payment was due and payable.

ARTICLE VI

NO DISPUTES; CONSISTENCY; COOPERATION

Section 6.1 Participation in the Other Parties’ Tax Matters. Except as otherwise
provided herein or in any other Agreement between the Corporation and any of the
Members, the Corporation shall have full responsibility for, and sole discretion
over, all Tax matters concerning the Corporation, including without limitation
the preparation, filing, or amending of any Tax Return and defending, contesting
or settling any issue pertaining to Taxes. Notwithstanding the foregoing, the
Corporation shall notify the Committee of, and keep the Committee reasonably
informed with respect to, the portion of any audit of the Corporation by a
Taxing Authority the outcome of which is reasonably expected to affect the
rights and obligations of the Members under this Agreement, and shall provide to
the Committee reasonable opportunity to provide information and other input to
the Corporation and its respective advisors concerning the conduct of any such
portion of such audit.

Section 6.2 Consistency. The Corporation and the Members agree to report and
cause to be reported for all purposes, including federal, state, local and
foreign Tax purposes and financial reporting purposes, all Tax-related items
(including, without limitation, Basis Recovery, Boot Basis Adjustments, Imputed
Interest and each Tax Benefit Payment) in a manner consistent with that
specified by the Corporation in any Schedule required to be provided by or on
behalf of the Corporation under this Agreement unless otherwise required by law.

Section 6.3 Cooperation. The Members shall (a) furnish to the Corporation in a
timely manner such information, documents, and other materials as the
Corporation may reasonably request for purposes of making any determination or
computation necessary or appropriate under this Agreement, preparing any Tax
Return or contesting or defending any audit, examination, or controversy with
any Taxing Authority, including without limitation any determination or
calculation of the Boot Basis Adjustment, (b) make itself available to the
Corporation to provide explanations of documents and materials and such other
information as the Corporation may reasonably request in connection with any of
the matters described in clause (a) above, and (c) reasonably cooperate in
connection with any such matter, and the Corporation shall reimburse the
Committee for any reasonable third-party costs and expenses incurred pursuant to
this Section 6.3.

 

13



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

Section 7.1 Notices. All notices, requests, claims, demands, and other
communications hereunder shall be in writing and shall be deemed duly given and
received (a) on the date of delivery if delivered personally or (b) on the first
Business Day following the date of dispatch if delivered by a recognized
next-day courier service. All notices hereunder shall be delivered as set forth
below, or pursuant to such other instructions as may be designated in writing by
the party to receive such notice:

If to the Corporation, the Management Investors, or the Management
Representative, to:

Aurora Diagnostics, Inc.

11025 RCA Center Drive, Suite 300

Palm Beach Gardens, Florida 33410

Attn: James C. New

with a copy (which shall not constitute notice to the Corporation, the
Management Investors, or the Management Representative) to:

Alston & Bird LLP

101 South Tryon Street, Suite 4000

Charlotte, North Carolina 28280

Attn: Lee R. Rimler, Esq.

If to the Summit Funds, the Summit GPs, the SB Shareholders, or the Summit
Representative, to:

c/o Summit Partners, L.P.

222 Berkeley Street, 18th Floor

Boston, Massachusetts 02116

Attn: Christopher J. Dean

Attn: Pete Connolly (for notice to the Summit Representative only)

with copies (which shall not constitute notice to the Summit Funds, the Summits
GPs, the SB Shareholders, or the Summit Representative) to:

Kirkland & Ellis LLP

300 North LaSalle Street

Chicago, Illinois 60654

Attn: Brian C. Van Klompenberg, P.C.

If to the KB Shareholders or the KRG Representative, to:

KRG Capital Partners, LLC

1515 Arapahoe Street, Tower One, Suite 1500

Denver, Colorado 80202

Attn: Christopher J. Bock

with copies (which shall not constitute notice to the KB Shareholders or the KRG
Representative) to:

 

14



--------------------------------------------------------------------------------

Hogan Lovells LLP

One Tabor Center, Suite 1500

1200 Seventeenth Street

Denver, Colorado 80202

Attn: George A. Hagerty, Esq.

If to the Committee, to the KRG Representative, Summit Representative, and
Management Representative as listed above in this Section 7.1.

Any party may change its address by giving the other party written notice of its
new address in the manner set forth above.

Section 7.2 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart. Delivery of an executed signature
page to this Agreement by facsimile transmission or electronic transmission in
portable document format (pdf) shall be as effective as delivery of a manually
signed counterpart of this Agreement.

Section 7.3 Entire Agreement; No Third Party Beneficiaries. This Agreement
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof. This Agreement shall be binding upon and inure solely to
the benefit of each party hereto and their respective successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

Section 7.4 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to the
conflicts of laws principles thereof that would mandate the application of the
laws of another jurisdiction.

Section 7.5 Severability. If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced by any law or public policy,
all other terms and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal, or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.

Section 7.6 Successors; Assignment; Amendments; Waivers.

(a) Each of the Members may assign any of its rights under this Agreement, in
whole or in part, to any Person as long as such transferee has executed and
delivered, or, in connection with such transfer, executes and delivers, a
joinder to this Agreement, in form and substance reasonably satisfactory to the
Corporation, agreeing to assume all rights and obligations of such Member under
this Agreement appurtenant to the rights being assigned, except as otherwise
provided in such joinder.

(b) No provision of this Agreement may be amended unless such amendment is
approved in writing by the Corporation and the Committee; provided, that, the
definition of Change of Control cannot be amended without the written approval
of a majority of the Independent Directors. No provision of this Agreement may
be waived unless such waiver is in writing and signed by the party against whom
the waiver is to be effective.

 

15



--------------------------------------------------------------------------------

(c) All of the terms and provisions of this Agreement shall be binding upon,
shall inure to the benefit of, and shall be enforceable by the parties hereto
and their respective successors, assigns, heirs, executors, administrators, and
legal representatives. The Corporation shall require and cause any direct or
indirect successor (whether by purchase, merger, consolidation, or otherwise) to
all or substantially all of the business or assets of the Corporation by written
agreement, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Corporation would be required to perform
if no such succession had taken place.

Section 7.7 Titles and Subtitles. The titles of the sections and subsections of
this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

Section 7.8 Resolution of Disputes.

(a) Any and all disputes which cannot be settled amicably, including any
ancillary claims of any party, arising out of, relating to or in connection with
the validity, negotiation, execution, interpretation, performance, or
non-performance of this Agreement (including the validity, scope and
enforceability of this arbitration provision) (each a “Dispute”) shall be
finally settled by arbitration conducted by a single arbitrator in New York, New
York in accordance with the then-existing Rules of Arbitration of the
International Chamber of Commerce. If the parties to the Dispute fail to agree
on the selection of an arbitrator within ten (10) days of the receipt of the
request for arbitration, the International Chamber of Commerce shall make the
appointment. The arbitrator shall be a lawyer admitted to the practice of law in
the State of New York and shall conduct the proceedings in the English language.
Performance under this Agreement shall continue if reasonably possible during
any arbitration proceedings.

(b) Notwithstanding the provisions of paragraph (a), the Corporation may bring
an action or special proceeding in any court of competent jurisdiction for the
purpose of compelling a party to arbitrate, seeking temporary or preliminary
relief in aid of an arbitration hereunder, and/or enforcing an arbitration
award. For the purposes of this paragraph (b), each of the Members (i) expressly
consents to the application of paragraph (c) of this Section 7.8 to any such
action or proceeding, (ii) agrees that proof shall not be required that monetary
damages for breach of the provisions of this Agreement would be difficult to
calculate and that remedies at law would be inadequate, and (iii) irrevocably
appoints the Corporation as agent of such Member for service of process in
connection with any such action or proceeding and agrees that service of process
upon such agent, who shall promptly advise the Committee or, if such action
relates solely to one or more Members and not the Members as a whole, such
Members of any such service of process, shall be deemed in every respect
effective service of process upon such Members in any such action or proceeding.

(c)(i) EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF COURTS
LOCATED IN NEW YORK, NEW YORK FOR THE PURPOSE OF ANY JUDICIAL PROCEEDING BROUGHT
IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 7.8, OR ANY JUDICIAL
PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED ARBITRATION ARISING OUT
OF OR RELATING TO OR CONCERNING THIS AGREEMENT. Such ancillary judicial
proceedings include any suit, action, or proceeding to compel arbitration, to
obtain temporary or preliminary judicial relief in aid of arbitration, or to
confirm an arbitration award. The parties acknowledge that the forums designated
by this paragraph (c) have a reasonable relation to this Agreement, and to the
parties’ relationship with one another; and

 

16



--------------------------------------------------------------------------------

(ii) The parties hereby waive, to the fullest extent permitted by applicable
law, any objection which they now or hereafter may have to personal jurisdiction
or to the laying of venue of any such ancillary suit, action or proceeding
brought in any court referred to in the preceding paragraph of this Section 7.8
and such parties agree not to plead or claim the same.

Section 7.9 Reconciliation. In the event that the Corporation, on the one hand,
and one or more of the Members, on the other hand, are unable to resolve a
disagreement with respect to the matters governed by Sections 2.3, 4.2 and 6.2
within the relevant period designated in this Agreement (“Reconciliation
Dispute”), the Reconciliation Dispute shall be submitted for determination to a
nationally recognized expert (the “Expert”) in the particular area of
disagreement mutually acceptable to the disputing parties and retained by the
Corporation. The Expert shall be a partner or principal in a nationally
recognized accounting or law firm, and unless the parties to the Reconciliation
Dispute agree otherwise, the Expert shall not, and the firm that employs the
Expert shall not, have any material relationship with the parties to the
Reconciliation Dispute or other actual or potential conflict of interest. If the
parties are unable to agree on an Expert within fifteen (15) days of receipt by
the respondent(s) of written notice of a Reconciliation Dispute, the Expert
shall be appointed by the International Chamber of Commerce Centre for
Expertise. The Expert shall resolve any matter relating to the Closing Date
Basis Recovery Letter or an amendment thereto, or the Early Termination Schedule
or an amendment thereto within 30 calendar days and shall resolve any matter
relating to a Tax Benefit Schedule or an amendment thereto within 15 calendar
days or as soon thereafter as is reasonably practicable, in each case after the
matter has been submitted to the Expert for resolution. Notwithstanding the
preceding sentence, if the matter is not resolved before any payment that is the
subject of a disagreement would be due (in the absence of such disagreement) or
any Tax Return reflecting the subject of a disagreement is due, the undisputed
amount shall be paid on the date prescribed by this Agreement and such Tax
Return may be filed as prepared by the Corporation, subject to adjustment or
amendment upon resolution. The parties to the Reconciliation Dispute shall bear
their own costs and expenses of such proceeding, unless (i) the Expert adopts
the position of a party or parties to the Resolution Dispute, in which case the
party or parties whose position was not adopted shall reimburse the party or
parties whose position was adopted for any reasonable out-of-pocket costs and
expenses in such proceeding. Any dispute as to whether a dispute is a
Reconciliation Dispute within the meaning of this Section 7.9 shall be decided
by the Expert. The Expert shall finally determine any Reconciliation Dispute and
the determinations of the Expert pursuant to this Section 7.9 shall be binding
on the parties to this Agreement and may be entered and enforced in any court
having jurisdiction.

Section 7.10 Withholding. The Corporation shall be entitled to deduct and
withhold from any payment payable pursuant to this Agreement such amounts as the
Corporation is required to deduct and withhold with respect to the making of
such payment under the Code or any provision of state, local, or foreign tax
law. To the extent that amounts are so withheld and paid over to the appropriate
Taxing Authority by the Corporation, such withheld amounts shall be treated for
all purposes of this Agreement as having been paid to the Members.

Section 7.11 Treatment of a Consolidated Group; Transfers of Corporate Assets.

(a) To the extent that the Corporation is or becomes a member of a consolidated,
combined or unitary group of corporations that files a consolidated, combined or
unitary income tax return pursuant to Sections 1501 et seq. of the Code or any
provisions of state or local law, or would be eligible to become a member of
such a group at the election of one or members of that group, then: (i) the
provisions of this Agreement shall be applied with respect to the group as a
whole; and (ii) Tax Benefit Payments, Early Termination Payments, and other
applicable items hereunder shall be computed with reference to the group as a
whole.

 

17



--------------------------------------------------------------------------------

(b) If the Corporation transfers one or more assets to a corporation (or a
Person classified as a corporation for U.S. income tax purposes) with which such
entity does not file a consolidated tax return pursuant to Section 1501 of the
Code, such entity, for purposes of calculating the amount of any Tax Benefit
Payment or Early Termination Payment (e.g., calculating the gross income of the
entity and determining the Realized Tax Benefit or Realized Tax Detriment of
such entity) due hereunder, shall be treated as having disposed of such asset in
a fully taxable transaction on the date of such contribution. The consideration
deemed to be received by such entity shall be equal to the fair market value of
the contributed asset. For purposes of this Section 7.11, a transfer of a
partnership interest shall be treated as a transfer of the transferring
partner’s share of each of the assets and liabilities of that partnership.

Section 7.12 Confidentiality.

(a) Each of the Members acknowledges and agrees that the information of the
Corporation and its Affiliates and successors is confidential and, except in the
course of performing any duties as necessary for the Corporation and its
Affiliates, as required by law or legal process or to enforce the terms of this
Agreement, such person shall keep and retain in the strictest confidence and not
disclose to any Person any confidential matters, acquired pursuant to this
Agreement, of the Corporation and its Affiliates and successors learned by such
Member heretofore or hereafter. This Section 7.12 shall not apply to (i) any
information that has been made publicly available by the Corporation or any of
its Affiliates or successors or that is or becomes available to the public
(except as a result of an act of any Member or the Committee in violation of
this Agreement), (ii) the disclosure of information (A) to authorized directors,
officers, representatives, agents and employees of a Member or any of its
Affiliates that agree to be bound by the provisions of this Section 7.12 and as
otherwise may be proper in the course of performing such Member’s obligations,
or enforcing such Member’s rights, under this Agreement, (B) as part of such
Member’s normal reporting, rating or review procedure (including normal credit
rating and pricing process), or in connection with such Member’s or such
Member’s Affiliates’ normal fund raising, marketing, informational or reporting
activities, or to such Member’s (or any of its Affiliates’) Affiliates,
auditors, accountants, attorneys or other agents, (C) to any bona fide
prospective assignee of such Member’s rights under this Agreement, or
prospective merger partner of such Member, provided that such assignee or merger
partner agrees to be bound by the provisions of this Section 7.12, (D) as is
required to be disclosed by order of a court of competent jurisdiction,
administrative body or governmental body, or by subpoena, summons or legal
process, or by law, rule or regulation; provided that any Member required to
make such disclosure pursuant to clause (D) above shall provide to the
Corporation prompt notice of such disclosure, or (E) to the extent necessary for
a Member to prepare and file its Tax Returns, to respond to any inquiries
regarding the same from any Taxing Authority, or to prosecute or defend any
action, proceeding or audit by any Taxing Authority with respect to such Tax
Returns. Notwithstanding anything to the contrary herein, the Members (and each
employee, representative or other agent of the Members, as applicable) may
disclose to any and all Persons, without limitation of any kind, the tax
treatment and tax structure of the Corporation, Aurora, and their Affiliates,
and any of their transactions, and all materials of any kind (including opinions
or other tax analyses) that are provided to the Members or the Committee
relating to such tax treatment and tax structure. Nothing in this Section 7.12
shall in any way limit or otherwise modify any confidentiality covenants entered
into by any employee of the Corporation or its Subsidiaries pursuant to any
other agreement entered into with the Corporation or any of its Subsidiaries.

(b) If any of the Members or the Committee commits a breach, or threatens to
commit a breach, of any of the provisions of this Section 7.12, the Corporation
or any of its Affiliates shall have the right and remedy to have the provisions
of this Section 7.12 specifically enforced by injunctive relief or otherwise by
any court of competent jurisdiction without the need to post any bond or other
security, it being acknowledged and agreed that any such breach or threatened
breach shall cause irreparable injury to the Corporation or any of its
Affiliates and the accounts and funds managed by the Corporation or any of its
Affiliates, and that money damages alone shall not provide an adequate remedy to
such Persons. Such rights and remedies shall be in addition to, and not in lieu
of, any other rights and remedies available at law or in equity.

 

18



--------------------------------------------------------------------------------

Section 7.13 Member Committee.

(a) Authority of the Committee. Except for situations in which the approval of a
Member or the Members collectively is expressly and specifically required by the
express terms of this Agreement, and subject to the other provisions set forth
in this Section 7.13, the Committee shall have the sole power to bind or take
any action on behalf of the Members, or to exercise any rights and powers
granted to the Members under this Agreement (including, without limitation, the
full power and authority on each Member’s behalf (i) to receive and disburse any
Schedule or other document contemplated under this Agreement on behalf of such
Member; (ii) to execute and deliver on behalf of such Member, at the direction
of such Member, any amendment or waiver hereto; (iii) to take all other actions
to be taken by or on behalf of such Member in connection herewith; and (iv) to
take certain actions, give or withhold certain consents or approvals, or make
certain determinations, opinions, judgments, or other decisions which such
Member or the Members collectively are permitted or required to take, give,
withhold or make under this Agreement). All decisions and actions by the
Committee (to the extent authorized by this Agreement) shall be binding upon all
Members, and no Member shall have the right to object, dissent, protest or
otherwise contest the same.

(b) Composition of the Committee.

(i) Number and Appointment. The Committee shall consist of three
(3) Representatives. The holders of a majority of the Percentages designated on
the Member Percentage Schedule as KRG Percentages shall have the right to
appoint one (1) Representative (the “KRG Representative”), the holders of a
majority of the Percentages designated on the Member Percentage Schedule as
Summit Percentages shall have the right to appoint one (1) Representative (the
“Summit Representative”) and the holders of a majority of the Percentages
designated on the Member Percentage Schedule as Management Percentages shall
have the right to appoint one (1) Representative (the “Management
Representative”). The initial Committee shall consist of [            ] (who
shall be the initial KRG Representative), Pete Connolly (who shall be the
initial Summit Representative) and James C. New (who shall be the initial
Management Representative).

(ii) Term; Removal. Each Representative appointed shall serve until a successor
is appointed by the Persons entitled to appoint such Representative hereunder by
written notice to the Corporation and the other Representatives or his or her
earlier resignation, death or removal. A Representative may resign at any time
upon written notice to the Committee. The Person or Persons entitled to
designate a specific Representative shall be the only Person or Persons entitled
to remove such Representative.

(iii) Vacancies. A vacancy in the Committee because of resignation, death or
removal of a Representative will be filled by the Person or Persons entitled to
appoint such Representative pursuant to the terms of this Section 7.13. If any
Person or Persons fail to appoint a Representative pursuant to the terms of this
Section 7.13, such position in the Committee shall remain vacant until such
Person or Persons exercise their right to appoint a Representative as provided
hereunder.

(c) Committee Actions; Meetings. Unless another percentage is set forth herein,
any determination or action required or permitted to be taken by the Committee
may be taken at a meeting at which a quorum is present by a majority of the
Representatives then in office (through meetings of the Committee pursuant to
this Section 7.13). A majority of the Representatives shall constitute a quorum
sufficient for conducting meetings and making decisions. Regular meetings of the
Committee may be

 

19



--------------------------------------------------------------------------------

held on such date and at such time and at such place as shall from time to time
be determined by the Committee. Special meetings of the Committee may be called
from time to time by any two (2) Representatives acting together. Notice of each
special meeting of the Committee stating the date, place and time of such
meeting shall be delivered to each Representative by hand, telephone, telecopy,
overnight courier or the U.S. mail at least forty-eight (48) hours prior to any
meeting of the Committee. Notice may be waived before or after a meeting or by
attendance without protest at such meeting. Any action to be taken by the
Committee may be taken at a meeting of the Committee or by a written consent
executed by all of the Representatives then in office. Representatives may
participate in a meeting of the Committee by means of telephone conference or
similar communications equipment by which all Persons participating in the
meeting can communicate with each other, and such participation in a meeting
shall constitute presence in person at the meeting. The Committee may adopt such
other procedures governing meetings and the conduct of business at such meetings
as it shall deem appropriate. Any Representative unable to attend a meeting of
the Committee may designate another Representative as his or her proxy. Each
Representative shall have one vote on all matters before the Committee.

(d) Delegation of Authority. The Committee may delegate its authority hereunder
to any Person and may retain service providers as it deems necessary to carry
out its responsibilities hereunder. Except as otherwise provided herein, the
Committee may direct the Corporation in writing to direct a pro rata portion all
or any portion of payments to be made to the Members hereunder to pay or
reimburse any Person for the payment of any such service providers.

(e) Limitation of Liability. Except as otherwise provided herein or in any
agreement entered into by such Person and the Corporation, no present or former
Representative nor any such Representative’s Affiliates, employees, agents or
representatives shall be liable to any Member for any act or omission performed
or omitted by such Person in its capacity as Representative; provided that,
except as otherwise provided herein, such limitation of liability shall not
apply to the extent the act or omission was attributable to such Person’s bad
faith, willful misconduct or knowing violation of law or willful breach of this
Agreement as determined by a final judgment, order or decree of an arbitrator or
a court of competent jurisdiction (which is not appealable or with respect to
which the time for appeal therefrom has expired and no appeal has been
perfected). Each Representative shall be entitled to rely upon the advice of
legal counsel, independent public accountants and other experts, including
financial advisors, and any act of or failure to act by such Representative in
good faith reliance on such advice shall in no event subject such Representative
or any of such Representative’s Affiliates, employees, agents or representatives
to liability to any Member.

(f) Indemnification.

(i) Generally. Each Member hereby agrees, on an individual basis, for itself
only and not jointly and severally, to indemnify and hold harmless any Person
(each an “Indemnified Person”) against such Member’s Percentage of all expenses,
liabilities and losses (including attorney fees, judgments, fines, excise taxes
or penalties) reasonably incurred or suffered by such Person (or one or more of
such Person’s Affiliates) by reason of the fact that such Person is or was
serving as a Representative or is or was acting pursuant to delegated authority
of the Committee if, in each case, such Indemnified Person acted in good faith
and in a manner the Person reasonably believed to be in or not opposed to the
best interests of the Members and not in violation of the express terms of this
Agreement, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe the Person’s conduct was unlawful. Expenses,
including attorneys’ fees and expenses, incurred by any such Indemnified Person
in defending a proceeding shall be paid by the Corporation (on behalf of the
Members) in advance of the final disposition of such proceeding, including any
appeal therefrom, upon receipt of an undertaking by or on behalf of such
Indemnified Person to repay such amount if it shall ultimately be determined
that such Indemnified Person is not entitled to be indemnified hereunder.

 

20



--------------------------------------------------------------------------------

(ii) Nonexclusivity of Rights. The right to indemnification and the advancement
of expenses conferred in this Section 7.13(e) shall not be exclusive of any
other right which any Person may have or hereafter acquire under any statute,
agreement, law or otherwise. Without limiting the foregoing, each Member hereby
acknowledges that one or more of the Indemnified Parties may have certain rights
to indemnification, advancement of expenses and/or insurance provided by an
Affiliated Institution. Each Member hereby agrees that, with respect to any such
Indemnified Parties, such Member (i) is, relative to each Affiliated
Institution, the indemnitor of first resort (i.e., its obligations to the
applicable Indemnified Person under this Agreement are primary and any
duplicative, overlapping or corresponding obligations of an Affiliated
Institution are secondary), (ii) shall be required to make all advances and
other payments under this Agreement, and shall be fully liable therefor, without
regard to any rights any Indemnified Person may have against an Affiliated
Institution, and (iii) irrevocably waives, relinquishes and releases any such
Affiliated Institution from any and all claims against such Affiliated
Institution for contribution, subrogation or any other recovery of any kind in
respect thereof. Each Member further agrees that no advancement or payment by an
Affiliated Institution on behalf of an Indemnified Person with respect to any
claim for which such Indemnified Party has sought indemnification from such
Member hereunder shall affect the foregoing and any such Affiliated Institution
shall have a right of contribution and/or be subrogated to the extent of such
advancement or payment to all of the rights of recovery of any such applicable
Indemnified Person against such Member. Each Member agrees that each Affiliated
Institution is an express third party beneficiary of the terms of this
Section 7.13(e)(ii).

(iii) Limitation. Notwithstanding anything contained herein to the contrary
(including in this Section 7.13), any indemnity by the Members relating to the
matters covered in this Section 7.13 shall be provided by the Corporation (on
behalf of the Members) and solely out of and to the extent of the assets of the
Corporation that would otherwise fund Tax Benefit Payments or Early Termination
Payments required to be made by the Corporation to the Members under this
Agreement, and no Member (unless such Member otherwise agrees in writing or is
found in a final decision by a court of competent jurisdiction to have personal
liability on account thereof) shall have personal liability on account thereof
or shall be required return any portion of any previously made Tax Benefit
Payment to help satisfy any indemnification obligations hereunder. The
Corporation may withhold from the Members pro rata according to their
percentages any amounts advanced by the Corporation hereunder and the Committee
may direct the Corporation in writing to direct a pro rata portion all or any
portion of payments to be made to the Members hereunder to pay or reimburse any
Indemnified Person to the extent entitled to indemnification hereunder.

(f) Reliance. Each Member agrees that the Corporation shall be entitled to rely
on any action taken by the Committee, on behalf of such Member, pursuant to this
Section 7.13 (an “Authorized Action”), and that each Authorized Action shall be
binding on each Member as fully as if such Member had taken such Authorized
Action.

Section 7.14 Term of Agreement. No Tax Benefit Payment shall be required with
respect to any Taxable Year that begins after the end of the 30th Taxable Year
following the Taxable Year in which the Merger takes place; provided, however,
that any unpaid Tax Benefit Payments and any applicable interest, shall continue
to accrue and be payable without regard to this Section 7.14.

*    *    *    *    *

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation, the Summit Funds, the Summit GPs, the SB
Shareholders, the KB Shareholders, and the Management Investors have duly
executed this Agreement as of the date first written above.

 

CORPORATION:

 

AURORA DIAGNOSTICS, INC.

By:  

 

Name:  

 

Its:  

 

 

Signature Page to Tax Receivable Agreement



--------------------------------------------------------------------------------

SUMMIT FUNDS:

 

SUMMIT VENTURES VI-A, L.P.

By:   Summit Partners VI (GP), L.P. Its:   General Partner  

By:

  Summit Partners VI (GP), LLC

Its:

  General Partner   By:  

 

Name:  

 

Its:

  Member

 

SUMMIT VI ADVISORS FUND, L.P. By:   Summit Partners VI (GP), L.P. Its:   General
Partner  

By:

  Summit Partners VI (GP), LLC

Its:

  General Partner   By:  

 

Name:  

 

Its:

  Member

 

SUMMIT VI ENTREPRENEURS FUND, L.P. By:   Summit Partners VI (GP), L.P. Its:  
General Partner  

By:

  Summit Partners VI (GP), LLC

Its:

  General Partner   By:  

 

Name:  

 

Its:

  Member

 

Signature Page to Tax Receivable Agreement



--------------------------------------------------------------------------------

SUMMIT INVESTORS VI, L.P. By:   Summit Partners VI (GP), L.P. Its:   General
Partner  

By:

  Summit Partners VI (GP), LLC

Its:

  General Partner   By:  

 

Name:  

 

Its:

  Member

 

SUMMIT PARTNERS PRIVATE EQUITY FUND VII-A, L.P., By:   Summit Partners PE VII,
L.P. Its:   General Partner  

By:

  Summit Partners PE VII, LLC

Its:

  General Partner   By:  

 

Name:  

 

Its:

  Member

 

SUMMIT GPS:

 

SUMMIT PARTNERS VI (GP), L.P.

By:   Summit Partners VI (GP), LLC Its:   General Partner   By:  

 

Name:  

 

Its:

  Member

 

SUMMIT PARTNERS PE VII, L.P. By:   Summit Partners PE VII, LLC Its:   General
Partner   By:  

 

Name:  

 

Its:

  Member

 

Signature Page to Tax Receivable Agreement



--------------------------------------------------------------------------------

SB SHAREHOLDERS:

 

SUMMIT VENTURES VI-B, L.P.

By:   Summit Partners VI (GP), L.P. Its:   General Partner  

By:

  Summit Partners VI (GP), LLC

Its:

  General Partner   By:  

 

Name:  

 

Its:

  Member

 

SUMMIT PARTNERS PRIVATE EQUITY FUND VII-B, L.P. By:   Summit Partners PE VII,
L.P. Its:   General Partner  

By:

  Summit Partners PE VII, LLC

Its:

  General Partner   By:  

 

Name:  

 

Its:

  Member

 

Signature Page to Tax Receivable Agreement



--------------------------------------------------------------------------------

KB SHAREHOLDERS:

 

KRG CAPITAL FUND IV, L.P.

By:  

 

Name:  

 

Its:  

 

 

KRG CAPITAL FUND IV-A, L.P. By:  

 

Name:  

 

Its:  

 

 

KRG CAPITAL FUND IV (FF), L.P. By:  

 

Name:  

 

Its:  

 

 

KRG CAPITAL FUND IV (PA), L.P. By:  

 

Name:  

 

Its:  

 

 

KRG CO-INVESTMENT, L.L.C. By:  

 

Name:  

 

Its:  

 

 

Signature Page to Tax Receivable Agreement



--------------------------------------------------------------------------------

MANAGEMENT INVESTORS:

 

JAMES C. NEW

   MARTIN J. STEFANELLI

 

 

CHRISTOPHER JAHNLE

 

 

KIRK A. REBANE

 

FRED FERRARA

 

 

GREG MARSH

 

 

MICHAEL NULL

 

 

MICHAEL GRATTENDICK

 

 

DEANNA SHACKLEY

 

 

Signature Page to Tax Receivable Agreement



--------------------------------------------------------------------------------

Annex C

Increased Revolving Commitment Amounts

 

September 30,

Lender

     Increased Revolving
Commitment  Amount  

MORGAN STANLEY SENIOR FUNDING, INC.

     $ 19,090,909   

UBS LOAN FINANCE LLC

     $ 15,272,728   

BARCLAYS BANK PLC

     $ 12,545,455   

BANK OF MONTREAL

     $ 6,545,454   

ROYAL BANK OF CANADA

     $ 6,545,454        

 

 

 

TOTAL

     $ 60,000,000        

 

 

 

 

ADX - 1st Amendment to Credit and Guaranty Agreement

 